


Exhibit 10.10

 

Execution Copy

 

Note: Certain material has been omitted from this Second Amended and Restated
Credit Agreement in accordance with a request for confidential treatment
submitted to the Securities and Exchange Commission. [*****] indicates omitted
material. The omitted material has been filed separately with the Securities and
Exchange Commission.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

OXFORD INDUSTRIES, INC. and
TOMMY BAHAMA GROUP, INC.,
as the Borrowers,

 

The Persons party hereto as the Guarantors,

 

The financial institutions party hereto as the Lenders,

 

The financial institutions party hereto as the Issuing Ba nks,

 

SUNTRUST BANK,
as the Administrative Agent,

 

BANK OF AMERICA, N.A.,
as Syndication Agent,

 

and

 

SUNTRUST ROBINSON HUMPHREY, INC.,
as Lead Arranger and Bookrunner

 

August 15, 2008

 

--------------------------------------------------------------------------------


 

INDEX

 

 

 

Page

 

 

ARTICLE 1.          DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE
MATTERS

3

 

 

Section 1.1

Definitions

3

 

 

 

Section 1.2

Accounting Principles

43

 

 

 

Section 1.3

Other Interpretive Matters

43

 

 

 

Section 1.4

Certain Provisions Cumulative

43

 

 

 

ARTICLE 2.          THE LOANS AND THE LETTERS OF CREDIT

44

 

 

Section 2.1

Extension of Credit

44

 

 

 

Section 2.2

Manner of Borrowing and Disbursement of Loans

46

 

 

 

Section 2.3

Interest

51

 

 

 

Section 2.4

Fees

53

 

 

 

Section 2.5

Prepayment/Reduction of Commitment

54

 

 

 

Section 2.6

Repayment

55

 

 

 

Section 2.7

Notes; Loan Accounts

56

 

 

 

Section 2.8

Manner of Payment

57

 

 

 

Section 2.9

Reimbursement

60

 

 

 

Section 2.10

Pro Rata Treatment

61

 

 

 

Section 2.11

Application of Payments

61

 

 

 

Section 2.12

Use of Proceeds

63

 

 

 

Section 2.13

All Obligations to Constitute One Obligation

63

 

 

 

Section 2.14

Maximum Rate of Interest

63

 

 

 

Section 2.15

Letters of Credit

64

 

 

 

Section 2.16

Bank Products

69

 

 

 

Section 2.17

Additional Increase of Commitments; Additional Lenders

69

 

 

 

ARTICLE 3.          GUARANTY

71

 

 

Section 3.1

Guaranty

71

 

 

 

Section 3.2

Special Provisions Applicable to Subsidiary Guarantors

75

 

 

 

ARTICLE 4.          CONDITIONS PRECEDENT

76

 

 

Section 4.1

Conditions Precedent to Initial Advance

76

 

 

 

Section 4.2

Conditions Precedent to Each Advance

79

 

--------------------------------------------------------------------------------


 

INDEX

 

 

 

Page

 

 

 

Section 4.3

Conditions Precedent to Each Letter of Credit

80

 

 

 

ARTICLE 5.          REPRESENTATIONS AND WARRANTIES

81

 

 

Section 5.1

General Representations and Warranties

81

 

 

 

Section 5.2

Representations and Warranties Relating to Credit Card Receivables and Accounts
Receivables

89

 

 

 

Section 5.3

Representations and Warranties Relating to Inventory

89

 

 

 

Section 5.4

Survival of Representations and Warranties, etc.

89

 

 

 

ARTICLE 6.           GENERAL COVENANTS

90

 

 

Section 6.1

Preservation of Existence and Similar Matters

90

 

 

 

Section 6.2

Compliance with Applicable Law

90

 

 

 

Section 6.3

Maintenance of Properties

90

 

 

 

Section 6.4

Accounting Methods and Financial Records

90

 

 

 

Section 6.5

Insurance

90

 

 

 

Section 6.6

Payment of Taxes and Claims

91

 

 

 

Section 6.7

Visits and Inspections

92

 

 

 

Section 6.8

Intentionally Omitted

92

 

 

 

Section 6.9

ERISA

92

 

 

 

Section 6.10

Lien Perfection

93

 

 

 

Section 6.11

Location of Collateral

93

 

 

 

Section 6.12

Protection of Collateral

93

 

 

 

Section 6.13

Assignments and Records of Accounts

94

 

 

 

Section 6.14

Administration of Accounts

94

 

 

 

Section 6.15

Blocked Account Agreements

95

 

 

 

Section 6.16

Further Assurances

96

 

 

 

Section 6.17

Intentionally Omitted

96

 

 

 

Section 6.18

Indemnity

96

 

 

 

Section 6.19

Environmental Matters

97

 

 

 

Section 6.20

Formation of Subsidiaries

97

 

 

 

Section 6.21

Intentionally Omitted

98

 

 

 

Section 6.22

Holding Company Dividends

98

 

 

 

ARTICLE 7.           INFORMATION COVENANTS

98

 

2

--------------------------------------------------------------------------------


 

INDEX

 

 

 

Page

 

 

 

Section 7.1

Monthly and Quarterly Financial Statements and Information

98

 

 

 

Section 7.2

Annual Financial Statements and Information; Certificate of No Default

99

 

 

 

Section 7.3

Compliance Certificates

99

 

 

 

Section 7.4

Access to Accountants

100

 

 

 

Section 7.5

Additional Reports

100

 

 

 

Section 7.6

Notice of Litigation and Other Matters

101

 

 

 

ARTICLE 8.           NEGATIVE COVENANTS

103

 

 

Section 8.1

Funded Debt

104

 

 

 

Section 8.2

Guaranties

105

 

 

 

Section 8.3

Liens

105

 

 

 

Section 8.4

Restricted Payments

105

 

 

 

Section 8.5

Investments

106

 

 

 

Section 8.6

Affiliate Transactions

107

 

 

 

Section 8.7

Liquidation; Change in Ownership, Name, or Year; Disposition or Acquisition of
Assets; Etc.

107

 

 

 

Section 8.8

Fixed Charge Coverage Ratio

110

 

 

 

Section 8.9

Intentionally Omitted

110

 

 

 

Section 8.10

Intentionally Omitted

110

 

 

 

Section 8.11

Intentionally Omitted

110

 

 

 

Section 8.12

Sales and Leasebacks

110

 

 

 

Section 8.13

Amendment and Waiver

110

 

 

 

Section 8.14

ERISA Liability

111

 

 

 

Section 8.15

Prepayments

111

 

 

 

Section 8.16

Conduct of Business

111

 

 

 

Section 8.17

Inconsistent Agreements

112

 

 

 

ARTICLE 9.           DEFAULT

112

 

 

Section 9.1

Events of Default

112

 

 

 

Section 9.2

Remedies

115

 

 

ARTICLE 10.         THE ADMINISTRATIVE AGENT

116

 

 

Section 10.1

Appointment and Authorization

116

 

3

--------------------------------------------------------------------------------


 

INDEX

 

 

 

Page

 

 

 

Section 10.2

Interest Holders

116

 

 

 

Section 10.3

Consultation with Counsel

117

 

 

 

Section 10.4

Documents

117

 

 

 

Section 10.5

Administrative Agent and Affiliates

117

 

 

 

Section 10.6

Responsibility of the Administrative Agent

117

 

 

 

Section 10.7

Action by Administrative Agent

118

 

 

 

Section 10.8

Notice of Default

118

 

 

 

Section 10.9

Responsibility Disclaimed

118

 

 

 

Section 10.10

Indemnification

119

 

 

 

Section 10.11

Credit Decision

119

 

 

 

Section 10.12

Successor Administrative Agent

120

 

 

 

Section 10.13

Administrative Agent May File Proofs of Claim

120

 

 

 

Section 10.14

Collateral

121

 

 

 

Section 10.15

Release of Collateral

121

 

 

 

ARTICLE 11.           MISCELLANEOUS

122

 

 

Section 11.1

Notices

122

 

 

 

Section 11.2

Expenses

124

 

 

 

Section 11.3

Waivers

124

 

 

 

Section 11.4

Set-Off

125

 

 

 

Section 11.5

Assignment

126

 

 

 

Section 11.6

Counterparts

128

 

 

 

Section 11.7

Governing Law

128

 

 

 

Section 11.8

Severability

128

 

 

 

Section 11.9

Headings

128

 

 

 

Section 11.10

Source of Funds

128

 

 

 

Section 11.11

Entire Agreement

128

 

 

 

Section 11.12

Amendments and Waivers

129

 

 

 

Section 11.13

Other Relationships

130

 

 

 

Section 11.14

Pronouns

131

 

 

 

Section 11.15

Disclosure

131

 

 

 

Section 11.16

Replacement of Lender

131

 

4

--------------------------------------------------------------------------------


 

INDEX

 

 

 

Page

 

 

 

Section 11.17

Confidentiality

131

 

 

 

Section 11.18

Revival and Reinstatement of Obligations

132

 

 

 

Section 11.19

Electronic Transmissions

132

 

 

 

Section 11.20

Assignment as of the Agreement Date

133

 

 

 

Section 11.21

Amendment and Restatement

135

 

 

 

ARTICLE 12.           YIELD PROTECTION

136

 

 

Section 12.1

Eurodollar Rate Basis Determination

136

 

 

 

Section 12.2

Illegality

137

 

 

 

Section 12.3

Increased Costs

137

 

 

 

Section 12.4

Effect On Other Advances

139

 

 

 

Section 12.5

Capital Adequacy

139

 

 

ARTICLE 13.           JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

140

 

 

Section 13.1

Jurisdiction and Service of Process

140

 

 

 

Section 13.2

Consent to Venue

141

 

 

 

Section 13.3

Waiver of Jury Trial

141

 

 

 

Section 13.4

The Administrative Borrower

141

 

 

 

Section 13.5

All Obligations to Constitute Joint and Several Obligations

142

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Administrative Questionnaire

Exhibit B

-

Form of Assignment and Acceptance

Exhibit C

-

Form of Borrowing Base Certificate

Exhibit D-1

-

Form of Collateral Access Agreement — Landlord

Exhibit D-2

-

Form of Collateral Access Agreement - Bailee

Exhibit E

-

Form of Compliance Certificate

Exhibit F

-

Form of Notice of Conversion/Continuation

Exhibit G

-

Form of Request for Advance

Exhibit H

-

Form of Request for Issuance of Letter of Credit

Exhibit I

-

Form of Revolving Loan Note

Exhibit J

-

Form of Guaranty Supplement

Exhibit K

-

Form of Notice of Requested Commitment Increase

Exhibit L

-

Form of Daily Letter of Credit Report

Exhibit M

-

Form of Issuing Bank Joinder Agreement

 

5

--------------------------------------------------------------------------------


 

INDEX

 

 

 

 

Page

SCHEDULES

 

 

 

 

 

 

 

Schedule 1(a)

-

Commitment Ratios

 

Schedule 1(b)

-

Liens

 

Schedule 1(c)

-

Excluded Subsidiaries

 

Schedule L-1

-

Existing Letters of Credit

 

Schedule P-1

-

HSBC Letters of Credit

 

Schedule 5.1(c)-1

-

Subsidiaries

 

Schedule 5.1(c)-2

-

Partnerships/Joint Ventures

 

Schedule 5.1(d)

-

Outstanding Capital Stock Ownership

 

Schedule 5.1(h)

-

Material Contracts

 

Schedule 5.1(i)

-

Labor Matters

 

Schedule 5.1(j)

-

Taxes

 

 

 

 

 

Schedule 5.1(n)

-

Litigation

 

Schedule 5.1(p)

-

Intellectual Property; Licenses and Certifications

 

Schedule 5.1(v)

-

Insurance

 

Schedule 5.1(x)-1

-

Leased Real Property

 

Schedule 5.1(x)-2

-

Owned Real Property

 

Schedule 5.1(y)

-

Environmental Matters

 

Schedule 5.1(aa)

-

Change of Name

 

Schedule 5.1(gg)

-

License Agreements

 

Schedule 6.11

-

Location of Collateral

 

Schedule 6.15

-

Bank and Investment Accounts

 

Schedule 8.1

-

Funded Debt as of the Agreement Date

 

Schedule 8.5

-

Investments/Guaranties as of the Agreement Date

 

Schedule 8.6

-

Affiliate Transactions

 

Schedule 8.7

-

Scheduled Assets

 

 

6

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 15, 2008,
is made by and among OXFORD INDUSTRIES, INC., a Georgia corporation (“Parent”),
TOMMY BAHAMA GROUP, INC., a Delaware corporation (“TBG”; together with Parent,
each referred to herein individually as a “Borrower” and, collectively, as the
“Borrowers”), the Persons party hereto from time to time as Guarantors, the
financial institutions party hereto from time to time as Lenders, the financial
institutions party hereto from time to time as the Issuing Banks, and SUNTRUST
BANK, as the Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, a credit facility was extended to Parent and certain of its
Subsidiaries, as borrowers (the “2003 Borrowers”), pursuant to the terms and
conditions of that certain Credit Agreement dated as of June 13, 2003 (as
amended, restated, supplemented or otherwise modified from time to time prior to
July 28, 2004, the “2003 Credit Agreement”), by and among the 2003 Borrowers,
certain subsidiaries of the 2003 Borrowers party thereto as Guarantors (as
defined in the 2003 Credit Agreement), certain financial institutions party
thereto as Lenders (as defined in the 2003 Credit Agreement), the financial
institutions party thereto as Issuing Banks (as defined in the 2003 Credit
Agreement), Merrill Lynch Capital (a division of Merrill Lynch Business
Financial Services Inc.), as Syndication Agent (as defined in the 2003 Credit
Agreement), and SunTrust Bank, as Administrative Agent;

 

WHEREAS, the 2003 Credit Agreement was amended and restated on July 28, 2004 by
that certain Amended and Restated Credit Agreement dated as of July 28, 2004 (as
amended, restated, supplemented or otherwise modified from time to time prior to
date hereof, the “Existing Credit Agreement”) by and among Parent, certain
Subsidiaries of Parent as borrowers or guarantors, certain financial
institutions parties thereto as Lenders, the Issuing Banks party thereto and the
Administrative Agent;

 

WHEREAS, in connection with the Existing Credit Agreement, Borrowers and certain
of their subsidiaries executed and delivered the Security Documents (as defined
in the Existing Credit Agreement) in favor of the Administrative Agent to secure
the payment and performance of the Obligations (as defined under the Existing
Credit Agreement);

 

WHEREAS, certain Lenders (as defined in the Existing Credit Agreement) do not
desire to be a party to this Agreement and therefore such Lenders, as assignors,
and SunTrust Bank, as assignee, have entered into an Assignment and Acceptance
of even date herewith, pursuant to which such Lenders have assigned all of their
respective Revolving Loan Commitments (as defined in the Existing Credit
Agreement) held by

 

--------------------------------------------------------------------------------


 

them under the Existing Credit Agreement to SunTrust Bank, and SunTrust Bank has
assumed each of such Lenders’ Revolving Loan Commitments (as defined in the
Existing Credit Agreement) thereunder;

 

WHEREAS, upon the execution and delivery of this Agreement, pursuant to
Section 11.20 of this Agreement, to the extent necessary to achieve the
allocation of the Revolving Loan Commitments, SunTrust Bank has assigned a
portion of its Revolving Loan Commitment to the other Lenders party hereto;

 

WHEREAS, each Borrower Party (as defined herein) acknowledges and agrees that
the security interests and Liens (as defined in the Existing Credit Agreement)
granted to the Administrative Agent pursuant to the Existing Credit Agreement
and the other Security Documents (as defined in the Existing Credit Agreement),
shall remain outstanding and in full force and effect, without interruption or
impairment of any kind, in accordance with the Existing Credit Agreement except
to the extent such Security Documents are amended, restated, supplemented,
terminated, released, satisfied or otherwise modified in connection with this
Agreement, and shall continue to secure the Obligations (as defined herein);

 

WHEREAS, each Borrower Party acknowledges and agrees that (a) the Obligations
(as defined herein) represent, among other things, the amendment, restatement,
renewal, extension, consolidation and modification of the Obligations (as
defined in the Existing Credit Agreement) arising in connection with the
Existing Credit Agreement and other Loan Documents (as defined in the Existing
Credit Agreement) executed in connection therewith; (b) the Borrower Parties
intend that the Existing Credit Agreement and the other Loan Documents (as
defined in the Existing Credit Agreement) executed in connection therewith and
the collateral pledged thereunder shall secure, without interruption or
impairment of any kind except to the extent the Security Documents (as defined
in the Existing Credit Agreement) are amended, restated, supplemented,
terminated, released, satisfied or otherwise modified in connection with this
Agreement, all existing Obligations (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement and the other Loan Documents (as
defined in the Existing Credit Agreement) executed in connection therewith, as
they may be amended, restated, renewed, extended, consolidated and modified
hereunder, together with all other obligations hereunder; (c) all Liens (as
defined in the Existing Credit Agreement) evidenced by the Loan Documents (as
defined in the Existing Credit Agreement) executed in connection therewith are
hereby ratified, confirmed and continued except to the extent such Loan
Documents are amended, restated, supplemented, terminated, released, satisfied
or otherwise modified in connection with this Agreement; and (d) the Loan
Documents (as defined herein) are intended to restate, renew, extend,
consolidate, amend and modify the Existing Credit Agreement and the other Loan
Documents (as defined in the Existing Credit Agreement) executed in connection
therewith;

 

2

--------------------------------------------------------------------------------


 

WHEREAS, each party hereto intends that (a) the provisions of the Existing
Credit Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) executed in connection therewith, to the extent restated, renewed,
extended, consolidated, amended and modified hereby and by the other Loan
Documents (as defined herein), are hereby superseded and replaced by the
provisions hereof and of the other Loan Documents (as defined herein); (b) the
Revolving Loan Notes (as defined herein) restate, renew, extend, consolidate,
amend, modify, replace, are substituted for and supersede in their entirety, but
do not extinguish, the Obligations (as defined in the Existing Credit Agreement)
arising under the Revolving Loan Notes (as defined in the Existing Credit
Agreement) issued pursuant to the Existing Credit Agreement; and (c) by entering
into and performing their respective obligations hereunder, this transaction
shall not constitute a novation or an accord and satisfaction;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that the Existing Credit Agreement is hereby amended and restated as
follows:

 

ARTICLE 1.

 

DEFINITIONS, ACCOUNTING PRINCIPLES AND
OTHER INTERPRETIVE MATTERS

 

Section 1.1             Definitions. For the purposes of this Agreement:

 

“Account Debtor” shall mean any Person who is obligated to make payments in
respect of an Account.

 

“Accounts” shall mean all “accounts,” as such term is defined in the UCC, of
each Borrower Party whether now existing or hereafter created or arising,
including, without limitation, (a) all accounts receivable, other receivables,
book debts and other forms of obligations (other than forms of obligations
evidenced by chattel paper (as defined in the UCC) or instruments (as defined in
the UCC)) (including any such obligations that may be characterized as an
account or contract right under the UCC), (b) all of each Borrower Party’s
rights in, to and under all purchase orders or receipts for goods or services,
(c) all of each Borrower Party’s rights to any goods represented by any of the
foregoing (including unpaid sellers’ rights of rescission, replevin, reclamation
and stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to a Borrower Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Borrower Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Borrower Party), (e) all health care insurance receivables and (f) all
collateral security of

 

3

--------------------------------------------------------------------------------

 

any kind, given by any Account Debtor or any other Person with respect to any of
the foregoing.

 

“ACH Transactions” shall mean any cash management or related services including
the automated clearinghouse transfer of funds by any Lender (or any Affiliate of
any Lender) for the account of the Borrower Parties pursuant to agreement or
overdrafts.

 

“Activation Event” shall have the meaning specified in Section 6.15(a).

 

“Activation Notice” shall have the meaning specified in Section 6.15(a).

 

“additional amounts” shall have the meaning specified in Section 2.8(b)(i).

 

“Administrative Agent” shall mean SunTrust Bank, acting as administrative agent
for the Lender Group, and any successor Administrative Agent appointed pursuant
to Section 10.12.

 

“Administrative Agent Indemnified Person” shall have the meaning specified in
Section 10.10.

 

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 303 Peachtree Street, Twenty-Third Floor, Atlanta, Georgia
30308, Attention: Kevin Harrison, or such other office as may be designated by
the Administrative Agent pursuant to the provisions of Section 11.1.

 

“Administrative Borrower” shall have the meaning specified in Section 13.4.

 

“Administrative Questionnaire” shall mean a questionnaire substantially in the
form of Exhibit A.

 

“Advance” or “Advances” shall mean amounts of the Loans advanced by the Lenders
to, or on behalf of, the Borrowers pursuant to Section 2.2 on the occasion of
any borrowing and shall include, without limitation, all Agent Advances and
Swing Loans.

 

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or that is a director, officer, manager or partner of
such Person.  For purposes of this definition, “control”, when used with respect
to any Person, shall mean the direct or indirect beneficial ownership of twenty
percent (20%) or more of the outstanding Equity Interests of such Person.  For
purposes of this definition, “officer,” when used with respect to any Person,
shall mean its president, any vice president of such Person in charge of a
principal business unit, division or function (such as sales, administration or
finance) and any other Person who performs policy making functions for such
Person.

 

4

--------------------------------------------------------------------------------


 

“Agent Advances” shall have the meaning specified in Section 2.1(f).

 

“Aggregate Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the unutilized Revolving Loan Commitment plus
Loans (other than Swing Loans and Agent Advances) outstanding plus participation
interests in Letter of Credit Obligations, Swing Loans and Agent Advances
outstanding of such Lender, divided by (b) the sum of the aggregate unutilized
Revolving Loan Commitment plus Loans (other than Swing Loans and Agent Advances)
outstanding plus participation interests in Letter of Credit Obligations, Swing
Loans and Agent Advances of all Lenders, which, as of the Agreement Date, are
set forth (together with Dollar amounts of the Revolving Loan Commitments) on
Schedule 1(a).

 

“Aggregate Letter of Credit Commitment” shall mean the several obligations of
the Issuing Banks to issue (or arrange with a Foreign Issuer for the issuance
of) Letters of Credit for the account of any Borrower Party from time to time in
an aggregate face amount not to exceed $175,000,000 pursuant to the terms of
this Agreement; provided, however, the aggregate face amount of all outstanding
Standby Letters of Credit shall not at any time exceed $20,000,000.

 

“Aggregate Revolving Credit Obligations” shall mean, as of any particular time,
the sum of (a) the aggregate principal amount of all Revolving Loans then
outstanding, plus (b) the aggregate principal amount of all Swing Loans then
outstanding, plus (c) the aggregate principal amount of all Agent Advances then
outstanding, plus (d) the aggregate principal amount of all Letter of Credit
Obligations then outstanding.

 

“Agreement” shall mean this Second Amended and Restated Credit Agreement,
together with all Exhibits and Schedules hereto.

 

“Agreement Date” shall mean the date as of which this Agreement is dated.

 

“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224 and the USA Patriot Act.

 

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations, and orders of governmental bodies
or regulatory agencies applicable, whether by law or by virtue of contract, to
such Person, and all orders and decrees of all courts and arbitrators in
proceedings or actions to which the Person in question is a party or by which it
is bound.

 

“Applicable Margin” shall mean that per annum rate of interest determined as
follows:  with respect to each Advance and issuance of Letters of Credit, the
applicable margin shall be (a) from the Agreement Date through (and including)
the date two (2) Business Days after the delivery of the Borrowing Base
Certificate required pursuant to Section 7.5(a) for the period ended August 2,
2008, (i) 2.00% for Eurodollar Advances, (ii) 0.00% for Base Rate Advances,
(iii) 2.00% for Standby Letters of Credit and (iv)

 

5

--------------------------------------------------------------------------------


 

1.25% for Documentary Letters of Credit and (b) thereafter, the applicable
margin determined by the Administrative Agent based upon the Average
Availability for the fiscal quarter most recently ended (with respect to which
the Borrowing Base Certificate referred to below is delivered), effective as of
the third Business Day after the Borrowing Base Certificate referred to in
Section 7.5(a) is delivered by Parent to the Administrative Agent for such
fiscal quarter most recently ended, expressed as a per annum rate of interest as
follows:

 

 

 

 

 

Applicable Margin

 

Letter of Credit Fee

 

Level

 

Average Availability

 

LIBOR
Loans

 

Base
Rate
Loans

 

Standby
Letters of
Credit

 

Documentary
Letters of Credit

 

I

 

Greater than $112,500,000

 

1.75

%

0.00

%

1.75

%

1.00

%

II

 

Greater than $35,000,000 but less than or equal to $112,500,000

 

2.00

%

0.00

%

2.00

%

1.25

%

III

 

Less than or equal to $35,000,000

 

2.25

%

0.00

%

2.25

%

1.50

%

 

In the event that Parent fails to timely provide the Borrowing Base Certificate
referred to above in accordance with the terms of Section 7.5(a), and without
prejudice to any additional rights under Section 9.2, as of the second Business
Day after delivery of such Borrowing Base Certificate was due until the date two
(2) Business Days following the date such Borrowing Base Certificate was
delivered, the applicable margin shall be the highest pricing level (i.e. Level
III).  In the event that the information contained in any Borrowing Base
Certificate referred to above is shown to be inaccurate, and such inaccuracy, if
corrected, would have led to the application of a higher interest rate for any
period (an “Applicable Period”) than the applicable margin actually applied for
such Applicable Period, then (i) Borrowers shall immediately deliver to the
Administrative Agent a correct Borrowing Base Certificate for such Applicable
Period, (ii) such higher applicable margin shall be deemed to have been in
effect for such Applicable Period, and (iii) the Borrowers shall immediately
deliver to the Administrative Agent full payment in respect of the accrued
additional interest on the Loans and Letters of Credit as a result of such
increased applicable margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 2.11 (it
being understood that nothing contained in this paragraph shall limit the rights
of the Administrative Agent and the other Lenders to exercise their rights under
Section 2.3(b) or Section 9.2).

 

“Approved Freight Handler” shall mean any Freight Handler that has delivered a
Lien Acknowledgement Agreement in favor of the Administrative Agent (including,
without limitation, any Freight Handler that has delivered a Lien
Acknowledgement Agreement in connection with the Existing Credit Agreement), so
long as such Lien

 

6

--------------------------------------------------------------------------------


 

Acknowledgement remains in full force and effect and the Administrative Agent
has not received any notice of termination with respect thereto.

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity that administers or
manages a Lender.

 

“Assignment and Acceptance” shall mean that certain form of Assignment and
Acceptance attached hereto as Exhibit B, pursuant to which each Lender may, as
further provided in Section 11.5, sell a portion of its Loans or Revolving Loan
Commitment.

 

“Authorized Signatory” shall mean, with respect to any Borrower Party, such
senior personnel of such Borrower Party as may be duly authorized and designated
in writing to the Administrative Agent by such Borrower Party to execute
documents, agreements, and instruments on behalf of such Borrower Party.

 

“Availability” shall mean, as of any date of determination, the amount (if any)
by which (a) the lesser of (i) the Revolving Loan Commitment, and (ii) the
Borrowing Base as most recently reported by the Borrower Parties on or prior to
such date of determination, exceeds (b) the Aggregate Revolving Credit
Obligations on such date of determination.

 

“Available Letter of Credit Amount” shall mean, as of any particular time, an
amount equal to the lesser of (a) the Aggregate Letter of Credit Commitment at
such time less the aggregate amount of all Letter of Credit Obligations then
outstanding and (b) Availability at such time.

 

“Average Availability” shall mean, as of any date of determination with respect
to any period, the sum of daily Availability on each day during the applicable
period, divided by the number of days in such period.

 

“Bank Product Reserves” shall mean all reserves that the Administrative Agent,
from time to time, establishes in its Permitted Discretion for Bank Products
then provided or outstanding.

 

“Bank Products” shall mean any one or more of the following types of services or
facilities extended to the Borrower Parties by a Person who at the time such
services or facilities were extended was a Lender (or an Affiliate of any
Lender):  (a) credit cards; (b) ACH Transactions; (c) Cash Management Services;
and (d) the Lender Hedge Agreements.

 

“Bank Products Documents” shall mean all agreements entered into from time to
time by the Borrower Parties in connection with any of the Bank Products and
shall include the Lender Hedge Agreements.

 

7

--------------------------------------------------------------------------------


 

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as now or hereafter amended, and any successor statute.

 

“Base Rate” shall mean the higher of (i) the rate which the Administrative Agent
announces from time to time as its prime lending rate, as in effect from time to
time, or (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (1/2%) per annum (any changes in such rates to be
effective as of the date of any change in such rate). The Administrative Agent’s
prime lending rate is a reference rate and does not necessarily represent the
lowest or best rate of interest actually charged to any customer of the
Administrative Agent.  The Administrative Agent may make commercial loans or
other loans at rates of interest at, above, or below the Administrative Agent’s
prime lending rate.

 

“Base Rate Advance” shall mean an Advance which the Borrowers request to be made
as a Base Rate Advance or which is converted to a Base Rate Advance, in
accordance with the provisions of Section 2.2(b).

 

“Ben Sherman” shall mean Ben Sherman Limited, a private company limited by
shares incorporated under the laws of England.

 

“Blocked Account” shall have the meaning specified in Section 6.15(b).

 

“Blocked Account Agreement” shall mean any agreement executed by a depository
bank or securities intermediary and the Administrative Agent, for the benefit of
the Lender Group, and acknowledged and agreed to by the applicable Borrower
Party, in form acceptable to the Administrative Agent in its sole discretion.

 

“Borrower” and “Borrowers” shall have the meanings specified in the preamble.

 

“Borrower Parties” shall mean, collectively, the Borrowers and the Guarantors;
and “Borrower Party” shall mean any one of the foregoing Borrower Parties.

 

“Borrower Payments” shall have the meaning specified in Section 2.8(b)(i).

 

“Borrowing Base” shall mean, at any particular time, the sum of:

 

(a)                                  90% of Eligible Credit Card Receivables;
plus

 

(b)                                 85% of Eligible Accounts; plus

 

(c)                                  90% of the appraised NOLV of Eligible
Domestic Inventory; plus

 

(d)                                 an amount equal to the lesser of (i) the
In-Transit Inventory Limit or (ii) 90% of the appraised NOLV of Eligible
In-Transit Inventory; plus

 

8

--------------------------------------------------------------------------------


 

(e)                                  an amount equal to the lesser of
(i) $65,000,000 or (ii) 90% of the amount of Eligible L/C Inventory; plus

 

(f)                                    100% of Qualified Cash; minus

 

(g)           any Reserves.

 

“Borrowing Base Certificate” shall mean a certificate of an Authorized Signatory
of the Administrative Borrower substantially in the form of Exhibit C.

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of Georgia or is a day on which
banking institutions located in such state are closed; provided, however, that
when used with reference to a Eurodollar Advance (including the making,
continuing, prepaying or repaying of any Eurodollar Advance), the term “Business
Day” shall also exclude any day in which banks are not open for dealings in
deposits of Dollars on the London interbank market.

 

“Capital Expenditures” shall mean, for any period, on a consolidated basis for
the Borrower Parties and their Subsidiaries, the aggregate of all expenditures
made by the Borrower Parties and their Subsidiaries during such period that, in
conformity with GAAP, are required to be included in or reflected on the
consolidated balance sheet as a capital asset of Parent, including, without
limitation, Capitalized Lease Obligations of the Borrower Parties and their
Subsidiaries, but, for the avoidance of doubt, excluding EITF 97-10 Capital
Lease Obligations.

 

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which at the time would be required to be
capitalized on the balance sheet of such lessee in accordance with GAAP, other
than EITF 97-10 Capital Lease Obligations.

 

“Cash Equivalents” shall mean, collectively, (a) marketable, direct obligations
of the US and its agencies maturing within three hundred sixty-five (365) days
of the date of purchase, (b) commercial paper issued by corporations, each of
which shall have a consolidated net worth of at least $500,000,000, which
commercial paper will mature within one hundred eighty (180) days from the date
of the original issue thereof and is rated “P-1” or better by Moody’s or “A-1”
or better by S&P, (c) certificates of deposit maturing within three hundred
sixty-five (365) days of the date of purchase and issued by a US national or
state bank having deposits totaling more than $500,000,000, and whose short-term
debt is rated “P-1” or better by Moody’s or “A-1” or better by S&P, (d) up to
$100,000 per institution and up to $1,000,000 in the aggregate in (i) short-term
obligations issued by any local commercial bank or trust company located in
those areas where the Borrower conducts its business, whose deposits are insured
by the Federal Deposit Insurance Corporation, or (ii) commercial bank-insured
money market funds, or

 

9

--------------------------------------------------------------------------------


 

any combination of the types of investments described in this clause (d), and
(e) overnight investments with such financial institutions having a short term
deposit rating of “P-1” or better by Moody’s, or “A-1” or better by S&P.

 

“Cash Management Bank” shall have the meaning specified in Section 6.15(a).

 

“Cash Management Services” shall mean any services provided from time to time by
a Person who at the time such services or facilities were extended was a Lender
(or an Affiliate of any Lender) to any Borrower Party in connection with
operating, collections, payroll or other depository or disbursement accounts,
including automatic clearinghouse, controlled disbursement, depository, electric
funds transfer, information reporting, lockbox, stop payment, overdraft and/or
wire transfer services.

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of Parent to any person or “group” (within the meaning of the SEA); (b) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any person or “group” (within the meaning of the SEA) of thirty-five percent
(35%) or more of the outstanding shares of the voting Equity Interests of
Parent; (c) as of any date a majority of the board of directors of Parent
consists (other than vacant seats) of individuals who were not either
(i) directors of Parent as of the Agreement Date, (ii) selected or nominated to
become directors by the board of directors of Parent of which a majority
consisted of individuals described in clause (i), or (iii) selected or nominated
to become directors by the board of directors of Parent of which a majority
consisted of individuals described in clause (i) and individuals described in
clause (ii); or (d) Parent shall cease to own and control, directly or
indirectly, 100% of the outstanding Equity Interests of TBG.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all property pledged as collateral security for the
Obligations pursuant to the Security Documents or otherwise, and all other
property of any Borrower Party that is now or hereafter in the possession or
control of any member of the Lender Group, or on which any member of the Lender
Group has been granted a Lien.

 

“Collateral Access Agreement” shall mean any agreement of any lessor,
warehouseman, processor, consignee or other Person in possession of, having a
Lien upon or having rights or interests in, any of the Collateral in favor of
the Administrative Agent, for the benefit of the Lender Group, substantially in
the form of Exhibit D-1 or Exhibit D-2 or otherwise in form and substance
satisfactory to the Administrative Agent, waiving or subordinating Liens or
certain other rights or interests such Person may hold in regard to the property
of any of the Borrower Parties and providing the Administrative Agent access to
its Collateral.

 

10

--------------------------------------------------------------------------------


 

“Commitment Increase” shall have the meaning specified in Section 2.17(a)(i).

 

“Commitment Increase Cap” shall have the meaning specified in
Section 2.17(a)(i).

 

“Compliance Certificate” shall mean a certificate executed by an Authorized
Signatory of the Administrative Borrower substantially in the form of Exhibit E.

 

“Confidential Information” shall have the meaning specified in Section 11.17.

 

“Controlled Disbursement Account” shall have the meaning specified in
Section 2.2(f).

 

“Credit Card Issuer” shall mean any Person (other than a Borrower Party) who
issues or whose members issue credit cards, including without limitation,
MasterCard or VISA bank credit or debit cards or other bank credit or debit
cards issued through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa
International and American Express, Discover, Diners Club, Carte Blanche and
other non-bank credit or debit cards, including, without limitation, credit or
debit cards issued by or through American Express Travel Related Services
Company, Inc., Novus Services, Inc., or any proprietary card issuer reasonably
acceptable to the Administrative Agent.

 

“Credit Card Receivables” shall mean each Account together with all income,
payments and proceeds thereof, owed by a Credit Card Issuer or Credit Card
Processor to a Borrower Party resulting from charges by a customer of a Borrower
Party on credit or debit cards issued or processed by such Credit Card Issuer or
Credit Card Processor in connection with the sale of goods by a Borrower Party,
or services performed by a Borrower Party, in each case in the ordinary course
of its business.

 

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower Party’s sales transactions involving credit card or
debit card purchases by customers using credit cards or debit cards issued by
any Credit Card Issuer.

 

“Customer Dispute” shall mean all instances in which (a) a customer of a
Borrower has rejected or returned the goods and such return or rejection has not
been accepted by such Borrower as a valid return or rejection, or (b) a customer
of a Borrower has otherwise affirmatively asserted grounds for nonpayment of an
Account, including, without limitation, any repossession of goods by such
Borrower, or any claim by an Account Debtor of total or partial failure of
delivery, set-off, counterclaim, or breach of warranty.

 

11

--------------------------------------------------------------------------------


 

“Date of Issue” shall mean the date on which an Issuing Bank issues (or, at the
direction of an Issuing Bank, a Foreign Issuer issues) a Letter of Credit
pursuant to Section 2.15.

 

“Default” shall mean any Event of Default, and any of the events specified in
Section 9.1 regardless of whether there shall have occurred any passage of time
or giving of notice (or both) that would be necessary in order to constitute
such event an Event of Default.

 

“Default Rate” shall mean a simple per annum interest rate equal to, (a) with
respect to all outstanding principal, the sum of (i) the applicable Interest
Rate Basis, plus (ii) the highest Applicable Margin, plus (iii) two percent
(2.00%), and (b) with respect to all other Obligations (other than Obligations
from Bank Products), the sum of (i) the Base Rate, plus (ii) the Applicable
Margin applicable to Base Rate Advances plus (iii) two percent (2.00%);
provided, however, that (y) as to any Eurodollar Advance outstanding on the date
that the Default Rate becomes applicable, the Default Rate shall be based on the
then applicable Eurodollar Basis until the end of the current Eurodollar Advance
Period and thereafter the Default Rate shall be based on the Base Rate as in
effect from time to time and (z) as to any Base Rate Advance outstanding on the
date that the Default Rate becomes applicable, the Default Rate shall be based
on the Base Rate as in effect from time to time.

 

“Dilution” shall mean, as of any date of determination, a percentage, based upon
the experience of the immediately prior twelve month period, that is the result
of dividing the Dollar amount of (a) bad debt write downs, discounts,
advertising allowances, credits or other dilutive items with respect to each
Borrower Party’s Accounts during such period, by (b) each Borrower Party’s
billings with respect to Accounts during such period.

 

“Dilution Reserve” shall mean, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts by the amount
which Dilution is in excess of five percent (5.00%), rounded down to the nearest
one-tenth of a percentage point (0.10%).

 

“Disbursement Account” shall mean account number 8800828975 maintained at
SunTrust Bank, or as otherwise designated to the Administrative Agent by the
Administrative Borrower.

 

“Dividends” shall mean any direct or indirect distribution, dividend, or payment
to any Person on account of any Equity Interests of any Borrower Party.

 

“Documentary Letter of Credit” shall mean a documentary Letter of Credit issued
in respect of the purchase of goods or services by any Borrower Party in the
ordinary course of its business.

 

12

--------------------------------------------------------------------------------


 

“Dollars” or “$” shall mean the lawful currency of the United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary of a Borrower that is organized
and existing under the laws of the US or any state or commonwealth thereof or
under the laws of the District of Columbia, but shall not include US Ben Sherman
Holdco.

 

“EBITDAR” shall mean, with respect to the Borrowers and their Subsidiaries for
any period, an amount equal to the sum of (a) Net Income for such period plus
(b) to the extent deducted in determining Net Income for such period,
(i) Interest Expense, (ii) income tax expense, (iii) Rent Expense, (iv) loss
from extraordinary items and (v) depreciation and amortization expense,
determined on a consolidated basis in accordance with GAAP in each case for such
period; provided, however, that if any such calculation includes any period in
which an acquisition or sale of a Person or all or substantially all of the
assets of a Person occurred, then such calculation shall be made on a Pro Forma
Basis.

 

“E-Fax” means any system used to receive or transmit faxes electronically.

 

“EITF 97-10 Capital Lease Obligations” means obligations that are classified as
“Capital Lease Obligations” under GAAP due to the application of Emerging Issues
Task Force Regulation 97-10, and that, but for such regulation, would not
constitute Capital Lease Obligations.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

 

“Eligible Accounts” shall mean, at any particular date, all Accounts of the
Borrower Parties that the Administrative Agent, in the exercise of its Permitted
Discretion, determines to be Eligible Accounts; provided, however, that, without
limiting the right of the Administrative Agent to establish other criteria of
ineligibility, Eligible Accounts shall not include any of the following
Accounts:

 

(a)           Accounts with respect to which more than one hundred twenty (120)
days have elapsed since the original invoice therefor or sixty (60) days since
the due date of the original invoice;

 

(b)           Accounts with respect to which any of the representations,
warranties, covenants and agreements contained in Section 5.2 are not or have
ceased to be complete and correct or have been breached;

 

(c)           Accounts with respect to which, in whole or in part, a check,
promissory note, draft, trade acceptance or other instrument for the payment of
money has been received, presented for payment and returned uncollected for any
reason, unless

 

13

--------------------------------------------------------------------------------

 

the Account Debtor subsequently honors such check, note, draft, acceptance or
instrument or pays such Account or part thereof paid therewith;

 

(d)           Accounts as to which the Borrower Party has not performed, as of
the applicable date of calculation, all of its obligations then required to have
been performed, including, without limitation, the delivery of merchandise or
rendition of services applicable to such Accounts;

 

(e)           Accounts as to which any one or more of the following events has
occurred with respect to the Account Debtor on such Accounts:  death or judicial
declaration of incompetency of such Account Debtor who is an individual; the
filing by or against such Account Debtor of a request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as a
bankrupt, winding-up, or  other relief under the bankruptcy, insolvency, or
similar laws of the US, any state or territory thereof, or any foreign
jurisdiction, now or hereafter in effect; the making of any general assignment
by such Account Debtor for the benefit of creditors; the appointment of a
receiver or trustee for such Account Debtor or for any of the assets of such
Account Debtor, including, without limitation, the appointment of or taking
possession by a “custodian,” as defined in Bankruptcy Code; the institution by
or against such Account Debtor of any other type of insolvency proceeding (under
the bankruptcy laws of the US or otherwise) or of any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against,
or winding up of affairs of, such Account Debtor; the sale, assignment, or
transfer of all or substantially all of the assets of such Account Debtor unless
the obligations of such Account Debtor in respect of the Accounts are assumed by
and assigned to such purchaser or transferee; the nonpayment generally by such
Account Debtor of its debts as they become due; or the cessation of the business
of such Account Debtor as a going concern; provided, however, that the foregoing
shall not include post-petition Accounts of an Account Debtor to the extent that
(i) such Accounts constitute Accounts of such Account Debtor as a
“debtor-in-possession” and (ii) such Accounts have been approved by the
Administrative Agent in its Permitted Discretion;

 

(f)            Accounts of an Account Debtor for whom fifty percent (50%) or
more of the aggregate Dollar amount of such Account Debtor’s outstanding
Accounts are classified as ineligible under the criteria set forth in clause
(a) hereof;

 

(g)           Accounts which represent the remaining obligations for partially
paid invoices;

 

(h)           Accounts owed by an Account Debtor which: (i)(A) does not maintain
its chief executive office or have a material presence in the US or in Canada
and (B) is not organized under the laws of the US or any state or territory
thereof or of Canada or any province thereof; or (ii) is the government of any
foreign country or sovereign state, or of any state, municipality, or other
political subdivision thereof, or of any department, agency, public corporation,
or other instrumentality thereof; except to the extent that such Accounts are
secured or payable by a letter of credit or acceptance, or

 

14

--------------------------------------------------------------------------------


 

insured under foreign credit insurance in each case, on terms and conditions
satisfactory to the Administrative Agent in its Permitted Discretion;

 

(i)            Accounts owed by an Account Debtor which is an Affiliate or
employee of any Borrower Party;

 

(j)            Accounts which are owed by an Account Debtor to which the
Borrower Party is indebted in any way, or which are subject to any right of
setoff by the Account Debtor, including, without limitation, for co-op
advertising, rebates, incentives and promotions, to the extent of such
indebtedness or right of setoff and without duplication of any such indebtedness
or right of setoff accounted for in the calculation of Dilution;

 

(k)           Accounts which are subject to any Customer Dispute, but only to
the extent of the amount in dispute;

 

(l)            Accounts which are owed by the government of the US, or any
department, agency, public corporation, or other instrumentality thereof
(excluding Accounts owed by the Army & Air Force Exchange Service (“AAFES”) to
the extent such AAFES Accounts do not exceed $2,000,000), unless all required
procedures for the effective collateral assignment of the Accounts under the
Federal Assignment of Claims Act of 1940 have been complied with to the
Administrative Agent’s reasonable satisfaction with respect to such Accounts;

 

(m)          Accounts which are owed by any state, municipality, territory or
other political subdivision of the US, or any department, agency, public
corporation, or other instrumentality thereof and as to which the Administrative
Agent determines in  its Permitted Discretion that the Administrative Agent’s
security interest therein is not or cannot be perfected or cannot be enforced
against the applicable Account Debtor;

 

(n)           Accounts which represent third-party leasing transactions;

 

(o)           Accounts which represent sales on a bill-and-hold, guaranteed
sale, sale and return, sale on approval, consignment or other repurchase or
return basis;

 

(p)           Accounts which represent any contractual obligation, based on a
percentage of sales or otherwise, that must be collected from the Account Debtor
and paid by the Borrower Party to a third party as a “pass-through” item, but
only to the extent of the amount of such pass-through;

 

(q)           Accounts which are evidenced by a promissory note or other
instrument or by chattel paper;

 

(r)            Accounts as to which the applicable Account Debtor has not been
sent an invoice or for which are partially billed;

 

15

--------------------------------------------------------------------------------


 

(s)           Accounts with respect to which the Account Debtor is located in a
state or jurisdiction that requires, as a condition to access to the courts of
such jurisdiction, that a creditor qualify to transact business, file a business
activities report or other report or form, or take one or more other actions,
unless the Borrower Party has so qualified, filed such reports or forms, or
taken such actions (and, in each case, paid any required fees or other charges),
except to the extent that the Borrower Party may qualify subsequently as a
foreign entity authorized to transact business in such state or jurisdiction and
gain access to such courts, without incurring any cost or penalty viewed by the
Administrative Agent to be significant in amount, and such later qualification
cures any bar to access to such courts to enforce payment of such Account;

 

(t)            Accounts which are not a bona fide, valid and, to the best of the
Borrower Parties’ knowledge, enforceable obligation of the Account Debtor
thereunder;

 

(u)           Accounts which are owed by an Account Debtor with whom any
Borrower Party has any agreement or understanding for deductions from the
Accounts, except for discounts or allowances which are made in the ordinary
course of business for prompt payment or volume purchases and which discounts or
allowances are reflected in the calculation of the face value of each invoice
related to such Accounts, or Accounts with respect to which a debit or
chargeback has been issued or generated, in each case to the extent of such
deduction and without duplication of any such deduction accounted for in the
calculation of Dilution;

 

(v)           Accounts which are not subject to a valid and continuing first
priority Lien in favor of the Administrative Agent, for the benefit of the
Lender Group, pursuant to the Security Documents as to which all action
necessary or desirable to perfect such security interest shall have been taken,
and to which the Borrower Party has good and marketable title, free and clear of
any Liens (other than Liens in favor of the Administrative Agent, for the
benefit of the Lender Group, and Permitted Liens);

 

(w)          Accounts which are owed by an Account Debtor to the extent that
such Account, together with all other Accounts owing by the same Account Debtor
and its Affiliates, exceed twenty-five percent (25%) of all Eligible Accounts;

 

(x)            Accounts which represent rebates, refunds or other similar
transactions, but only to the extent of the amount of such rebate, refund or
similar transaction;

 

(y)           Accounts as to which a security agreement, financing statement,
equivalent security or Lien instrument or continuation statement is on file or
of record in any public office, except any such as may have been filed in favor
of the Administrative Agent, for the benefit of the Lender Group, pursuant to
the Security Documents, any such evidencing or relating to a Permitted Lien, and
any such with respect to a Lien granted by an Account Debtor in favor of a
Borrower Party; or

 

16

--------------------------------------------------------------------------------


 

(z)            Accounts which constitute Eligible Credit Card Receivables.

 

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; or (d) any other Person approved by (i) the Administrative
Agent, (ii) with respect to any proposed assignee of the Revolving Loan
Commitment, the Issuing Banks, and (iii) unless (x) such Person is taking
delivery of an assignment in connection with physical settlement of a credit
derivatives transaction or (y) a Default exists, the Administrative Borrower,
such approvals of the Administrative Agent, the Issuing Banks and the
Administrative Borrower not to be unreasonably withheld or delayed; provided,
however, that if the consent of the Administrative Borrower to an assignment or
to an Eligible Assignee is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified in
Section 11.5(b)), the Administrative Borrower shall be deemed to have given its
consent five (5) Business Days after the date notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Administrative Borrower prior to such fifth (5th)
Business Day.

 

“Eligible Credit Card Receivables”  shall mean, at any particular date, each
Credit Card Receivable that satisfies the following criteria at the time of
creation and continues to meet the same at the time of such determination: such
Credit Card Receivable (i) has been earned by performance, represents the bona
fide amounts due to a Borrower  Party from a Credit Card Issuer or from a Credit
Card Processor, and was originated in the ordinary course of business of such
Borrower Party, and (ii) is not ineligible for inclusion in the calculation of
the Borrowing Base pursuant to any of clauses (a) through (k) below.  Without
limiting the foregoing, to qualify as an Eligible Credit Card Receivable, an
Account shall indicate no Person other than a Borrower Party as payee or
remittance party.  In determining the amount to be so included, the face amount
of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that a Borrower Party may be obligated to rebate to a customer, a Credit Card
Issuer or a Credit Card Processor pursuant to the terms of any agreement or
understanding) and (ii) the aggregate amount of all cash received in respect of
such Account but not yet applied by the applicable Borrower Party to reduce the
amount of such Credit Card Receivable.  Any Credit Card Receivables meeting the
foregoing criteria shall be deemed Eligible Credit Card Receivables but only as
long as such Credit Card Receivable is not included within any of the following
categories, in which case such Credit Card Receivable shall not constitute an
Eligible Credit Card Receivable:

 

(a)           Credit Card Receivables which do not constitute an “Account” (as
defined in the UCC);

 

17

--------------------------------------------------------------------------------


 

(b)           Credit Card Receivables that have been outstanding for more than
five (5) Business Days from the date of sale of goods or services giving rise to
such Credit Card Receivables;

 

(c)           Credit Card Receivables with respect to which a Borrower Party
does not have good, and valid title, free and clear of any Lien (other than
Liens granted to the Administrative Agent and other Permitted Liens);

 

(d)           Credit Card Receivables that are not subject to a first priority
security interest in favor of the Administrative Agent (other than Permitted
Liens having priority over the Lien of the Administrative Agent under Applicable
Law) (it being the intent that chargebacks in the ordinary course by such Credit
Card Processors and Credit Card Issuers shall not be deemed violative of this
clause);

 

(e)           Credit Card Receivables which are disputed, are with recourse, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted (but only to the extent of such claim, counterclaim, offset or
chargeback);

 

(f)            Credit Card Receivables as to which the Credit Card Processor has
the right under certain circumstances to require a Borrower Party to repurchase
the Accounts from such Credit Card Processor;

 

(g)           Credit Card Receivables due from a Credit Card Issuer or Credit
Card Processor of the applicable credit card which is the subject of any
bankruptcy or insolvency proceedings;

 

(h)           Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Issuer with respect thereto;

 

(i)            Credit Card Receivables which do not conform in all material
respects to all representations, warranties or other provisions in the Loan
Documents relating to Credit Card Receivables;

 

(j)            Credit Card Receivables which are evidenced by “chattel paper” or
an “instrument” of any kind unless such “chattel paper” or “instrument” is in
the possession of the Administrative Agent and, to the extent necessary or
appropriate, endorsed to the Administrative Agent;

 

(k)           Credit Card Receivables arising from the use of a private label
credit card (i.e., any Credit Card Receivable where a Borrower Party or an
Affiliate of a Borrower Party is the Credit Card Issuer); or

 

18

--------------------------------------------------------------------------------


 

(l)            Credit Card Receivables arising from the use of a “co-branded”
credit card which are deemed ineligible for inclusion in the Borrowing Base by
the Administrative Agent in the exercise of its Permitted Discretion.

 

“Eligible Domestic Inventory” shall mean, as of any particular date, the portion
of the Inventory of each Borrower Party that the Administrative Agent, in the
exercise of its Permitted Discretion, determines to be Eligible Domestic
Inventory; provided, however, that without limiting the right of the
Administrative Agent to establish other criteria of ineligibility, Eligible
Domestic Inventory shall not include any of the following Inventory:

 

(a)           Inventory that is not owned solely by a Borrower Party;

 

(b)           Inventory that does not conform to all of the warranties and
representations regarding the same which are set forth in this Agreement or any
of the other Loan Documents;

 

(c)           Inventory that is not located in the US or Canada (excluding the
Province of Quebec) either (i) on real property owned by a Borrower Party,
(ii) at any leased premises where the fair market value of the Inventory stored
or located at such leased premises is $100,000 or less, (iii) on leased premises
in regard to which the landlord thereof shall have executed and delivered to the
Administrative Agent a Collateral Access Agreement or with respect to which the
Administrative Agent has established a Rent Reserve, or (iv) at premises where a
bailee, warehouseman or similar party is in possession of such Inventory and
shall have executed and delivered to the Administrative Agent a Collateral
Access Agreement; provided, however, the aggregate amount of all Eligible
Domestic Inventory located in Canada shall not exceed $5,000,000 in the
aggregate at any time of determination; provided, further, Eligible Domestic
Inventory shall not include any Inventory at any location where the aggregate
fair market value of all Inventory at such location, together with all other
Inventory located within a reasonable proximity to such location, is less than
$50,000;

 

(d)           Inventory that is subject to any asserted claim of reclamation,
Lien, adverse claim, interest or right (other than Liens in favor of the
Administrative Agent, Permitted Liens and claims, interests, rights or other
encumbrances arising from a licensing, patent, royalty, trademark, trade name or
copyright agreement with a third party so long as, if requested by the
Administrative Agent in its Permitted Discretion, any such Inventory is subject
to a Licensor Consent) of any other Person, but solely to the extent of the
amount of such Lien, claim, interest or right;

 

(e)           Inventory that has been consigned for sale to or by any Person;

 

19

--------------------------------------------------------------------------------


 

(f)            Inventory that is not in good condition or does not meet all
standards imposed by any Person having regulatory authority over such goods or
their use and/or sale, or Inventory that is not currently saleable in the normal
course of a Borrower Party’s business;

 

(g)           Inventory that consists of work-in-process;

 

(h)           Inventory scheduled for return to vendors, Inventory which is
obsolete or slow-moving (for purposes of this subsection, what constitutes
“obsolete or slow-moving” Inventory shall be determined by the Administrative
Agent in its Permitted Discretion), display items, packaging materials, labels
or name plates or similar supplies;

 

(i)            Inventory that is not personal property in which a Borrower Party
has granted a valid and continuing first priority Lien in favor of the
Administrative Agent, for the benefit of the Lender Group, pursuant to the
Security Documents, or as to which all action necessary to perfect such security
interest has not been taken;

 

(j)            Inventory that is covered, in whole or in part, by any security
agreement, financing statement, equivalent security or Lien instrument or
continuation statement which is on file or of record in any public office,
except (i) such as may have been filed in favor of the Administrative Agent, for
the benefit of the Lender Group, pursuant to the Security Documents or (ii) such
as may have been filed with respect to Permitted Liens;

 

(k)           Inventory which constitutes In-Transit Inventory or Eligible L/C
Inventory; and

 

(l)            Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party requiring the
payment of royalties or fees or requiring the consent of the licensor for a sale
thereof by the Administrative Agent and is not subject to a Licensor Consent
that has been requested by the Administrative Agent in its Permitted Discretion.

 

“Eligible Inventory” shall mean, collectively, Eligible Domestic Inventory,
Eligible In-Transit Inventory and Eligible L/C Inventory.

 

“Eligible In-Transit Inventory” means all finished goods which constitute
In-Transit Inventory (without duplication of any Eligible L/C Inventory or
Eligible Domestic Inventory) owned any Borrower Party, which such Inventory is
in transit to a Borrower Party’s location in the US or Canada (excluding the
Province of Quebec) or to a customer of a Borrower Party that will take delivery
of such Inventory at the port of destination located in the US or Canada
(excluding the Province of Quebec) and as to which such In-Transit Inventory:
(i) shall be the subject of a bill of lading or a cargo receipt that (A)(x) in
the case of a negotiable bill of lading or negotiable cargo receipt, is

 

20

--------------------------------------------------------------------------------


 

consigned to the Administrative Agent or an Issuing Bank (either directly or by
means of endorsement) or (y) in the case of a non-negotiable bill of lading or
non-negotiable cargo receipt, is consigned to the Administrative Agent or an
Issuing Bank (either directly or by means of endorsements) or to a Borrower
Party if such bill of lading or cargo receipt shall state “[Name of applicable
Borrower Party], subject to the security interest of SunTrust Bank, as agent,
303 Peachtree Street, N.E., Atlanta, Georgia 30308” thereon and (B) was issued
by the carrier respecting the subject In-Transit Inventory, (ii) is insured in
accordance with Section 6.5, (iii) with respect to In-Transit Inventory that is
subject to a non-negotiable bill of lading or non-negotiable cargo receipt, such
In-Transit Inventory shall be in the physical possession of an Approved Freight
Handler and (iv) would not be deemed ineligible for inclusion in the Borrowing
Base under clauses (a), (b), (d) (other than in respect of any possessory Lien
of the related common carrier or any Lien in favor of a related Approved Freight
Handler), (e), (f), (g), (h), (j) or (l) of the definition of Eligible Domestic
Inventory, treating such eligibility criteria as applicable to such In-Transit
Inventory.   Upon the request of the Administrative Agent, the Borrower Parties
shall promptly deliver to the Administrative Agent copies of all such bills of
lading or cargo receipts.

 

“Eligible L/C Inventory” shall mean an amount equal to the aggregate face amount
of all Documentary Letters of Credit (other than Letters of Credit covering
Eligible In-Transit Inventory or Eligible Domestic Inventory) issued and
outstanding on behalf of a Borrower Party in connection with the purchase of
goods that would constitute Eligible Domestic Inventory or Eligible In-Transit
Inventory upon delivery to the applicable Borrower Party, or would result in
Eligible Accounts upon sale, (and to the extent such goods underlying any such
Documentary Letters of Credit are in the possession of a Freight Handler, such
Freight Handler is an Approved Freight Handler) excluding the portion of the
face amount of any Documentary Letter of Credit relating to goods that are or
are to become Inventory which are scheduled to be shipped by the seller or
manufacturer more than sixty (60) days after such date of determination.

 

“Environmental Laws” shall mean, collectively, any and all applicable federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority
regulating, relating to or imposing liability or standards of conduct concerning
environmental protection matters, including without limitation, Hazardous
Materials or human health, as now or may at any time during the term of this
Agreement be in effect.

 

“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.

 

21

--------------------------------------------------------------------------------


 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect on the Agreement Date and as such Act may be amended thereafter from time
to time.

 

“ERISA Affiliate” shall mean, with respect to any Borrower Party, any trade or
business (whether or not incorporated) that together with such Borrower Party,
are treated as a single employer under Section 414 of the Code.

 

“ERISA Event” shall mean, with respect to any Borrower Party or any ERISA
Affiliate, (a) a Reportable Event; (b) the withdrawal of any Borrower Party or
ERISA Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any
Borrower Party or any ERISA Affiliate from any Multiemployer Plan; (d) the
filing of a notice of intent to terminate a Title IV Plan or the treatment of a
Title IV Plan amendment as a termination under Section 4041 or 4041A of ERISA;
(e) the institution of proceedings to terminate a Title IV Plan or Multiemployer
Plan by the PBGC; (f) the reorganization or insolvency of a Multiemployer Plan
under Section 4241 or 4245 of ERISA; (g) the failure by any Borrower Party or
ERISA Affiliate to make when due required contributions to a Multiemployer Plan
or Title IV Plan unless such failure is cured within thirty (30) days; (h) any
other event or condition that would reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of liability under Section 4069 or 4212(c) of ERISA; (i) the
revocation of a Plan’s tax-qualified status under Code Section 401(a); (j) the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; (k) a Title IV Plan is in “at risk status” within the meaning of Code
Section 430(i); or (l) a Multiemployer Plan is in “endangered status” or
“critical status” within the meaning of Code Section 432(b).

 

“E-System” means any electronic system, including Intralinks® and any other
internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, any of its Affiliates or any
other Person, providing for access to data protected by passcodes or other
security system.

 

“Eurodollar Advance” shall mean an Advance which the Administrative Borrower
requests to be made as a Eurodollar Advance or which is continued as or
converted to a Eurodollar Advance, in accordance with the provisions of
Section 2.2(c).

 

“Eurodollar Advance Period” shall mean, for each Eurodollar Advance, each one
(1), two (2), three (3), or six (6) month period, as selected by the
Administrative Borrower pursuant to Section 2.2(c), during which the applicable
Eurodollar Rate (but not the Applicable Margin) shall remain unchanged. 
Notwithstanding the foregoing, however: (a) any applicable Eurodollar Advance
Period which would otherwise end on a day which is not a Business Day shall be
extended to the next succeeding Business Day, unless such Business Day falls in
another calendar month, in which case such Eurodollar

 

22

--------------------------------------------------------------------------------


 

Advance Period shall end on the next preceding Business Day; (b) any applicable
Eurodollar Advance Period which begins on a day for which there is no
numerically corresponding day in the calendar month during which such Eurodollar
Advance Period is to end shall (subject to clause (a) above) end on the last day
of such calendar month; and (c) no Eurodollar Advance Period shall extend beyond
the Maturity Date or such earlier date as would interfere with the repayment
obligations of the Borrowers under Section 2.6.

 

“Eurodollar Basis” shall mean, with respect to each Eurodollar Advance Period, a
simple per annum interest rate equal to the quotient of (a) the Eurodollar Rate
divided by (b) one minus the Eurodollar Reserve Percentage, stated as a
decimal.  The Eurodollar Basis shall remain unchanged during the applicable
Eurodollar Advance Period, except for changes to reflect adjustments in the
Eurodollar Reserve Percentage.

 

“Eurodollar Rate” shall mean, for any Eurodollar Advance Period, the rate per
annum quoted on the display designated on that page of the Bloomberg reporting
service, or similar service as determined by the Administrative Agent, that
displays British Banker’s Association Interest Settlement Rates for Dollar
deposits as of 11:00 a.m. (London, England time) two (2) Business Days prior to
the applicable date of determination; provided, however, that if no such quoted
rate appears on such page, the rate used for such Eurodollar Advance Rate shall
be the per annum rate of interest determined by the Administrative Agent to be
the rate at which Dollar deposits for such Eurodollar Advance Period are offered
to the Administrative Agent as of 11:00 a.m. (London, England time) two
(2) business days prior to such date of determination.

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
one one-hundredth of one percent (1/100th of 1%)) in effect on any day to which
the Administrative Agent is subject with respect to the Eurodollar Basis
pursuant to regulations issued by the Board of Governors of the Federal Reserve
System (or any Governmental Authority succeeding to any of its principal
functions) (“Regulation D”) with respect to Eurocurrency Liabilities (as that
term is defined in Regulation D).  Eurodollar Advances shall be deemed to
constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to the Administrative Agent under
Regulation D.  The Eurodollar Reserve Percentage shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage.  The
Eurodollar Basis for any Eurodollar Advance shall be adjusted as of the
effective date of any changes in the Eurodollar Reserve Percentage.

 

“Event of Default” shall mean any of the events specified in Section 9.1,
provided that any requirement for notice or lapse of time, or both, has been
satisfied.

 

23

--------------------------------------------------------------------------------

 

“Excluded Deposit Accounts” shall mean, collectively, (i) each disbursement
account that has a balance no greater than the amount necessary to cover
outstanding checks drawn on such account, (ii) petty cash deposit accounts for
retail stores of Retail Borrower Parties that have a balance (determined on an
average basis for all retail stores as of any date of determination) no greater
than $5,000 per retail store, (iii) the employee benefit trust account number
8801663496 at SunTrust Bank or such other similar employee benefit trust
account, so long as the balance therein does not exceed as of any date of
determination the Administrative Borrower’s estimate of employee benefit claims
to be paid in the remaining portion of such fiscal year (or, with respect to any
date of determination in the last fiscal month of any fiscal year, the
Administrative Borrower’s estimate of employee benefit claims to be paid in the
remaining portion of such fiscal year and during the next succeeding fiscal
year) from such date of determination (provided, that at any time that a Default
exists, Borrower Parties shall not deposit additional funds into such account
except to the extent necessary to pay accrued and unpaid employee benefit claims
that are then due and payable) and (iv) other deposit accounts with balances not
to exceed $1,000,000 in the aggregate.

 

“Excluded Subsidiary” shall mean any Person acquired or formed after the
Agreement Date which (i) would be a Subsidiary of a Borrower Party but for the
exclusion of “Excluded Subsidiaries” in the proviso of the definition of
Subsidiary, (ii) is not a Wholly Owned Subsidiary of a Borrower Party and
(iii) is (or whose parent is) contractually prohibited from executing a Guaranty
Supplement, granting a Lien in favor of the Administrative Agent as required
under Section 6.20 or having its Equity Interest pledged to secure the
Obligations; provided, however, if such Subsidiary is not contractually
prohibited from taking all of the actions described in clause (iii) above, then
it shall be deemed an “Excluded Subsidiary” only with respect to the actions
which it or its parent is contractually prohibited from taking.

 

“Executive Order No. 13224” shall mean Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

“Existing Credit Agreement” has the meaning ascribed to such term in the
recitals to this Agreement.

 

“Existing Letters of Credit” shall mean the letters of credit listed on Schedule
L-1.

 

“Federal Funds Rate” shall mean, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 12:00 noon

 

24

--------------------------------------------------------------------------------


 

(Atlanta, Georgia time) on that day by each of three (3) leading brokers of
Federal funds transactions in New York, New York selected by the Administrative
Agent.

 

“Fee Letter” shall mean that certain fee letter dated as of the Agreement Date,
executed by the Borrowers and addressed to SunTrust Bank.

 

“Financial Covenant” shall mean the financial covenant applicable to the
Borrower Parties from time to time pursuant to Section 8.8.

 

“Fixed Charge Coverage Ratio” shall mean, with respect to the Borrowers and
their Subsidiaries on a consolidated basis for any period, calculated on a Pro
Forma Basis during such period, the ratio of (a) the greater of (i) (x) EBITDAR
for such period minus (y) the sum of (A) Capital Expenditures made during such
period and not financed with the proceeds of Funded Debt (other than the
proceeds of a Loan) and (B) cash income taxes paid during such period, or
(ii) zero, to (b) Fixed Charges.

 

“Fixed Charges” shall mean, for Borrowers and their Subsidiaries for any period,
the sum (without duplication) of (a) Interest Expense for such period, (b) Rent
Expense for such period, (c) scheduled principal payments made on Total Funded
Debt during such period (which, for purposes of clarification, exclude
(i) principal payments (other than scheduled amortization payments, if any) made
on the Senior Notes prior to maturity and (ii) prepayments under the Revolving
Loans), and (d) Restricted Payments (other than Dividends paid in kind) to
holders of Equity Interests paid by Parent during such period.

 

“Foreign IP Transfer” shall mean the sale, disposition or other transfer by one
or more of the Borrower Parties of any foreign patents, trademarks, service
marks or copyrights and any licenses and other rights related thereto, including
without limitation the right to sue for past, present and future infringement
thereof and the goodwill associated with any trademarks and service marks, and
so long as (a) such sale, disposition or other transfer is for fair market value
(provided that a capital contribution to a Wholly-Owned Subsidiary of a Borrower
Party shall be deemed to be for fair market value), (b) such sale, disposition
or other transfer is made to a Foreign Subsidiary that is a Wholly Owned
Subsidiary of a Borrower Party, and such Wholly-Owned Subsidiary is directly
owned by a Borrower Party and the Equity Interests of such Foreign Subsidiary
have been pledged to the Administrative Agent in accordance with Section 6.20
unless such direct ownership or pledge is prohibited by Applicable Law, would
impose material taxes that otherwise would not be payable, materially increase
taxes, or otherwise thwart or materially impair a tax objective or benefit
expected to be obtained or available as a result of such sale, disposition or
other transfer, (c) no Default or Event of Default shall have occurred and be
continuing or result therefrom and (d) a senior officer of Parent shall have
delivered a certificate to the Administrative Agent certifying that any such
sale, disposition or other transfer satisfies the conditions of clauses (a),
(b) and (c) above.

 

25

--------------------------------------------------------------------------------


 

“Foreign Issuer” shall mean any foreign bank engaged by an Issuing Bank to issue
Documentary Letters of Credit on behalf of such Issuing Bank so long as (a) such
foreign bank has agreed to hold any and all documents, instruments or other
Collateral in its possession in connection with the issuance of any Documentary
Letter of Credit as bailee on behalf of the Administrative Agent to perfect the
Administrative Agent’s security interest in such documents, instruments or other
Collateral and (b) the agreement between such Issuing Bank and the Foreign
Issuer is satisfactory to the Administrative Agent in its reasonable discretion.

 

“Foreign Lender” shall have the meaning specified in Section 2.8(b)(v).

 

“Foreign Subsidiary” shall mean any Subsidiary of a Borrower Party that does not
constitute a Domestic Subsidiary.

 

“Freight Handler” shall mean any freight forwarder, customs broker, customs
agent, shipper, shipping company or similar Person utilized by a Borrower Party
from time to time in connection with the importation of Inventory.

 

“Fund” shall mean any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

 

“Funded Debt” of any Person shall mean, without duplication, (i) obligations of
such Person for borrowed money, (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations of such
Person in respect of the deferred purchase price of property or for services
(other than trade payables incurred in the ordinary course of business on terms
customary in the trade), (iv) obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
person, (v) Capitalized Lease Obligations of such Person as determined in
accordance with GAAP, (vi) obligations, contingent or otherwise, of such Person
in respect of letters of credit, acceptances or similar extensions of credit,
(vii) guaranties by such Person of the type of indebtedness described in clauses
(i) through (vi) above, (viii) all indebtedness of a third party secured by any
Lien on property owned by such Person, whether or not such indebtedness has been
assumed by such Person, (ix) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any Equity
Interest of such Person, (x) off-balance sheet liability retained in connection
with asset securitization programs, synthetic leases, sale and leaseback
transactions or other similar obligations arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheet of such Person and its Subsidiaries and (xi) obligations under any Hedge
Agreement.

 

“Funding Losses” shall mean expenses incurred by any Lender or any participant
of such Lender permitted hereunder in connection with the re-employment of funds
prepaid, repaid, not borrowed, or paid, as the case may be, and any lost profit
of such

 

26

--------------------------------------------------------------------------------


 

Lender or any participant of such Lender over the remainder of the Eurodollar
Advance Period for such prepaid Advance.  For purposes of calculating amounts
payable to a Lender hereunder with respect to Funding Losses, each Lender shall
be deemed to have actually funded its relevant Eurodollar Advance through the
purchase of a deposit bearing interest at the Eurodollar Rate in an amount equal
to the amount of that Eurodollar Advance and having a maturity and repricing
characteristics comparable to the relevant Eurodollar Advance Period; provided,
however, that each Lender may fund each of its Eurodollar Advances in any manner
it sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable hereunder.

 

“GAAP” shall mean generally accepted accounting principles and practices set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such statements by such other entities as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity to the extent exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to any government.

 

“Guarantors” shall mean, collectively, the Subsidiary Guarantors and any other
Person that has executed a Guaranty Supplement or other document guaranteeing
the Obligations; and “Guarantor” shall mean any one of the foregoing Guarantors.

 

“Guaranty” or “guaranteed,” as applied to an obligation (each a “primary
obligation”), shall mean and include (a) any guaranty, direct or indirect, in
any manner, of any part or all of such primary obligation, and (b) any
agreement, direct or indirect, contingent or otherwise, the practical effect of
which is to assure in any way the payment or performance (or payment of damages
in the event of non-performance) of any part or all of such primary obligation,
including, without limiting the foregoing, any reimbursement obligations as to
amounts drawn down by beneficiaries of outstanding letters of credit, and any
obligation of any Person, whether or not contingent, (i) to purchase any such
primary obligation or any property or asset constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of such primary obligation or (B) to maintain working capital, equity
capital or the net worth, cash flow, solvency or other balance sheet or income
statement condition of any other Person, (iii) to purchase property, assets,
securities or services primarily for the purpose of assuring the owner or holder
of any primary obligation of the ability of the primary obligor with respect to
such primary obligation to make payment thereof or (iv) otherwise to assure or
hold harmless the owner or holder of such primary obligation

 

27

--------------------------------------------------------------------------------


 

against loss in respect thereof.  All references in this Agreement to “this
Guaranty” shall be to the Guaranty provided for pursuant to the terms of
Article 3.

 

“Guaranty Supplement” shall have the meaning specified in Section 6.20.

 

“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), friable asbestos containing
materials defined or regulated as such in or under any Environmental Law.

 

“Hedge Agreement” shall mean any and all transactions, agreements or documents
now existing or hereafter entered into between or among any Borrower Party, on
the one hand, and a third party, on the other hand, which provides for an
interest rate, credit or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging such Borrower Party’s exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security or currency
valuations.

 

“Indemnified Person” shall mean each member of the Lender Group, each Affiliate
thereof and each of their respective employees, representatives, officers and
directors.

 

“Indenture” shall mean that certain Indenture dated as of May 16, 2003 between
Parent, as issuer, and the Indenture Trustee governing the issuance of the
Senior Notes, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with Section 8.13, and any replacement
indenture, credit or loan agreement, note or securities purchase agreement, or
other similar governing agreement executed in connection with any new note
offering or other financing described in clause (b) of the definition of Senior
Notes.

 

“Indenture Trustee” shall mean U.S. Bank N.A., together with any successor
trustee appointed in accordance with the Indenture or any trustee or similar
party with respect to any replacement indenture, credit or loan agreement, note
or securities purchase agreement, or other similar governing agreement executed
in connection with any new note offering or other financing described in clause
(b) of the definition of Senior Notes.

 

“Interest Expense” shall mean, for Borrowers and their Subsidiaries for any
period determined on a consolidated basis in accordance with GAAP, the sum of
(i) total interest expense including, without limitation, the interest component
in respect of Capitalized Lease Obligations for such period (whether or not
actually paid during such period) plus (ii) the net amount payable (or minus the
net amount receivable) under Hedging Agreements with respect to interest rates
during such period (whether or not actually paid or received during such
period).

 

28

--------------------------------------------------------------------------------


 

“Interest Rate Basis” shall mean the Base Rate or the Eurodollar Basis, as
applicable.

 

“In-Transit Inventory” shall mean Inventory of a Borrower Party that is
currently in transit (whether by vessel, air or land) from (i) a location
outside the United States or Canada to a location in the United States or Canada
(other than the Province of Quebec) or (ii) a location in the United States or
Canada to another location in the United States or Canada (other than the
Province of Quebec).

 

“In-Transit Inventory Limit” shall mean (i) during Parent’s fiscal months of
January and February, $40,000,000 and (ii) at all other times, $30,000,000.

 

“Inventory” shall mean all “inventory,” as such term is defined in the UCC, of
each Borrower Party, whether now existing or hereafter acquired, wherever
located, and in any event including inventory, merchandise, goods and other
personal property that are held by or on behalf of a Borrower Party for sale or
lease or are furnished or are to be furnished (but only when so furnished) under
a contract of service, goods that are leased by a Borrower Party as lessor, or
that constitute raw materials, samples, work-in-process, finished goods,
returned goods, promotional materials or materials or supplies of any kind,
nature or description used or consumed or to be used or consumed in such
Borrower Party’s business or in the processing, production, packaging,
promotion, delivery or shipping of the same, including all supplies and embedded
software.

 

“Investment” shall mean, with respect to any Person, any loan, advance or
extension of credit by such Person to, or any Guaranty with respect to the
Equity Interests, Funded Debt or other obligations of, or any contributions to
the capital of, any other Person, or any ownership, purchase or other
acquisition by such Person of any Equity Interests of any other Person, other
than any acquisition of all or substantially all of the Equity Interests of a
Person.

 

“Issuing Bank Joinder Agreement” shall have the meaning specified in
Section 2.15(i).

 

“Issuing Banks” shall mean (a) SunTrust Bank and (b) any other Person (consented
to by the Administrative Agent and, so long as no Default exists, the
Administrative Borrower) who hereafter may be designated as an Issuing Bank
pursuant to an Assignment and Acceptance or pursuant to an Issuing Bank Joinder
Agreement; provided, however, under no circumstances shall there be more than
four (4) Issuing Banks at any one time.

 

“Lender Group” shall mean, collectively, the Administrative Agent, the Issuing
Banks and the Lenders.  In addition, if any Person ceases to be a Lender, then
for any Lender Hedge Agreement entered into by any Borrower Party with such
Person while it was a Lender, such Person shall be a deemed to be a member of
the Lender Group for purposes of determining the secured parties under any
Security Documents.

 

29

--------------------------------------------------------------------------------


 

“Lender Hedge Agreement” shall mean any and all Hedge Agreements now existing or
hereafter entered into between or among any Borrower Party, on the one hand, and
any Person that is a Lender (or an Affiliate of a Lender) at the time such Hedge
Agreement was entered into, on the other hand.

 

“Lenders” shall mean those lenders whose names are set forth on the signature
pages to this Agreement under the heading “Lenders” and any assignees of the
Lenders who hereafter become parties hereto pursuant to and in accordance with
Section 11.5; and “Lender” shall mean any one of the foregoing Lenders.

 

“Letter of Credit Commitment” shall mean, with respect to any Issuing Bank, the
obligation of such Issuing Bank to issue, or arrange for the issuance of,
Letters of Credit pursuant to the terms of this Agreement in an aggregate face
amount from time to time not to exceed the amount set forth on Schedule 1(a) or
any applicable Assignment and Acceptance; provided, however, the aggregate face
amount of all outstanding Standby Letters of Credit shall not at any time exceed
$20,000,000.

 

“Letter of Credit Obligations” shall mean, at any time, the sum of (a) an amount
equal to one hundred percent (100%) of the aggregate undrawn and unexpired
stated amount (including the amount to which any such Letter of Credit can be
reinstated pursuant to its terms) of the then outstanding Letters of Credit,
plus (b) an amount equal to one hundred percent (100%) of the aggregate drawn,
but unreimbursed drawings of any Letters of Credit (excluding, for the avoidance
of doubt, such drawings that have been reimbursed with Advances made pursuant to
Section 2.15(e)).

 

“Letter of Credit Reserve Account” shall mean any account maintained by the
Administrative Agent for the benefit of any Issuing Bank, the proceeds of which
shall be applied as provided in Section 9.2(d).

 

“Letters of Credit” shall mean (a) either Standby Letters of Credit or
Documentary Letters of Credit issued by Issuing Banks or arranged by an Issuing
Bank for the account of any Borrower Party from time to time in accordance with
Section 2.15 and (b) the Existing Letters of Credit.

 

“License Agreement” shall mean any license agreement or other agreement between
a Borrower Party and a Person duly holding rights in a trademark, trade name or
service mark pursuant to which such Borrower Party is granted a license to use
such trademark, trade name or service mark on Inventory of such Borrower Party.

 

“Licensor Consent Agreement” shall mean an agreement among the applicable
Borrower Party, the Administrative Agent and the applicable licensor in form and
substance reasonably acceptable to the Administrative Agent pursuant to which,
among other things, the licensor acknowledges the Lien of the Administrative
Agent in the Inventory that is subject to the applicable License Agreement and
agrees to permit the

 

30

--------------------------------------------------------------------------------


 

Administrative Agent to sell the Inventory that is subject to the License
Agreement upon and during the continuance of an Event of Default.

 

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
assignment for security purposes, charge, security interest, title retention
agreement, levy, execution, seizure, attachment, garnishment, any documents,
notice, instruments or other filings under the Federal Assignment of Claims Act
of 1940, or other encumbrance of any kind in respect of such property, whether
or not choate, vested, or perfected.

 

“Lien Acknowledgement Agreement” shall mean an agreement between a Freight
Handler and the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, pursuant to which, among other things, the Freight Handler
(a) acknowledges the Lien of the Administrative Agent in the Collateral in the
possession of the Freight Handler and any documents evidencing same, (b) agrees
to hold any documents of title evidencing the Collateral as Administrative
Agent’s agent and bailee for purposes of perfecting the Administrative Agent’s
Lien on such Collateral and (c) if so instructed by the Administrative Agent,
agrees to return to the Administrative Agent or otherwise deliver at its
direction, all of the Collateral in its custody, control or possession.

 

“Loan Account” shall have the meaning specified in Section 2.7(b).

 

“Loan Documents” shall mean this Agreement, any Revolving Loan Notes, the
Security Documents, the Blocked Account Agreements, the Fee Letter, the
Post-Closing Agreement, the Guaranty Supplements, all reimbursement agreements
relating to Letters of Credit issued hereunder, all Lien Acknowledgement
Agreements, all Collateral Access Agreements, all Compliance Certificates, all
Requests for Advance, all Requests for Issuance of Letters of Credit, all
Notices of Conversion/Continuation, all Notices of Requested Commitment
Increase, all Borrowing Base Certificates, all documents executed in connection
with the Federal Assignment of Claims Act of 1940 (if any), and all other
documents, lockbox agreements, instruments, certificates, and agreements
executed or delivered by a Borrower Party in connection with or contemplated by
this Agreement, including, without limitation, any security agreements or
guaranty agreements from any Borrower’s Subsidiaries to the Lender Group, or any
of them; provided, however, that, notwithstanding the foregoing, none of the
Bank Product Documents shall constitute Loan Documents.

 

“Loans” shall mean, collectively, the Revolving Loans, the Swing Loans and the
Agent Advances.

 

“Majority Lenders” shall mean, as of any date of calculation, Lenders the sum of
whose unutilized Revolving Loan Commitments plus Loans (other than Swing Loans
and Agent Advances) outstanding plus participation interests in Letter of Credit
Obligations, Swing Loans and Agent Advances outstanding on such date of
calculation exceeds fifty percent (50%) of the sum of the aggregate unutilized
Revolving Loan Commitment plus Loans (other than Swing Loans and Agent Advances)
outstanding plus participation

 

31

--------------------------------------------------------------------------------


 

interests in Letter of Credit Obligations, Swing Loans and Agent Advances
outstanding of all of the Lenders as of such date of calculation.

 

“Margin Stock” shall have the meaning specified in Section 5.1(t).

 

“Material Contracts” shall mean, collectively, all contracts, leases,
instruments, guaranties, licenses or other arrangements (other than the Loan
Documents) to which any Borrower Party or any Subsidiary of a Borrower Party is
or becomes a party and which are required to be filed with the U.S. Securities
and Exchange Commission under Item 601(b)(4) or 601(b)(10) of Regulation S-K
(other than those required to be filed as a result of Item 601(b)(10)(ii)(A),
601(b)(10)(iii)(A) or 601(b)(10)(iii)(B) of Regulation S-K).

 

“Materially Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration or governmental investigation or proceeding), a
material adverse change in, or a material adverse effect on: (a) the business,
operations, properties, condition (financial or otherwise), assets or income of
the Borrowers and their Subsidiaries, taken as a whole; (b) the ability of the
Borrowers and their Subsidiaries, taken as a whole, to perform any material
obligations under the Loan Documents, taken as a whole; or (c) (i) the validity,
binding effect or enforceability of the Loan Documents, taken as a whole,
(ii) the rights, remedies or benefits available to the Administrative Agent, the
Issuing Banks or any Lender under the Loan Documents, taken as a whole, or
(iii) the attachment, perfection or priority of any Lien of the Administrative
Agent under the Security Documents on a material portion of the Collateral.  In
determining whether any individual event, act, condition or occurrence of the
foregoing types would result in a Materially Adverse Effect, notwithstanding
that a particular event, act, condition or occurrence does not itself have such
effect, a Materially Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event, act, condition or occurrence and all other
events, acts, conditions or occurrences of the foregoing types which have
occurred would result in a Materially Adverse Effect.

 

“Maturity Date” shall mean August 15, 2013, or such earlier date as payment of
the Loans shall be due (whether by acceleration or otherwise); provided,
however, if the Borrowers’ outstanding Senior Notes are (a) not repaid in full
on or prior to November 16, 2010 or (b)  refinanced in full on or prior to
November 16, 2010 pursuant to a new note offering or other financing that has a
maturity date at least six (6) months after August 15, 2013, then the maturity
date of this Agreement shall be the date that is six (6) months prior to the
maturity date of the Senior Notes (or such new notes or other financing).

 

“Maximum Guaranteed Amount” shall have the meaning specified in Section 3.1(g).

 

“Moody’s” shall mean Moody’s Investor Service, Inc., or any successor thereto.

 

32

--------------------------------------------------------------------------------


 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Borrower Party or ERISA Affiliate
is making, is obligated to make, has made or has been obligated to make at any
time within the past five (5) years, contributions on behalf of participants who
are or were employed by any of them.

 

“Necessary Authorizations” shall mean all material authorizations, consents,
permits, approvals, licenses, and exemptions from, and all filings and
registrations with, and all reports to, any Governmental Authority whether
federal, state, local, and all agencies thereof, which are required for the
transactions contemplated by the Loan Documents and the conduct of the
businesses and the ownership (or lease) of the properties and assets of the
Borrower Parties.

 

“Net Cash Proceeds” shall mean, with respect to any sale, lease, transfer,
casualty loss or other disposition or loss of assets by any Borrower Party or
any issuance by any Borrower Party of any Equity Interests or the incurrence by
any Borrower Party of any Funded Debt (other than the Obligations), the
aggregate amount of cash received for such assets or Equity Interests, or as a
result of such Funded Debt, net of reasonable and customary transaction costs
properly attributable to such transaction and payable by such Borrower Party to
a non-Affiliate in connection with such sale, lease, transfer or other
disposition of assets or the issuance of any Equity Interests or the incurrence
of any Funded Debt, including, without limitation, sales commissions and
underwriting discounts.

 

“Net Income” shall mean, for any period, the net income (or loss) of the
Borrowers and their Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, but excluding therefrom (to the extent otherwise
included therein) (i) any extraordinary gains or losses, (ii) any gains
attributable to write-ups of assets, (iii) any non-cash losses attributable to
write-downs of intangible assets, (iv) any Equity Interest of any Borrower or
any Subsidiary of any Borrower in the unremitted earnings of any Person that is
not a Subsidiary, (v) any income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary or is merged into or consolidated with any Borrower
or any Subsidiary on the date that such Person’s assets are acquired by such
Borrower or such Subsidiary and (vi) non-cash expenses in connection with stock
compensation.

 

“New Lender” shall have the meaning specified in Section 2.17(a)(i).

 

“NOLV” shall mean, as to any particular asset, the value determined by
multiplying (a) the estimated percentage recoverable for such class of Eligible
Inventory in an orderly liquidation thereof net of all liquidation costs and
expenses, as determined based on the most recent appraisal conducted by a
qualified appraiser selected by the Administrative Agent, times (b) the
Perpetual Inventory Cost of such asset.  In respect of the determination of the
NOLV of Eligible In-Transit Inventory, the “estimated percentage recoverable”
shall take into account, among other things, the respective

 

33

--------------------------------------------------------------------------------

 

amounts necessary to obtain the release of any possessory Lien of any related
common carrier and any Lien in favor of any related Approved Freight Handler, as
well as any costs of demurrage.

 

“Notice of Conversion/Continuation” shall mean a notice in substantially the
form of Exhibit F.

 

“Notice of Requested Commitment Increase” shall mean a notice substantially in
the form of Exhibit K.

 

“Obligations” shall mean (a) all payment and performance obligations as existing
from time to time of the Borrower Parties to the Lender Group, or any of them,
under this Agreement and the other Loan Documents (including all Letter of
Credit Obligations and including any interest, fees and expenses that, but for
the provisions of the Bankruptcy Code, would have accrued), or as a result of
making the Loans or issuing the Letters of Credit, (b) the obligation to pay an
amount equal to the amount of any and all damages which the Lender Group, or any
of them, may suffer by reason of a breach by any Borrower Party of any
obligation, covenant, or undertaking with respect to this Agreement or any other
Loan Document, and (c) any debts, liabilities and obligations as existing from
time to time of any Borrower Party to any Lender (or an Affiliate of any Lender)
arising from or in connection with any Bank Products and, if such Lender ceases
to be a Lender, any debts, liabilities and obligations as existing from time to
time of any Borrower Party to such Lender (or an Affiliate of such Lender)
arising from or in connection with any Bank Products Documents entered into at a
time when such Person was a Lender hereunder.

 

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Taxes” shall have the meaning specified in Section 2.8(b)(ii).

 

“Overadvance” shall have the meaning specified in Section 2.1(e).

 

“Parent” shall mean Oxford Industries, Inc., a Georgia corporation.

 

“Participant” shall have the meaning specified in Section 11.5(d).

 

“Payment Date” shall mean the last day of each Eurodollar Advance Period for a
Eurodollar Advance.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Perfection Certificate” shall mean, collectively, the perfection certificates
delivered by each of the Borrower Parties to the Administrative Agent.

 

34

--------------------------------------------------------------------------------


 

“Permitted Discretion” shall mean a determination made in the exercise of
reasonable commercial discretion in accordance with the Administrative Agent’s
customary or generally applicable credit policies.

 

“Permitted Liens” shall mean, as applied to any Person:

 

(a)           Any Lien in favor of the Administrative Agent or any other member
of the Lender Group given to secure the Obligations;

 

(b)           (i) Liens on real estate for real estate taxes not yet delinquent
and (ii) Liens for taxes, assessments, judgments, governmental charges or
levies, or claims not yet delinquent or the non-payment of which is being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves have been set aside on such Person’s books;

 

(c)           Liens of carriers, warehousemen, mechanics, laborers, suppliers,
workers and materialmen incurred in the ordinary course of business for sums not
yet due or being diligently contested in good faith, if such reserve or
appropriate provision, if any, as shall be required by GAAP shall have been made
therefor;

 

(d)           Liens incurred in the ordinary course of business in connection
with worker’s compensation and unemployment insurance or other types of social
security benefits;

 

(e)           Easements, rights-of-way, restrictions (including zoning or deed
restrictions), and other similar encumbrances on the use of real property which
in the reasonable opinion of the Administrative Agent do not interfere with the
ordinary conduct of the business of such Person;

 

(f)            Purchase money security interests and Liens securing Capitalized
Lease Obligations provided that such Lien attaches only to the asset (which
asset shall not constitute Inventory) so purchased or leased by such Person and
secures only Funded Debt incurred by such Person in order to purchase or lease
such asset, but only to the extent permitted by Section 8.1(d);

 

(g)           Deposits to secure the performance of bids, trade contracts,
tenders, sales, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(h)           Liens on assets of the Borrower Parties and their Subsidiaries
existing as of the Agreement Date which are set forth on Schedule 1(b);

 

(i)            With respect to real property, Liens that are exceptions to the
commitments for title insurance issued in connection with any mortgage thereon;

 

35

--------------------------------------------------------------------------------


 

(j)            Liens on the assets of Ben Sherman and its Subsidiaries securing
Funded Debt under the UK Credit Facility;

 

(k)           Liens on the assets of Ben Sherman and its Subsidiaries that are
permitted under the UK Credit Facility;

 

(l)            Statutory Liens in favor of landlords with respect to Inventory
at leased premises in a state that provides for statutory Liens in favor of
landlords or Liens arising under leases entered into by a Borrower Party in the
ordinary course of business;

 

(m)          Liens on real property and Intellectual Property (as defined in the
Security Agreement) and Liens on the Collateral which are subordinated to the
Liens on the Collateral in favor of the Administrative Agent, for the benefit of
the Lender Group, securing Funded Debt permitted under Section 8.1(c) in an
aggregate principal amount not to exceed $200,000,000 so long as (i) any such
Liens and the related Funded Debt are subject to an intercreditor agreement, to
the extent required by the Administrative Agent, which shall be on terms and
conditions reasonably acceptable to the Administrative Agent and the Majority
Lenders and (ii) if any such subordinated Lien is granted on the Collateral to
any other Person, then the Administrative Agent, for the benefit of the Lender
Group, shall have also been granted a subordinated Lien on any assets or
property of the Borrower Parties and their Subsidiaries securing such other
Funded Debt owing to such other Person to the extent that such assets or
property, but for the granting of such subordinated Lien, do not constitute
Collateral; and

 

(n)           Liens on cash collateral in an aggregate amount not to exceed
$10,150,000 provided to HSBC Bank USA, National Association (“HSBC”) pursuant to
a reimbursement agreement (or otherwise) with respect to letters of credit
issued by HSBC or its Affiliates on behalf of one or more of the Borrower
Parties under the Existing Credit Agreement as listed on Schedule P-1.

 

“Perpetual Inventory Cost” shall mean the cost of such Inventory as maintained
by the Borrower Parties in their wholesale or retail perpetual inventory
systems, in each case consistent with the methodology used by the Borrower
Parties as of the most recent appraisal conducted by or on behalf of the
Administrative Agent with respect to such Inventory.

 

“Person” shall mean an individual, corporation, partnership, trust, joint stock
company, limited liability company, unincorporated organization, other legal
entity or joint venture or a government or any agency or political subdivision
thereof.

 

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA that any Borrower Party or ERISA Affiliate maintains, contributes to or
has an obligation to contribute to or has maintained, contributed to or had an
obligation to contribute to at any time within the past six (6) years on behalf
of participants who were employed by any Borrower Party or ERISA Affiliate.

 

36

--------------------------------------------------------------------------------


 

“Post-Closing Agreement” shall mean that certain letter agreement dated as of
the Agreement Date among the Borrowers and the Administrative Agent with respect
to certain post closing matters to be completed by the Borrower Parties.

 

“Pounds Sterling” shall mean the lawful currency of the United Kingdom and, if
the United Kingdom adopts the Euro as its lawful currency, includes the
equivalent amount of Euros.

 

“Pro Forma Basis” shall mean for purposes of determining compliance with the
Financial Covenant and the defined terms relating thereto, giving pro forma
effect to any acquisition or sale of a Person, all or substantially all of the
business or assets of a Person, and any related incurrence, repayment or
refinancing of Funded Debt, Capital Expenditures or other related transactions
which would otherwise be accounted for as an adjustment permitted by Regulation
S-X under the Securities Act or on a pro forma basis under GAAP, in each case,
as if such acquisition or sale and related transactions were realized on the
first day of the relevant period.

 

“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, Inventory or
other asset owned, leased or operated by the Borrower Parties, their
Subsidiaries or any of them (including, without limitation, any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).

 

“Qualified Cash” shall mean, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Borrower Parties that is in
deposit accounts or in securities accounts, or any combination thereof, and
which such deposit account or securities account is the subject of a Blocked
Account Agreement and is maintained by a branch office of a bank or securities
intermediary located within the United States; provided, however, the aggregate
amount included in the calculation of “Qualified Cash” for cash and Cash
Equivalents maintained with any bank or other financial institution other than
the Administrative Agent shall not at any time exceed $2,000,000.

 

“Register” shall have the meaning specified in Section 11.5(c).

 

“Reimbursement Obligations” shall mean the payment obligations of the Borrowers
under Section 2.15(d).

 

“Rent Expense” shall mean, for any period, the sum of all base and percentage
rental expense (but excluding any expense payable for leasehold improvements,
common area maintenance, taxes, insurance, utilities, marketing costs and
similar charges) for real property of the Borrowers and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

 

“Rent Reserve” shall mean, with respect to any leased real property other than
(a) leased premises at which the book value of Inventory at such location is
less than or equal

 

37

--------------------------------------------------------------------------------


 

to $100,000 or  (b) leased premises in regard to which the landlord thereof
shall have executed and delivered to the Administrative Agent a Collateral
Access Agreement, an amount equal to three (3) months rental expense for such
leased real property (or such other amount as the Administrative Agent may deem
appropriate in its Permitted Discretion based on the circumstances).

 

“Replacement Event” shall have the meaning specified in Section 11.16.

 

“Replacement Lender” shall have the meaning specified in Section 11.16.

 

“Reportable Event” shall mean any “reportable event” within the meaning of
Section 4043 of ERISA with respect to a Title IV Plan for which the thirty (30)
day notice period has not been waived.

 

“Request for Advance” shall mean any certificate signed by an Authorized
Signatory of the Administrative Borrower requesting a new Advance hereunder,
which certificate shall be denominated a “Request for Advance,” and shall be in
substantially the form of Exhibit G.  Each Request for Advance shall, among
other things, specify the date of the Advance, which shall be a Business Day,
the amount of the Advance, and the type of Advance.

 

“Request for Issuance of Letter of Credit” shall mean any certificate signed by
an Authorized Signatory of the Administrative Borrower requesting that an
Issuing Bank issue a Letter of Credit hereunder, which certificate shall be in
substantially the form of Exhibit H, and shall, among other things, (a) specify
that the requested Letter of Credit is either a Documentary Letter of Credit or
a Standby Letter of Credit, (b) the stated amount of the Letter of Credit (which
shall be in Dollars), (c) the effective date (which shall be a Business Day) for
the issuance of such Letter of Credit, (d) the date on which such Letter of
Credit is to expire (which shall be a Business Day and which shall be subject to
Section 2.15(a)), (e) the Person for whose benefit such Letter of Credit is to
be issued, (f) other relevant terms of such Letter of Credit, and (g) the
Available Letter of Credit Amount as of the scheduled date of issuance of such
Letter of Credit.

 

“Reserves” shall mean reserves that the Administrative Agent may establish from
time to time in its Permitted Discretion for such purposes as the Administrative
Agent shall deem necessary (without duplication of any amounts accounted for in
the definitions of Eligible Accounts, Eligible Credit Card Receivables, Eligible
Domestic Inventory, Eligible In-Transit Inventory, Eligible L/C Inventory or
NOLV).  Without limiting the generality of the foregoing, the following reserves
(without duplication) shall be deemed an exercise of the Administrative Agent’s
Permitted Discretion:  (a) reserves for accrued but unpaid ad valorem, excise
and personal property tax liability; (b) Bank Product Reserves; (c) reserves for
warehousemen’s, bailees’, shippers’ or carriers’ charges; (d) reserves for any
other matter that has a negative impact on the value of the Collateral; (e) the
Dilution Reserve; (f) the Rent Reserve; (g) with respect to Eligible In-Transit
Inventory and Eligible L/C Inventory, reserves for duties, customs brokers,
insurance and

 

38

--------------------------------------------------------------------------------


 

other incidental charges pertaining thereto; and (h) with respect to Eligible
Inventory, reserves for any required royalty or similar licensing payments.

 

“Restricted Payment” shall mean (a) any Dividend, or (b) any redemption,
purchase, retirement, defeasance, sinking fund or similar payment or any claim
of rescission of or with respect to the Equity Interests of Parent.

 

“Retail Borrower Parties” shall mean, collectively, all Domestic Subsidiaries of
Parent that are parties to this Agreement and whose principal business is the
operation of retail stores.

 

“Retiree Welfare Plan” shall mean a Plan that is an “employee welfare benefit
plan” within the meaning of Section 3(1) of ERISA that provides for continuing
coverage or benefits for any participant or any beneficiary of a participant
after such participant’s termination of employment, other than continuation
coverage provided pursuant to Code Section 4980B (or applicable state law
mandating health insurance continuation coverage for employees) and at the sole
expense of the participant or the beneficiary.

 

“Revolving Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the Revolving Loan Commitment of such Lender,
divided by (b) the Revolving Loan Commitment of all Lenders, which, as of the
Agreement Date, are set forth (together with Dollar amounts thereof) on Schedule
1(a).

 

“Revolving Loan Commitment” shall mean the several obligations of the Lenders to
advance to the Borrowers on or after the Agreement Date, in accordance with
their respective Revolving Commitment Ratios, pursuant to the terms of this
Agreement, the aggregate amount of up to $175,000,000, as such amount may be
reduced from time to time pursuant to the terms of this Agreement or increased
pursuant to Section 2.17.

 

“Revolving Loan Notes” shall mean those certain promissory notes issued by the
Borrowers to each of the Lenders that requests a promissory note, in accordance
with each such Lender’s Revolving Commitment Ratio of the Revolving Loan
Commitment, in substantially in the form of Exhibit I.

 

“Revolving Loans” shall mean, collectively, the amounts (other than Agent
Advances and Swing Loans) advanced from time to time by the Lenders to the
Borrowers under the Revolving Loan Commitment, not to exceed the amount of the
Revolving Loan Commitment.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., or any successor thereto.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at

 

39

--------------------------------------------------------------------------------


 

http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.

 

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

 

“SEA” shall mean the Securities and Exchange Act of 1934 and the
rules promulgated thereunder by the Securities and Exchange Commission, as
amended from time to time or any similar Federal law then in force.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar Federal law then in force.

 

“Security Agreement” shall mean that certain Amended and Restated Pledge and
Security Agreement dated as of the Agreement Date among the Borrower Parties and
the Administrative Agent, on behalf of, and for the benefit of, the Lender
Group.

 

“Security Documents” shall mean, collectively, the Security Agreement, all UCC-1
financing statements and any other document, instrument or agreement granting
Collateral for the Obligations, as the same may be amended or modified from time
to time.

 

“Senior Notes” shall mean the senior debt securities of Parent issued under and
pursuant to the terms of the Indenture and due June 11, 2011, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with Section 8.13, and shall include (a) any note or notes issued in exchange,
substitution or replacement thereof pursuant to the Indenture or (b) any new
note offering or other financing used, in material part, to repay all or a
portion of such senior debt securities of Parent so long as any such new note
offering or other financing (i) is on market terms and conditions determined as
of the date any such Funded Debt is incurred and (ii) has a maturity date not
earlier than the date that is six months following the stated Maturity Date.

 

“Senior Notes Debt” shall mean Funded Debt evidenced by the Senior Notes
Documents.

 

“Senior Notes Documents” shall mean the Senior Notes, the Indenture and any
other document, instrument or other agreement executed in connection therewith,
as the same may be amended, restated, supplemented or otherwise modified from
time to time in accordance with Section 8.13.

 

40

--------------------------------------------------------------------------------


 

“Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of any Borrower Party incurred in the ordinary course of its
business, and which is not a Documentary Letter of Credit.

 

“Subsidiary” shall mean, as applied to any Person, (a) any corporation of which
more than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors, regardless of the existence at the time of a right of the holders
of any class or classes of securities of such corporation to exercise such
voting power by reason of the happening of any contingency, or any partnership
or limited liability company of which more than fifty percent (50%) of the
outstanding partnership interests or membership interests, as the case may be,
is at the time owned by such Person, or by one or more Subsidiaries of such
Person, or by such Person and one or more Subsidiaries of such Person, and
(b) any other entity which is controlled or capable of being controlled by such
Person, or by one or more Subsidiaries of such Person, or by such Person and one
or more Subsidiaries of such Person; provided, however, that as applied to
Parent or its Subsidiaries, the term “Subsidiary” shall not include the Persons
listed on Schedule 1(c) or any Excluded Subsidiary.

 

“Subsidiary Guarantors” shall mean all Subsidiaries of the Borrowers signatory
to this Agreement as a “Guarantor” and all Subsidiaries of the Borrowers that
have executed and delivered a Guaranty Supplement.

 

“Swing Bank” shall mean SunTrust Bank, or any other Lender who shall agree with
the Administrative Agent and the Administrative Borrower to act as Swing Bank.

 

“Swing Loan Commitment” shall mean the obligation of the Swing Bank in
accordance with Section 2.1(d) to make Swing Loans in the aggregate amount of up
to $15,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.

 

“Swing Loans” shall mean, collectively, the amounts advanced from time to time
by the Swing Bank to the Borrowers under the Swing Loan Commitment, not to
exceed the amount of the Swing Loan Commitment.

 

“Taxes” shall have the meaning specified in Section 2.8(b)(i).

 

“TBG” shall mean Tommy Bahama Group, Inc., a Delaware corporation.

 

“Title IV Plan” shall mean a Plan that is an “employee pension benefit plan,”
within the meaning of Section 3(2) of ERISA, that is covered by Title IV of
ERISA.

 

“Total Funded Debt” shall mean, as of any date of determination, all Funded Debt
of the Borrowers and their Subsidiaries measured on a consolidated basis as of
such date, but excluding Funded Debt of the type described in subsection (xi) of
the definition

 

41

--------------------------------------------------------------------------------


 

thereof.

 

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.

 

“UK Credit Facility” shall mean one or more credit facilities in favor of Ben
Sherman or any of its Subsidiaries, whether now existing or hereafter created or
established, and any refinancing or replacement credit facilities.

 

“UK Credit Facility Documents” shall mean all documents executed by Ben Sherman
or any of its Subsidiaries in connection with the UK Credit Facility, as the
same may be amended, restated, supplemented or otherwise modified from time to
time in accordance with Section 8.13.

 

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (2007 Revision), International Chamber of Commerce Publication No. 600
(or such later revision as may be published by the International Chamber of
Commerce on any date any Letter of Credit may be issued).

 

“Unused Line Fee” shall have the meaning specified in Section 2.4(b).

 

“US” or “United States” shall mean the United States of America.

 

“US Ben Sherman Holdco” shall mean Oxford Private Limited of Delaware, Inc., a
Delaware corporation.

 

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

 

“Voidable Transfer” shall have the meaning specified in Section 11.18.

 

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which all of the Equity Interests (other than
directors’

 

42

--------------------------------------------------------------------------------


 

qualifying shares and other de minimus Equity Interests that are required to be
issued to natural Persons, local residents or nationals or to a minimum number
of holders of Equity Interests, in order to satisfy any requirements of
Applicable Law) are directly or indirectly owned or controlled by such Person or
one or more Wholly Owned Subsidiaries of such Person or by such Person and one
or more Wholly Owned Subsidiaries of such Person.

 

Section 1.2             Accounting Principles.  The classification, character
and amount of all assets, liabilities, capital accounts and reserves and of all
items of income and expense to be determined, and any consolidation or other
accounting computation to be made, and the interpretation of any definition
containing any financial term, pursuant to this Agreement shall be determined
and made in accordance with GAAP consistently applied, unless such principles
are inconsistent with the express requirements of this Agreement; provided that
if because of a change in GAAP after the date of this Agreement any Borrower or
any of its Subsidiaries would be required to alter a previously utilized
accounting principle, method or policy in order to remain in compliance with
GAAP, such determination shall continue to be made in accordance with such
Borrower’s or such Subsidiary’s previous accounting principles, methods and
policies.  All accounting terms used herein without definition shall be used as
defined under GAAP.  All financial calculations hereunder shall, unless
otherwise stated, be determined for the Borrowers on a consolidated basis with
their Subsidiaries.

 

Section 1.3             Other Interpretive Matters.  Each definition of an
agreement in this Article 1 shall include such instrument or agreement as
amended, restated, supplemented or otherwise modified from time to time with, if
required, the prior written consent of the Majority Lenders, except as provided
in Section 11.12 and otherwise to the extent permitted under this Agreement and
the other Loan Documents.  Except where the context otherwise requires,
definitions imparting the singular shall include the plural and vice versa. 
Except where otherwise specifically provided herein, each reference to a
“Section”, “Article”, “Exhibit” or “Schedule” shall be to a Section or
Article of this Agreement or an Exhibit or Schedule attached to this Agreement. 
Except where otherwise specifically restricted, reference to a party to a Loan
Document includes that party and its successors and assigns.  All terms used
herein which are defined in Article 9 of the UCC and which are not otherwise
defined herein shall have the same meanings herein as set forth therein.

 

Section 1.4             Certain Provisions Cumulative.  The permissive
subsections and clauses in each Section of Article 8 are intended to be and are
to be construed as cumulative provisions.  To the extent that any item,
transaction, event, fact or circumstance would be permitted under more than one
such subsection or clause of any Section of Article 8, such item, transaction,
event, fact or circumstance shall be deemed permitted under one such subsection
or clause without reducing the amount permitted under or otherwise limiting any
other subsection or clause of such Section.  In any such case, the Borrowers may
elect which such subsection or clause shall be deemed to permit

 

43

--------------------------------------------------------------------------------

 

any item, transaction, event, fact or circumstance, and notwithstanding any such
election, may thereafter elect that such item, transaction, event, fact or
circumstance be deemed permitted under another such subsection or clause that
otherwise permits such item, transaction, event, fact or circumstance.

 

ARTICLE 2.

 

THE LOANS AND THE LETTERS OF CREDIT

 

Section 2.1             Extension of Credit.  Subject to the terms and
conditions of, and in reliance upon the representations and warranties made in,
this Agreement and the other Loan Documents, the Lenders have extended and
agree, severally in accordance with their respective Revolving Commitment
Ratios, and not jointly, to extend credit to the Borrowers in an aggregate
principal amount not to exceed $175,000,000.

 

(a)           The Revolving Loans.  Each Lender agrees, severally in accordance
with its Revolving Commitment Ratio and not jointly with the other Lenders, upon
the terms and subject to the conditions of this Agreement, to lend and relend to
the Borrowers, from time to time on any Business Day prior to the Maturity Date,
amounts which do not exceed such Lender’s ratable share (based upon such
Lender’s Revolving Commitment Ratio) of Availability as of such Business Day. 
Subject to the terms and conditions hereof and prior to the Maturity Date,
Advances under the Revolving Loan Commitment may be repaid and reborrowed from
time to time on a revolving basis.

 

(b)           Intentionally Omitted.

 

(c)           The Letters of Credit.  Subject to the terms and conditions of
this Agreement, each Issuing Bank agrees, severally in accordance with its
Letter of Credit Commitment and not jointly, to issue Letters of Credit (or to
arrange with a Foreign Issuer for the issuance of a Letter of Credit on behalf
of such Issuing Bank) for the account of the Borrowers, from time to time on any
Business Day prior to the date thirty (30) days prior to the Maturity Date,
pursuant to Section 2.15 (i) in an aggregate outstanding face amount (A) for all
Issuing Banks, not to exceed the Aggregate Letter of Credit Commitment at any
time (B) for an individual Issuing Bank, not to exceed such Issuing Bank’s
Letter of Credit Commitment and (ii) not to exceed, with respect to the issuance
of any individual Letter of Credit as of any Business Day, the Available Letter
of Credit Amount as of such Business Day.

 

(d)           The Swing Loans.  Subject to the terms and conditions of this
Agreement, the Swing Bank, in its sole discretion, may from time to time on any
Business Day after the Agreement Date but prior to the Maturity Date, make Swing
Loans to the Borrowers (i) in an amount not to exceed Availability as of such
Business Day and (ii) in an aggregate amount (including all Swing Loans
outstanding as of such Business Day) not to exceed $15,000,000.

 

44

--------------------------------------------------------------------------------


 

(e)           Overadvances.  If at any time the amount of the Aggregate
Revolving Credit Obligations exceeds the Revolving Loan Commitment, the
Borrowing Base or any other applicable limitation set forth in this Agreement
(including, without limitation, the limitations on Swing Loans, Agent Advances
and Letters of Credit) such excess (an “Overadvance”) shall nevertheless
constitute a portion of the Obligations that are secured by the Collateral and
are entitled to all benefits thereof.  For the avoidance of doubt, under no
circumstances shall any Lender be required to make Loans (or be deemed to have
purchased and received interests and participations in Letters of Credit) in an
aggregate amount in excess of its Revolving Loan Commitment. In no event,
however, shall the Borrowers have any right whatsoever to (i) receive any
Revolving Loan, (ii) receive any Swing Loan, or (iii) request the issuance of
any Letter of Credit if, before or after giving effect thereto, there shall
exist a Default or an Overadvance.  In the event that (1) the Lenders shall make
any Revolving Loans, (2) the Swing Bank shall make any Swing Loan, (3) the
Administrative Agent shall make any Agent Advances or (4) the Issuing Banks
shall agree to the issuance of any Letter of Credit, which in any such case
gives rise to an Overadvance or an Overadvance should otherwise exist, the
Borrowers shall make, on demand, a payment on the Obligations to be applied to
the Revolving Loans, the Swing Loans, the Agent Advances and the Letter of
Credit Reserve Account, as appropriate, in an aggregate principal amount equal
to such Overadvance.

 

(f)            Agent Advances.

 

(i)            Subject to the limitations set forth below and notwithstanding
anything else in this Agreement to the contrary, the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion, (A) at any time that a Default exists,
or (B) at any time that any of the other conditions precedent set forth in
Article 4 have not been satisfied, to make Base Rate Advances to the Borrowers
on behalf of the Lenders in an aggregate amount outstanding at any time not to
exceed the lesser of (y) the Revolving Loan Commitment minus all Aggregate
Revolving Credit Obligations and (z) $10,000,000, which the Administrative
Agent, in its reasonable business judgment, deems necessary or desirable (1) to
preserve or protect the Collateral, or any portion thereof, (2) to enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations, or (3) to pay any other amount chargeable to the Borrowers pursuant
to the terms of this Agreement, including costs, fees and expenses as provided
under this Agreement (any of such advances are herein referred to as “Agent
Advances”); provided, that (i) such amount shall not be outstanding more than 30
days and (ii) the Majority Lenders may at any time revoke the Administrative
Agent’s authorization to make Agent Advances.  Any such revocation must be in
writing and shall become effective prospectively upon the Administrative Agent’s
receipt thereof.  The Administrative Agent shall promptly provide to the
Administrative Borrower written notice of any Agent Advance.

 

45

--------------------------------------------------------------------------------


 

(ii)           The Agent Advances shall be secured by the Collateral and shall
constitute Obligations hereunder.  Each Agent Advance shall bear interest as a
Base Rate Advance.  Each Agent Advance shall be subject to all terms and
conditions of this Agreement and the other Loan Documents applicable to
Revolving Loans, except that all payments thereon shall be made to the
Administrative Agent solely for its own account and the making of any Agent
Advance shall not require the consent of the Borrowers.  The Administrative
Agent shall have no duty or obligation to make any Agent Advance hereunder.

 

(iii)          The Administrative Agent shall notify each Lender no less
frequently than weekly, as determined by the Administrative Agent, of the
principal amount of Agent Advances outstanding as of 12:00 noon (Atlanta,
Georgia time) as of such date, and each Lender’s pro rata share thereof.  Each
Lender shall before 3:00 p.m. (Atlanta, Georgia time) on such Business Day make
available to the Administrative Agent, in immediately available funds, the
amount of its pro rata share of such principal amount of Agent Advances
outstanding.  Upon such payment by a Lender, such Lender shall be deemed to have
made a Revolving Loan to the Borrowers, notwithstanding any failure of the
Borrowers to satisfy the conditions in Section 4.2.  The Administrative Agent
shall use such funds to repay the principal amount of Agent Advances. 
Additionally, if at any time any Agent Advances are outstanding, any of the
events described in clauses (g) or (h) of Section 9.1 shall have occurred, then
each Lender shall automatically, upon the occurrence of such event, and without
any action on the part of the Administrative Agent, the Borrowers or the
Lenders, be deemed to have purchased an undivided participation in the principal
and interest of all Agent Advances then outstanding in an amount equal to such
Lender’s Revolving Commitment Ratio and each Lender shall, notwithstanding such
Event of Default, immediately pay to the Administrative Agent in immediately
available funds, the amount of such Lender’s participation (and upon receipt
thereof, the Administrative Agent shall deliver to such Lender, a loan
participation certificate dated the date of receipt of such funds in such
amount).  The disbursement of funds in connection with the settlement of Agent
Advances hereunder shall be subject to the terms and conditions of this
Section 2.1(f).

 

Section 2.2             Manner of Borrowing and Disbursement of Loans.

 

(a)           Choice of Interest Rate, etc.  Any Advance shall, at the option of
the Borrowers, be made either as a Base Rate Advance or as a Eurodollar Advance
(except for the first three (3) Business Days after the Agreement Date, during
which period the Loans shall bear interest as a Base Rate Advance); provided,
however, that (i) if the Administrative Borrower fails to give the
Administrative Agent written notice specifying whether a Eurodollar Advance is
to be repaid, continued or converted on a Payment Date, such Advance shall be
converted to a Base Rate Advance on the Payment Date in accordance with
Section 2.3(a)(iii), (ii) the Administrative Borrower may not

 

46

--------------------------------------------------------------------------------


 

select a Eurodollar Advance (A) with respect to Swing Loans, (B) with respect to
an Advance, the proceeds of which are to reimburse an Issuing Bank pursuant to
Section 2.15, or (C) if, at the time of such Advance or at the time of the
continuation of, or conversion to, a Eurodollar Advance pursuant to
Section 2.2(c), a Default exists and (iii) all Agent Advances shall be made as
Base Rate Advances.  Any notice given to the Administrative Agent in connection
with a requested Advance hereunder shall be given to the Administrative Agent
prior to 11:00 a.m. (Atlanta, Georgia time) in order for such Business Day to
count toward the minimum number of Business Days required.

 

(b)           Base Rate Advances.

 

(i)            Initial and Subsequent Advances.  The Administrative Borrower
shall give the Administrative Agent in the case of Base Rate Advances
irrevocable notice by telephone not later than 11:00 a.m. (Atlanta, Georgia
time) on the Business Day of such Base Rate Advance and shall immediately
confirm any such telephone notice with a written Request for Advance; provided,
however, that the failure by the Administrative Borrower to confirm any notice
by telephone with a written Request for Advance shall not invalidate any notice
so given.

 

(ii)           Repayments and Conversions.  The Borrowers may (A) subject to
Section 2.5, at any time without prior notice repay a Base Rate Advance, or
(B) upon at least three (3) Business Days’ irrevocable prior written notice by
the Administrative Borrower to the Administrative Agent in the form of a Notice
of Conversion/Continuation, convert all or a portion of the principal thereof to
one or more Eurodollar Advances.  Upon the date indicated by the Administrative
Borrower, such Base Rate Advance shall be so repaid or converted.

 

(c)           Eurodollar Advances.

 

(i)            Initial and Subsequent Advances.  The Administrative Borrower
shall give the Administrative Agent in the case of Eurodollar Advances
irrevocable notice by telephone not later than 11:00 a.m. (Atlanta, Georgia
time) three (3) Business Days prior to the date of such Eurodollar Advance and
shall immediately confirm any such telephone notice with a written Request for
Advance; provided, however, that the failure by the Administrative Borrower to
confirm any notice by telephone with a written Request for Advance shall not
invalidate any notice so given.

 

(ii)           Repayments, Continuations and Conversions.  At least three
(3) Business Days prior to each Payment Date for a Eurodollar Advance, the
Administrative Borrower shall give the Administrative Agent written notice in
the form of a Notice of Conversion/Continuation specifying whether all or a
portion of such Eurodollar Advance outstanding on such Payment Date is to be
continued

 

47

--------------------------------------------------------------------------------


 

in whole or in part as one or more new Eurodollar Advances and also specifying
the new Eurodollar Advance Period applicable to each such new Eurodollar Advance
(and subject to the provisions of this Agreement, upon such Payment Date, such
Eurodollar Advance shall be so continued).  Upon such Payment Date, any
Eurodollar Advance (or portion thereof) not so continued shall be converted to a
Base Rate Advance or, subject to Section 2.5, be repaid.

 

(iii)          Miscellaneous.  Notwithstanding any term or provision of this
Agreement which may be construed to the contrary, each Eurodollar Advance shall
be in a principal amount of no less than $1,000,000 and in an integral multiple
of $500,000 in excess thereof, and at no time shall the aggregate number of all
Eurodollar Advances then outstanding exceed six (6).

 

(d)           Notification of Lenders.  Upon receipt of a (i) Request for
Advance or a telephone or telecopy request for Advance, (ii) notification from
an Issuing Bank that a draw has been made under any Letter of Credit (unless
such Issuing Bank will be reimbursed through the funding of a Swing Loan), or
(iii) notice from the Administrative Borrower with respect to the prepayment of
any outstanding Eurodollar Advance prior to the Payment Date for such Advance,
the Administrative Agent shall promptly notify each Lender by telephone or
telecopy of the contents thereof and the amount of each Lender’s portion of any
such Advance.  Each Lender shall, not later than 3:00 p.m. (Atlanta, Georgia
time) on the date specified for such Advance (under clause (i) or (ii) above) in
such notice, make available to the Administrative Agent at the Administrative
Agent’s Office, or at such account as the Administrative Agent shall designate,
the amount of such Lender’s portion of the Advance in immediately available
funds.

 

(e)           Disbursement.  Prior to 4:00 p.m. (Atlanta, Georgia time) on the
date of an Advance hereunder, the Administrative Agent shall, subject to the
satisfaction of the conditions set forth in Article 4, disburse the amounts made
available to the Administrative Agent by the Lenders in like funds by
(i) transferring the amounts so made available by wire transfer to the
Borrowers’ Disbursement Account or (ii) in the case of an Advance the proceeds
of which are to reimburse an Issuing Bank pursuant to Section 2.15, transferring
such amounts to such Issuing Bank.  Unless the Administrative Agent shall have
received notice from a Lender prior to 1:00 p.m. (Atlanta, Georgia time) on the
date of any Advance that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Advance, the
Administrative Agent may assume that such Lender has made or will make such
portion available to the Administrative Agent on the date of such Advance and
the Administrative Agent may, in its sole discretion and in reliance upon such
assumption, make available to the Borrowers or the appropriate Issuing Bank, as
applicable, on such date a corresponding amount.  If and to the extent such
Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrowers or the
appropriate Issuing Bank,

 

48

--------------------------------------------------------------------------------


 

as applicable, until the date such amount is repaid to the Administrative Agent,
(x) for the first two (2) Business Days, at the Federal Funds Rate for such
Business Days, and (y) thereafter, at the Base Rate.  If such Lender shall repay
to the Administrative Agent such corresponding amount, such amount so repaid
shall constitute such Lender’s portion of the applicable Advance for purposes of
this Agreement and if both such Lender and the Borrowers shall pay and repay
such corresponding amount, the Administrative Agent shall promptly relend to the
Borrowers such corresponding amount.  If such Lender does not repay such
corresponding amount immediately upon the Administrative Agent’s demand
therefor, the Administrative Agent shall notify the Administrative Borrower and
the Borrowers shall immediately pay such corresponding amount to the
Administrative Agent.  The failure of any Lender to fund its portion of any
Advance shall not relieve any other Lender of its obligation, if any, hereunder
to fund its respective portion of the Advance on the date of such borrowing, but
no Lender shall be responsible for any such failure of any other Lender.  In the
event that a Lender for any reason fails or refuses to fund its portion of an
Advance in violation of this Agreement, then, until such time as such Lender has
funded its portion of such Advance, or all other Lenders have received payment
in full (whether by repayment or prepayment) of the principal and interest due
in respect of such Advance, such non-funding Lender shall not (i) have the right
to vote regarding any issue on which voting is required or advisable under this
Agreement or any other Loan Document and, with respect to any such Lender, the
amount of the Revolving Loan Commitments or Loans, as applicable, held by such
Lender shall not be counted as outstanding for purposes of determining “Majority
Lenders” hereunder, and (ii) be entitled to receive any payments of principal,
interest or fees from the Borrowers or the Administrative Agent (or the other
Lenders) in respect of its Loans.

 

(f)            Deemed Requests for Advance.   Unless payment is otherwise timely
made by the Borrowers, the becoming due of any amount required to be paid under
this Agreement or any of the other Loan Documents as principal, interest,
reimbursement obligations in connection with Letters of Credit, premiums, fees,
reimbursable expenses or other sums payable hereunder shall be deemed
irrevocably to be a Request for Advance on the due date of, and in an aggregate
amount required to pay, such principal, interest, reimbursement obligations in
connection with Letters of Credit, premiums, fees, reimbursable expenses or
other sums payable hereunder, and the proceeds of a Revolving Loan made pursuant
thereto may be disbursed by way of direct payment of the relevant Obligation and
shall bear interest as a Base Rate Advance.  The Lenders shall have no
obligation to the Borrowers to honor any deemed Request for Advance under this
Section 2.2(f) unless all the conditions set forth in Section 4.2 have been
satisfied, but, with the consent of the Lenders required under the last sentence
of Section 4.2, may do so in their sole discretion and without regard to the
existence of, and without being deemed to have waived, any Default and without
regard to the existence or creation of an Overadvance or the failure by the
Borrowers to satisfy any of the conditions set forth in Section 4.2.  No further
authorization, direction or approval by the Borrowers shall be required to be
given by the Borrowers for any deemed Request for Advance under this
Section 2.2(f).  The Administrative Agent shall promptly provide to

 

49

--------------------------------------------------------------------------------


 

the Administrative Borrower written notice of any Advance pursuant to this
Section 2.2(f).  The Borrowers have established with the Administrative Agent a
master disbursement account into which the Administrative Agent wires proceeds
of Advances from time to time (the “Controlled Disbursement Account”).  Until
such time as the Administrative Agent in its sole discretion delivers written
notice to the contrary, the presentation for payment by the Administrative Agent
of any check or other item of payment drawn on the Controlled Disbursement
Account at a time when there are insufficient funds in such account to cover
such check or other item of payment shall be deemed irrevocably to be a request
(without any requirement for the submission of a Request for Advance) for an
Advance on the date of such presentation and in an amount equal to the aggregate
amount of the items presented for payment, and the proceeds of such Advances may
be disbursed to the Controlled Disbursement Account and shall bear interest as a
Base Rate Advance.

 

(g)           Special Provisions Pertaining to Swing Loans.

 

(i)            The Administrative Borrower shall give the Swing Bank written
notice in the form of a Request for Advance, or notice by telephone no later
than 1:00 p.m. (Atlanta, Georgia time) on the date on which the Borrowers wish
to receive an Advance of any Swing Loan followed immediately by a written
Request for Advance, with a copy to the Administrative Agent; provided, however,
that the failure by the Administrative Borrower to confirm any notice by
telephone with a written Request for Advance shall not invalidate any notice so
given; provided further, however, that any request by the Administrative
Borrower of a Base Rate Advance under the Revolving Loan Commitment shall be
deemed to be a request for a Swing Loan unless the Administrative Borrower
specifically requests otherwise.  Each Swing Loan shall bear interest at the
rate equal to the sum of (A) the Base Rate and (B) the Applicable Margin with
respect to Base Rate Advances.  If the Swing Bank, in its sole discretion,
elects to make the requested Swing Loan, the Swing Loan shall be made on the
date specified in the notice or the Request for Advance and such notice or
Request for Advance shall specify (i) the amount of the requested Swing Loan,
and (ii) instructions for the disbursement of the proceeds of the requested
Swing Loan.  Each Swing Loan shall be subject to all the terms and conditions
applicable to Revolving Loans, except that all payments thereon shall be payable
to the Swing Bank solely for its own account.  The Swing Bank shall have no duty
or obligation to make any Swing Loans hereunder.  The Swing Bank shall not make
any Swing Loans if the Swing Bank has received written notice from any Lender
(or the Swing Bank has actual knowledge) that one or more applicable conditions
precedent set forth in Section 4.2 will not be satisfied (or waived pursuant to
the last sentence of Section 4.2) on the requested Advance date.  In the event
the Swing Bank in its sole and absolute discretion elects to make any requested
Swing Loan, the Swing Bank shall make the proceeds of such Swing Loan available
to the Borrowers by deposit of Dollars in same day funds by wire transfer to the
Disbursement

 

50

--------------------------------------------------------------------------------


 

Account.  In the event that the Swing Bank informs the Administrative Agent that
it will not make the requested Advance as a Swing Loan, then such request will
be deemed a request for a Base Rate Advance under the Revolving Loan Commitment.

 

(ii)           The Swing Bank shall notify the Administrative Agent and in turn
the Administrative Agent shall notify each Lender no less frequently than
weekly, as determined by the Administrative Agent, of the principal amount of
Swing Loans outstanding as of 12:00 noon (Atlanta, Georgia time) as of such date
and each Lender’s pro rata share (based on its Revolving Commitment Ratio)
thereof.  Each Lender shall before 3:00 p.m. (Atlanta, Georgia time) on such
date of notice make available to the Administrative Agent, in immediately
available funds, the amount of its pro rata share (based on its Revolving
Commitment Ratio) of such principal amount of Swing Loans outstanding.  Upon
such payment by a Lender, such Lender shall be deemed to have made a Revolving
Loan to the Borrowers, notwithstanding any failure of the Borrowers to satisfy
the conditions in Section 4.2.  The Administrative Agent shall use such funds to
repay the principal amount of Swing Loans to the Swing Bank.  Additionally, if
at any time any Swing Loans are outstanding, any of the events described in
clauses (g) or (h) of Section 9.1 shall have occurred, then each Lender shall
automatically upon the occurrence of such event and without any action on the
part of the Swing Bank, the Borrowers, the Administrative Agent or the Lenders
be deemed to have purchased an undivided participation in the principal and
interest of all Swing Loans then outstanding in an amount equal to such Lender’s
Revolving Commitment Ratio of the principal and interest of all Swing Loans then
outstanding and each Lender shall, notwithstanding such Event of Default,
immediately pay to the Administrative Agent for the account of the Swing Bank in
immediately available funds, the amount of such Lender’s participation (and upon
receipt thereof, the Swing Bank shall deliver to such Lender a loan
participation certificate dated the date of receipt of such funds in such
amount).  The disbursement of funds in connection with the settlement of Swing
Loans hereunder shall be subject to the terms and conditions of Section 2.2(e).

 

Section 2.3             Interest.

 

(a)           On Loans.  Interest on the Loans, subject to Sections 2.3(b) and
(c), shall be payable as follows:

 

(i)            On Base Rate Advances.  Interest on each Base Rate Advance shall
be computed for the actual number of days elapsed on the basis of a hypothetical
year of three hundred sixty (360) days and shall be payable monthly in arrears
on the second Business Day of each calendar month for the prior calendar month,
commencing with calendar month ending August 31, 2008.  Interest on Base Rate
Advances then outstanding shall also be due and payable on

 

51

--------------------------------------------------------------------------------


 

the Maturity Date (or the date of any earlier prepayment in full of the
Obligations). Interest shall accrue and be payable on each Base Rate Advance at
a per annum interest rate equal to the sum of (A) the Base Rate and (B) the
Applicable Margin with respect to Base Rate Advances.

 

(ii)           On Eurodollar Advances.  Interest on each Eurodollar Advance
shall be computed for the actual number of days elapsed on the basis of a
hypothetical year of three hundred sixty (360) days and shall be payable in
arrears on (x) the Payment Date for such Advance, and (y) if the Eurodollar
Advance Period for such Advance is greater than three (3) months, on the last
day of each three month period prior to the expiration of the applicable
Eurodollar Advance Period for such Advance.  Interest on Eurodollar Advances
then outstanding shall also be due and payable on the Maturity Date (or the date
of any earlier prepayment in full of the Obligations).  Interest shall accrue
and be payable on each Eurodollar Advance at a rate per annum equal to the sum
of (A) the Eurodollar Basis applicable to such Eurodollar Advance and (B) the
Applicable Margin with respect to Eurodollar Advances.

 

(iii)          If No Notice of Selection of Interest Rate.  If the
Administrative Borrower fails to give the Administrative Agent timely notice of
its selection of a Eurodollar Basis, or if for any reason a determination of a
Eurodollar Basis for any Advance is not timely concluded, the Base Rate shall
apply to such Advance.  If the Administrative Borrower fails to elect to
continue any Eurodollar Advance then outstanding prior to the last Payment Date
applicable thereto in accordance with the provisions of Section 2.2, as
applicable, the Base Rate shall apply to such Advance commencing on and after
such Payment Date.

 

(b)           Upon Default.  Upon the occurrence and during the continuance of
an Event of Default, at the Administrative Agent’s discretion or upon the
request of the Majority Lenders, interest on the outstanding Obligations shall
accrue at the Default Rate. Interest accruing at the Default Rate shall be
payable on demand and in any event on the Maturity Date (or the date of any
earlier prepayment in full of the Obligations) and shall accrue until the
earliest to occur of (i) waiver of the applicable Event of Default in accordance
with Section 11.12, (ii) agreement by the Majority Lenders to rescind the
charging of interest at the Default Rate, or (iii) payment in full of the
Obligations.  The Lenders shall not be required to (A) accelerate the maturity
of the Loans, (B) terminate the Revolving Loan Commitments, or (C) exercise any
other rights or remedies under the Loan Documents in order to charge interest
hereunder at the Default Rate.

 

(c)           Computation of Interest.  In computing interest on any Advance,
the date of making the Advance shall be included and the date of payment shall
be excluded; provided, however, that if an Advance is repaid on the date that it
is made, one (1) day’s interest shall be due with respect to such Advance.

 

52

--------------------------------------------------------------------------------


 

Section 2.4             Fees.

 

(a)           Fee Letter.  The Borrowers jointly and severally agree to pay to
the Administrative Agent such fees as are set forth in the Fee Letter.

 

(b)           Unused Line Fee.  The Borrowers jointly and severally agree to pay
to the Administrative Agent, for the account of the Lenders in accordance with
their respective Revolving Commitment Ratios, an unused line fee (“Unused Line
Fee”) on the aggregate amount by which the Revolving Loan Commitment exceeded
the sum of the average daily amount of Aggregate Revolving Credit Obligations
(other than with respect to any Swing Loans and Agent Advances) for each day
from the Agreement Date through the Maturity Date (or the date of any earlier
prepayment in full of the Obligations), at a per annum rate equal to
three-tenths of one percent (0.30%).  Such Unused Line Fee shall be computed on
the basis of a hypothetical year of three hundred sixty (360) days for the
actual number of days elapsed, shall be payable in arrears on August 31, 2008,
for the calendar month then ended and thereafter shall be payable monthly in
arrears on the last day of each calendar month thereafter for the calendar month
then ended, and if then unpaid, on the Maturity Date (or the date of any earlier
prepayment in full of the Obligations), and shall be fully earned when due and
non-refundable when paid.

 

(c)           Letter of Credit Fees.

 

(i)  The Borrowers shall pay to the Administrative Agent for the account of the
Lenders, in accordance with their respective Revolving Commitment Ratios, a fee
on the stated amount of any outstanding Letters of Credit for each day from the
Date of Issue through the Maturity Date (or the date of any earlier prepayment
in full of the Obligations) at a rate per annum on the amount of the Letter of
Credit Obligations equal to the Applicable Margin in effect from time to time
with respect to Letter of Credit fees.  Such Letter of Credit fee shall be
computed on the basis of a hypothetical year of three hundred sixty (360) days
for the actual number of days elapsed, shall be payable monthly in arrears for
each calendar month on the last day of such calendar month, commencing on
August 31, 2008, and if then unpaid, on the Maturity Date (or the date of any
earlier prepayment in full of the Obligations), and shall be fully earned when
due and non-refundable when paid.

 

(ii)           The Borrowers shall also pay to the Administrative Agent, for the
account of each applicable Issuing Bank, (A) a fee on the stated amount of each
Letter of Credit issued by or on behalf of such Issuing Bank for each day from
the Date of Issue through the expiration date of each such Letter of Credit (or
any earlier prepayment in full of the Obligations) at a rate of one-eighth of
one percent (0.125%) per annum which fee shall be computed on the basis of a
hypothetical year of three hundred sixty (360) days for the actual number of
days elapsed, shall be payable monthly in arrears on the last day of each
calendar month for the calendar month then ended, commencing on August 31, 2008,
and,

 

53

--------------------------------------------------------------------------------

 

if unpaid on the Maturity Date (or any earlier prepayment in full of the
Obligations) and (B) any reasonable and customary fees charged by the Issuing
Banks for issuance and administration of such Letters of Credit.  The foregoing
fees shall be fully earned when due, and non-refundable when paid.

 

(d)           Computation of Fees.  In computing any fees payable under this
Section 2.4, the first day of the applicable period shall be included and the
date of the payment shall be excluded.

 

Section 2.5             Prepayment/Reduction of Commitment.

 

(a)           The principal amount of any Base Rate Advance may be repaid in
full or in part at any time, without penalty or prior notice; and the principal
amount of any Eurodollar Advance may be prepaid prior to the applicable Payment
Date, provided that the Borrowers shall reimburse the Lenders and the
Administrative Agent, on the earlier of demand or the Maturity Date, for any
Funding Losses or reasonable out-of-pocket expense incurred by the Lenders or
the Administrative Agent in connection with such prepayment, as set forth in
Section 2.9.  Each notice of prepayment of any Eurodollar Advance shall be
irrevocable, and each prepayment or repayment made under this
Section 2.5(a) shall include the accrued interest on the amount so prepaid or
repaid.  Upon receipt of any notice of repayment or prepayment, the
Administrative Agent shall promptly notify each Lender of the contents thereof
by telephone or telecopy and of such Lender’s portion of the repayment or
prepayment.  Notwithstanding the foregoing, the Borrowers shall not make any
repayment or prepayment of the Revolving Loans unless and until the balance of
the Swing Loans and the Agent Advances then outstanding is zero.  Other than
with respect to amounts required to be applied to the Loans pursuant to the last
sentence of Section 2.6(a) or pursuant to Section 2.6(c) or Section 6.15,
repayments or prepayments of principal hereunder shall be in minimum amounts of
$1,000,000 and integral multiples of $100,000 in excess thereof.  Except as
provided in Section 2.5(b), any repayment and prepayment of Advances outstanding
under the Revolving Loan Commitment shall not reduce the Revolving Loan
Commitment.  Any prepayment of the Loans shall not affect the Borrowers’
obligation to continue to make payments under any swap agreement (as defined in
11 U.S.C. §101), including, without limitation any such swap agreement that is a
Lender Hedge Agreement, which shall remain in full force and effect
notwithstanding such prepayment, subject to the terms of the applicable swap
agreement.

 

(b)           The Borrowers shall have the right, at any time and from time to
time after the Agreement Date and prior to the Maturity Date, upon at least
thirty (30) days’ prior written notice to the Administrative Agent, without
premium or penalty, to cancel or reduce permanently all or a portion of the
Revolving Loan Commitment on a pro rata basis among the Lenders in accordance
with their respective Revolving Commitment Ratios; provided, that (i) any such
partial reduction shall be made in an amount not less than $5,000,000 and in
integral multiples of $1,000,000 in excess thereof

 

54

--------------------------------------------------------------------------------


 

and (ii) the Revolving Loan Commitment may not be reduced to an amount below the
then outstanding Letter of Credit Obligations.  As of the date of cancellation
or reduction set forth in such notice, the Revolving Loan Commitment shall be
permanently canceled or reduced to the amount stated in the Administrative
Borrower’s notice for all purposes herein, and the Borrowers shall pay to the
Administrative Agent for the account of the Lenders the amount necessary to
repay in full the principal amount of the Revolving Loans, Swing Loans and Agent
Advances or reduce the principal amount of the Revolving Loans, Swing Loans and
Agent Advances then outstanding to not more than the amount of the Revolving
Loan Commitment as so reduced, together with accrued interest on the amount so
prepaid and the Unused Line Fee set forth in Section 2.4(b) accrued through the
date of the reduction with respect to the amount reduced, and shall reimburse
the Administrative Agent and the Lenders for any Funding Losses or out-of-pocket
expense incurred by any of them in connection with such payment as set forth in
Section 2.9 and, in the case of cancellation of the Revolving Loan Commitment,
shall secure the Letter of Credit Obligations through the delivery of cash
collateral in an amount equal to 105% of the Letters of Credit Obligations.

 

Section 2.6             Repayment.

 

(a)           The Revolving Loans.  All unpaid principal and accrued interest on
the Revolving Loans shall be due and payable in full on the Maturity Date. 
Notwithstanding the foregoing, however, in the event that at any time and for
any reason there shall exist an Overadvance, the Borrowers shall pay to the
Administrative Agent, on demand, an amount equal to the Overadvance, which
payment shall constitute a mandatory payment of the Revolving Loans, Agent
Advances, Swing Loans and Letter of Credit Reserve Account, as appropriate.

 

(b)           Intentionally Omitted.

 

(c)           Other Mandatory Repayments.

 

(i)            In the event that after the Agreement Date, any Borrower Party
shall issue any Equity Interests or shall incur any Funded Debt other than
Funded Debt permitted under Section 8.1, one hundred percent (100%) of the Net
Cash Proceeds received by such Borrower Party from such issuance or incurrence
shall be paid within one (1) Business Day of receipt of the proceeds thereof by
such Borrower Party to the Lenders as a mandatory payment of the Loans.  Any
payment due hereunder shall be applied first to repay outstanding Agent
Advances, second to outstanding Swing Loans and then to repay outstanding
Revolving Loans.  So long as no Event of Default exists, all such other Net Cash
Proceeds shall be applied in the manner set forth in Section 2.11(a). 
Notwithstanding the foregoing, if an Event of Default exists, all such Net Cash
Proceeds shall be applied in the manner set forth in Section 2.11(b).  The
Revolving Loan Commitment shall not be permanently reduced by the amount of any
payment of the Agent Advances, Swing Loans or Revolving Loans due under

 

55

--------------------------------------------------------------------------------


 

this Section 2.6(c)(i). Nothing in this Section shall authorize any Borrower
Party to incur any Funded Debt except as expressly permitted by this Agreement
or to issue any Equity Interests except to the extent not prohibited by this
Agreement.

 

(ii)           All Net Cash Proceeds from the sale (other than the sale of
Inventory in the ordinary course of business and other asset dispositions in a
aggregate amount not to exceed $500,000 per fiscal year) or casualty or
condemnation loss of any Collateral or other assets of any Borrower Party shall
be paid within one (1) Business Day of receipt of the proceeds thereof by the
Borrower Parties as a mandatory payment of the Obligations.  So long as no Event
of Default exists, all such Net Cash Proceeds (other than Net Cash Proceeds from
the sale of Inventory in the ordinary course of business or other asset
dispositions in an aggregate amount not to exceed $500,000 per fiscal year)
shall be applied first to repay outstanding Agent Advances, second to
outstanding Swing Loans and then to repay outstanding Revolving Loans.  So long
as no Event of Default exists, all such other Net Cash Proceeds shall be applied
in the manner set forth in Section 2.11(a).  Notwithstanding the foregoing, if
an Event of Default exists, all such Net Cash Proceeds shall be applied in the
manner set forth in Section 2.11(b).  The Revolving Loan Commitment shall not be
permanently reduced by the amount of any payment of the Agent Advances, Swing
Loans or Revolving Loans due under this Section 2.6(c)(ii).

 

(d)           The Other Obligations.  In addition to the foregoing, the
Borrowers hereby promise to pay all Obligations (other than Obligations in
respect of Bank Products), including, without limitation, the principal amount
of the Loans, amounts drawn under Letters of Credit and interest and fees on the
foregoing, as the same become due and payable hereunder and, in any event, on
the Maturity Date.

 

Section 2.7             Notes; Loan Accounts.

 

(a)           The Loans shall be repayable in accordance with the terms and
provisions set forth herein and, upon request by any Lender, the Loans owed to
such Lender shall be evidenced by Revolving Loan Notes.  A Revolving Loan Note
shall be payable to the order of each Lender requesting such a Note in
accordance with the Revolving Commitment Ratio of such Lender.  Each such Note
shall be issued by the Borrowers to the applicable Lender and shall be duly
executed and delivered by an Authorized Signatory of each Borrower.

 

(b)           The Administrative Agent shall open and maintain on its books in
the name of the Borrowers a loan account with respect to the Loans and interest
thereon (the “Loan Account”).  The Administrative Agent shall debit such Loan
Account for the principal amount of each Advance made by it on behalf of the
Lenders, accrued interest thereon, and all other amounts which shall become due
from the Borrowers pursuant to this Agreement and shall credit the Loan Account
for each payment which the Borrowers shall make in respect to the Obligations. 
The records of the Administrative Agent with

 

56

--------------------------------------------------------------------------------


 

respect to such Loan Account shall be conclusive evidence of the Loans and
accrued interest thereon, absent manifest error.

 

Section 2.8             Manner of Payment.

 

(a)           When Payments Due.

 

(i)            Each payment (including any prepayment) by the Borrowers on
account of the principal of or interest on the Loans, fees, and any other amount
owed to any member of the Lender Group under this Agreement or the other Loan
Documents shall be made not later than 12:00 noon (Atlanta, Georgia time) on the
date specified for payment under this Agreement or any other Loan Document to
the Administrative Agent at the Administrative Agent’s Office, for the account
of the Lenders, the Issuing Banks or the Administrative Agent, as the case may
be, in Dollars in immediately available funds.  Any payment received by the
Administrative Agent after 12:00 noon (Atlanta, Georgia time) shall be deemed
received on the next Business Day.  In the case of a payment for the account of
a Lender, the Administrative Agent will promptly thereafter distribute the
amount so received in like funds to such Lender.  In the case of a payment for
the account of an Issuing Bank, the Administrative Agent will promptly
thereafter distribute the amount so received in like funds to such Issuing
Bank.  If the Administrative Agent shall not have received any payment from the
Borrowers as and when due, the Administrative Agent will promptly notify the
Lenders accordingly.

 

(ii)           Except as provided in the definition of Eurodollar Advance
Period, if any payment under this Agreement or any other Loan Document shall be
specified to be made on a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day, and such extension of time
shall in such case be included in computing interest and fees, if any, in
connection with such payment.

 

(b)           No Deduction.

 

(i)            Any and all payments of principal and interest, or of any fees or
indemnity or expense reimbursements by the Borrowers hereunder or under any
other Loan Documents (the “Borrower Payments”) shall be made without setoff or
counterclaim and free and clear of and without deduction for any and all current
or future taxes, levies, imposts, deductions, charges or withholdings with
respect to such Borrower Payments and all interest, penalties or similar
liabilities with respect thereto, excluding taxes imposed on the net income of
any member of the Lender Group by the jurisdiction under the laws of which such
member of the Lender Group is organized or conducts business or any political
subdivision thereof (all such nonexcluded taxes, levies, imposts, deductions,
charges or withholdings and liabilities collectively or individually

 

57

--------------------------------------------------------------------------------


 

“Taxes”).  If any Borrower shall be required to deduct any Taxes from or in
respect of any sum payable to any member of the Lender Group hereunder or under
any other Loan Document, (i) the sum payable shall be increased by the amount
(an “additional amount”) necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.8(b)(i), such member of the Lender Group shall receive an amount equal
to the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions, and (iii) such Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
Applicable Law.

 

(ii)           In addition, the Borrowers shall pay to the relevant Governmental
Authority in accordance with Applicable Law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (such taxes being “Other Taxes”).

 

(iii)          The Borrowers shall indemnify the members of the Lender Group for
the full amount of Taxes and Other Taxes with respect to Borrower Payments paid
by such Person, and any liability (including penalties, interest and expenses
(including reasonable attorney’s fees and expenses)) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted by the relevant Governmental Authority.  A certificate setting
forth and containing an explanation in reasonable detail of the manner in which
such amount shall have been determined and the amount of such payment or
liability prepared by a member of the Lender Group or the Administrative Agent
on its behalf, absent manifest error, shall be final, conclusive and binding for
all purposes.  Such indemnification shall be made within thirty (30) days after
the date the Administrative Agent or such member, as the case may be, makes
written demand therefor.  If any Taxes or Other Taxes for which the
Administrative Agent or any member of the Lender Group has received
indemnification from the Borrowers hereunder shall be finally determined to have
been incorrectly or illegally asserted and are refunded to the Administrative
Agent or such member, the Administrative Agent or such member, as the case may
be, shall promptly forward to the Borrowers any such refunded amount (after
deduction of any Tax or Other Tax paid or payable by any member of the Lender
Group as a result of such refund), not exceeding the increased amount paid by
the Borrowers pursuant to this Section 2.8(b).

 

(iv)          As soon as practicable after the date of any payment of Taxes or
Other Taxes by the Borrowers to the relevant Governmental Authority, the
Administrative Borrower will deliver to the Administrative Agent, at its

 

58

--------------------------------------------------------------------------------


 

address, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing payment thereof.

 

(v)           On or prior to the Agreement Date (or, in the case of any Lender
that becomes a party to this Agreement pursuant to an Assignment and Acceptance,
on or prior to the effective date of such Assignment and Acceptance), each
Lender which is organized in a jurisdiction other than the United States or a
political subdivision thereof (a “Foreign Lender”) shall provide each of the
Administrative Agent and the Administrative Borrower with either (A) two
(2) properly executed originals of Form W-8ECI or Form W-8BEN (or any successor
forms) prescribed by the Internal Revenue Service or other documents
satisfactory to the Administrative Borrower and the Administrative Agent, as the
case may be, certifying (1) as to such Foreign Lender’s status for purposes of
determining exemption from United States withholding taxes with respect to all
payments to be made to such Foreign Lender hereunder and under any other Loan
Documents or Bank Products Documents or (2) that all payments to be made to such
Foreign Lender hereunder and under any other Loan Documents and Bank Products
Documents are subject to such taxes at a rate reduced to zero by an applicable
tax treaty, or (B)(1) a certificate executed by such Lender certifying that such
Lender is not a “bank” and that such Lender qualifies for the portfolio interest
exemption under Section 881(c) of the Code, and (2) two (2) properly executed
originals of Internal Revenue Service Form W-8BEN (or any successor form), in
each case, certifying such Lender’s entitlement to an exemption from United
States withholding tax with respect to payments of interest to be made hereunder
or under any other Loan Documents or Bank Products Documents.  Each such Foreign
Lender agrees to provide the Administrative Agent and the Administrative
Borrower with new forms prescribed by the Internal Revenue Service upon the
expiration or obsolescence of any previously delivered form, or after the
occurrence of any event requiring a change in the most recent forms delivered by
it to the Administrative Agent and the Administrative Borrower.

 

(vi)          The Borrowers shall not be required to indemnify any Foreign
Lender, or to pay any additional amounts to such Foreign Lender pursuant to
Section 2.8(b)(i) or (b)(iii) above to the extent that (A) the obligation to
withhold amounts with respect to United States Federal, state or local
withholding tax existed on the date such Foreign Lender became a party to this
Agreement (or, in the case of a transferee, on the effective date of the
Assignment and Acceptance pursuant to which such transferee became a Lender) or,
with respect to payments to a new lending office, the date such Foreign Lender
designated such new lending office; provided, however, that this clause
(A) shall not apply to any Foreign Lender that became a Lender or new lending
office that became a new lending office as a result of an assignment or
designation made at the request of the Administrative Borrower; and provided
further, however, that this clause (A) shall not apply to the extent the
indemnity payment or additional

 

59

--------------------------------------------------------------------------------


 

amounts, if any, that any member of the Lender Group through a new lending
office would be entitled to receive (without regard to this clause (A)) do not
exceed the indemnity payment or additional amounts that the Person making the
assignment or transfer to such member of the Lender Group making the designation
of such new lending office would have been entitled to receive in the absence of
such assignment, transfer or designation or (B) the obligation to pay such
additional amounts or such indemnity payments would not have arisen but for a
failure by such member of the Lender Group to comply with the provisions of
Section 2.8(b)(v) above.

 

(vii)         Nothing contained in this Section 2.8(b) shall require any member
of the Lender Group to make available to the Borrowers any of its tax returns
(or any other information) that it deems confidential or proprietary.

 

Section 2.9             Reimbursement.  Whenever any Lender shall sustain or
incur any Funding Losses or out-of-pocket expenses in connection with
(a) failure by the Borrowers to borrow or continue any Eurodollar Advance, or
convert any Advance to a Eurodollar Advance, in each case, after having given
notice of their intention to do so in accordance with Section 2.2 (whether by
reason of the election of the Borrowers not to proceed or the non-fulfillment of
any of the conditions set forth in this Agreement), or (b) prepayment of any
Eurodollar Advance in whole or in part for any reason or (c) failure by the
Borrowers to prepay any Eurodollar Advance after giving notice of its intention
to prepay such Advance, the Borrowers agree to pay to such Lender, promptly upon
such Lender’s demand therefor, an amount sufficient to compensate such Lender
for all such Funding Losses and out-of-pocket expenses.  Such Lender’s good
faith determination of the amount of such Funding Losses and out-of-pocket
expenses, absent manifest error, shall be binding and conclusive.  Losses
subject to reimbursement hereunder shall include, without limitation, expenses
incurred by any Lender or any participant of such Lender permitted hereunder in
connection with the re-employment of funds prepaid, repaid, not borrowed, or
paid, as the case may be, and any lost profit of such Lender or any participant
of such Lender over the remainder of the Eurodollar Advance Period for such
prepaid Advance.  For purposes of calculating amounts payable to a Lender under
this paragraph, each Lender shall be deemed to have actually funded its relevant
Eurodollar Advance through the purchase of a deposit bearing interest at the
Eurodollar Rate in an amount equal to the amount of that Eurodollar Advance and
having a maturity and repricing characteristics comparable to the relevant
Eurodollar Advance Period; provided, however, that each Lender may fund each of
its Eurodollar Advances in any manner it sees fit, and the foregoing assumption
shall be utilized only for the calculation of amounts payable under this
Section.

 

60

--------------------------------------------------------------------------------


 

Section 2.10           Pro Rata Treatment.

 

(a)           Advances.  Each Advance with respect to the Revolving Loans from
the Lenders under this Agreement shall be made pro rata on the basis of their
respective Revolving Commitment Ratios.

 

(b)           Payments.  Each payment and prepayment of the principal of the
Revolving Loans and each payment of interest on the Revolving Loans received
from the Borrowers shall be made by the Administrative Agent to the Lenders pro
rata on the basis of their respective unpaid principal amounts thereof
outstanding immediately prior to such payment or prepayment (except in cases
when a Lender’s right to receive payments is restricted pursuant to
Section 2.2(e)).  If any Lender shall obtain any payment (whether involuntary,
through the exercise of any right of set-off or otherwise) on account of the
Loans in excess of its ratable share of Loans under its Aggregate Commitment
Ratio (or in violation of any restriction set forth in Section 2.2(e)), such
Lender shall forthwith purchase from the other Lenders such participation in the
Loans made by them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery without interest thereon unless the Lender obligated to repay such
amount is required to pay interest.  The Borrowers agree that any Lender so
purchasing a participation from another Lender pursuant to this
Section 2.10(b) may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation.

 

Section 2.11           Application of Payments.

 

(a)           Payments Prior to Event of Default.  Prior to the occurrence and
continuance of an Event of Default, all amounts received by the Administrative
Agent from the Borrowers (other than payments specifically earmarked for
application to certain principal, interest, fees or expenses hereunder or
payments made pursuant to Section 2.6(c) (which shall be applied as earmarked
or, with respect to payments under Section 2.6(c), as set forth in
Section 2.6(c))), shall be distributed by the Administrative Agent in the
following order of priority:

 

FIRST, to the payment of out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Administrative Agent with
enforcing the rights of the Lenders under the Loan Documents, and any Agent
Advances made by the Administrative Agent under or pursuant to the terms of the
Loan Documents;

 

SECOND, to payment of any fees owed to the Administrative Agent, the Issuing
Banks or the Swing Bank hereunder or under any other Loan Document;

 

61

--------------------------------------------------------------------------------


 

THIRD, to the payment of all obligations consisting of accrued fees and interest
payable to the Lenders hereunder;

 

FOURTH, to the payment of principal then due and payable on the Swing Loans;

 

FIFTH, to the payment of principal then due and payable on the Revolving Loans;

 

SIXTH, to the payment of the Obligations arising in respect of Bank Products
then due and payable; and

 

SEVENTH, to the payment of all other Obligations not otherwise referred to in
this Section 2.11(a) then due and payable.

 

(b)           Payments Subsequent to Event of Default.  Notwithstanding anything
in this Agreement or any other Loan Documents which may be construed to the
contrary, subsequent to the occurrence and during the continuance of an Event of
Default, payments and prepayments with respect to the Obligations made to the
Lender Group, or any of them, or otherwise received by any member of the Lender
Group (from realization on Collateral or otherwise) shall be distributed in the
following order of priority (subject, as applicable, to Section 2.10):

 

FIRST, to the payment of out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Administrative Agent with
enforcing the rights of the Lenders under the Loan Documents, and any Agent
Advances made by the Administrative Agent under or pursuant to the terms of the
Loan Documents (including, without limitation, any costs incurred in connection
with the sale or disposition of any Collateral);

 

SECOND, to payment of any fees owed to the Administrative Agent, the Issuing
Banks or the Swing Bank hereunder or under any other Loan Document;

 

THIRD, to the payment of out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Lenders with enforcing the rights
of its rights under the Loan Documents;

 

FOURTH, to the payment of all obligations consisting of accrued fees and
interest payable to the Lenders hereunder;

 

FIFTH, to the payment of the principal of the Swing Loans then outstanding,

 

SIXTH, pro rata, to (i) the payment of principal on the Revolving Loans then
outstanding, and (ii) the Letter of Credit Reserve Account to the extent of one
hundred five percent (105%) of any Letter of Credit Obligations then
outstanding,

 

62

--------------------------------------------------------------------------------


 

SEVENTH, to the payment of any Obligation arising in respect of the Bank
Products;

 

EIGHTH, to any other Obligations not otherwise referred to in this
Section 2.11(b); and

 

NINTH, upon satisfaction in full of all Obligations, to the Borrowers or as
otherwise required by law.

 

Section 2.12           Use of Proceeds.  The proceeds of the Loans shall be used
by the Borrowers as follows:

 

(a)           The proceeds of the initial Advance of Revolving Loans hereunder
shall be used on the Agreement Date to refinance existing Funded Debt and to
fund transaction costs.

 

(b)           The balance of the proceeds of the Loans shall be used (i) to fund
future acquisitions permitted hereunder, (ii) to provide for working capital and
(iii) for the Borrowers’ general corporate purposes.

 

Section 2.13           All Obligations to Constitute One Obligation.  All
Obligations shall constitute one general obligation of the Borrowers and shall
be secured by the Administrative Agent’s security interest (on behalf of, and
for the benefit of, the Lender Group) and Lien upon all of the Collateral, and
by all other security interests and Liens heretofore, now or at any time
hereafter granted by any Borrower Party to the Administrative Agent or any other
member of the Lender Group, to the extent provided in the Security Documents
under which such Liens arise.

 

Section 2.14           Maximum Rate of Interest.  The Borrowers and the Lender
Group hereby agree and stipulate that the only charges imposed upon the
Borrowers for the use of money in connection with this Agreement are and shall
be the specific interest and fees described in this Article 2 and in any other
Loan Document.  Notwithstanding the foregoing, the Borrowers and the Lender
Group further agree and stipulate that all closing fees, agency fees,
syndication fees, facility fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by any member of the Lender Group
to third parties or for damages incurred by the Lender Group, or any of them,
are charges to compensate the Lender Group for underwriting and administrative
services and costs or losses performed or incurred, and to be performed and
incurred, by the Lender Group in connection with this Agreement and the other
Loan Documents and shall under no circumstances be deemed to be charges for the
use of money pursuant to Official Code of Georgia Annotated Sections 7-4-2 and
7-4-18 or any other Applicable Law.  In no event shall the amount of interest
and other charges for the use of money payable under this Agreement exceed the
maximum amounts permissible under any law that a court of competent jurisdiction
shall, in a final determination, deem applicable.  The Borrowers

 

63

--------------------------------------------------------------------------------

 

and the Lender Group, in executing and delivering this Agreement, intend legally
to agree upon the rate or rates of interest and other charges for the use of
money and manner of payment stated within it; provided, however, that, anything
contained herein to the contrary notwithstanding, if the amount of such interest
and other charges for the use of money or manner of payment exceeds the maximum
amount allowable under Applicable Law, then, ipso facto as of the Agreement
Date, the Borrowers are and shall be liable only for the payment of such maximum
as allowed by law, and payment received from the Borrowers in excess of such
legal maximum, whenever received, shall be applied to reduce the principal
balance of the Revolving Loans to the extent of such excess.

 

Section 2.15                                Letters of Credit.

 

(a)                                  Subject to the terms and conditions of this
Agreement, each Issuing Bank, on behalf of the Lenders, and in reliance on the
agreements of the Lenders set forth in Section 2.15(c) below, hereby agrees to
issue (or arrange with a Foreign Issuer for the issuance of) one or more Letters
of Credit up to an aggregate face amount equal to such Issuing Bank’s Letter of
Credit Commitment; provided, however, that, except as described in the last
sentence of Section 4.3, the Issuing Banks shall not issue (or arrange with a
Foreign Issuer for the issuance of) any Letter of Credit unless the conditions
precedent to the issuance thereof set forth in Section 4.3 have been satisfied;
provided, however, that at no time shall the total Letter of Credit Obligations
outstanding hereunder exceed the Aggregate Letter of Credit Commitment.  Each
Letter of Credit shall (i) be denominated in Dollars, and (ii) expire no later
than the earlier to occur of (A) the date thirty (30) days prior to the Maturity
Date, and (B) three hundred sixty (360) days after its date of issuance (but may
contain provisions for automatic renewal provided that no Default exists on the
renewal date or would be caused by such renewal and provided no such renewal
shall extend beyond the date thirty (30) days prior to the Maturity Date).  Each
Letter of Credit shall be subject to the Uniform Customs and, to the extent not
inconsistent therewith, the laws of the State of New York.  None of the Issuing
Banks shall at any time be obligated to issue, or cause to be issued, any Letter
of Credit if such issuance would conflict with, or cause such Issuing Bank to
exceed any limits imposed by, any Applicable Law.

 

(b)                                 The Administrative Borrower may from time to
time request that an Issuing Bank issue (or arrange with a Foreign Issuer for
the issuance of) a Letter of Credit.  The Administrative Borrower shall execute
and deliver to the Administrative Agent and the applicable Issuing Bank a
Request for Issuance of Letter of Credit for each Letter of Credit to be issued
by such Issuing Bank, not later than 11:00 a.m. (Atlanta, Georgia time) one (1)
Business Day preceding the date on which the requested Letter of Credit is to be
issued, or such shorter notice as may be acceptable to the applicable Issuing
Bank and the Administrative Agent.  Upon receipt of any such Request for
Issuance of Letter of Credit, subject to satisfaction of all conditions
precedent thereto as set forth in Section 4.3 or waiver of such conditions
pursuant to the last sentence of Section 4.3, the applicable Issuing Bank shall
process such Request for Issuance of Letter

 

64

--------------------------------------------------------------------------------


 

of Credit and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue (or arrange with a Foreign Issuer for the
issuance of) the Letter of Credit requested thereby.  Such Issuing Bank shall
furnish a copy of such Letter of Credit to the Administrative Borrower and the
Administrative Agent following the issuance thereof.  In addition to the fees
payable pursuant to Section 2.4(c)(ii), the Borrowers shall pay or reimburse
each Issuing Bank for normal and customary costs and expenses incurred by such
Issuing Bank in issuing, effecting payment under, amending or otherwise
administering the Letters of Credit.  On each Business Day on or before 10:00
a.m. (Atlanta, Georgia time) each Issuing Bank shall deliver to the
Administrative Agent and the Administrative Borrower a report in substantially
the form of Exhibit L (a “Daily Letter of Credit Report”) (A) setting forth the
opening balance of its Letters of Credit outstanding on the immediately
preceding Business Day, (B) identifying all Letters of Credit issued (or
amended) by it (or its Foreign Issuer) on such immediately preceding Business
Day, (C) identifying all Letters of Credit cancelled on such immediately
preceding Business Day, (D) identifying all draws on such immediately preceding
Business Day under Letters of Credit issued by it (or its Foreign Issuer), (E)
setting forth the ending balance of its Letters of Credit outstanding on such
immediately preceding Business Day and (E) identifying all requests for the
issuance of Letters of Credit cancelled on such immediately preceding Business
Day.

 

(c)                                  Immediately upon the issuance by an Issuing
Bank of a Letter of Credit and in accordance with the terms and conditions of
this Agreement, such Issuing Bank shall be deemed to have sold and transferred
to each Lender, and each Lender shall be deemed irrevocably and unconditionally
to have purchased and received from such Issuing Bank, without recourse or
warranty, an undivided interest and participation, to the extent of such
Lender’s Revolving Commitment Ratio, in such Letter of Credit and the
obligations of the Borrowers with respect thereto (including, without
limitation, all Letter of Credit Obligations with respect thereto).  The
applicable Issuing Bank shall promptly notify the Administrative Agent of any
draw under a Letter of Credit.  At such time as the Administrative Agent shall
be notified by the applicable Issuing Bank that the beneficiary under any Letter
of Credit has drawn on the same, the Administrative Agent shall promptly notify
the Administrative Borrower and the Swing Bank (or, at its option, all Lenders),
by telephone or telecopy, of the amount of the draw and, in the case of each
Lender, such Lender’s portion of such draw amount as calculated in accordance
with its Revolving Commitment Ratio.

 

(d)                                 The Borrowers hereby agree to immediately
reimburse each Issuing Bank for amounts paid by such Issuing Bank in respect of
draws under each Letter of Credit.  In order to facilitate such repayment, the
Borrowers hereby irrevocably request the Lenders, and the Lenders hereby
severally agree, on the terms and conditions of this Agreement (other than as
provided in Article 2 with respect to the amounts of, the timing of requests
for, and the repayment of Advances hereunder and in Article 4 with respect to
conditions precedent to Advances hereunder), with respect to any drawing

 

65

--------------------------------------------------------------------------------


 

under a Letter of Credit, to make a Base Rate Advance on each day on which a
draw is made under any Letter of Credit and in the amount of such draw, and to
pay the proceeds of such Advance directly to the applicable Issuing Bank to
reimburse such Issuing Bank for the amount paid by it upon such draw.  Each
Lender shall pay its share of such Base Rate Advance by paying its portion of
such Advance to the Administrative Agent in accordance with Section 2.2(e) and
its Revolving Commitment Ratio, without reduction for any set-off or
counterclaim of any nature whatsoever and regardless of whether any Default
exists or would be caused thereby.  The disbursement of funds in connection with
a draw under a Letter of Credit pursuant to this Section hereunder shall be
subject to the terms and conditions of Section 2.2(e).  The obligation of each
Lender to make payments to the Administrative Agent, for the account of an
Issuing Bank, in accordance with this Section 2.15 shall be absolute and
unconditional and no Lender shall be relieved of its obligations to make such
payments by reason of noncompliance by any other Person with the terms of the
Letter of Credit or for any other reason (other than the gross negligence or
willful misconduct of such Issuing Bank in paying such Letter of Credit, as
determined by a final non-appealable judgment of a court of competent
jurisdiction).  The Administrative Agent shall promptly remit to such Issuing
Bank the amounts so received from the other Lenders.  Any overdue amounts
payable by the Lenders to an Issuing Bank in respect of a draw under any Letter
of Credit shall bear interest, payable on demand, (x) for the first two (2)
Business Days, at the Federal Funds Rate, and (y) thereafter, at the Base Rate. 
Notwithstanding the foregoing, at the request of the Administrative Agent, the
Swing Bank may, at its option and subject to the conditions set forth in Section
2.2(g) other than the condition that the applicable conditions precedent set
forth in Article 4 be satisfied, make Swing Loans to reimburse the Issuing Banks
for amounts drawn under Letters of Credit.

 

(e)                                  The Borrowers agree that each Advance by
the Lenders to reimburse an Issuing Bank for draws under any Letter of Credit,
shall, for all purposes hereunder, unless and until converted into a Eurodollar
Advance pursuant to Section 2.2(b)(ii), be deemed to be a Base Rate Advance
under the Revolving Loan Commitment and shall be payable and bear interest in
accordance with all other Base Rate Advances of Revolving Loans.

 

(f)                                    The Borrowers agree that any action taken
or omitted to be taken by any Issuing Bank or any Foreign Issuer in connection
with any Letter of Credit, except for such actions or omissions as shall
constitute gross negligence or willful misconduct on the part of such Issuing
Bank as determined by a final non-appealable judgment of a court of competent
jurisdiction, shall be binding on the Borrowers as between the Borrowers and
such Issuing Bank, and shall not result in any liability of such Issuing Bank to
the Borrowers.  The obligation of the Borrowers to reimburse an Issuing Bank for
a drawing under any Letter of Credit or the Lenders for Advances made by them to
the Issuing Banks on account of draws made under the Letters of Credit shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
(except if arising from the gross

 

66

--------------------------------------------------------------------------------


 

negligence or willful misconduct on the part of such Issuing Bank as determined
by a final non-appealable judgment of a court of competent jurisdiction),
including, without limitation, the following circumstances:

 

(i)                                     Any lack of validity or enforceability
of any Loan Document;

 

(ii)                                  Any amendment or waiver of or consent to
any departure from any or all of the Loan Documents;

 

(iii)                               Any improper use which may be made of any
Letter of Credit or any improper acts or omissions of any beneficiary or
transferee of any Letter of Credit in connection therewith;

 

(iv)                              The existence of any claim, set-off, defense
or any right which any Borrower may have at any time against any beneficiary or
any transferee of any Letter of Credit (or Persons for whom any such beneficiary
or any such transferee may be acting), any Lender or any other Person, whether
in connection with any Letter of Credit, any transaction contemplated by any
Letter of Credit, this Agreement, or any other Loan Document, or any unrelated
transaction;

 

(v)                                 Any statement or any other documents
presented under any Letter of Credit proving to be insufficient, forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect whatsoever;

 

(vi)                              The insolvency of any Person issuing any
documents in connection with any Letter of Credit;

 

(vii)                           Any breach of any agreement between any Borrower
and any beneficiary or transferee of any Letter of Credit;

 

(viii)                        Any irregularity in the transaction with respect
to which any Letter of Credit is issued, including any fraud by the beneficiary
or any transferee of such Letter of Credit;

 

(ix)                                Any errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
wireless or otherwise, whether or not they are in code;

 

(x)                                   Any act, error, neglect or default,
omission, insolvency or failure of business of any of the correspondents of the
applicable Issuing Bank;

 

67

--------------------------------------------------------------------------------


 

(xi)                                Any other circumstances arising from causes
beyond the control of the applicable Issuing Bank;

 

(xii)                             Payment by an Issuing Bank (or the Foreign
Issuer) under any Letter of Credit against presentation of a sight draft or a
certificate which does not comply with the terms of such Letter of Credit,
provided that such payment shall not have constituted gross negligence or
willful misconduct of such Issuing Bank or Foreign Issuer as determined by a
final non-appealable judgment of a court of competent jurisdiction; and

 

(xiii)                          Any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing.

 

(g)                                 The Borrowers will indemnify and hold
harmless each Indemnified Person from and against any and all claims,
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including
reasonable attorneys’ fees) which may be imposed on, incurred by or asserted
against such Indemnified Person in any way relating to or arising out of the
issuance of a Letter of Credit, except that the Borrowers shall not be liable to
an Indemnified Person for any portion of such claims, liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the gross negligence or willful misconduct of such
Indemnified Person as determined by a final non-appealable judgment of a court
of competent jurisdiction.  This Section 2.15(g) shall survive termination of
this Agreement.

 

(h)                                 Each Lender shall be responsible (to the
extent the Borrowers are obligated to reimburse the applicable Issuing Bank
under the Loan Documents and such Issuing Bank is not reimbursed by the
Borrowers) for its pro rata share (based on such Lender’s Revolving Commitment
Ratio) of any and all reasonable out-of-pocket costs, expenses (including
reasonable legal fees) and disbursements which may be incurred or made by such
Issuing Bank in connection with the collection of any amounts due under, the
administration of, or the presentation or enforcement of any rights conferred by
any Letter of Credit, any Borrower’s or any guarantor’s obligations to reimburse
draws thereunder or otherwise.  In the event the Borrowers shall fail to pay
such expenses of an Issuing Bank within fifteen (15) days of demand for payment
by such Issuing Bank, each Lender shall thereupon pay to such Issuing Bank its
pro rata share (based on such Lender’s Revolving Commitment Ratio) of such
expenses within ten (10) days from the date of such Issuing Bank’s notice to the
Lenders of the Borrowers’ failure to pay; provided, however, that if the
Borrowers shall thereafter pay such expenses, such Issuing Bank will repay to
each Lender the amounts received from such Lender hereunder.

 

(i)                                     Any Person that is to be a new Issuing
Bank (other than pursuant to the execution of an Assignment and Acceptance) is
required to enter into this Agreement by executing and delivering to the
Administrative Agent and the Administrative Borrower a joinder agreement in the
form of Exhibit M (each an “Issuing

 

68

--------------------------------------------------------------------------------


 

Bank Joinder Agreement”). Upon the execution and delivery of any Issuing Bank
Joinder Agreement by such Person, such Person shall become an Issuing Bank
hereunder with the same force and effect as if originally named as an Issuing
Bank herein. The execution and delivery of any Issuing Bank Joinder Agreement
adding an additional Person as a party to this Agreement shall not require the
consent of any party hereto other than the Administrative Agent and, so long as
no Default exists, the Administrative Borrower.

 

(j)                                     Unless otherwise expressly agreed by the
Issuing Bank and the Borrowers when a Letter of Credit is issued and subject to
Applicable Laws, (i) each Standby Letter of Credit shall be governed by the
“International Standby Practices 1998” (ISP98) (or such later revision as may be
published by the Institute of International Banking Law & Practice on any date
any Letter of Credit may be issued) and (ii) each Documentary Letter of Credit
shall be governed by the Uniform Customs and (iii) in both cases, to the extent
not inconsistent therewith, the governing law of this Agreement set forth in
Section 11.7.

 

Section 2.16                                Bank Products.  Any Borrower Party
may request and each Lender may, in its sole and absolute discretion, arrange
for such Borrower Party to obtain from such Lender or any Affiliate of such
Lender, Bank Products although no Borrower Party is required to do so.  If any
Bank Products are provided by an Affiliate of a Lender, the Borrower Parties
agree to indemnify and hold the Lender Group, or any of them, harmless from any
and all costs and obligations now or hereafter incurred by the Lender Group, or
any of them, which arise from any indemnity given by such Lender to any of its
Affiliates, as applicable, related to such Bank Products; provided, however,
nothing contained herein is intended to limit the Borrower Parties’ rights, with
respect to such Lender or any of its Affiliates, as applicable, if any, which
arise as a result of the execution of documents by and between the Borrower
Parties and such Person which relate to any Bank Products.  The agreement
contained in this Section shall survive termination of this Agreement.  The
Borrower Parties acknowledge and agree that the obtaining of Bank Products from
a Lender or its Affiliates (a) is in the sole and absolute discretion of such
Lender or such Affiliates, and (b) is subject to all rules and regulations of
such Lender or such Affiliates.

 

Section 2.17                                Additional Increase of Commitments;
Additional Lenders.

 

(a)                                  Increase of the Revolving Loan Commitment.

 

(i)                                     So long as no Event of Default has
occurred and is continuing, Parent, on behalf of Borrowers, may request the
right to effectuate increases in the Revolving Loan Commitment (any such
increase, a “Commitment Increase”), in an aggregate amount of up to $100,000,000
for all such Commitment Increases (the “Commitment Increase Cap”), during the
term of this Agreement by delivering a Notice of Requested Commitment Increase
to the Administrative Agent substantially in the form of Exhibit K (a “Notice of
Requested Commitment Increase”), provided that, in each case: (A) each
Commitment Increase shall be in minimum increments of $10,000,000;

 

69

--------------------------------------------------------------------------------


 

(B) the proposed Commitment Increase shall have been consented to in writing by
the Administrative Agent (such consent not to be unreasonably withheld), each
Lender (if any) who is increasing its portion of the Revolving Loan Commitment
and any other bank or financial institution acceptable to the Borrowers and the
Administrative Agent that has agreed to become a Lender in respect of all or a
portion of the Commitment Increase (a “New Lender”); and (C) the proposed
Commitment Increase, together with any prior Commitment Increase, shall not
exceed the Commitment Increase Cap.  Each Notice of Requested Commitment
Increase shall specify: (1) the amount of the proposed Commitment Increase and
(2) the requested date of the proposed Commitment Increase (which shall be at
least thirty (30) days from the date of delivery of the Notice of Requested
Commitment Increase).  Each Notice of Requested Commitment Increase shall be
binding on all Borrowers.  Upon the effective date of any Commitment Increase,
Parent shall deliver to the Administrative Agent a certificate of the chief
financial officer of Parent certifying that no Default or Event of Default then
exists or would be caused thereby.  No Commitment Increase shall be effective
until the Administrative Agent shall have received amendments to this Agreement
and the other Loan Documents, commitments of Lenders or New Lenders in an
aggregate amount equal to such Commitment Increase, Lender Agreements for each
Lender or New Lender committing to such Commitment Increase, any upfront fees to
be paid to the Lenders committing to such Commitment Increase, and, if
requested, opinion letters, Revolving Loan Notes and such other agreements,
documents and instruments requested by and reasonably satisfactory to the
Administrative Agent in its Permitted Discretion evidencing and setting forth
the conditions of such Commitment Increase.

 

(ii)                                  If the Administrative Agent approves a
proposed Commitment Increase, the Administrative Agent shall deliver a copy of
the Notice of Requested Commitment Increase relating thereto to each Lender.  No
Lender (or any successor thereto) shall have any obligation to increase its
portion of the Revolving Loan Commitment or its other obligations under this
Agreement or the other Loan Documents, and any decision by a Lender to increase
its portion of the Revolving Loan Commitment shall be made in its sole
discretion independently from any other Lender. If the Administrative Agent
receives commitments from the Lenders or the New Lenders in excess of the amount
of the proposed Commitment Increase, the Administrative Agent shall have the
right, in its sole discretion, to reduce and reallocate (within the minimum and
maximum amounts specified by each such Lender or New Lender in its notice to the
Administrative Agent) the shares of such Commitment Increase of the Lenders or
New Lenders willing to fund the proposed Commitment Increase so that the total
committed shares of the proposed Commitment Increase equals the proposed
Commitment Increase. The Administrative Agent shall notify each Lender or New
Lender, as the case may be, whether its proposed share of the proposed
Commitment Increase has been accepted and, if so, the amount of its share of
such Commitment Increase, and such Lender shall thereafter execute and deliver a
Lender Agreement with respect to its respective share of such Commitment
Increase.

 

70

--------------------------------------------------------------------------------


 

(iii)                               Notwithstanding anything to the contrary
contained herein, each Commitment Increase meeting the conditions set forth in
Section 2.17(a)(i) shall not require the consent of any Lender other than those
Lenders, if any, which have agreed to increase their portions of the Revolving
Loan Commitment in connection with such Commitment Increase and shall not
constitute an amendment, modification or waiver that is subject to Section 11.12
and shall be effective as of the later of (a) the date specified in the
applicable Notice of Requested Commitment Increase and (b) the date upon which
the foregoing conditions shall have been satisfied or waived by the
Administrative Agent and the Lenders which have agreed to increase their
portions of the Revolving Loan Commitment, or by the requisite Lenders in
accordance with Section 11.12 in the case of a waiver of an Event of Default, as
applicable.

 

(b)                                 Effect of Commitment Increase.  After giving
effect to any Commitment Increase, the outstanding Revolving Loans may not be
held pro rata in accordance with the new Revolving Loan Commitment.  In order to
remedy the foregoing, on the effective date of each Commitment Increase, the
Lenders (including any New Lenders) shall reallocate the Revolving Loans owed to
them among themselves so that, after giving effect thereto, the Revolving Loans
will be held by the Lenders (including any New Lenders) on a pro rata basis in
accordance with their respective Revolving Commitment Ratios (after giving
effect to such Commitment Increase).  Each Lender agrees to wire immediately
available funds to the Administrative Agent in accordance with this Agreement as
may be required by the Administrative Agent in connection with the foregoing. 
Notwithstanding the provisions of Section 11.5, the reallocations so made by
each Lender whose Revolving Commitment Ratio has increased shall be deemed to be
a purchase of a corresponding amount of the Revolving Loans of the Lender or
Lenders whose Revolving Commitment Ratio have decreased and shall not be
considered an assignment for purposes of Section 11.5.

 

ARTICLE 3.

 

GUARANTY

 

Section 3.1                                      Guaranty.

 

(a)                                  Each Guarantor hereby guarantees to the
Administrative Agent, for the benefit of the Lender Group, the full and prompt
payment of the Obligations, including, without limitation, any interest therein
(including, without limitation, interest as provided in this Agreement, accruing
after the filing of a petition initiating any insolvency proceedings, whether or
not such interest accrues or is recoverable against the Borrowers after the
filing of such petition for purposes of the Bankruptcy Code or is an allowed
claim in such proceeding), plus reasonable attorneys’ fees and expenses if the
obligations represented by this Guaranty are collected by law, through an
attorney-at-law, or under advice therefrom.

 

71

--------------------------------------------------------------------------------


 

(b)                                 Regardless of whether any proposed guarantor
or any other Person shall become in any other way responsible to the Lender
Group, or any of them, for or in respect of the Obligations or any part thereof,
and regardless of whether or not any Person now or hereafter responsible to the
Lender Group, or any of them, for the Obligations or any part thereof, whether
under this Guaranty or otherwise, shall cease to be so liable, each Guarantor
hereby declares and agrees that this Guaranty shall be a joint and several
obligation, shall be a continuing guaranty and shall be operative and binding
until the Obligations shall have been indefeasibly paid in full in cash (or in
the case of Letter of Credit Obligations, secured through delivery of cash
collateral in an amount equal to one hundred and five percent (105%) of the
Letter of Credit Obligations) and the Revolving Loan Commitments shall have been
terminated.

 

(c)                                  Each Guarantor absolutely, unconditionally
and irrevocably waives any and all right to assert any defense (other than the
defense of payment in cash in full, to the extent of its obligations hereunder,
or a defense that such Guarantor’s liability is limited as provided in Section
3.1(g)), set-off, counterclaim or cross-claim of any nature whatsoever with
respect to this Guaranty or the obligations of the Guarantors under this
Guaranty or the obligations of any other Person or party (including, without
limitation, the Borrowers) relating to this Guaranty or the obligations of any
of the Guarantors under this Guaranty or otherwise with respect to the
Obligations in any action or proceeding brought by the Administrative Agent or
any other member of the Lender Group to collect the Obligations or any portion
thereof, or to enforce the obligations of any of the Guarantors under this
Guaranty.

 

(d)                                 The Lender Group, or any of them, may from
time to time, without exonerating or releasing any Guarantor in any way under
this Guaranty, (i) take such further or other security or securities for the
Obligations or any part thereof as they may deem proper, or (ii) release,
discharge, abandon or otherwise deal with or fail to deal with any Guarantor of
the Obligations or any security or securities therefor or any part thereof now
or hereafter held by the Lender Group, or any of them, or (iii) amend, modify,
extend, accelerate or waive in any manner any of the provisions, terms, or
conditions of the Loan Documents, all as they may consider expedient or
appropriate in their sole discretion.  Without limiting the generality of the
foregoing, or of Section 3.1(e), it is understood that the Lender Group, or any
of them, may, without exonerating or releasing any Guarantor, give up, modify or
abstain from perfecting or taking advantage of any security for the Obligations
and accept or make any compositions or arrangements, and realize upon any
security for the Obligations when, and in such manner, and with or without
notice, all as such Person may deem expedient.

 

(e)                                  Each Guarantor acknowledges and agrees that
no change in the nature or terms of the Obligations or any of the Loan
Documents, or other agreements, instruments or contracts evidencing, related to
or attendant with the Obligations (including any novation), shall discharge all
or any part of the liabilities and obligations of such Guarantor pursuant to
this Guaranty; it being the purpose and intent of the

 

72

--------------------------------------------------------------------------------


 

Guarantors and the Lender Group that the covenants, agreements and all
liabilities and obligations of each Guarantor hereunder are absolute,
unconditional and irrevocable under any and all circumstances.  Without limiting
the generality of the foregoing, each Guarantor agrees that until each and every
one of the covenants and agreements of this Guaranty is fully performed, and
without possibility of recourse, whether by operation of law or otherwise, such
Guarantor’s undertakings hereunder shall not be released, in whole or in part,
by any action or thing which might, but for this paragraph of this Guaranty, be
deemed a legal or equitable discharge of a surety or guarantor, or by reason of
any waiver, omission of the Lender Group, or any of them, or their failure to
proceed promptly or otherwise, or by reason of any action taken or omitted by
the Lender Group, or any of them, whether or not such action or failure to act
varies or increases the risk of, or affects the rights or remedies of, such
Guarantor or by reason of any further dealings between the Borrowers, on the one
hand, and any member of the Lender Group, on the other hand, or any other
guarantor or surety, and such Guarantor hereby expressly waives and surrenders
any defense to its liability hereunder, or any right of counterclaim or offset
of any nature or description which it may have or may exist based upon, and
shall be deemed to have consented to, any of the foregoing acts, omissions,
things, agreements or waivers.

 

(f)                                    The Lender Group, or any of them, may,
without demand or notice of any kind upon or to any Guarantor, at any time or
from time to time when any amount shall be due and payable hereunder by any
Guarantor, if the Borrowers shall not have timely paid any of the Obligations
(or in the case of Letter of Credit Obligations, secured through delivery of
cash collateral in an amount equal to one hundred and five percent (105%) of the
Letter of Credit Obligations), set-off and appropriate and apply to any portion
of the Obligations hereby guaranteed, and in such order of application as the
Administrative Agent may from time to time elect in accordance with this
Agreement, any deposits, property, balances, credit accounts or moneys of any
Guarantor in the possession of any member of the Lender Group or under their
respective control for any purpose.  If and to the extent that any Guarantor
makes any payment to the Administrative Agent or any other Person pursuant to or
in respect of this Guaranty, any claim which such Guarantor may have against any
Borrower by reason thereof shall be subject and subordinate to the prior payment
in full of the Obligations to the satisfaction of the Lender Group.

 

(g)                                 The creation or existence from time to time
of Obligations in excess of the amount committed to or outstanding on the date
of this Guaranty is hereby authorized, without notice to any Guarantor, and
shall in no way impair or affect this Guaranty or the rights of the Lender Group
herein. It is the intention of each Guarantor and the Administrative Agent that
each Guarantor’s obligations hereunder shall be, but not in excess of, the
Maximum Guaranteed Amount (as herein defined).  The “Maximum Guaranteed Amount”
with respect to any Guarantor, shall mean the maximum amount which could be paid
by such Guarantor without rendering this Guaranty void or voidable as would
otherwise be held or determined by a court of competent jurisdiction in any

 

73

--------------------------------------------------------------------------------

 

action or proceeding involving any state or Federal bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws relating
to the insolvency of debtors.

 

(h)                                 Upon the bankruptcy or winding up or other
distribution of assets of any Borrower, or of any surety or guarantor (other
than the applicable Guarantor) for any Obligations of the Borrowers to the
Lender Group, or any of them, the rights of the Administrative Agent against any
Guarantor shall not be affected or impaired by the omission of any member of the
Lender Group to prove its claim, or to prove the full claim, as appropriate,
against the Borrowers, or any such other guarantor or surety, and the
Administrative Agent may prove such claims as it sees fit and may refrain from
proving any claim and in its discretion may value as it sees fit or refrain from
valuing any security held by it without in any way releasing, reducing or
otherwise affecting the liability to the Lender Group of each of the Guarantors.

 

(i)                                     Each Guarantor hereby absolutely,
unconditionally and irrevocably expressly waives, except to the extent such
waiver would be expressly prohibited by Applicable Law, the following:  (i)
notice of acceptance of this Guaranty, (ii) notice of the existence or creation
of all or any of the Obligations, (iii) presentment, demand, notice of dishonor,
protest and all other notices whatsoever (other than notices expressly required
hereunder or under any other Loan Document to which any Guarantor is a party),
(iv) all diligence in collection or protection of or realization upon the
Obligations or any part thereof, any obligation hereunder, or any security for
any of the foregoing, (v) all rights to enforce any remedy which the Lender
Group, or any of them, may have against any Borrower and (vi) any and all rights
under Official Code of Georgia Sections 10-7-23 and 10-7-24 and any analogous
statute in any other applicable jurisdiction.  If a claim is ever made upon any
member of the Lender Group for the repayment or recovery of any amount or
amounts received by such Person in payment of any of the Obligations and such
Person repays all or part of such amount by reason of (A) any judgment, decree
or order of any court or administrative body having jurisdiction over such
Person or any of its property, or (B) any settlement or compromise of any such
claim effected by such Person with any such claimant, including any Borrower,
then in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon such Guarantor, notwithstanding
any revocation hereof or the cancellation of any promissory note or other
instrument evidencing any of the Obligations, and such Guarantor shall be and
remain obligated to such Person hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by such
Person.

 

(j)                                     This Guaranty is a continuing guaranty
of the Obligations and all liabilities to which it applies or may apply under
the terms hereof and shall be conclusively presumed to have been created in
reliance hereon.  No failure or delay by any member of the Lender Group in the
exercise of any right, power, privilege or remedy shall operate as a waiver
thereof, and no single or partial exercise by the Administrative

 

74

--------------------------------------------------------------------------------


 

Agent of any right or remedy shall preclude other or further exercise thereof or
the exercise of any other right or remedy and no course of dealing between any
Guarantor and any member of the Lender Group shall operate as a waiver thereof. 
No action by any member of the Lender Group permitted hereunder shall in any way
impair or affect this Guaranty.  For the purpose of this Guaranty, the
Obligations shall include, without limitation, all Obligations of the Borrowers
to the Lender Group, notwithstanding any right or power of any third party,
individually or in the name of any Borrower and the Lender Group, or any of
them, to assert any claim or defense as to the invalidity or unenforceability of
any such Obligation, and no such claim or defense shall impair or affect the
obligations of any Guarantor hereunder.

 

(k)                                  This is a guaranty of payment and not of
collection.  In the event the Administrative Agent makes a demand upon any
Guarantor in accordance with the terms of this Guaranty, such Guarantor shall be
held and bound to the Administrative Agent directly as debtor in respect of the
payment of the amounts hereby guaranteed.  All costs and expenses, including,
without limitation, reasonable attorneys’ fees and expenses, incurred by the
Administrative Agent in obtaining performance of or collecting payments due
under this Guaranty shall be deemed part of the Obligations guaranteed hereby.

 

(l)                                     Each Subsidiary Guarantor is a direct or
indirect wholly owned Domestic Subsidiary of a Borrower.  Each Guarantor
expressly represents and acknowledges that any financial accommodations by the
Lender Group to the Borrowers, including, without limitation, the extension of
credit, are and will be of direct interest, benefit and advantage to such
Guarantor.

 

(m)                               Each Guarantor shall be entitled to
subrogation and contribution rights from and against the Borrowers the extent
any Guarantor is required to pay to any member of the Lender Group any amount in
excess of the Loans advanced directly to, or other Obligations incurred directly
by, such Guarantor or as otherwise available under Applicable Law; provided,
however, that such subrogation and contribution rights are and shall be subject
to the terms and conditions of this Section 3.1 and Section 13.5.  The payment
obligation of a Guarantor to any other Guarantor under any Applicable Law
regarding contribution rights among co-obligors or otherwise shall be
subordinate and subject in right of payment to the prior payment in full of the
obligations of such Guarantor under the other provisions of this Guaranty, and
such Guarantor shall not exercise any right or remedy with respect to such
rights until payment and satisfaction in full of all such obligations.

 

Section 3.2                                      Special Provisions Applicable
to Subsidiary Guarantors.  Pursuant to Section 6.20 of this Agreement, any new
Domestic Subsidiary of any Borrower is required to enter into this Agreement by
executing and delivering to the Administrative Agent a Guaranty Supplement. 
Upon the execution and delivery of a Guaranty Supplement by such new Domestic
Subsidiary, such Domestic Subsidiary shall become a

 

75

--------------------------------------------------------------------------------


 

Guarantor and Borrower Party hereunder with the same force and effect as if
originally named as a Guarantor or Borrower Party herein.  The execution and
delivery of any Guaranty Supplement (or any other supplement to any Loan
Document delivered in connection therewith) adding an additional Guarantor as a
party to this Agreement or any other Applicable Loan Document shall not require
the consent of any other party hereto.  The rights and obligations of each party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor hereunder.

 

ARTICLE 4.

 

CONDITIONS PRECEDENT

 

Section 4.1                                      Conditions Precedent to Initial
Advance.  The obligations of the Lenders to undertake the Revolving Loan
Commitments and to make the initial Advance hereunder, and the obligation of the
Issuing Banks to issue (or arrange for the issuance of) the initial Letter of
Credit hereunder, are subject to the prior fulfillment of each of the following
conditions:

 

(a)                                  The Administrative Agent shall have
received each of the following, in form and substance satisfactory to the
Administrative Agent:

 

(i)                                     This duly executed Agreement;

 

(ii)                                  A duly executed Revolving Loan Note to the
order of each Lender requesting a promissory note in the amount of such Lender’s
Revolving Commitment Ratio of the Revolving Loan Commitment;

 

(iii)                               The Security Agreement duly executed by the
Borrower Parties, together with Uniform Commercial Code financing statements
related thereto;

 

(iv)                              Original stock certificates evidencing the
issued and outstanding shares of capital stock pledged to the Administrative
Agent pursuant to the Security Agreement, together with stock powers or other
appropriate instruments of transfer executed in blank;

 

(v)                                 The duly executed Blocked Account Agreements
required by Section 6.15;

 

(vi)                              The Fee Letter duly executed by the Borrowers;

 

(vii)                           The duly executed Post-Closing Agreement;

 

(viii)                        A satisfactory field audit of all Accounts and
Inventory, and completion of satisfactory appraisals of all Inventory, in form
and substance

 

76

--------------------------------------------------------------------------------


 

reasonably satisfactory to the Administrative Agent and completed by auditors
and appraisers selected by the Administrative Agent;

 

(ix)                                The legal opinion of King & Spalding LLP,
counsel to the Borrower Parties, addressed to the Lender Group;

 

(x)                                   The legal opinion of (A) Parker Poe
Adams & Bernstein LLP and (B) Gray Robinson, P.A., local counsel to the Borrower
Parties, addressed to the Lender Group;

 

(xi)                                The duly executed Request for Advance for
the initial Advance of the Loans;

 

(xii)                             A duly executed Borrowing Base Certificate
dated as of the Agreement Date and calculated as of July 5, 2008;

 

(xiii)                          A loan certificate signed by an Authorized
Signatory of each Borrower Party, including a certificate of incumbency with
respect to each Authorized Signatory of such Borrower Party, together with
appropriate attachments which shall include, without limitation, the following:
(A) a copy of Certificate of Incorporation or Formation of such Borrower Party
certified to be true, complete and correct by the Secretary of State of the
State of such Borrower Party’s incorporation or formation, (B) a true, complete
and correct copy of the By-Laws of such Borrower Party, (C) a true, complete and
correct copy of the resolutions of such Borrower Party authorizing the
execution, delivery and performance by such Borrower Party of the Loan Documents
and authorizing the borrowings or guaranty, as applicable, hereunder,
(D) certificates of good standing from each jurisdiction in which such Borrower
Party does business, and (E) copies of all agreements among the shareholders of
such Borrower Party to which such Borrower Party is a party and plans and
agreements (other than agreements entered into pursuant to or in connection with
a disclosed plan) providing for the grant, issuance or sale of Equity Interests
of such Borrower Party;

 

(xiv)                         A Solvency Certificate executed by an Authorized
Signatory of the Administrative Borrower regarding the solvency and financial
condition of Parent and its Subsidiaries, together with a pro forma balance
sheet giving effect to the incurrence of the initial Advance and the issuance of
the initial Letter of Credit hereunder;

 

(xv)                            Parent and its Subsidiaries (a) 2008 business
plan including its 12 month income statement, balance sheet, statement of cash
flows and availability forecast and (b) monthly projections, including income
statement, balance sheet and statement of cash flows, through January 31, 2009;

 

77

--------------------------------------------------------------------------------


 

(xvi)                         Consolidated financial statements of Parent and
its Subsidiaries for the eight-month transition period ended February 2, 2008
and the fiscal year-to-date period ended July 5, 2008, including balance sheets,
income and cash flow statements prepared in conformity with GAAP, and with
respect to the financial statements for the eight-month transition period ended
February 2, 2008, audited by independent public accountants of recognized
national standing;

 

(xvii)                      Certificates of insurance and loss payable
endorsements with respect to the Borrower Parties, in each case, meeting the
requirements of Section 6.5;

 

(xviii)                   Pay-off letters, termination statements, canceled
mortgages and the like required by the Administrative Agent in connection with
the removal of any Liens (other than Permitted Liens), including, without
limitation, all tax Liens, against the assets of the Borrower Parties;

 

(xix)                           Lien search results with respect to the Borrower
Parties from all appropriate jurisdictions and filing offices;

 

(xx)                              Evidence satisfactory to the Administrative
Agent that the Liens granted pursuant to the Security Documents will be first
priority perfected Liens on the Collateral (subject only to Permitted Liens);

 

(xxi)                           Payment of all fees and expenses payable to the
Administrative Agent, the Affiliates of the Administrative Agent, and the
Lenders in connection with the execution and delivery of this Agreement,
including, without limitation, fees and expenses of counsel to the
Administrative Agent;

 

(xxii)                        A flow of funds report duly executed by the
Administrative Borrower which report shall include a statement of all sources
and uses of funds on the Agreement Date; and

 

(xxiii)                     All such other documents as the Administrative Agent
may reasonably request, certified by an appropriate governmental official or an
Authorized Signatory if so requested.

 

(b)                                 The Lender Group shall have received
evidence satisfactory to them that no change in the business assets, management,
operations or financial condition of the Borrower Parties shall have occurred
since February 2, 2008, which change has had or could be reasonably expected to
have a Materially Adverse Effect, and the Lender Group shall have received a
certificate of an Authorized Signatory of the Administrative Borrower so
stating.

 

78

--------------------------------------------------------------------------------


 

(c)                                  The Lender Group shall have received the
financial statements described in Section 5.1(k), each in form and substance
reasonably acceptable to the members of the Lender Group.

 

(d)                                 The Lender Group shall have received
evidence satisfactory to them that all Necessary Authorizations are in full
force and effect and are not subject to any pending or threatened reversal or
cancellation, that no other consents or approvals are required and that no
Default exists, after giving effect to the initial Advance hereunder, and the
Lender Group shall have received a certificate of an Authorized Signatory of the
Administrative Borrower so stating.

 

(e)                                  The Administrative Agent shall have
received confirmation that the original Uniform Commercial Code financing
statements naming the respective Borrower Parties as debtor and the
Administrative Agent as secured party have been duly filed in all appropriate
jurisdictions, in such form as shall be satisfactory to the Administrative
Agent.

 

(f)                                    The Administrative Agent shall have
received a Borrowing Base Certificate, in form and substance satisfactory to the
Lender Group, reflecting that, among other things, as of the Agreement Date,
after giving effect to the borrowings hereunder on the Agreement Date and the
issuance of any Letters of Credit hereunder on the Agreement Date, Availability
shall not be less than $75,000,000 (with trade payables being paid currently,
expenses and liabilities being paid in the ordinary course of business and
without acceleration of sales and without deterioration in working capital).

 

(g)                                 The Administrative Agent shall have
completed such other business and legal due diligence with respect to the
Borrowers and the results thereof shall be acceptable to the Administrative
Agent, in its sole discretion.

 

Section 4.2                                      Conditions Precedent to Each
Advance.  The obligation of the Lenders to make each Advance, including the
initial Advance hereunder (but excluding Advances, the proceeds of which are to
reimburse (i) the Swing Bank for Swing Loans, (ii) the Administrative Agent for
Agent Advances or (iii) the Issuing Banks for amounts drawn under a Letter of
Credit), is subject to the fulfillment of each of the following conditions
immediately prior to or contemporaneously with such Advance:

 

(a)                                  All of the representations and warranties
of the Borrower Parties under this Agreement and the other Loan Documents,
which, pursuant to Section 5.4, are made at and as of the time of such Advance,
shall be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) at such time, both before and after
giving effect to the application of the proceeds of the Advance;

 

(b)                                 Since February 2, 2008, there shall have
been no change that has had or could be reasonably expected to have a Materially
Adverse Effect;

 

79

--------------------------------------------------------------------------------


 

(c)                                  There shall not exist on the date of such
Advance and after giving effect thereto, a Default; and

 

(d)                                 The Administrative Agent and the Lenders
shall have received all such other certificates, reports, statements, opinions
of counsel, or other documents as the Administrative Agent or Lenders may
reasonably request and all other conditions to the making of such Advance which
are set forth in this Agreement shall have been fulfilled.

 

The Borrowers hereby agree that the delivery of any Request for Advance
hereunder or any telephonic request for an Advance hereunder shall be deemed to
be the certification of the Authorized Signatory thereof that all of the
conditions set forth in this Section 4.2 have been satisfied.  Notwithstanding
the foregoing, if the conditions, or any of them, set forth above are not
satisfied, such conditions may be waived by the requisite Lenders under
Section 11.12.

 

Section 4.3                                      Conditions Precedent to Each
Letter of Credit.  The obligation of the Issuing Banks to issue (or arrange for
the issuance of) each Letter of Credit (including the initial Letter of Credit)
hereunder is subject to the fulfillment of each of the following conditions
immediately prior to or contemporaneously with the issuance of such Letter of
Credit:

 

(a)                                  All of the representations and warranties
of the Borrower Parties under this Agreement and the other Loan Documents,
which, pursuant to Section 5.4, are made at and as of the time of the issuance
of such Letter of Credit, shall be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) at such
time, both before and after giving effect to the issuance of such Letter of
Credit;

 

(b)                                 Since February 2, 2008, there shall have
been no change that has had or could be reasonably expected to have a Materially
Adverse Effect;

 

(c)                                  There shall not exist on the date of
issuance of such Letter of Credit, and after giving effect thereto, a Default;
and

 

(d)                                 The Administrative Agent and the applicable
Issuing Bank shall have received all such other certificates, reports,
statements, opinions of counsel, or other documents as the Administrative Agent
or such Issuing Bank may reasonably request and all other conditions to the
issuance of such Letter of Credit which are set forth in this Agreement shall
have been fulfilled.

 

The Borrowers hereby agree that the delivery of any Request for Issuance of a
Letter of Credit hereunder shall be deemed to be the certification of the
Authorized Signatory thereof that all of the conditions set forth in this
Section 4.3 have been satisfied.  Notwithstanding the foregoing, if the
conditions, or any of them, set forth above are not satisfied, such conditions
may be waived by the requisite Lenders under Section 11.12.

 

80

--------------------------------------------------------------------------------


 

ARTICLE 5.

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.1                                      General Representations and
Warranties.  In order to induce the Lender Group to enter into this Agreement
and to extend the Loans and issue the Letters of Credit to the Borrowers, each
Borrower Party hereby represents and warrants that:

 

(a)                                  Organization; Power; Qualification.  Each
Borrower Party (i) is a corporation, partnership or limited liability company
duly organized, validly existing, and in good standing under the laws of its
state of incorporation or formation, (ii) has the corporate or other company
power and authority to own or lease and operate its properties and to carry on
its business as now being and hereafter proposed to be conducted, and (iii) is
duly qualified and is in good standing as a foreign corporation or other
company, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization except in each case where the failure to have
such power and authority described in clause (ii) above or to be so qualified as
described in clause (iii) above would not reasonably be expected to have a
Materially Adverse Effect.

 

(b)                                 Authorization; Enforceability.  Each
Borrower Party has the power and has taken all necessary action, corporate or
otherwise, to authorize it to execute, deliver, and perform its obligations
under this Agreement and each of the other Loan Documents to which it is a party
in accordance with the terms thereof and to consummate the transactions
contemplated hereby and thereby.  Each of this Agreement and each other Loan
Document to which a Borrower Party is a party has been duly executed and
delivered by such Borrower Party, and (except for Requests for Advance, Requests
for Issuance of Letters of Credit, Notices of Conversion/Continuation, Notices
of Requested Commitment Increases and Uniform Commercial Code financing
statements solely to the extent they do not contain any affirmative obligations
of the Borrower Parties) is a legal, valid and binding obligation of such
Borrower Party, enforceable in accordance with its terms except to the extent
that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the enforcement of
creditor’s rights generally or by general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law).

 

(c)                                  Partnerships; Joint Ventures;
Subsidiaries.  Except as disclosed on Schedule 5.1(c)-1, as of the Agreement
Date, no Borrower Party or any Subsidiary of a Borrower Party has any
Subsidiaries, which Subsidiaries are identified on such Schedule as Domestic
Subsidiaries or Foreign Subsidiaries.  As of the Agreement Date, no Borrower
Party or any Subsidiary of a Borrower Party is a partner or joint venturer in
any partnership or joint venture other than (i) the Subsidiaries listed on
Schedule 5.1(c)-1 and (ii) the partnerships and joint ventures (that are not
Subsidiaries) listed on Schedule 5.1(c)-2.  Schedule 5.1(c)-1 and Schedule
5.1(c)-2 set forth, for each Person set forth

 

81

--------------------------------------------------------------------------------


 

thereon, a complete and accurate statement of (i) the percentage ownership of
each such Person by the applicable Borrower Party or Subsidiary of a Borrower
Party as of the Agreement Date, (ii) the state or other jurisdiction of
incorporation or formation, as appropriate, of each such Person as of the
Agreement Date, (iii) each state in which each such Person is qualified to do
business on the Agreement Date and (iv) all of each such Person’s trade names,
trade styles, “doing business as” or fictitious names which such Person has used
or under which such Person has transacted business during the five (5) year
period immediately preceding the Agreement Date.

 

(d)                                 Capital Stock and Related Matters.  The
authorized Equity Interests as of the Agreement Date of each Borrower Party and
each Subsidiary of a Borrower Party that is a corporation and the number of
shares of such Equity Interests that are issued and outstanding as of the
Agreement Date are as set forth on Schedule 5.1(d).  All of the shares of such
Equity Interests in Domestic Subsidiaries that are issued and outstanding as of
the Agreement Date have been duly authorized and validly issued and are fully
paid and non-assessable.  None of such Equity Interests in Domestic Subsidiaries
have been issued in violation of the Securities Act, or the securities, “Blue
Sky” or other Applicable Laws of any applicable jurisdiction.  As of the
Agreement Date, the Equity Interests of each such Borrower Party (other than
Parent) and each such Subsidiary of a Borrower Party are owned by the parties
listed on Schedule 5.1(d) in the amounts set forth on such schedule and a
description of the Equity Interests of each such party is listed on Schedule
5.1(d).  As of the Agreement Date, except as described on Schedule 5.1(d), no
Borrower Party (other than Parent) or any Subsidiary of a Borrower Party has
outstanding any stock or securities convertible into or exchangeable for any
shares of its Equity Interests, nor are there any preemptive or similar rights
to subscribe for or to purchase, or any other rights to subscribe for or to
purchase, or any options for the purchase of, or any agreements providing for
the issuance (contingent or otherwise) of, or any calls, commitments, or claims
of any character relating to, any Equity Interests or any stock or securities
convertible into or exchangeable for any Equity Interests.  Except as set forth
on Schedule 5.1(d), as of the Agreement Date, no Borrower Party or any
Subsidiary of any Borrower Party is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its Equity
Interests or to register any shares of its Equity Interests, and there are no
agreements restricting the transfer of any shares of such Borrower Party’s or
such Subsidiary’s Equity Interests.

 

(e)                                  Compliance with Law, Loan Documents, and
Contemplated Transactions.  The execution, delivery, and performance of this
Agreement and each of the other Loan Documents in accordance with their
respective terms and the consummation of the transactions contemplated hereby
and thereby do not and will not (i) violate any Applicable Law, (ii) conflict
with, result in a breach of, or constitute a default under the certificate of
incorporation or formation or by-laws, partnership agreement or operating
agreement of any Borrower Party or under any indenture, agreement, or other
instrument to which any Borrower Party is a party or by which any Borrower Party
or any of its properties may be bound, or (iii) result in or require the

 

82

--------------------------------------------------------------------------------


 

creation or imposition of any Lien upon or with any assets or property of any
Borrower Party except Permitted Liens.

 

(f)                                    Necessary Authorizations.  Each Borrower
Party and each Subsidiary of a Borrower Party has obtained all Necessary
Authorizations, and all such Necessary Authorizations are in full force and
effect except, other than with respect to the transactions contemplated by the
Loan Documents, where failure to obtain such Necessary Authorizations, or the
failure of such Necessary Authorizations to be in full force and effect, could
not reasonably be expected to have a Materially Adverse Effect.  None of such
Necessary Authorizations is the subject of any pending or, to the best of each
Borrower Party’s knowledge, threatened attack or revocation, by the grantor of
the Necessary Authorization except, other than with respect to the transactions
contemplated by the Loan Documents, where the revocation by the grantor of such
Necessary Authorizations could not reasonably be expected to have a Materially
Adverse Effect.

 

(g)                                 Title to Properties.  Each Borrower Party
has good and marketable title to, or a valid leasehold interest in, all of its
properties and assets except as could not, individually or in the aggregate, be
expected to have a Materially Adverse Effect, and none of such properties or
assets is subject to any Liens, other than Permitted Liens.

 

(h)                                 Material Contracts.  Schedule
5.1(h) contains a complete list, as of the Agreement Date, of each Material
Contract, true, correct and complete copies of which have been delivered to the
Administrative Agent.  Schedule 5.1(h) further identifies, as of the Agreement
Date, each Material Contract that requires consent to the granting of a Lien in
favor of the Administrative Agent on the rights of any Borrower Party
thereunder.  No Borrower Party or any Subsidiary of a Borrower Party is in
default under or with respect to any Material Contract to which it is a party or
by which it or any of its properties are bound which default gives rise to a
right of termination by the non-defaulting party and which Material Contract, if
terminated, could reasonably be expected to have a Materially Adverse Effect.

 

(i)                                     Labor Matters.  Except as disclosed on
Schedule 5.1(i):  as of the Agreement Date, (i) no Borrower Party is engaged in
any unfair labor practice; (ii) there is no unfair labor practice complaint
pending against any Borrower Party before the National Labor Relations Board and
no grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against any Borrower Party; and (iii) no
strike or work stoppage is in existence involving any employees of any Borrower
Party, except (with respect to any matter specified in clause (i) or (ii) above)
such as could not reasonably be expected to have a Materially Adverse Effect.

 

(j)                                     Taxes.  Except as set forth on Schedule
5.1(j), all federal, state and other material tax returns of each Borrower Party
required by law to be filed have been filed, and all federal, state and other
material taxes (including without limitation, all real estate and personal
property, income, franchise, transfer and gains taxes), assessments,
governmental charges or levies upon each Borrower Party and any of their
respective

 

83

--------------------------------------------------------------------------------

 

properties, income, profits, and assets, which are shown thereon to be due and
payable, have been paid, except any payment of any of the foregoing which such
Borrower Party or such Subsidiary, as applicable, is currently contesting in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of such Borrower Party or
such Subsidiary, as the case may be.  As of the Agreement Date, no adjustment
relating to any tax returns has been proposed formally or informally by any
Governmental Authority and, to the knowledge of each Borrower Party, no basis
exists for any such adjustment, except as reflected in the charges, accruals and
reserves on the books of the Borrower Parties and their Subsidiaries.  The
charges, accruals, and reserves on the books of the Borrower Parties and their
Subsidiaries in respect of taxes are, in the good faith judgment of the Borrower
Parties, adequate. Except as set forth on Schedule 5.1(j), as of the Agreement
Date, no Borrower Party or any Subsidiary of a Borrower Party has knowledge of
any pending audit by the Internal Revenue Service or any other taxing authority.

 

(k)                                  Financial Statements.  The Borrowers have
furnished, or have caused to be furnished, to the Lenders (i) the audited
consolidated financial statements of Parent and its Subsidiaries which present
fairly in accordance with GAAP the financial position of Parent and its
Subsidiaries as at February 2, 2008, and the results of operations for the
eight-month transition period then ended, and (ii) the unaudited interim
consolidated financial statements of Parent and its Subsidiaries which present
fairly in accordance with GAAP, subject to normal year end adjustments, the
financial position of Parent and its Subsidiaries as at May 3, 2008, and the
results of operations for the three-month period then ended.

 

(l)                                     No Adverse Change.  Since February 2,
2008, there has occurred no event which has had or could reasonably be expected
to have a Materially Adverse Effect.

 

(m)                               Intentionally Omitted .

 

(n)                                 Liabilities, Litigation, etc.  As of the
Agreement Date, except for liabilities incurred in the normal course of
business, no Borrower Party or any Subsidiary of any Borrower Party has any
liabilities exceeding (individually or in the aggregate) $7,500,000, direct or
contingent, except as disclosed or referred to in the financial statements
referred to in Section 5.1(k) or with respect to the Obligations and the Senior
Notes.  As of the Agreement Date, except as described on Schedules 5.1(n) and
5.1(y), there is no litigation, legal or administrative proceeding,
investigation, or other action of any nature pending or, to the knowledge of the
Borrower Parties, threatened against or affecting any Borrower Party, any
Subsidiary of any Borrower Party or any of their respective properties which
could reasonably be expected to result in any judgment against or liability of
such Borrower Party or Subsidiary in excess of $7,500,000 individually and in
the aggregate with respect to all Borrower Parties and their Subsidiaries, or
the loss of any certification or license the loss of which could reasonably

 

84

--------------------------------------------------------------------------------


 

be expected to have a Materially Adverse Effect.  None of such litigation
disclosed on Schedules 5.1(n) and 5.1(y), individually or collectively, could
reasonably be expected to have a Materially Adverse Effect.

 

(o)                                 ERISA.  Each Borrower Party and each Plan
are in compliance in all material respects with ERISA and the Code, and no
Borrower Party nor any of its ERISA Affiliates has incurred any accumulated
funding deficiency within the meaning of ERISA or the Code with respect to any
such Plan that is subject to the minimum funding requirements of ERISA or the
Code.  Each Borrower Party and each of its ERISA Affiliates have complied with
all material requirements of Sections 601 through 608 of ERISA and Section 4980B
of the Code.  No Borrower Party has made any promises of retirement or other
benefits to employees, except as set forth in the Plans.  No Borrower Party has
incurred any material liability to the PBGC in connection with any such Plan. 
No Reportable Event has occurred and is continuing with respect to any such
Plan.  No such Plan or trust created thereunder, or party in interest (as
defined in Section 3(14) of ERISA, or any fiduciary (as defined in Section 3(21)
of ERISA), has engaged in a non-exempt “prohibited transaction” (as such term is
defined in Section 406 of ERISA or Section 4975 of the Code) which would subject
any Borrower Party to any penalty or tax on “prohibited transactions” imposed by
Section 502 of ERISA or Section 4975 of the Code that could reasonably be
expected to have a Materially Adverse Effect. No Borrower Party or any ERISA
Affiliate is a participant in or is obligated to make any payment to a
Multiemployer Plan.

 

(p)                                 Intellectual Property; Licenses;
Certifications.  As of the Agreement Date, except as set forth on Schedule
5.1(p), no Borrower Party owns any registered patents, trademarks, service marks
or copyrights, and has no pending registration applications with respect to any
of the foregoing. As of the Agreement Date, the Borrower Parties own or
otherwise have the right to use all patents, trademarks, service marks or
copyrights necessary for the operation of the business of the Borrower Parties
as currently conducted, except for any such the failure to so own or have the
right to use could not reasonably be expected to have a Materially Adverse
Effect.

 

(q)                                 Compliance with Law; Absence of Default. 
Each Borrower Party and each Subsidiary of a Borrower Party is in compliance
with all Applicable Laws and with all of the provisions of its certificate of
incorporation or formation and by-laws or other governing documents except where
the failure to be in compliance could not reasonably be expected to have a
Materially Adverse Effect, and no event has occurred or has failed to occur
which has not been remedied or waived, the occurrence or non-occurrence of which
constitutes a Default.

 

(r)                                    Intentionally Omitted.

 

(s)                                  Accuracy and Completeness of Information. 
All written information, reports, other papers and data relating to the Borrower
Parties and their Subsidiaries furnished by or at the direction of the Borrower
Parties to the Lender Group

 

85

--------------------------------------------------------------------------------


 

(other than projections, estimates and forecasts) were, at the time furnished,
complete and correct in all material respects.  With respect to projections,
estimates and forecasts given to the Lender Group, such projections, estimates
and forecasts are based on the Borrower Parties’ good faith assessment of the
future of the business at the time made.  The Borrower Parties had a reasonable
basis for such assessment at the time made.

 

(t)                                    Compliance with Regulations T, U, and X. 
No Borrower Party is engaged principally in the business of, or has as one of
its important activities, extending credit for the purpose of purchasing or
carrying, any “margin security” or “margin stock” as defined in Regulations T, U
and X of the Board of Governors of the Federal Reserve System (herein called
“Margin Stock”).  None of the proceeds of the Loans will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock or for
the purpose of reducing or retiring any Funded Debt which was originally
incurred to purchase or carry Margin Stock or for any other purpose which might
constitute this transaction a “purpose credit” within the meaning of said
Regulations T, U and X.  If so requested by the Administrative Agent, the
Borrowers will furnish the Administrative Agent with (i) a statement or
statements in conformity with the requirements of Federal Reserve Form U-1
referred to in Regulation U of said Board of Governors and (ii) other documents
evidencing its compliance with the margin regulations reasonably requested by
the Administrative Agent.  Neither the making of the Loans nor the use of
proceeds thereof will violate the provisions of Regulation T, U or X of said
Board of Governors.

 

(u)                                 Solvency.  As of the Agreement Date and
after giving effect to the transactions contemplated by the Loan Documents
(i) the property of each Borrower, individually, and the Borrower Parties, taken
as a whole, at a fair valuation on a going concern basis, will exceed its or
their, as applicable, debt; (ii) the capital of each Borrower Party will not be
unreasonably small to conduct its business; and (iii) no Borrower Party will
have incurred debts, or have intended to incur debts, beyond its ability to pay
such debts as they mature.  For purposes of this Section, “debt” shall mean any
liability on a claim, and “claim” shall mean (A) the right to payment, whether
or not such right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, undisputed, legal, equitable, secured or
unsecured, or (B) the right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
undisputed, secured or unsecured.

 

(v)                                 Insurance.  As of the Agreement Date, all
material insurance policies and coverages maintained by the Borrower Parties and
their Subsidiaries are described on Schedule 5.1(v).

 

(w)                               Intentionally Omitted.

 

(x)                                   Real Property.  All real property leased
by each Borrower Party as of the Agreement Date where Collateral is located is
set forth in Schedule 5.1(x)-1.  All

 

86

--------------------------------------------------------------------------------


 

real property owned by each Borrower Party as of the Agreement Date is set forth
in Schedule 5.1(x)-2.

 

(y)                                 Environmental Matters.

 

(i)                                     Except as specifically disclosed in
Schedule 5.1(y) or as could not, individually or in the aggregate, reasonably be
expected to have a Materially Adverse Effect, no Borrower Party or any
Subsidiary thereof (A) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (B) has received notice of any claim with respect
to any Environmental Law or (C) knows of any basis for any liability under any
Environmental Law.

 

(ii)                                  Except in each case, as could not,
individually or in the aggregate, reasonably be expected to have a Materially
Adverse Effect or as otherwise set forth in Schedule 5.1(y), (A) there are no
and never have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or, to the knowledge of any Borrower Party, operated by any Borrower
Party; (B) there is no asbestos or asbestos-containing material on any property
currently owned or, to the knowledge of any Borrower Party, operated by any
Borrower Party or; and (C) to the knowledge of the Borrower Parties, Hazardous
Materials have not been released, discharged or disposed of on any property
currently or formerly owned or operated by any Borrower Party or any Subsidiary
thereof.

 

(iii)                               Except in each case, as could not,
individually or in the aggregate, reasonably be expected to have a Materially
Adverse Effect or as otherwise set forth on Schedule 5.1(y), (i) no Borrower
Party or any Subsidiary thereof is undertaking, either individually or together
with other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and (ii) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Borrower Party or any
Subsidiary thereof have been disposed of in a manner not reasonably expected to
result in liability to any Borrower Party or any Subsidiary thereof.

 

(z)                                   Intentionally Omitted.

 

(aa)                            Name of Borrower Party.  Except as set forth on
Schedule 5.1(aa), no Borrower Party has changed its name within the preceding
five (5) years from the Agreement Date.

 

87

--------------------------------------------------------------------------------


 

(bb)                          Investment Company Act.  No Borrower Party or any
Subsidiary of a Borrower Party is required to register under the provisions of
the Investment Company Act of 1940, as amended, and neither the entering into or
performance by the Borrower Parties of this Agreement nor the issuance of any
Revolving Loan Notes violates any provision of such Act or requires any consent,
approval, or authorization of, or registration with, any governmental or public
body or authority pursuant to any of the provisions of such Act.

 

(cc)                            Permitted Debt and Permitted Lien Status.  The
Obligations as and when incurred shall constitute permitted Indebtedness (as
defined in the Indenture) under the Senior Notes Documents, and all Liens
granted to the Administrative Agent under the Loan Documents shall constitute
Permitted Liens (as defined in the Indenture) under the Senior Notes Documents.

 

(dd)                          Holding Company Status.  US Ben Sherman Holdco
does not (x) have any material liabilities other than intercompany Funded Debt
permitted hereunder or (y) own any material assets or engage in any material
activity or business other than its ownership of the Equity Interests of Oxford
Industries (UK 1) and the intercompany Funded Debt permitted hereunder that is
owed to it.

 

(ee)                            OFAC.  None of the Borrower Parties, any
Subsidiary of Parent, any Affiliate of the Borrower Parties (other than an
Affiliate that is a shareholder of Parent) or, to the knowledge of any Borrower
Party as of the Agreement Date, any Affiliate that is a shareholder of Parent
(i) is a Sanctioned Person, (ii) has more than 15% of its assets in Sanctioned
Countries, or (iii) derives more than 15% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned
Countries.  No part of the proceeds of any Loans hereunder will be used directly
or indirectly to fund any operations in, finance any investments or activities
in or make any payments to, a Sanctioned Person or a Sanctioned Country or for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

(ff)                                Patriot Act.  Neither any Borrower Party nor
any of its Subsidiaries is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act of the United States of
America (50 U.S.C. App. §§ 1 et seq.), as amended or any enabling legislation or
executive order relating thereto.  Neither any Borrower Party nor any or its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the USA Patriot Act. 
None of the Borrower Parties (i) is a blocked person described in section 1 of
the Executive

 

88

--------------------------------------------------------------------------------


 

Order No. 13224 or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.

 

(gg)                          License Agreements.  As of the Agreement Date, all
License Agreements of the Borrower Parties are listed on Schedule 5.1(gg).

 

Section 5.2                                      Representations and Warranties
Relating to Credit Card Receivables and Accounts Receivables.  With respect to
all Accounts of each Borrower Party, such Borrower Party hereby warrants and
represents to the Lender Group that such Accounts are bona fide existing payment
obligations of Account Debtors created by the sale and delivery of Inventory or
the rendition of services to such Account Debtors in the ordinary course of such
Borrower Party’s business.  As to each Account that was included by such
Borrower Party as an Eligible Account or an Eligible Credit Card Receivable in
the most recent Borrowing Base Certificate submitted to the Administrative Agent
by the Administrative Borrower, such Account was not ineligible (to the
Administrative Borrower’s knowledge with respect to any Account deemed
ineligible by the Administrative Agent in the exercise of its Permitted
Discretion) by virtue of one or more of the excluding criteria set forth in the
definition of Eligible Accounts or Eligible Credit Card Receivables, as
applicable, as of the date of such Borrowing Base Certificate.

 

Section 5.3                                      Representations and Warranties
Relating to Inventory.  As to Inventory that was included by such Borrower Party
as Eligible Inventory in the most recent Borrowing Base Certificate submitted to
the Administrative Agent by the Administrative Borrower, such Inventory was not
ineligible (to the Administrative Borrower’s knowledge with respect to any
Account deemed ineligible by the Administrative Agent in the exercise of its
Permitted Discretion) by virtue of one or more of the applicable excluding
criteria set forth in the definition of Eligible Domestic Inventory, Eligible
In-Transit Inventory and Eligible L/C Inventory, as the case may be, as of the
date of such Borrowing Base Certificate.

 

Section 5.4                                      Survival of Representations and
Warranties, etc.  All representations and warranties made under this Agreement
and the other Loan Documents shall be deemed to be made, and shall be true and
correct, at and as of the Agreement Date and the date of each Advance or
issuance of a Letter of Credit hereunder, except to the extent previously
fulfilled in accordance with the terms of this Agreement or the other Loan
Documents and to the extent subsequently inapplicable.  All representations and
warranties made under this Agreement and the other Loan Documents shall survive,
and not be waived by, the execution hereof by the Lender Group, or any of them,
any investigation or inquiry by any member of the Lender Group, or the making of
any Advance or the issuance of any Letter of Credit under this Agreement.

 

89

--------------------------------------------------------------------------------


 

ARTICLE 6.

 

GENERAL COVENANTS

 

Until the later of the date the Obligations are repaid in full or the date the
Borrowers no longer have the right to borrow, or have Letters of Credit issued,
hereunder (whether or not the conditions to borrowing have been or can be
fulfilled), and unless the Majority Lenders shall otherwise give their prior
consent in writing:

 

Section 6.1                                      Preservation of Existence and
Similar Matters.  Each Borrower Party will, and will cause each of its
Subsidiaries to (i) except as expressly permitted by Section 8.7, preserve and
maintain its existence, and, solely with respect to its Domestic Subsidiaries,
maintain its due organization, valid existence and good standing, in each case
in its jurisdiction of incorporation or organization, (ii) qualify and remain
qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization except where the failure to be so qualified would
not reasonably be expected to have a Materially Adverse Effect, and
(iii) maintain all Necessary Authorizations except where the failure to maintain
such Necessary Authorizations would not reasonably be expected to have a
Materially Adverse Effect.

 

Section 6.2                                      Compliance with Applicable
Law.  Each Borrower Party will, and will cause each of its Subsidiaries to,
comply, in all material respects, with the requirements of all Applicable Law,
except where the failure to so comply could not reasonably be expected to have a
Materially Adverse Effect.

 

Section 6.3                                      Maintenance of Properties. 
Each Borrower Party will, and will cause each of its Domestic Subsidiaries to,
maintain or cause to be maintained in the ordinary course of business in good
repair, working order and condition, normal wear and tear and disposal of
obsolete equipment excepted, all properties used or useful in its business
(whether owned or held under lease), and from time to time make or cause to be
made all needed and appropriate repairs, renewals, replacements, additions,
betterments, and improvements thereto, except where the failure to do so could
not reasonably be expected to have a Materially Adverse Effect.

 

Section 6.4                                      Accounting Methods and
Financial Records.  Each Borrower Party will, and will cause each of its
Domestic Subsidiaries to, maintain a system of accounting established and
administered in accordance with GAAP and will keep adequate records and books of
account in which complete entries will be made in accordance with such
accounting principles consistently applied and reflecting all transactions
required to be reflected by such accounting principles.

 

Section 6.5                                      Insurance.  Each Borrower Party
will, and will cause each of its Subsidiaries to, maintain insurance including,
but not limited to, public liability, property insurance, comprehensive general
liability, product liability, business interruption and

 

90

--------------------------------------------------------------------------------


 

fidelity coverage insurance, in such amounts and against such risks as would be
customary for companies in the same industry and of comparable size as the
Borrower Parties and their Subsidiaries from financially sound and reputable
insurance companies having and maintaining an A.M. Best rating of “A minus” or
better and being in a size category of VI or larger or otherwise acceptable to
the Administrative Agent.  Without limitation to the foregoing, each Borrower
Party further agrees to maintain and pay for, or cause to be paid for, insurance
upon all goods constituting Collateral wherever located, in storage or in
transit in vehicles, vessels or aircraft, including goods evidenced by
documents, covering casualty, hazard, public liability and such other risks and
in such amounts as would be customary for companies in the same industry and of
comparable size as the Borrower Parties, from financially sound and reputable
insurance companies having and maintaining an A.M. Best rating of “A minus” or
better and being in a size category of VI or larger or otherwise acceptable to
the Administrative Agent to insure the Lender Group’s interest in such
Collateral.  All such insurance policies covering goods that constitute
Collateral shall name the Administrative Agent as loss payee and all general
liability insurance policies of the Borrower Parties shall name the
Administrative Agent as additional insured (other than insurance policies
subject to the terms and conditions of the Post-Closing Agreement).  Subject to
the terms and conditions of the Post-Closing Agreement with respect to insurance
policies of the Borrower Parties in foreign jurisdictions, each Borrower Party
shall deliver the original certificates of insurance or banker’s endorsements
evidencing that the required liability insurance policies of the Borrower
Parties naming the Administrative Agent as additional insured is in force
together with satisfactory lender’s loss payable endorsements or banker’s
endorsements with respect to insurance covering goods that constitute
Collateral.  Each policy of insurance or endorsement with respect to property
coverage shall contain a clause requiring the insurer to give not less than
thirty (30) days’ prior written notice (or ten (10) days’ prior written notice
with respect to any cancellation for non-payment of premium) to the
Administrative Agent in the event of cancellation or modification of the policy
for any reason whatsoever and a clause that the interest of the Administrative
Agent shall not be impaired or invalidated by any act or neglect of any Borrower
Party or owner of the Collateral.  If any Borrower Party fails to provide and
pay for such insurance, the Administrative Agent may, at the Borrowers’ expense,
procure the same, but shall not be required to do so.  Each Borrower Party
agrees to deliver to the Administrative Agent, promptly as rendered, true copies
of all reports made in any reporting forms to insurance companies.

 

Section 6.6                                      Payment of Taxes and Claims. 
Each Borrower Party will, and will cause each of its Subsidiaries to, pay and
discharge all taxes, assessments, and governmental charges or levies imposed
upon it or its income or profit or upon any properties belonging to it prior to
the date on which penalties attach thereto, and all lawful claims for labor,
materials and supplies which have become due and payable and which by law have
or may become a Lien upon any of its Property; except that, no such tax,
assessment, charge, levy, or claim need be paid which is being contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
set

 

91

--------------------------------------------------------------------------------


 

aside on the appropriate books, but only so long as such tax, assessment,
charge, levy, or claim does not become a Lien or charge other than a Permitted
Lien and no foreclosure, distraint, sale, or similar proceedings shall have been
commenced and remain unstayed for a period thirty (30) days after such
commencement.  Each Borrower Party shall, and shall cause each of its
Subsidiaries to, timely file all information returns required by federal, state,
or local tax authorities.

 

Section 6.7                                      Visits and Inspections.  Each
Borrower Party will, and will permit each of its Subsidiaries to, permit
representatives of the Administrative Agent to (a) visit and inspect the
properties of the Borrower Parties and their Subsidiaries during normal business
hours, (b) inspect and make extracts from and copies of the Borrower Parties’
and their Subsidiaries’ books and records, and (c) discuss with the Borrower
Parties’ and their Subsidiaries’ respective principal officers the Borrower
Parties’ or such Subsidiaries’ businesses, assets, liabilities, financial
positions, results of operations, and business prospects relating to the
Borrower Parties or such Subsidiaries; provided, however, Borrowers shall only
be obligated to pay for one field audit and one appraisal in any twelve (12)
month period unless (i) Availability is less than or equal to twenty percent
(20%) of the amount of the Revolving Loan Commitment then in effect, in which
case the Borrowers shall be obligated to pay for two field audits and two
appraisals during any twelve (12) month period or (ii) an Event of Default has
occurred and is continuing, in which case, the Borrowers shall pay for all field
audits and appraisals, as determined by the Administrative Agent in its sole and
absolute discretion; provided, further, any field exam or appraisal conducted
pursuant to Section 8.7(d) shall not count against the limitations on field
exams and appraisals described above.  Any other member of the Lender Group may,
at its expense, accompany the Administrative Agent on any regularly scheduled
visit (or at any time that a Default exists any visit regardless of whether it
is regularly scheduled) to the Borrower Parties and their Subsidiaries’
properties.

 

Section 6.8                                      Intentionally Omitted .

 

Section 6.9                                      ERISA.  Each Borrower Party
shall at all times make, or cause to be made, prompt payment of contributions
required to meet the minimum funding standards set forth in ERISA with respect
to each Borrower Party’s and its ERISA Affiliates’ Plans that are subject to
such funding requirements; furnish to the Administrative Agent, promptly upon
the Administrative Agent’s request therefor, copies of any annual report
required to be filed pursuant to ERISA in connection with each such Plan of each
Borrower Party and its ERISA Affiliates; notify the Administrative Agent as soon
as practicable of any ERISA Event that could reasonably be expected to have a
Materially Adverse Effect; and furnish to the Administrative Agent, promptly
upon the Administrative Agent’s request therefor, such additional information
concerning any such Plan as may be reasonably requested by the Administrative
Agent.

 

92

--------------------------------------------------------------------------------


 

Section 6.10                                Lien Perfection.  Each Borrower
Party agrees to take such action as may be reasonably requested by the
Administrative Agent to perfect or continue the perfection of the Administrative
Agent’s (on behalf of, and for the benefit of, the Lender Group) security
interest in the Collateral.  Each Borrower Party hereby authorizes the
Administrative Agent to file any such financing statement on such Borrower
Party’s behalf describing the Collateral as “all assets of the debtor” or “all
personal property of the debtor.”

 

Section 6.11                                Location of Collateral.  All
tangible property owned by a Borrower Party constituting Collateral, other than
Inventory in transit, Inventory sold or consigned for sale in the ordinary
course of business and raw materials and work-in-process located at
manufacturing sites outside the US and Canada, is on the Agreement Date kept by
the Borrower Parties at one or more of the business locations of the Borrower
Parties set forth in Schedule 6.11.  The Inventory shall not, without the prior
written approval of the Administrative Agent, be moved from the locations set
forth on Schedule 6.11 except for (a) Inventory in transit, (b) raw materials
and work-in-process located at manufacturing sites outside the US and Canada,
(c) sales or other dispositions of assets permitted pursuant to Section 8.7 or
consignments for sale in the ordinary course of business and (d) locations
within the US or Canada (other than the Province of Quebec) other than those
specified in the first sentence of this Section 6.11 if (i) the Administrative
Borrower gives the Administrative Agent reasonable notice of the new location
and (ii) the Lender Group’s security interest in such Inventory is and continues
to be a duly perfected, first priority Lien thereon.

 

Section 6.12                                Protection of Collateral.  All
insurance expenses and expenses of protecting, storing, warehousing, insuring,
handling, maintaining and shipping the Collateral (including, without
limitation, all rent payable by any Borrower Party to any landlord of any
premises where any of the Collateral may be located), and any and all excise,
property, sales, and use taxes imposed by any state, federal, or local authority
on any of the Collateral or in respect of the sale thereof, shall be borne and
paid by the Borrower Parties.  If the Borrower Parties fail to promptly pay any
portion thereof when due, the Lenders may, at their option during the existence
of an Event of Default, but shall not be required to, make a Base Rate Advance
for such purpose and pay the same directly to the appropriate Person.  The
Borrower Parties agree to reimburse the Lenders promptly therefor with interest
accruing thereon daily at the Default Rate provided in this Agreement.  All sums
so paid or incurred by the Lenders for any of the foregoing and all reasonable
costs and expenses (including attorneys’ fees, legal expenses, and court costs)
which the Lenders may incur in enforcing or protecting the Lien on or rights and
interest in the Collateral or any of their rights or remedies under this or any
other agreement between the parties hereto or in respect of any of the
transactions to be had hereunder until paid by the Borrowers to the Lenders with
interest at the Default Rate, shall be considered Obligations owing by the
Borrowers to the Lenders hereunder.  Such Obligations shall be secured by all
Collateral and by any and all other collateral, security, assets, reserves, or
funds of the Borrower Parties in or coming into the hands or inuring to

 

93

--------------------------------------------------------------------------------

 

the benefit of the Lenders.  Neither the Administrative Agent nor the Lenders
shall be liable or responsible in any way for the safekeeping of any of the
Collateral or for any loss or damage thereto (except for reasonable care in the
custody thereof while any Collateral is in the Administrative Agent’s or the
Lenders’ actual possession) or for any diminution in the value thereof, or for
any act or default of any warehouseman, carrier, forwarding agency, or other
person whomsoever, but the same shall be at the Borrower Parties’ sole risk.

 

Section 6.13                                Assignments and Records of
Accounts.  If so requested by the Administrative Agent during the continuance of
an Event of Default, each Borrower Party shall execute and deliver to the
Administrative Agent, for the benefit of the Lender Group, formal written
assignments of all of the Accounts constituting Collateral daily, which shall
include all such Accounts that have been created since the date of the last
assignment, together with copies of invoices or invoice registers related
thereto.  Each Borrower Party shall keep in all material respects accurate and
complete records of the Accounts and all payments and collections thereon.

 

Section 6.14                                Administration of Accounts.

 

(a)                                  The Administrative Agent retains the right
after the occurrence and during the continuance of an Event of Default to notify
the Account Debtors to pay all amounts owing on Accounts constituting Collateral
to the Administrative Agent, for the benefit of the Lender Group, and to collect
the Accounts directly in its own name and to charge the collection costs and
expenses, including attorneys’ fees, to the Borrower Parties.  The
Administrative Agent has no duty to protect, insure, collect or realize upon the
Accounts or preserve rights in them.  Each Borrower Party irrevocably makes,
constitutes and appoints the Administrative Agent as such Borrower Party’s true
and lawful attorney and agent-in-fact to endorse such Borrower Party’s name on
any checks, notes, drafts or other payments relating to the Accounts which come
into the Administrative Agent’s possession or under the Administrative Agent’s
control as a result of its taking any of the foregoing actions.  Additionally,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, for the benefit of the Lender Group, shall have the right
to collect and settle or adjust all disputes and claims directly with the
Account Debtor and to compromise the amount or extend the time for payment of
the Accounts upon such terms and conditions as the Administrative Agent may deem
advisable, and to charge the deficiencies, reasonable costs and expenses
thereof, including attorney’s fees, to the Borrower Parties.

 

(b)                                 If an Account includes a charge for any tax
payable to any governmental taxing authority, upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent on behalf of the
Lenders is authorized, in its sole discretion, to pay the amount thereof to the
proper taxing authority for the account of the applicable Borrower Party and to
make a Base Rate Advance to the Borrowers to pay therefor.  The Borrower Parties
shall notify the Administrative Agent if any Account

 

94

--------------------------------------------------------------------------------


 

includes any tax due to any governmental taxing authority and, in the absence of
such notice, the Administrative Agent shall have the right to retain the full
proceeds of the Account and shall not be liable for any taxes to any
governmental taxing authority that may be due by any Borrower Party by reason of
the sale and delivery creating the Account.

 

(c)                                  Whether or not a Default has occurred, any
of the Administrative Agent’s officers, employees or agents shall have the right
after prior notice to the Administrative Borrower (provided no prior notice
shall be required if an Event of Default shall have occurred and be continuing),
at any time or times hereafter, in the name of the Lenders, or any designee of
the Lenders or the Borrower Parties, to verify the validity, amount or other
matter relating to any Accounts by mail, telephone, telegraph or otherwise.  The
Borrower Parties shall cooperate fully with the Administrative Agent and the
Lenders in an effort to facilitate and promptly conclude any such verification
process.

 

Section 6.15                                Blocked Account Agreements.

 

(a)                                  Each deposit account and securities account
owned or maintained by the Borrower Parties (other than an Excluded Deposit
Account) shall be maintained at a bank or financial institution which is
reasonably acceptable to the Administrative Agent (each such bank, a “Cash
Management Bank”).  As of the Agreement Date, each deposit account and
securities account of the Borrower Parties are listed on Schedule 6.15 and such
schedule designates which accounts are deposit accounts.  Except with respect to
Excluded Accounts or with the prior written consent of the Administrative Agent,
each deposit account and securities account maintained by any Borrower Party
shall be subject to a control agreement in form and substance satisfactory to
the Administrative Agent and such bank or financial institution (each such
account, a “Blocked Account Agreement”).  Each such Blocked Account Agreement
shall provide, among other things, that from and after the Agreement Date, the
relevant Cash Management Bank, agrees, from and after the receipt of a notice
(an “Activation Notice”) from the Administrative Agent (which Activation Notice
shall be given by the Administrative Agent at any time at which (i) an Event of
Default has occurred and is continuing or (ii) Availability for three
(3) consecutive Business Days is less than the greater of (A) $26,250,000 and
(B) fifteen percent (15%) of the amount of the Revolving Loan Commitment then
outstanding (the foregoing being referred to herein as an “Activation Event”)),
to forward immediately all amounts in each deposit account or securities
account, as the case may be to the Administrative Agent per its instructions and
to commence the process of daily sweeps from such account to the Administrative
Agent.

 

(b)                                 The Borrower Parties shall take all steps to
ensure that all of their Account Debtors and all of their Credit Card Processors
forward all items of payment to lockboxes established with the Cash Management
Banks.  The Borrower Parties shall irrevocably instruct such Credit Card
Processors to forward all items of payment owing to the Borrower Parties
directly to a deposit account subject to a Blocked Account

 

95

--------------------------------------------------------------------------------


 

Agreement (a “Blocked Account”).

 

(c)                                  In the event that any Borrower Party shall
at any time receive any remittances of any of the foregoing directly or shall
receive any other funds representing proceeds of the Collateral, such Borrower
Party shall hold the same as trustee for the Administrative Agent, shall
segregate such remittances from its other assets, and shall promptly deposit the
same into a Blocked Account.  All cash, cash equivalents, checks, notes, drafts
or similar items of payment received by any Borrower Party shall be deposited
into a Blocked Account promptly upon receipt thereof by such Borrower Party.

 

Section 6.16                                Further Assurances.  Upon the
request of the Administrative Agent, each Borrower Party will promptly cure, or
cause to be cured, defects in the creation and issuance of any Revolving Loan
Notes and the execution and delivery of the Loan Documents (including this
Agreement), resulting from any act or failure to act by any Borrower Party or
any employee or officer thereof.  Each Borrower Party at its expense will
promptly execute and deliver to the Administrative Agent and the Lenders, or
cause to be executed and delivered to the Administrative Agent and the Lenders,
all such other and further documents, agreements, and instruments in compliance
with or accomplishment of the covenants and agreements of the Borrower Parties
in the Loan Documents (including this Agreement), or to correct any omissions in
the Loan Documents, or more fully to state the obligations set out herein or in
any of the Loan Documents, or to obtain any consents, all as may be necessary or
appropriate in connection therewith.

 

Section 6.17                                Intentionally Omitted .

 

Section 6.18                                Indemnity.  Each Borrower Party will
indemnify and hold harmless each Indemnified Person from and against any and all
claims, liabilities, investigations, losses, damages, actions, demands,
penalties, judgments, suits, investigations and costs, expenses (including
reasonable fees and expenses of experts, agents, consultants and counsel) and
disbursements, in each case, of any kind or nature (whether or not the
Indemnified Person is a party to any such action, suit or investigation)
whatsoever which may be imposed on, incurred by, or asserted against an
Indemnified Person resulting from any breach by the Borrower Parties of any
representation or warranty made hereunder, or otherwise in any way relating to
or arising out of the Revolving Loan Commitments, this Agreement, the other Loan
Documents or any other document contemplated by this Agreement, the making,
administration or enforcement of the Loan Documents and the Loans, any
transaction contemplated hereby or any related matters unless, with respect to
any of the above, such Indemnified Person is determined by a final
non-appealable judgment of a court of competent jurisdiction to have acted or
failed to act with gross negligence or willful misconduct.  NO INDEMNIFIED
PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT,
ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER
PERSON ASSERTING CLAIMS

 

96

--------------------------------------------------------------------------------


 

DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY
OTHER TRANSACTION CONTEMPLATED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.  This
Section 6.18 shall survive termination of this Agreement.

 

Section 6.19                                Environmental Matters.  Each
Borrower Party shall (a) conduct its operations and keep and maintain its
Properties in compliance with all Environmental Laws, except where the failure
to do so could not reasonably be expected to have a Materially Adverse Effect;
(b) obtain and renew all environmental permits necessary for its operations and
Properties, except where the failure to do so could not reasonably be expected
to have a Materially Adverse Effect; and (c) implement any and all
investigation, remediation, removal and response actions that are appropriate or
necessary to maintain the value and marketability of its Properties or to
otherwise comply with Environmental Laws pertaining to the presence, generation,
treatment, storage, use, disposal, transportation or release of any Hazardous
Materials on, at, in, under, above, to, from or about any of its Properties,
provided, however, that no Borrower Party shall be required to undertake any
such investigation, remediation, removal or response action to the extent that
(i) its obligation to do so is being contested in good faith and by proper
proceedings and adequate reserves have been set aside and are being maintained
by the Borrower Parties with respect to such circumstances in accordance with
GAAP, or (ii) failure to undertake any investigation, remediation, removal or
response action could not reasonably be expected to have a Materially Adverse
Effect.

 

Section 6.20                                Formation of Subsidiaries.  At the
time of the formation of any direct or indirect Subsidiary of any Borrower
(other than an Excluded Subsidiary) after the Agreement Date or the acquisition
of any direct or indirect Subsidiary of any Borrower (other than an Excluded
Subsidiary) after the Agreement Date, the Borrower Parties, as appropriate,
shall (a) cause such new Domestic Subsidiary to provide to the Administrative
Agent, for the benefit of the Lender Group, a joinder and supplement to this
Agreement substantially in the form of Exhibit J (each, a “Guaranty
Supplement”), pursuant to which such new Domestic Subsidiary shall agree to join
as a Guarantor of the Obligations under Article 3 and as a Borrower Party under
this Agreement, a supplement to the Security Agreement, and such other security
documents, together with appropriate Uniform Commercial Code financing
statements, all in form and substance reasonably satisfactory to the
Administrative Agent, (b) provide to the Administrative Agent, for the benefit
of the Lender Group, a pledge agreement and appropriate certificates and powers
or Uniform Commercial Code financing statements, pledging all direct or
beneficial ownership interest in such new Subsidiary (regardless of whether
owned by a Borrower Party or a Subsidiary of a Borrower Party or a minority
shareholder), in form and substance reasonably satisfactory to the
Administrative Agent, provided, however, with respect to any Foreign Subsidiary
(including US Ben Sherman Holdco), such pledge will

 

97

--------------------------------------------------------------------------------


 

only be required to the extent the Equity Interests of such Foreign Subsidiary
are directly owned and held by a Borrower Party, and with respect to any such
Foreign Subsidiary, such pledge shall be limited to sixty-five percent (65%) of
the Equity Interests of such Foreign Subsidiary, and (c) provide to the
Administrative Agent, for the benefit of the Lender Group, all other
documentation, including one or more opinions of counsel satisfactory to the
Administrative Agent, which in its reasonable opinion is appropriate with
respect to such formation and the execution and delivery of the applicable
documentation referred to above.  Nothing in this Section 6.20 shall authorize
any Borrower Party or any Subsidiary of a Borrower Party to form or acquire any
Subsidiary to the extent the formation or acquisition of such Subsidiary is
prohibited pursuant to Article 8.  Any document, agreement or instrument
executed or issued pursuant to this Section 6.20 shall be a “Loan Document” for
purposes of this Agreement.

 

Section 6.21                                Intentionally Omitted.

 

Section 6.22                                Holding Company Dividends.  In the
event Ben Sherman or any of its Foreign Subsidiaries pays any Dividend to US Ben
Sherman Holdco, Parent shall cause US Ben Sherman Holdco to distribute
immediately the amount of such Dividend to Parent.

 

ARTICLE 7.

 

INFORMATION COVENANTS

 

Until the earlier of the date the Obligations are repaid in full or the date the
Borrowers no longer have a right to borrow, or have Letters of Credit issued,
hereunder (whether or not the conditions to borrowing have been or can be
fulfilled) and unless the Majority Lenders shall otherwise give their prior
consent in writing, the Administrative Borrower will furnish or cause to be
furnished to each member of the Lender Group at their respective offices the
following items; provided, however, that the Administrative Borrower, at its
option, may deliver such items described in Sections 7.1, 7.2, 7.3, 7.5(c) and
7.6(h) to the Administrative Agent with instructions to post such items on
“IntraLinks” or any similar website for viewing by the Lenders or to send such
items to the Lenders via electronic mail and the Administrative Agent shall post
or send via electronic mail such items within a reasonable period of time after
delivery thereby by the Administrative Borrower to it and such posting or
sending via electronic mail shall constitute delivery of such items to the
Lenders:

 

Section 7.1                                      Monthly and Quarterly Financial
Statements and Information.

 

(a)                                  Within thirty (30) days after the last day
of the first two (2) fiscal months of each fiscal quarter of Parent and its
Subsidiaries, the consolidated balance sheet of Parent as at the end of such
fiscal month, and the related statement of income and related statement of cash
flows for such fiscal month and for the fiscal year to date period ended with
the last day of such fiscal month, which financial statements shall set forth in

 

98

--------------------------------------------------------------------------------


 

comparative form such figures (i) as at the end of such month during the
previous fiscal year and for such month during the previous fiscal year and
(ii) the figures for the applicable period set forth in the projections provided
by the Borrower Parties pursuant to Section 4.1, as amended or superseded by
projections delivered pursuant to Section 7.5(d), as modified by amendments to
such projections delivered pursuant to Section 7.6(e), all of which shall be on
a consolidated basis and shall be certified by an Authorized Signatory of the
Administrative Borrower, in his or her opinion, to present fairly in accordance
with GAAP the financial position of Parent and its Subsidiaries, as at the end
of such period and the results of operations for such period, and for the
elapsed portion of the year ended with the last day of such period, subject only
to normal year-end adjustments and lack of footnotes.

 

(b)                                 Within forty-five (45) days after the last
day of each fiscal quarter in each fiscal year of the Borrowers, the
consolidated balance sheet of Parent and its Subsidiaries as at the end of such
fiscal quarter, and the related statement of income and related statement of
cash flows for such fiscal quarter and for the fiscal month then ended which
financial statements shall set forth in comparative form (i) such figures as at
the end of such quarter and month during the previous fiscal year and for such
quarter during the previous fiscal year and (ii) the figures for the applicable
period set forth in the projections provided by the Borrower Parties pursuant to
Section 4.1, as amended or superseded by projections delivered pursuant to
Section 7.5(d), as modified by amendments to such projections delivered pursuant
to Section 7.6(e), all of which shall be on a consolidated basis and shall be
certified by an Authorized Signatory of the Administrative Borrower, in his or
her opinion, to present fairly in accordance with GAAP the financial position of
Parent and its Subsidiaries, as at the end of such period and the results of
operations for such period, subject only to normal year-end adjustments and lack
of footnotes.

 

Section 7.2                                      Annual Financial Statements and
Information; Certificate of No Default.  Within ninety (90) days after the end
of each fiscal year of Parent, the audited balance sheet of Parent and its
Subsidiaries as at the end of such year and the related audited statements of
income and retained earnings and related audited statements of cash flows for
such year, all of which shall be on a consolidated basis with the other Borrower
Parties, which financial statements shall set forth in comparative form such
figures as at the end of and for the previous year, and shall be accompanied by
an opinion of independent certified public accountants of recognized standing
satisfactory to the Administrative Agent, stating that such financial statements
are unqualified and prepared in all material respects in accordance with GAAP,
without any explanatory paragraphs.

 

Section 7.3                                      Compliance Certificates.

 

(a)                                  Compliance Certificates.  At the time the
financial statements are furnished pursuant to Section 7.1(b) and Section 7.2, a
Compliance Certificate:

 

99

--------------------------------------------------------------------------------


 

(b)                                 If at the end of such period the Financial
Covenant is applicable, setting forth at the end of such period the arithmetical
calculations required to establish whether or not the Borrower Parties were in
compliance with the requirements of the Financial Covenant;

 

(c)                                  Stating whether any material change in GAAP
or the application thereof has occurred since the date of the Borrowers’ audited
financial statements delivered on the Agreement Date, and, if any change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate; and

 

(d)                                 Stating that, to the best of his or her
knowledge, no Default has occurred as at the end of such period, or, if a
Default has occurred, disclosing each such Default and its nature, when it
occurred and whether it is continuing.

 

Section 7.4                                      Access to Accountants.  Each
Borrower Party hereby authorizes the Administrative Agent to communicate
directly with the Borrower Parties’ and their Subsidiaries’ independent public
accountants and authorizes these accountants to disclose to the Administrative
Agent any and all financial statements and other supporting financial data,
including matters relating to the annual audit and copies of any management
letter with respect to its business, financial condition and other affairs.  On
or before the Agreement Date, the Administrative Borrower, on behalf of all of
the Borrower Parties, shall deliver to their independent public accountants a
letter authorizing them to comply with the provisions of this Section 7.4.

 

Section 7.5                                      Additional Reports.

 

(a)                                  Within (i) fifteen (15) days after the end
of each fiscal month if Average Availability exceeds twenty percent (20%) of the
amount of the Revolving Loan Commitment and (ii) three (3) Business Days after
the end of each fiscal week if Average Availability is less than or equal to
twenty percent (20%) of the amount of the Revolving Loan Commitment,
Administrative Borrower shall deliver to the Administrative Agent a Borrowing
Base Certificate, as of the last day of the preceding fiscal month or fiscal
week, as the case may be, which shall be in the form of Exhibit C, and shall be
correct and complete in all material respects, setting forth a categorical
breakdown of all Accounts and Inventory of the Borrower Parties, a calculation
of Eligible Accounts, Eligible Credit Card Receivables and Eligible Inventory as
of such last day of the preceding fiscal period and a calculation of Average
Availability for the preceding fiscal month or fiscal week, as the case may be.

 

(b)                                 Together with the delivery of the Borrowing
Base Certificate as required under Section 7.5(a) or as may otherwise be
requested by the Administrative Agent, the Administrative Borrower shall deliver
to the Administrative Agent, in form acceptable to the Administrative Agent,
such reports and other supporting documentation regarding the calculation of the
Borrowing Base as the Administrative Agent may

 

100

--------------------------------------------------------------------------------


 

reasonably request, in each case existing as of the last day of the preceding
fiscal month or such other date reasonably required by the Administrative Agent.

 

(c)                                  Promptly upon receipt thereof, the
Administrative Borrower shall deliver to the Administrative Agent and the
Lenders copies of all final reports, if any, submitted to any Borrower Party or
any Domestic Subsidiary of a Borrower Party by its independent public
accountants in connection with any annual or interim audit of the Borrower
Parties, or any of them, including, without limitation, any final management
report, as applicable, prepared in connection with the annual audit referred to
in Section 7.2;

 

(d)                                 On or before the date forty-five (45) days
following the commencement of each fiscal year, the Administrative Borrower
shall deliver to the Administrative Agent and the Lenders the annual budget for
the Borrower Parties and their Subsidiaries approved by the chief financial
officer or treasurer of Parent, including forecasts of the income statement, the
balance sheet and a cash flow statement for such fiscal year on a month by month
basis;

 

(e)                                  To the extent not covered elsewhere in this
Article 7, promptly after the sending thereof, the Borrower Parties shall
deliver to the Administrative Agent copies of all financial statements, reports
and other information which any Borrower Party sends to any holder of the Senior
Notes Debt or Parent’s securities (or any agent or trustee acting for any such
holder) or which any Borrower Party files with the Securities and Exchange
Commission (other than periodic reports filed on Form 10Q or Form 10K or current
reports filed on Form 8K);

 

(f)                                    If there is a material change in GAAP
after February 2, 2008 that affects the presentation of the financial statements
referred to in Sections 7.1 and 7.2, then, in addition to delivery of such
financial statements, and on the date such financial statements are required to
be delivered, the Administrative Borrower shall furnish the adjustments and
reconciliations necessary to enable the Borrowers and each Lender to determine
compliance with the Financial Covenant, if at such time the Financial Covenant
is applicable, all of which shall be determined in accordance with GAAP
consistently applied;

 

(g)                                 At any time that a Default exists and on and
after any date of request by the Administrative Agent in its reasonable
discretion, the Administrative Borrower shall provide to the Administrative
Agent notice of the termination of any lease of real property where Inventory is
located promptly upon termination of such lease; and

 

(h)                                 From time to time and promptly upon each
request the Borrower Parties shall, and shall cause their Subsidiaries to,
deliver to the Administrative Agent on behalf of the Lender Group such data,
certificates, reports, statements, opinions of counsel, documents, or further
information regarding the business, assets, liabilities, financial position,
projections, results of operations, or business prospects of each of the

 

101

--------------------------------------------------------------------------------


 

Borrower Parties, or such Subsidiaries, or any of them, as the Administrative
Agent may reasonably request.

 

Section 7.6                                      Notice of Litigation and Other
Matters.

 

(a)                                  Promptly upon (and in any event within five
(5) Business Days of) any Borrower Party’s obtaining knowledge of the
institution of, or a written threat of, any action, suit, governmental
investigation or arbitration proceeding against any Borrower Party, any
Subsidiary of a Borrower Party or any Property, which action, suit, governmental
investigation or arbitration proceeding, if adversely determined, would expose,
in such Borrower Party’s reasonable judgment, any Borrower Party or any
Subsidiary of a Borrower Party to liability in an aggregate amount in excess of
$7,500,000, the Administrative Borrower shall notify the Lender Group of the
occurrence thereof, and the Administrative Borrower shall provide such
additional information with respect to such matters as the Lender Group, or any
of them, may reasonably request.

 

(b)                                 Promptly upon (and in any event within five
(5) Business Days of) the occurrence of any default (whether or not any Borrower
Party or any Subsidiary of a Borrower Party, as applicable, has received notice
thereof from any other Person) on Funded Debt of any Borrower Party or any
Subsidiary of a Borrower Party which singly, or in the aggregate, exceeds
$7,500,000, the Administrative Borrower shall notify the Administrative Agent of
the occurrence thereof;

 

(c)                                  Promptly upon (and in any event within five
(5) Business Days of) any Borrower Party’s receipt of notice of the pendency of
any proceeding for the condemnation or other taking of any material Property of
any Borrower Party constituting Collateral, the Administrative Borrower shall
notify the Administrative Agent of the occurrence thereof;

 

(d)                                 Promptly upon (and in any event within five
(5) Business Days of) any Borrower Party’s receipt of notice of any event that
could reasonably be expected to have a Materially Adverse Effect, the
Administrative Borrower shall notify the Administrative Agent of the occurrence
thereof;

 

(e)                                  Promptly (and in any event within five
(5) Business Days) following any material amendment or change approved by the
board of directors of Parent to the budget submitted to the Lender Group
pursuant to Section 7.5(d), the Administrative Borrower shall notify the
Administrative Agent of the occurrence thereof;

 

(f)                                    Promptly (and in any event within five
(5) Business Days) following any officer of Parent becoming aware of any
(i) Default under any Loan Document, default by any Borrower Party under the
Senior Notes Documents, or default by Ben Sherman or any of its Subsidiaries
under the UK Credit Facility, or (ii) default under any other agreement (other
than those referenced in clause (i) of this Section 7.6(f)) to which any
Borrower Party or any Subsidiary of a Borrower Party is a party or by

 

102

--------------------------------------------------------------------------------


 

which any Borrower Party’s or any such Subsidiary’s properties is bound which
could reasonably be expected to have a Materially Adverse Effect, then the
Administrative Borrower shall notify the Administrative Agent of the occurrence
thereof giving in each case the details thereof and specifying the action
proposed to be taken with respect thereto;

 

(g)                                 Promptly (but in any event within five
(5) Business Days) following the occurrence of (i) any ERISA Event or (ii) a
“prohibited transaction” (as such term is defined in Section 406 of ERISA or
Section 4975 of the Code) with respect to any Plan of any Borrower Party or any
of its ERISA Affiliates which would subject any Borrower Party to any penalty or
tax on “prohibited transactions” imposed by Section 502 of ERISA or Section 4975
of the Code, the Borrower Parties shall notify the Administrative Agent and the
Lenders of the occurrence thereof, provided such occurrence, proceeding, or
failure exposes such Borrower Party or ERISA Affiliate to liability in an
aggregate amount in excess of $7,500,000.

 

(h)                                 The Administrative Borrower shall deliver
updates or supplements to the following schedules (i) within sixty (60) days
after the end of the end of each fiscal year, as of the last day of such fiscal
year:  Schedule 5.1(c)-1, Schedule 5.1(c)-2, Schedule 5.1(d), Schedule 5.1(h),
Schedule 5.1(p), Schedule 5.1(gg), Schedule 6.11 and Schedule 6.15, in each
case, as may be required to render correct the representations and warranties
contained in the applicable sections to which such schedules relate as of the
last day of such fiscal year without giving effect to any references therein to
the “Agreement Date” in each case, appropriately marked to show the changes made
therein; provided that no such supplement to any such Schedules or
representation shall be deemed a waiver of any Default resulting from the
matters disclosed therein, except as consented to by the Majority Lenders in
writing.

 

(i)                                     Promptly upon (and in any event within
five (5) Business Days of) any Borrower Party’s obtaining knowledge that any
Affiliate of the Borrower Parties: (i) is a Sanctioned Person, (ii) has more
than 15% of its assets in Sanctioned Countries, or (iii) derives more than 15%
of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Countries.

 

ARTICLE 8.

 

NEGATIVE COVENANTS

 

Until the earlier of the date the Obligations are repaid in full or the date the
Borrowers no longer have a right to borrow, or have Letters of Credit issued,
hereunder (whether or not the conditions to borrowing have been or can be
fulfilled) and unless the Majority Lenders shall otherwise give their prior
consent in writing:

 

103

--------------------------------------------------------------------------------

 

Section 8.1                                      Funded Debt.  No Borrower Party
will, or will permit any of its Subsidiaries to, create, assume, incur, or
otherwise become or remain obligated in respect of, or permit to be outstanding,
any Funded Debt except:

 

(a)                                  Funded Debt under this Agreement and the
other Loan Documents and the Bank Products Documents;

 

(b)                                 Funded Debt existing on the Agreement Date
and listed on Schedule 8.1;

 

(c)                                  (i) the Senior Notes Debt and (ii) Funded
Debt which shall be on market terms and conditions (determined as of the date
any such Funded Debt is incurred) and shall have a maturity date not earlier
than the date that is six months following the stated Maturity Date, so long as
the aggregate outstanding principal amount of all Funded Debt permitted pursuant
to this Section 8.1(c) shall not at any time exceed $375,000,000;

 

(d)                                 Funded Debt of a Borrower Party or any
Subsidiary of a Borrower Party that is unsecured or secured by Permitted Liens
described in clause (f) of the definition of Permitted Liens set forth in
Article 1 (including without limitation Capitalized Lease Obligations),
collectively, not to exceed the aggregate principal amount of $25,000,000 at any
time outstanding;

 

(e)                                  Guaranties permitted by Section 8.2;

 

(f)                                    Unsecured Funded Debt of any Borrower
Party owed to another Borrower Party;

 

(g)                                 Obligations under Hedge Agreements not
entered into for speculative purposes and not exceeding the aggregate notional
amounts of $75,000,000 with respect thereto;

 

(h)                                 (i) Unsecured Funded Debt of the Foreign
Subsidiaries owed to the Borrower Parties or any of their Subsidiaries existing
on the Agreement Date, (ii) unsecured Funded Debt of the Foreign Subsidiaries
owed to the Borrower Parties or any of their Subsidiaries incurred after the
Agreement Date to the extent that such unsecured Funded Debt constitutes an
Investment permitted under Section 8.5(e), and (iii) unsecured Funded Debt of
the Borrower Parties owed to the Foreign Subsidiaries;

 

(i)                                     Funded Debt incurred by Ben Sherman or
its Subsidiaries pursuant to the UK Credit Facility in an aggregate principal
amount not to exceed 12,000,000 Pounds Sterling at any time outstanding; and

 

(j)                                     Other unsecured Funded Debt of Oxford
Industries (UK 3) Limited, a private company limited by shares incorporated in
England, to Oxford

 

104

--------------------------------------------------------------------------------


 

Industries (UK 2), a private company limited by shares incorporated in England,
and of Oxford Industries (UK 1) Limited, a private company limited by shares
incorporated in England to US Ben Sherman Holdco, in each case, in an amount not
to exceed 63,000,000 Pounds Sterling at any time outstanding.

 

Section 8.2                                      Guaranties.  No Borrower Party
will, or will permit any of its Subsidiaries to, at any time guarantee or enter
into or assume any Guaranty, or be obligated with respect to, or permit to be
outstanding, any Guaranty, other than (a) guaranties of the Obligations,
(b) guaranties of obligations under repurchase agreements of any Borrower Party
entered into in connection with the sale of products in the ordinary course of
business of such Borrower Party, (c) guaranties of obligations under agreements
of any Borrower Party entered into in connection with the acquisition of
services, supplies, and equipment in the ordinary course of business of such
Borrower Party, (d) endorsements of instruments in the ordinary course of
business, (e) guaranties of the Senior Notes Debt as long as such guarantor is
also a Guarantor of the Obligations; (f) guaranties of Funded Debt permitted
under clauses (b), (c)(ii), (d) and (g) of Section 8.1, (g) guaranties by any
Borrower Party of any obligation of any other Borrower Party to the extent such
obligation is not prohibited hereunder, (h) guaranties of the obligations of Ben
Sherman and its Subsidiaries under the UK Credit Facility by Ben Sherman and its
Foreign Subsidiaries, and (i) other Guaranties with respect to obligations in an
aggregate amount not to exceed $15,000,000 at any time outstanding.

 

Section 8.3                                      Liens.  No Borrower Party will,
or will permit any Subsidiary of a Borrower Party to, create, assume, incur, or
permit to exist or to be created, assumed, or permitted to exist, directly or
indirectly, any Lien on any of its property, real or personal, now owned or
hereafter acquired, except for Permitted Liens.

 

Section 8.4                                      Restricted Payments.  No
Borrower Party shall, or shall permit any Subsidiary of a Borrower Party to,
directly or indirectly declare or make any Restricted Payment, or set aside any
funds for any such purpose, other than dividends on common stock which accrue
(but are not paid in cash) or are paid in kind or dividends on preferred stock
which accrue (but are not paid in cash) or are paid in kind; provided, however,
that (a) any Subsidiary of Parent may make Restricted Payments to Parent or any
other Subsidiary of Parent that owns Equity Interests of such Subsidiary making
such Restricted Payment; (b) Parent may make regularly scheduled payments of
interest due on the Senior Notes to the holders thereof; and (c) Parent may make
Restricted Payments after the Agreement Date if (i) such Restricted Payments do
not exceed $15,000,000 in the aggregate during any fiscal year of Parent, so
long as before and after giving effect to such Restricted Payment, no Default
has occurred and is continuing or would result from the making of such
Restricted Payment, and (ii) such Restricted Payments exceed $15,000,000 in the
aggregate during any fiscal year of Parent, so long as (A) no Default has
occurred and is continuing or would result from the making of such Restricted
Payment and (B) Parent, on behalf of the Borrower Parties, delivers to the
Administrative

 

105

--------------------------------------------------------------------------------


 

Agent a certificate, together with supporting documents in form and substance
satisfactory to the Administrative Agent, executed by an Authorized Signatory
certifying that, after giving pro forma effect to such Restricted Payment,
(1) Availability is not projected to be less than the greater of (y) twenty
percent (20%) of the amount of the Revolving Loan Commitment then in effect and
(z) $35,000,000, at all times during the twelve (12) month period immediately
following such Restricted Payment and (2) Borrower Parties and their
Subsidiaries have, on a consolidated basis, a Fixed Charge Coverage Ratio of at
least 1.20:1.00 as of such date of determination.

 

Section 8.5                                      Investments.  No Borrower Party
will, or will permit any of its Subsidiaries to, make any Investment, except
that (a) any Borrower Party or any Subsidiary of a Borrower Party may purchase
or otherwise acquire and own and may permit any of its Subsidiaries to purchase
or otherwise acquire and own Cash Equivalents provided that to the extent
required by Section 6.15, any such Investments in Cash Equivalents shall be
subject to a Blocked Account Agreement or other control agreement in form and
substance reasonably satisfactory to the Administrative Agent; (b) any Borrower
Party or Subsidiary of a Borrower Party may hold the Investments in existence on
the Agreement Date and described on Schedule 8.5; (c) so long as no Default
shall have occurred and be continuing or would result therefrom, any Borrower
Party or Subsidiary of a Borrower Party may convert any of its Accounts that are
in excess of ninety (90) days past due into notes or Equity Interests from the
applicable Account Debtor so long as the Administrative Agent, for the benefit
of the Lender Group, is granted a first priority security interest in such
Equity Interests or notes held by a Borrower Party which Lien is perfected
contemporaneously with the conversion of such Account to Equity Interests or
notes; (d) the Borrower Parties and their Subsidiaries may hold the Equity
Interests of their respective Subsidiaries in existence as of the Agreement Date
and their Subsidiaries created or acquired after the Agreement Date in
accordance with Section 6.20; (e) the Borrower Parties and their Subsidiaries
may make additional Investments in their Foreign Subsidiaries in the form of
loans or additional equity contributions if (i) the aggregate Investment is less
than or equal to $25,000,000, so long as (A) no Default or Event of Default
shall have occurred or is continuing or results therefrom and (B) the
Administrative Agent shall have received a pro forma Borrowing Base Certificate
giving effect to such transaction if any Collateral included in the most recent
Borrowing Base Certificate (other than Qualified Cash so long as any such
Qualified Cash used to fund such Investment, if deducted from the most recent
Borrowing Base Certificate, would not result in an Overadvance) was contributed
to such Foreign Subsidiary as part of such Investment, or (ii) the aggregate
Investment is greater than $25,000,000, so long as (A) no Default or Event of
Default shall have occurred or is continuing or results therefrom and
(B) Administrative Borrower delivers a certificate, together with supporting
documentation (including a pro forma Borrowing Base Certificate giving effect to
such transaction if any Collateral included in the most recent Borrowing Base
Certificate was contributed to such Foreign Subsidiary as part of such
Investment) in form and substance reasonably satisfactory to the Administrative
Agent, to the Administrative Agent executed by an Authorized Signatory
evidencing that after

 

106

--------------------------------------------------------------------------------


 

giving pro forma effect to such Investment (y) Availability is not projected to
be less than the greater of (a) twenty percent (20%) of the amount of the
Revolving Loan Commitment then in effect and (b) $35,000,000 at all times during
the twelve (12) month period immediately following such Investment and
(C) Borrowers and their Subsidiaries have, on a consolidated basis, a Fixed
Charge Coverage Ratio of at least 1.20:1.00 as of such date of determination;
(f) any Borrower Party may make Investments in another Borrower Party; (g) the
Borrower Parties and their Subsidiaries may make Investments permitted under
Section 8.7(d); (h) the Borrower Parties and their Subsidiaries may make loans
to employees in an aggregate amount not to exceed $1,000,000 at any time
outstanding; (i) the Foreign Subsidiaries of the Borrower Parties may make loans
to the Borrower Parties to the extent permitted under Section 8.1(h)(iii);
(j) the Borrower Parties and their Subsidiaries may make Investments for the
purpose of consummating an acquisition permitted under Section 8.7(d); (k) the
Borrower Parties and their Subsidiaries may make travel advances and advances on
sales commissions in the ordinary course of business; and (l) the Borrower
Parties and their Subsidiaries may make additional Investments if (i) the
aggregate Investment is less than or equal to $25,000,000, so long as no Default
or Event of Default shall have occurred or is continuing or results therefrom,
or (ii) the aggregate Investment is greater than $25,000,000, so long as (A) no
Default or Event of Default shall have occurred or is continuing or results
therefrom and (B) Administrative Borrower delivers a certificate, together with
supporting documentation in form and substance reasonably satisfactory to the
Administrative Agent, to the Administrative Agent executed by an Authorized
Signatory evidencing that after giving pro forma effect to such Investment
(y) Availability is not projected to be less than the greater of (a) twenty
percent (20%) of the amount of the Revolving Loan Commitment then in effect and
(b) $35,000,000 at all times during the twelve (12) month period immediately
following such Investment and (C) Borrowers and their Subsidiaries have, on a
consolidated basis, a Fixed Charge Coverage Ratio of at least 1.20:1.00.

 

Section 8.6                                      Affiliate Transactions.  No
Borrower Party shall, or shall permit any Subsidiary of a Borrower Party to,
enter into or be a party to any agreement or transaction with any Affiliate
(other than a Borrower Party or a Subsidiary of a Borrower Party) except (a) as
described on Schedule 8.6, (b) upon fair and reasonable terms that are no less
favorable to such Borrower Party or such Subsidiary than it would obtain in a
comparable arms length transaction with a Person not an Affiliate of such
Borrower Party or such Subsidiary or (c) as permitted by Sections 8.4 and
8.5(h) and (k).

 

Section 8.7                                      Liquidation; Change in
Ownership, Name, or Year; Disposition or Acquisition of Assets; Etc.  No
Borrower Party shall, or shall permit any Subsidiary to, at any time:

 

(a)                                  Liquidate or dissolve itself (or suffer any
liquidation or dissolution) or otherwise wind up its business, except that any
Subsidiary of Parent (other than TBG) may liquidate or dissolve itself in
accordance with Applicable Law so long as

 

107

--------------------------------------------------------------------------------


 

no Default or Event of Default has occurred and is continuing (or would result
therefrom) and such liquidation or dissolution would not reasonably be expected
to cause a Materially Adverse Effect;

 

(b)                                 Sell, lease, abandon, transfer or otherwise
dispose of, in a single transaction or a series of related transactions, any
assets, property or business (including any Equity Interests) except for (i) the
sale of Inventory in the ordinary course of business at the fair market value
thereof and for cash or cash equivalents, (ii) the sale, lease, sublease,
abandonment, transfer or other disposition of assets, property or business in
the ordinary course of business, (iii) the sale, lease or transfer of any
assets, property or business by any Borrower Party to any other Borrower Party
or from any Foreign Subsidiary to another Foreign Subsidiary, (iv) the sale,
lease, sublease, transfer or other  disposal of real property (including any
buildings, machinery and equipment located thereon) so long as (A) no Default or
Event of Default shall have occurred and be continuing or result therefrom and
(B) in the case of any sale of real property, the purchase price paid for such
assets shall be at least equal to the amount at which such assets are carried on
the books of the applicable Borrower Party, (v) additional sales of assets,
property or business that do not exceed $10,000,000 in the aggregate during any
trailing twelve (12) month period so long as (A) no Default or Event of Default
shall have occurred and be continuing or result therefrom and (B) the purchase
price paid for such assets shall be equal to the fair market value of such
assets as determined by Parent in good faith, (vi) other sales of assets,
property or business that exceed $10,000,000 in the aggregate but do not exceed
(A) $30,000,000 in the aggregate during any twelve (12) month period or
(B) $50,000,000 in the aggregate during the term of this Agreement so long as
(1) no Default or Event of Default shall have occurred and be continuing or
result therefrom, (2) the purchase price paid for such assets shall be at least
equal to (y) the fair market value of such assets as determined by the board of
directors of Parent acting in good faith and (z) the Availability generated
under the Borrowing Base by such assets and (3) Parent, on behalf of the
Borrowers, delivers a certificate, together with supporting documentation in
form and substance reasonably satisfactory to the Administrative Agent, to the
Administrative Agent executed by an Authorized Signatory certifying that, after
giving pro forma effect to such sale, Availability is not projected to be less
than the greater of (i) twenty percent (20%) of the amount of the Revolving Loan
Commitment then in effect and (ii) $35,000,000 at all times during the twelve
(12) month period immediately following the consummation of such sale,
(vii) sales of assets listed on Schedule 8.7 in accordance with the terms and
conditions set forth therein, (viii) any Foreign IP Transfer, and (ix) the
Borrower Parties and their Subsidiaries may make Restricted Payments to the
extent permitted by Section 8.4;

 

(c)                                  Become a partner or joint venturer with any
third party after the Agreement Date; provided, however, that, subject to the
limitations set forth in Sections 8.1 and 8.5, the Borrower Parties and their
Subsidiaries may enter into partnerships and joint ventures after the Agreement
Date;

 

108

--------------------------------------------------------------------------------


 

(d)                                 Acquire (i) all or substantially all of the
assets, property or business of any other Person, (ii) all or substantially all
of the Equity Interests of any other Person or (iii) any assets that constitute
a division or operating unit of the business of any other Person; provided,
however, that the Borrower Parties and their Subsidiaries shall be permitted to
consummate an acquisition described above if (A) the aggregate purchase price is
less than or equal to $25,000,000, so long as no Default or Event of Default
shall have occurred or is continuing or results therefrom, or (B) the aggregate
purchase price is greater than $25,000,000, so long as (1) no Default or Event
of Default shall have occurred or is continuing or results therefrom and
(2) Administrative Borrower delivers a certificate, together with supporting
documentation in form and substance reasonably satisfactory to the
Administrative Agent, to the Administrative Agent executed by an Authorized
Signatory evidencing that after giving pro forma effect to such acquisition
(y) Availability is not projected to be less than the greater of (a) twenty
percent (20%) of the amount of the Revolving Loan Commitment then in effect and
(b) $35,000,000 at all times during the twelve (12) month period immediately
following the consummation of such acquisition and (z) Borrowers and their
Subsidiaries have, on a consolidated basis, a Fixed Charge Coverage Ratio of at
least 1.20:1.00 as of such date of determination; provided, further, that the
acquired assets shall not be eligible for inclusion in the Borrowing Base until
the Administrative Agent has successfully completed a field audit with respect
to such acquired assets (at Borrowers’ sole cost and expense) and shall only be
included thereafter to the extent such assets satisfy the applicable eligibility
criteria (and upon request by the Administrative Borrower, the Administrative
Agent shall conduct any such field audit in a reasonably expedient manner);

 

(e)                                  Merge or consolidate with any other Person;
provided, however, that (i) any Borrower may merge into another Borrower so long
as, with respect to any merger with Parent, Parent is the surviving entity after
such merger, (ii) any Subsidiary of Parent may merge into any Borrower Party so
long as, with respect to any merger with a Borrower, such Borrower shall be the
surviving entity after such merger and, with respect to any merger with any
other Borrower Party, such other Borrower Party shall be the surviving entity
after such merger, (iii) any Foreign Subsidiary may merge into another Foreign
Subsidiary, (iv) any Borrower Party or any Subsidiary of a Borrower Party may
merge with any Person in order to consummate an acquisition permitted under
Section 8.7(d) so long as, with respect to any merger with a Borrower, such
Borrower shall be the surviving entity after such merger, and, with respect to
any merger with any other Borrower Party, such other Borrower Party shall be the
surviving entity after such merger, and (v) any Borrower Party or any Subsidiary
of a Borrower Party may merge with any Person in order to consummate a sale,
transfer or disposition permitted under Section 8.7(b);

 

(f)                                    Change its corporate name without giving
the Administrative Agent thirty (30) days prior written notice of its intention
to do so and complying with all reasonable requirements of the Lenders in regard
thereto;

 

109

--------------------------------------------------------------------------------


 

(g)                                 Change its year-end for accounting purposes
from the fiscal year ending on the Saturday occurring closest to each January 31
without giving the Administrative Agent thirty (30) days written notice prior to
the end of the new year-end for accounting purposes and complying with all
reasonable requirements of the Lenders in regard thereto; or

 

(h)                                 With respect to US Ben Sherman Holdco, incur
or maintain any material liability other than intercompany Funded Debt permitted
hereunder or own any material assets or engage in any material activity or
business, except its ownership of the Equity Interests of Oxford Industries (UK
1) and the intercompany Funded Debt permitted hereunder that is owed to it.

 

Section 8.8                                      Fixed Charge Coverage Ratio. 
If Availability for three (3) consecutive Business Days is less than the greater
of (a) $26,250,000 and (b) fifteen percent (15%) of the amount of the Revolving
Loan Commitment then in effect (a “Trigger Event”), the Borrower Parties shall
not permit, as of the last day of the most recently ended fiscal month for which
financial statements have been delivered pursuant to Section 7.1 or 7.2, the
Fixed Charge Coverage Ratio for the immediately preceding twelve (12) fiscal
month period then ended to be less than 1.00 to 1.00; provided, however, if
after a Trigger Event occurs, Availability is greater than the greater of
(a) $26,250,000 and (b) fifteen percent (15%) of the amount of the Revolving
Loan Commitment then in effect for thirty (30) consecutive days, then the
Borrower Parties shall no longer be subject to the requirements of this
Section 8.8 unless a subsequent Trigger Event shall occur.

 

Section 8.9                                      Intentionally Omitted.

 

Section 8.10                                Intentionally Omitted.

 

Section 8.11                                Intentionally Omitted.

 

Section 8.12                                Sales and Leasebacks.  No Borrower
Party shall enter into any arrangement, directly or indirectly, with any third
party whereby such Borrower Party shall sell or transfer any property, real or
personal, whether now owned or hereafter acquired, and whereby such Borrower
Party shall then or thereafter rent or lease as lessee such property or any part
thereof or other property which such Borrower Party intends to use for
substantially the same purpose or purposes as the property sold or transferred
which would result in the sale or transfer of assets of the Borrower Parties in
an aggregate amount exceeding $15,000,000 during the term of the Agreement.

 

Section 8.13                                Amendment and Waiver.  Except as
permitted hereunder, no Borrower Party shall, or shall permit any Subsidiary of
a Borrower Party to (a) enter into any amendment of, or agree to or accept any
waiver, which would adversely affect the rights of such Borrower Party or such
Subsidiary, as applicable, or any member of the Lender Group, of (i) its
articles or certificate of incorporation or formation and by-laws,

 

110

--------------------------------------------------------------------------------


 

partnership agreement or other governing documents or (ii) the Indenture or any
of the other Senior Note Documents, or (b) permit any Material Contract to be
cancelled or terminated prior to its stated maturity if such cancellation or
termination could reasonably be likely to result in a Materially Adverse Effect.

 

Section 8.14                                ERISA Liability.  No Borrower Party
shall fail to meet all of the applicable minimum funding requirements of ERISA
and the Code, without regard to any waivers thereof, to the extent such failure
could reasonably be expected to have a Materially Adverse Effect and, to the
extent that the assets of any of their Plans would be less (by $1,000,000 or
more) than an amount sufficient to provide all accrued benefits payable under
such Plans, the Borrower Parties shall make the maximum deductible contributions
allowable under the Code (based on the Borrower’s current actuarial
assumptions).  No Borrower Party shall, or shall cause or permit any ERISA
Affiliate to, (a) cause or permit to occur any event that could result in the
imposition of a Lien under Section 430 of the Code or Section 302 or 4068 of
ERISA or (b) cause or permit to occur an ERISA Event to the extent the event
described in (a) or (b) individually or in the aggregate could reasonably be
expected to have a Materially Adverse Effect.

 

Section 8.15                                Prepayments.  No Borrower Party
shall, or shall permit any of its Subsidiaries to, prepay, redeem, defease or
purchase in any manner, or deposit or set aside funds for the purpose of any of
the foregoing, make any payment in respect of principal of, or make any payment
in respect of interest on, any Funded Debt (other than Funded Debt under the UK
Credit Facility), except the Borrowers may (a) make regularly scheduled payments
of principal or interest required in accordance with the terms of the
instruments governing any Funded Debt permitted hereunder, (b) make payments,
including prepayments permitted or required hereunder, with respect to the
Obligations and as expressly permitted by Section 8.4(b), (c) prepay the Senior
Notes as described in clause (a) or (b) of the definition of Senior Notes, and
(d) make such other payments or prepayments of Funded Debt so long as (i) no
Default or Event of Default shall have occurred or is continuing or results
therefrom and (ii) Administrative Borrower delivers a certificate, together with
supporting documentation in form and substance reasonably satisfactory to the
Administrative Agent, to the Administrative Agent executed by an Authorized
Signatory evidencing that (A) immediately after giving effect to such payment,
Availability is not less than the greater of (x) twenty percent (20%) of the
amount of the Revolving Loan Commitment then in effect and (y) $35,000,000, and
(B) at all times during the twelve (12) month period immediately following such
payment, Availability is not projected to be less than the greater of
(x) fifteen percent (15%) of the amount of the Revolving Loan Commitment then in
effect and (y) $26,250,000.

 

Section 8.16                                Conduct of Business.  The Borrower
Parties shall not engage substantially in any line of business substantially
different from the lines of business conducted by the Borrower Parties and their
Subsidiaries on the Agreement Date or from any lines of business reasonably
related, complementary, ancillary or incidental thereto.

 

111

--------------------------------------------------------------------------------


 

Section 8.17                                Inconsistent Agreements.  No
Borrower Party shall, or shall permit any Subsidiary of any Borrower Party to,
enter into any contract or agreement which would violate the terms hereof or any
other Loan Document.

 

ARTICLE 9.

 

DEFAULT

 

Section 9.1                                      Events of Default.  Each of the
following shall constitute an Event of Default, whatever the reason for such
event and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment or order of any court or any order,
rule, or regulation of any governmental or non-governmental body:

 

(a)                                  Any representation or warranty made under
this Agreement or any other Loan Document shall prove incorrect or misleading in
any material respect when made or deemed to have been made pursuant to
Section 5.4;

 

(b)                                 (i) Any payment of any principal hereunder,
or any reimbursement obligations with respect to any Letter of Credit shall not
be received by the Administrative Agent on the date such payment is due, or
(ii) any payment of any interest hereunder or any fees payable hereunder or
under the other Loan Documents by any Borrower Party shall not be received by
the Administrative Agent within three (3) Business Days from the date on which
such payment is due;

 

(c)                                  (i) Any Borrower Party shall default in the
performance or observance of any agreement or covenant contained in
Section 2.12, 6.1, 6.5 or 6.15 or in Article 7 or Article 8 (other than
Section 8.16); or (ii) any Borrower Party shall default in the performance or
observance of any agreement or covenant contained in Section 6.7 or 6.20, and
such default, if curable, shall not be cured within the earlier of (i) a period
of five (5) days from the date that an officer of either Borrower knew or should
have known of the occurrence of such default, or (ii) a period of five (5) days
after written notice of such default is given by the Administrative Agent to the
Administrative Borrower;

 

(d)                                 Any Borrower Party shall default in the
performance or observance of any other agreement or covenant contained in this
Agreement not specifically referred to elsewhere in this Section 9.1, and such
default, if curable, shall not be cured within the earlier of (i) a period of
thirty (30) days from the date that an officer of a Borrower knew or should have
known of the occurrence of such default, or (ii) a period of thirty (30) days
after written notice of such default is given by the Administrative Agent to the
Administrative Borrower;

 

(e)                                  There shall occur any default in the
performance or observance by any Borrower Party of any agreement or covenant
contained in any of the other Loan Documents (other than this Agreement or as
otherwise provided in this Section 9.1)

 

112

--------------------------------------------------------------------------------


 

which, if curable, shall not be cured within the applicable cure period, if any,
provided for in such Loan Document, or, if there is no applicable cure period
set forth in such Loan Document, within the earlier of (i) a period of thirty
(30) days from the date that an officer of a Borrower knew of the occurrence of
such default, or (ii) a period of thirty (30) days after written notice of such
default is given by the Administrative Agent to the Administrative Borrower;

 

(f)                                    There shall occur any Change in Control;

 

(g)                                 (i) There shall be entered a decree or order
for relief in respect of any Borrower Party or any Subsidiary of a Borrower
Party under the Bankruptcy Code, or any other applicable federal or state
bankruptcy law or other similar law, or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator, or similar official of any Borrower
Party or of any Subsidiary of a Borrower Party or of any substantial part of its
properties, or ordering the winding-up or liquidation of the affairs of any
Borrower Party or any Subsidiary of a Borrower Party, or (ii) an involuntary
petition shall be filed against any Borrower Party or any Subsidiary of a
Borrower Party and a temporary stay entered and (A) such petition and stay shall
not be diligently contested, or (B) any such petition and stay shall continue
undismissed for a period of sixty (60) consecutive days;

 

(h)                                 Any Borrower Party or any Subsidiary of a
Borrower Party shall commence an insolvency proceeding or any Borrower Party or
any Subsidiary of a Borrower Party shall consent to the institution of an
insolvency proceeding or to the appointment or taking of possession of a
receiver, liquidator, assignee, trustee, custodian, sequestrator, or other
similar official of such Borrower Party or any Subsidiary of a Borrower Party or
of any substantial part of its properties, or any Borrower Party or any
Subsidiary of a Borrower Party shall fail generally to pay its debts as they
become due, or any Borrower Party or any Subsidiary of a Borrower Party shall
take any action in furtherance of any such action;

 

(i)                                     A final judgment (other than a money
judgment or judgments fully covered (except for customary deductibles or
copayments not to exceed $7,500,000 in the aggregate) by insurance as to which
the insurance company is not currently disputing or has not denied coverage)
shall be entered by any court against any Borrower Party or any Subsidiary of
any Borrower Party for the payment of money which exceeds in value $7,500,000,
or a warrant of attachment or execution or similar process shall be issued or
levied against property of any Borrower Party or any Subsidiary of a Borrower
Party pursuant to a final judgment which, together with all other such property
of the Borrower Parties and their Subsidiaries subject to other such process,
exceeds in value $7,500,000 in the aggregate, and if, within thirty (30) days
after the entry, issue, or levy thereof, such judgment, warrant, or process
shall not have been paid or discharged or stayed pending appeal, or if, after
the expiration of any such stay, such judgment, warrant, or process shall not
have been paid or discharged;

 

113

--------------------------------------------------------------------------------

 

(j)                                     There shall be at any time (i) any
“accumulated funding deficiency,” as defined in ERISA or in Section 412 of the
Code, with respect to any Plan maintained by any Borrower Party or any ERISA
Affiliate of a Borrower Party, or to which any Borrower Party or any of its
ERISA Affiliates has any liabilities; (ii) a trustee shall be appointed by a
United States District Court to administer any Plan maintained by any Borrower
Party or any ERISA Affiliate of a Borrower Party, or to which any Borrower Party
or any of its ERISA Affiliates has any liabilities; (iii) the PBGC shall
institute proceedings to terminate any such Plan; (iv) any Borrower Party or any
ERISA Affiliate of any Borrower Party shall incur any liability to the PBGC in
connection with the termination of any such Plan; (v) any Plan or trust created
under any Plan of any Borrower Party or any ERISA Affiliate of any Borrower
Party shall engage in a non-exempt “prohibited transaction” (as such term is
defined in Section 406 of ERISA or Section 4975 of the Code) which would subject
any such Plan, any trust created thereunder, any trustee or administrator
thereof, or any party dealing with any such Plan or trust to any tax or penalty
on “prohibited transactions” imposed by Section 502 of ERISA or Section 4975 of
the Code; (vi) any Borrower Party or any ERISA Affiliate of any Borrower Party
shall enter into or become obligated to contribute to a Multiemployer Plan;
(vii) there shall be at any time a Lien imposed against the assets of a Borrower
Party or ERISA Affiliate under Code Section 430, or ERISA Sections 302 or 4068;
or (viii) there shall occur at any time an ERISA Event; provided, however that
no Event of Default shall occur as a result of an event described in clauses
(i), (ii), (iii), (iv), (v), (vii) or (viii) of this Section 9.1(j) unless such
event either individually or in the aggregate with other events described
therein could reasonably be expected result in an aggregate liability greater
than $7,500,000;

 

(k)                                  There shall occur any default (after the
expiration of any applicable grace or cure period) under the Senior Notes
Documents, the UK Credit Facility Documents or any other indenture, credit or
loan agreement, note or securities purchase agreement, or other similar
governing agreement for Funded Debt of any Borrower Party or any Subsidiary of a
Borrower Party in an aggregate principal amount exceeding $7,500,000 (determined
singly or in the aggregate with other Funded Debt); or

 

(l)                                     All or any material provision of any
material Loan Document shall at any time and for any reason be declared to be
null and void, the effect of which is to render any such material Loan Document
inadequate for the practical realization of the rights and benefits afforded
thereby, or a proceeding shall be commenced by any Borrower Party, any
Subsidiary of a Borrower Party or any Affiliate thereof, or by any governmental
authority having jurisdiction over any Borrower Party or any Subsidiary of a
Borrower Party or any Affiliate thereof, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Borrower Party, any Subsidiary of a Borrower Party
shall deny that it has any liability or obligation for the payment of any
Obligation provided under any Loan Document.

 

114

--------------------------------------------------------------------------------


 

Section 9.2                                      Remedies.  If an Event of
Default shall have occurred and shall be continuing, in addition to the rights
and remedies set forth elsewhere in this Agreement and the other Loan Documents:

 

(a)                                  With the exception of an Event of Default
specified in Section 9.1(g) or (h), the Administrative Agent may in its
discretion (unless otherwise instructed by the Majority Lenders) or shall at the
direction of the Majority Lenders, (i) terminate the Revolving Loan Commitment
and the Letter of Credit Commitment, or (ii) declare the principal of and
interest on the Loans and all other Obligations (other than any Obligations
existing from time to time of any Borrower Party arising in connection with any
Bank Products Documents) to be forthwith due and payable without presentment,
demand, protest, or notice of any kind, all of which are hereby expressly
waived, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

 

(b)                                 Upon the occurrence and continuance of an
Event of Default specified in Sections 9.1(g) or (h), such principal, interest,
and other Obligations (other than any Obligations existing from time to time of
any Borrower Party arising in connection with any Bank Products Documents) shall
thereupon and concurrently therewith become due and payable, and the Revolving
Loan Commitment and the Letter of Credit Commitment, shall forthwith terminate,
all without any action by the Lender Group, or any of them and without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived, anything in this Agreement or in any other Loan Document to
the contrary notwithstanding.

 

(c)                                  The Administrative Agent may in its
discretion (unless otherwise instructed by the Majority Lenders) or shall at the
direction of the Majority Lenders exercise all of the post-default rights
granted to the Lender Group, or any of them, under the Loan Documents or under
Applicable Law.  The Administrative Agent, for the benefit of the Lender Group,
shall have the right to the appointment of a receiver for the Property of the
Borrower Parties, and the Borrower Parties hereby consent to such rights and
such appointment and hereby waive any objection the Borrower Parties may have
thereto or the right to have a bond or other security posted by the Lender
Group, or any of them, in connection therewith.

 

(d)                                 In regard to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of
any acceleration of the Obligations pursuant to the provisions of this
Section 9.2 or, upon the request of the Administrative Agent, after the
occurrence of an Event of Default and prior to acceleration, the Borrowers shall
promptly upon demand by the Administrative Agent deposit in a Letter of Credit
Reserve Account opened by the Administrative Agent for the benefit of the Lender
Group an amount equal to one hundred and five percent (105%) of the aggregate
then undrawn and unexpired amount of such Letter of Credit Obligations.  Amounts
held in such Letter of Credit Reserve Account shall be applied by the
Administrative Agent to

 

115

--------------------------------------------------------------------------------


 

the payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations in the manner set
forth in Section 2.11.  Pending the application of such deposit to the payment
of the Reimbursement Obligations, the Administrative Agent shall, to the extent
reasonably practicable, invest such deposit in an interest bearing open account
or similar available savings deposit account and all interest accrued thereon
shall be held with such deposit as additional security for the Obligations. 
After all such Letters of Credit shall have expired or been fully drawn upon,
all Reimbursement Obligations shall have been satisfied, and all other
Obligations shall have been paid in full, the balance, if any, in such Letter of
Credit Reserve Account shall be returned to the Borrowers.  Except as expressly
provided hereinabove, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrowers.

 

(e)                                  The rights and remedies of the Lender Group
hereunder shall be cumulative, and not exclusive.

 

ARTICLE 10.

 

THE ADMINISTRATIVE AGENT

 

Section 10.1                                Appointment and Authorization.  Each
member of the Lender Group hereby irrevocably appoints and authorizes, and
hereby agrees that it will require any transferee of any of its interest in this
Agreement and the other Loan Documents and its Loans, Revolving Loan Commitment
and, if applicable, Letter of Credit Commitment irrevocably to appoint and
authorize, the Administrative Agent to take such actions as its agent on its
behalf and to exercise such powers hereunder and under the other Loan Documents
as are delegated by the terms hereof and thereof, together with such powers as
are reasonably incidental thereto.  Without limiting the foregoing, each member
of the Lender Group hereby authorizes the Administrative Agent to execute and
deliver each Loan Document to which the Administrative Agent is, or is required
to be, a party.  Neither the Administrative Agent nor any of its directors,
officers, employees, or agents shall be liable for any action taken or omitted
to be taken by it hereunder or in connection herewith, except for its own gross
negligence or willful misconduct as determined by a final non-appealable order
of a court of competent jurisdiction.

 

Section 10.2                                Interest Holders.  The
Administrative Agent may treat each Lender, or the Person designated in the last
notice filed with the Administrative Agent under this Section 10.2, as the
holder of all of the interests of such Lender in this Agreement and the other
Loan Documents and its Loans and Revolving Loan Commitment until written notice
of transfer, signed by such Lender (or the Person designated in the last notice
filed with the Administrative Agent) and by the Person designated in such
written notice of transfer, in form and substance satisfactory to the
Administrative Agent, shall have been filed with the Administrative Agent.

 

116

--------------------------------------------------------------------------------


 

Section 10.3                                Consultation with Counsel.  The
Administrative Agent may consult with legal counsel selected by it and shall not
be liable to any Lender or any Issuing Bank for any action taken or suffered by
it in good faith in reliance on the advice of such counsel.

 

Section 10.4                                Documents.  The Administrative Agent
shall not be under any duty to examine, inquire into, or pass upon the validity,
effectiveness, or genuineness of this Agreement, any other Loan Document, or any
instrument, document, or communication furnished pursuant hereto or in
connection herewith, and the Administrative Agent shall be entitled to assume
that they are valid, effective, and genuine, have been signed or sent by the
proper parties, and are what they purport to be.

 

Section 10.5                                Administrative Agent and
Affiliates.  With respect to the Revolving Loan Commitment and Loans, the
Administrative Agent shall have the same rights and powers hereunder as any
other Lender, and the Administrative Agent and its Affiliates, as the case may
be,  may accept deposits from, lend money to, and generally engage in any kind
of business with the Borrower Parties or any Affiliates of, or Persons doing
business with, the Borrower Parties, as if it were not the Administrative Agent
or affiliated with the Administrative Agent and without any obligation to
account therefor.  The Lenders and the Issuing Banks acknowledge that the
Administrative Agent and its Affiliates have other lending and investment
relationships with the Borrower Parties and their Affiliates and in the future
may enter into additional such relationships.

 

Section 10.6                                Responsibility of the Administrative
Agent.  Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Loan Document, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any other member of the Lender Group, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.  Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall be entitled to
assume that no Default exists unless it has actual knowledge, or has been
notified by any Borrower Party, of such fact, or has been notified by a Lender
that such Lender considers that a Default exists, and such Lender shall specify
in detail the nature thereof in writing.  The Administrative Agent shall provide
each Lender with copies of such documents received from any Borrower Party as
such Lender may reasonably request.

 

117

--------------------------------------------------------------------------------


 

Section 10.7                                Action by Administrative Agent.

 

(a)                                  The Administrative Agent shall be entitled
to use its discretion with respect to exercising or refraining from exercising
any rights which may be vested in it by, and with respect to taking or
refraining from taking any action or actions which it may be able to take under
or in respect of, this Agreement, unless the Administrative Agent shall have
been instructed by the Majority Lenders to exercise or refrain from exercising
such rights or to take or refrain from taking such action.  The Administrative
Agent shall incur no liability under or in respect of this Agreement with
respect to anything which it may do or refrain from doing in the reasonable
exercise of its judgment or which may seem to it to be necessary or desirable in
the circumstances.

 

(b)                                 The Administrative Agent shall not be liable
to the Lenders and the Issuing Banks, or any of them, in acting or refraining
from acting under this Agreement or any other Loan Document in accordance with
the instructions of the Majority Lenders (or all Lenders if expressly required
by Section 11.12) and in the absence of its own gross negligence or willful
misconduct, and any action taken or failure to act pursuant to such instructions
shall be binding on all Lenders and the Issuing Banks.

 

Section 10.8                                Notice of Default.  In the event
that any member of the Lender Group shall acquire actual knowledge, or shall
have been notified in writing, of any Default, such member of the Lender Group
shall promptly notify the other members of the Lender Group, and the
Administrative Agent shall take such action and assert such rights under this
Agreement as the Majority Lenders shall request in writing, and the
Administrative Agent shall not be subject to any liability by reason of its
acting pursuant to any such request.  If the Majority Lenders shall fail to
request the Administrative Agent to take action or to assert rights under this
Agreement in respect of any Default after their receipt of the notice of any
Default from a member of the Lender Group, or shall request inconsistent action
with respect to such Default, the Administrative Agent may, but shall not be
required to, take such action and assert such rights (other than rights under
Article 9) as it deems in its discretion to be advisable for the protection of
the Lender Group, except that, if the Majority Lenders have instructed the
Administrative Agent not to take such action or assert such right, in no event
shall the Administrative Agent act contrary to such instructions.

 

Section 10.9                                Responsibility Disclaimed.  The
Administrative Agent shall not be under any liability or responsibility
whatsoever as Administrative Agent:

 

(a)                                  To any Borrower Party or any other Person
or entity as a consequence of any failure or delay in performance by or any
breach by, any member of the Lender Group of any of its obligations under this
Agreement;

 

(b)                                 To any Lender Group, or any of them, as a
consequence of any failure or delay in performance by, or any breach by, any
Borrower Party or any other obligor of any of its obligations under this
Agreement or any other Loan Document; or

 

118

--------------------------------------------------------------------------------


 

(c)                                  To any Lender Group, or any of them, for
any statements, representations, or warranties in this Agreement, or any other
document contemplated by this Agreement or any information provided pursuant to
this Agreement, any other Loan Document, or any other document contemplated by
this Agreement, or for the validity, effectiveness, enforceability, or
sufficiency of this Agreement, any other Loan Document, or any other document
contemplated by this Agreement.

 

Section 10.10                          Indemnification.  The Lenders agree to
indemnify (to the extent that the Borrowers are obligated to reimburse the
Administrative Agent under the Loan Documents and the Administrative Agent is
not reimbursed by the Borrowers) and hold harmless the Administrative Agent and
each of its Affiliates, employees, representatives, officers and directors (each
an “Administrative Agent Indemnified Person”) pro rata in accordance with their
Aggregate Commitment Ratios from and against any and all claims, liabilities,
investigations, losses, damages, actions, demands, penalties, judgments, suits,
investigations, costs, expenses (including fees and expenses of experts, agents,
consultants and counsel) and disbursements, in each case, of any kind or nature
(whether or not an Indemnified Person is a party to any such action, suit or
investigation) whatsoever which may be imposed on, incurred by, or asserted
against an Indemnified Person resulting from any breach or alleged breach by the
Borrower Parties of any representation or warranty made hereunder, or otherwise
in any way relating to or arising out of the Revolving Loan Commitments, this
Agreement, the other Loan Documents or any other document contemplated by this
Agreement or any action taken or omitted by the Administrative Agent under this
Agreement, any other Loan Document, or any other document contemplated by this
Agreement (other than Bank Products Documents), the making, administration or
enforcement of the Loan Documents and the Loans or any transaction contemplated
hereby or any related matters unless, with respect to any of the above, such
Indemnified Person is determined by a final non-appealable judgment of a court
of competent jurisdiction to have acted or failed to act with gross negligence
or willful misconduct.  This Section 10.10 is for the benefit of the
Administrative Agent and shall not in any way limit the obligations of the
Borrower Parties under Section 6.18.  The provisions of this Section 10.10 shall
survive the termination of this Agreement.

 

Section 10.11                          Credit Decision.  Each member of the
Lender Group represents and warrants to each other member of the Lender Group
that:

 

(a)                                  In making its decision to enter into this
Agreement and to make its Advances it has independently taken whatever steps it
considers necessary to evaluate the financial condition and affairs of the
Borrower Parties and that it has made an independent credit judgment, and that
it has not relied upon information provided by the Administrative Agent or any
of its Affiliates;

 

(b)                                 So long as any portion of the Obligations
remains outstanding, it will continue to make its own independent evaluation of
the financial condition and affairs of the Borrower Parties; and

 

119

--------------------------------------------------------------------------------


 

(c)                                  Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the
Administrative Agent, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower Parties which may come into the
possession of any of the Administrative Agent or any Affiliates of the
Administrative Agent.

 

Section 10.12                          Successor Administrative Agent.  Subject
to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by giving
written notice thereof to the Lenders and the Administrative Borrower.  Upon any
such resignation, the Majority Lenders shall have the right to appoint a
successor Administrative Agent (with the consent of the Administrative Borrower
if no Event of Default then exists).  If no successor Administrative Agent shall
have been so appointed by the Majority Lenders, and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be
any Lender or a Person organized under the laws of the US, a State or any
political subdivision thereof which has combined capital and reserves in excess
of $250,000,000.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges, duties, and obligations of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of Article 10 shall continue
in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as the Administrative Agent.

 

Section 10.13                          Administrative Agent May File Proofs of
Claim.  The Administrative Agent may file such proofs of claim and other papers
or documents as may be necessary or advisable in order to have the claims of the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent, its agents,
financial advisors and counsel), the Lenders and the Issuing Banks allowed in
any judicial proceedings relative to any Borrower Party, or any of their
respective creditors or property, and shall be entitled and empowered to
collect, receive and distribute any monies, securities or other property payable
or deliverable on any such claims and any custodian in any such judicial
proceedings is hereby authorized by each Lender and each Issuing Bank to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Banks, to pay to the Administrative Agent any amount
due to the Administrative Agent for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent, its agents, financial
advisors and counsel, and any other amounts

 

120

--------------------------------------------------------------------------------


 

due the Administrative Agent under Section 11.2.  Nothing contained in this
Agreement or the Loan Documents shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any Issuing Bank any plan of reorganization, arrangement, adjustment or
composition affecting this Agreement, any Revolving Loan Notes, the Letters of
Credit or the rights of any holder thereof, or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or any Issuing Bank in any
such proceeding.

 

Section 10.14                          Collateral.  The Administrative Agent is
hereby authorized to hold all Collateral pledged pursuant to any Loan Document
and to act on behalf of the Lender Group, in its own capacity and through other
agents appointed by it, under the Security Documents; provided, that the
Administrative Agent shall not agree to the release of any Collateral except in
accordance with the terms of this Agreement.  The Lender Group acknowledges that
the Loans, any Overadvances, all Obligations with respect to Bank Products
Documents and all interest, fees and expenses hereunder constitute one Funded
Debt, secured by all of the Collateral.  The Administrative Agent hereby
appoints each Lender and each Issuing Bank as its agent (and each Lender and
each Issuing Bank hereby accepts such appointment) for the purpose of perfecting
the Administrative Agent’s Liens in assets which, in accordance with the UCC,
can be perfected by possession.  Should any Lender or any Issuing Bank obtain
possession of any such Collateral, subject to the limitations set forth in the
Blocked Account Agreements, promptly upon the Administrative Agent’s request
therefor shall deliver such Collateral to the Administrative Agent or in
accordance with the Administrative Agent’s instructions.

 

Section 10.15                          Release of Collateral.

 

(a)                                  Each Lender and each Issuing Bank hereby
directs, in accordance with the terms of this Agreement, the Administrative
Agent to release any Lien held by the Administrative Agent for the benefit of
the Lender Group:

 

(i)                                     against all of the Collateral, upon
final and indefeasible payment in full of the Obligations and termination of the
Revolving Loan Commitments;

 

(ii)                                  against any part of the Collateral sold,
transferred or disposed of by the Borrower Parties if such sale, transfer or
other disposition is permitted by Section 8.7 or is otherwise consented to by
the requisite Lenders for such release as set forth in Section 11.12, as
certified to the Administrative Agent by the Administrative Borrower in a
certificate of an Authorized Signatory of the Administrative Borrower; and

 

(iii)                               against any part of the Collateral
consisting of (A) real property or (B) trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks,
service mark applications and copyrights

 

121

--------------------------------------------------------------------------------


 

(whether or not registered) embodied in any of the foregoing or related to works
with which the goodwill of any Borrower Party has become associated, all
renewals thereof, all income, royalties, damages and payments now and hereafter
due and payable under and with respect thereto, including payments under all
licenses entered into in connection therewith and damages and payments for past
or future infringements or dilutions thereof, the right to sue for past, present
and future infringements and dilutions thereof, the goodwill of each Borrower
Party’s business symbolized by the foregoing and connected therewith, and all of
each Borrower Party’s licenses and other rights directly related thereto.

 

(b)                                 Each Lender and each Issuing Bank hereby
directs the Administrative Agent to execute and deliver or file or authorize the
filing of such termination and partial release statements and do such other
things as are necessary to release Liens to be released pursuant to this
Section 10.15 promptly upon the effectiveness of any such release.  Upon request
by the Administrative Agent at any time, the Lenders and the Issuing Banks will
confirm in writing the Administrative Agent’s authority to release particular
types or items of Collateral pursuant to this Section 10.15.

 

Section 10.16  Additional Agents.  None of the Lenders or other entities
identified on the facing page of this Agreement as a “Lead Arranger”,
“Co-Syndication Agents”, or “Documentation Agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement or any other
Loan Document other than those applicable to all Lenders as such if such entity
is also a Lender.  Without limiting the foregoing, none of the Lenders or other
entities so identified shall have or be deemed to have any fiduciary
relationship with any other Lender.  Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other entities so identified
in deciding to enter into this Agreement or any other Loan Document or in taking
or not taking action hereunder or thereunder.

 

ARTICLE 11.

 

MISCELLANEOUS

 

Section 11.1                                Notices.

 

(a)                                  All notices and other communications under
this Agreement shall be in writing and shall be deemed to have been given five
(5) days after deposit in the mail, designated as certified mail, return receipt
requested, postage-prepaid, or one (1) day after being entrusted to a reputable
commercial overnight delivery service, (or to the extent specifically permitted
under Section 11.1(c) only, when sent out by electronic means) addressed to the
party to which such notice is directed at its address determined as in this
Section 11.1.  All notices and other communications under this Agreement shall
be given to the parties hereto at the following addresses:

 

122

--------------------------------------------------------------------------------


 

(i)                                     If to any Borrower Party, to such
Borrower Party in care of the Administrative Borrower at:

 

Oxford Industries, Inc.

222 Piedmont Avenue

Atlanta, Georgia 30308-1545

Attn:  General Counsel

 

with a copy to:

 

King & Spalding LLP

1180 Peachtree Street, NE

Atlanta, Georgia 30309-3521

Attn:  Hector E. Llorens, Jr., Esq.

 

(ii)                                  If to the Administrative Agent, to it at:

 

SunTrust Bank

303 Peachtree Street

Twenty Third Floor

Atlanta, Georgia 30308

Attn: Oxford Account Manager

 

with a copy to:

 

Chris D Molen, Esq.

Paul, Hastings, Janofsky & Walker LLP

600 Peachtree Street, N.E.

Suite 2400

Atlanta, Georgia 30308

 

(iii)                               If to the Lenders, to them at the addresses
set forth on the signature pages of this Agreement; and

 

(iv)                              If to the Issuing Banks, at the addresses set
forth on the signature pages of this Agreement.

 

(b)                                 Any party hereto may change the address to
which notices shall be directed under this Section 11.1 by giving ten (10) days’
written notice of such change to the other parties.

 

(c)                                  The Borrowers may make delivery of the
items required by Sections 7.1, 7.2 and 7.3 via Electronic Transmission to the
Lender Group.

 

123

--------------------------------------------------------------------------------

 

Section 11.2                                Expenses.  The Borrowers agree to
promptly pay or promptly reimburse:

 

(a)                                  All reasonable out-of-pocket expenses of
the Administrative Agent and its Affiliates in connection with the preparation,
negotiation, execution, delivery and syndication of this Agreement and the other
Loan Documents, the transactions contemplated hereunder and thereunder, and the
making of the initial Advance hereunder, including, but not limited to, the
reasonable fees and disbursements of counsel for the Administrative Agent and
its Affiliates;

 

(b)                                 All reasonable out-of-pocket expenses of the
Administrative Agent in connection with the administration of the transactions
contemplated in this Agreement and the other Loan Documents, and the
preparation, negotiation, execution, and delivery of any waiver, amendment, or
consent by the Lenders relating to this Agreement or the other Loan Documents,
including, but not limited to, all reasonable out-of-pocket expenses of the
Administrative Agent in connection with their periodic field audits, a fee of
$1,000 per day (as may be increased from time to time by the Administrative
Agent), per auditor, plus reasonable out-of-pocket expenses for each field audit
of the Administrative Agent performed by personnel employed by the
Administrative Agent, and the reasonable fees and disbursements of counsel for
the Administrative Agent;

 

(c)                                  (i) All out-of-pocket costs and expenses of
the Administrative Agent in connection with any restructuring, refinancing, or
“work out” of the transactions contemplated by this Agreement, and of obtaining
performance under this Agreement and the other Loan Documents, and all
out-of-pocket costs and expenses of collection of the Administrative Agent if
default is made in the payment of the Obligations, which in each case shall
include fees and out-of-pocket expenses of counsel for the Administrative Agent,
and the fees and out-of-pocket expenses of any experts of the Administrative
Agent, or consultants of the Administrative Agent and (ii) in addition to the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the Borrower Parties shall reimburse the other members of the Lender
Group for their out-of-pocket costs and expenses in connection with obtaining
performance under this Agreement and the other Loan Documents, and all
out-of-pocket costs and expenses of collection if default is made in the payment
of the Obligations, provided, however, out-of-pocket costs and expenses of
counsel shall be limited to one counsel for the Lender Group (in addition to the
Administrative Agent’s counsel referred to above); and

 

(d)                                 All taxes, assessments, general or special,
and other charges levied on, or assessed, placed or made against any of the
Collateral, any Revolving Loan Notes or the Obligations.

 

Section 11.3                                Waivers.  The rights and remedies of
the Lender Group under this Agreement, the other Loan Documents and the Bank
Products Documents shall be cumulative and not exclusive of any rights or
remedies which they would otherwise have.  No failure or delay by the Lender
Group, or any of them, or the Majority Lenders in

 

124

--------------------------------------------------------------------------------


 

exercising any right shall operate as a waiver of such right.  The Lender Group
expressly reserves the right to require strict compliance with the terms of this
Agreement in connection with any funding of a request for an Advance.  In the
event the Lenders decide to fund a request for an Advance at a time when the
Borrowers are not in strict compliance with the terms of this Agreement, such
decision by the Lenders shall not be deemed to constitute an undertaking by the
Lenders to fund any further requests for Advances or preclude the Lenders from
exercising any rights available to the Lenders under the Loan Documents or at
law or equity.  Any waiver or indulgence granted by the Lenders or by the
Majority Lenders shall not constitute a modification of this Agreement, except
to the extent expressly provided in such waiver or indulgence, or constitute a
course of dealing by the Lenders at variance with the terms of the Agreement
such as to require further notice by the Lenders of the Lenders’ intent to
require strict adherence to the terms of the Agreement in the future.  Any such
actions shall not in any way affect the ability of the Lenders, in their
discretion, to exercise any rights available to them under this Agreement or
under any other agreement, whether or not the Lenders are party, relating to the
Borrowers.

 

Section 11.4                                Set-Off.  In addition to any rights
now or hereafter granted under Applicable Law and not by way of limitation of
any such rights, except to the extent limited by Applicable Law, at any time
that an Event of Default exists, each member of the Lender Group and each
subsequent holder of the Obligations is hereby authorized by the Borrower
Parties at any time or from time to time, without notice to the Borrower Parties
or to any other Person, any such notice being hereby expressly waived, to
set-off and to appropriate and apply any and all deposits (general or special,
time or demand, including, but not limited to, Funded Debt evidenced by
certificates of deposit, in each case whether matured or unmatured, but not
including any amounts held by any member of the Lender Group or any of its
Affiliates in any escrow or custodial account) and any other Funded Debt at any
time held or owing by any member of the Lender Group or any such holder to or
for the credit or the account of any Borrower Party, against and on account of
the obligations and liabilities of the Borrower Parties, to any member of the
Lender Group or any such holder under this Agreement, any Revolving Loan Notes,
any other Loan Document and any Bank Products Documents, including, but not
limited to, all claims of any nature or description arising out of or connected
with this Agreement, any Revolving Loan Notes, any other Loan Document or any
Bank Products Document, irrespective of whether or not (a) the Lender Group
shall have made any demand hereunder or (b) the Lender Group shall have declared
the principal of and interest on the Loans and any Revolving Loan Notes and
other amounts due hereunder to be due and payable as permitted by Section 9.2
and although said obligations and liabilities, or any of them, shall be
unmatured.  Any sums obtained by any member of the Lender Group or by any
subsequent holder of the Obligations shall be subject to the application of
payments provisions of Article 2.

 

125

--------------------------------------------------------------------------------


 

Section 11.5                                Assignment.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by any Borrower Party without such consent shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Affiliates of the Administrative Agent) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Any Lender may assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Loan Commitment and the
Loans at the time owing to it and, if applicable, all or a portion of its Letter
of Credit Commitment and excluding rights and obligations with respect to Bank
Products Documents); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender’s portion of the Revolving
Loan Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Revolving Loan Commitment of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent), shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Default exists, the Administrative
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed), and (ii) the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 (unless such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund), and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.  Subject to acceptance and recording thereof by
the Administrative Agent pursuant to paragraph (c) of this Section, from and
after the effective date specified in each Assignment and Acceptance, the
Eligible Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections
2.8(b), 2.9, 6.18, 12.3 and 12.5).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a

 

126

--------------------------------------------------------------------------------


 

participation in such rights and obligations in accordance with paragraph (d) of
this Section.

 

(c)                                  The Administrative Agent, acting solely for
this purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
portion of the Revolving Loan Commitment of, and principal amount of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                                 Any Lender may, without the consent of, or
notice to, the Borrower Parties or the Administrative Agent, sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Loan Commitment and/or the Loans owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers and the Lender Group
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 11.12(a)(i) that affects such
Participant.  Subject to paragraph (e) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.8(b), 2.9,
6.18, 6.19(c) and 12.3 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.4 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.8(b) as though it were a Lender.

 

(e)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.8(b) or Section 12.3 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Administrative Borrower’s prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.8(b) unless the Administrative
Borrower is notified of

 

127

--------------------------------------------------------------------------------


 

the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.8(b) as though it were a
Lender.

 

(f)                                    Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including without limitation
(i) any pledge or assignment to secure obligations to a Federal Reserve Bank and
(ii) in the case of any Lender that is a Fund, any pledge or assignment of all
or any portion of such Lender’s rights under this Agreement to any holders of
obligations owed, or securities issued, by such Lender as security for such
obligations or securities, or to any trustee for, or any other representative
of, such holders, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 11.6                                Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but all such separate counterparts shall together constitute but one
and the same instrument.  In proving this Agreement or any other Loan Document
in any judicial proceedings, it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom such enforcement
is sought.  Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.

 

Section 11.7                                Governing Law.  This Agreement and
the other Loan Documents shall be construed in accordance with and governed by
the laws of the State of New York, without regard to the conflict of laws
principles thereof, except to the extent otherwise provided in the Loan
Documents.

 

Section 11.8                                Severability.  Any provision of this
Agreement which is prohibited or unenforceable shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof in that jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 11.9                                Headings.  Headings used in this
Agreement are for convenience only and shall not be used in connection with the
interpretation of any provision hereof.

 

Section 11.10                          Source of Funds.  Notwithstanding the use
by the Lenders of the Base Rate and the Eurodollar Rate as reference rates for
the determination of interest on the Loans, the Lenders shall be under no
obligation to obtain funds from any particular source in order to charge
interest to the Borrowers at interest rates tied to such reference rates.

 

Section 11.11                          Entire Agreement.  THIS WRITTEN
AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, REPRESENTS THE

 

128

--------------------------------------------------------------------------------


 

FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  Each Borrower Party
represents and warrants to the Lender Group that it has read the provisions of
this Section 11.11 and discussed the provisions of this Section 11.11 and the
rest of this Agreement with counsel for such Borrower Party, and such Borrower
Party acknowledges and agrees that the Lender Group is expressly relying upon
such representations and warranties of such Borrower Party (as well as the other
representations and warranties of such Borrower Party set forth in this
Agreement and the other Loan Documents) in entering into this Agreement.

 

Section 11.12                          Amendments and Waivers.

 

(a)                                  Neither this Agreement, any other Loan
Document nor any term hereof or thereof may be amended orally, nor may any
provision hereof be waived orally but only by an instrument in writing signed by
the Majority Lenders, or in the case of Loan Documents executed by the
Administrative Agent (and not the other members of the Lender Group), signed by
the Administrative Agent and approved by the Majority Lenders and, in the case
of an amendment, also by the Borrowers, except that:  (i) the consent of each of
the Lenders and, in the case of an amendment, the Borrowers, shall be required
for (A) any sale or release of, or the subordination of the Administrative
Agent’s security interest in, any material Collateral except in conjunction with
sales or transfers of Collateral permitted hereunder, (B) except in conjunction
with sales or transfers of Collateral or Subsidiaries or other transactions
permitted hereunder, any release of any guarantor of the Obligations, (C) any
extensions, postponements or delays of the Maturity Date or the scheduled date
of payment of interest or principal or fees, or any reduction of principal
(without a corresponding payment with respect thereto), or reduction in the rate
or amount of interest or fees due to the Lenders hereunder or under any other
Loan Documents, (D) any amendment of this Section 11.12 or of the definition of
“Majority Lenders” or any other provision of the Loan Documents specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, (E) any
amendment increasing the Revolving Loan Commitments (it being understood and
agreed that a waiver of any Default or Event of Default or modification of any
of the defined terms contained herein (other than those defined terms
specifically addressed in this Section 11.12) shall not constitute a change in
the terms of the Revolving Loan Commitments of any Lender), (F) any amendment to
the definition of Borrowing Base (including, without limitation, increasing the
amounts or percentages set forth therein) or any amendment to any of the defined
terms used therein, (G) any amendment to the definition of “Availability” or any
of the defined terms used therein, (H) any amendment to Section 2.10 or
Section 2.11 and (I) any amendment to the definition of Revolving Commitment
Ratio or any of the defined terms used therein; (ii) the consent of the
Administrative Agent, the Majority Lenders and the Borrowers shall be required
for any amendment to Section 2.1(f) or

 

129

--------------------------------------------------------------------------------


 

Article 10; (iii) the consent of the Issuing Banks, the Majority Lenders and the
Borrowers shall be required for any amendment to Sections 2.1(c) or 2.15 or the
definition of “Letter of Credit Commitment”; (iv) the consent of the Guarantors
and the Majority Lenders shall be required for any amendment to Article 3;
(v) the consent of the Swing Bank, the Majority Lenders and the Borrowers shall
be required for any amendment to Section 2.1(d) or Section 2.2(g); (vi) the
consent of the Administrative Agent only shall be required to amend Schedule
1(a) to reflect assignments of the Revolving Loan Commitments and Loans in
accordance with this Agreement.  In addition to the required consents set forth
above, if SunTrust Bank or any Affiliate thereof has entered into a Lender Hedge
Agreement with any Borrower Party and SunTrust Bank is no longer the
Administrative Agent or a Lender, the consent of SunTrust Bank or such Affiliate
shall be required for any amendment to Section 2.11 or any amendment described
in clause (i)(A) above.  Any amendment, modification, waiver, consent,
termination or release of any Bank Products Documents may be effected by the
parties thereto without the consent of the Lender Group.

 

(b)                                 Each Lender grants to the Administrative
Agent the right to purchase all (but not less than all) of such Lender’s portion
of the Revolving Loan Commitment, Letter of Credit Commitment, the Loans and
Letter of Credit Obligations owing to it and any Revolving Loan Notes held by it
and all of its rights and obligations hereunder and under the other Loan
Documents at a price equal to the outstanding principal amount of the Loans
payable to such Lender plus any accrued but unpaid interest on such Loans and
accrued but unpaid commitment fees and letter of credit fees owing to such
Lender plus the amount necessary to cash collateralize any Letters of Credit
issued by such Lender, which right may be exercised by the Administrative Agent
if such Lender refuses to execute any amendment, waiver or consent which
requires the written consent of all of the Lenders and to which the Majority
Lenders, the Administrative Agent and the Borrowers have agreed.  Each Lender
agrees that if the Administrative Agent exercises its option hereunder, it shall
promptly execute and deliver an Assignment and Acceptance and other agreements
and documentation necessary to effectuate such assignment.  The Administrative
Agent may assign its purchase rights hereunder to any assignee if such
assignment complies with the requirements of Section 11.5(b).

 

(c)                                  If any fees are paid to the Lenders as
consideration for amendments, waivers or consents with respect to this
Agreement, at Administrative Agent’s election, such fees may be paid only to
those Lenders that agree to such amendments, waivers or consents within the time
specified for submission thereof.

 

Section 11.13                          Other Relationships.  No relationship
created hereunder or under any other Loan Document shall in any way affect the
ability of any member of the Lender Group to enter into or maintain business
relationships with the Borrowers, or any of its Affiliates, beyond the
relationships specifically contemplated by this Agreement and the other Loan
Documents.

 

130

--------------------------------------------------------------------------------


 

Section 11.14                          Pronouns.  The pronouns used herein shall
include, when appropriate, either gender and both singular and plural, and the
grammatical construction of sentences shall conform thereto.

 

Section 11.15                          Disclosure.  The Borrower Parties agree
that the Administrative Agent shall have the right, with the consent of the
Administrative Borrower (such consent not to be unreasonably withheld), to issue
press releases regarding the making of the Loans and the issuance and the
Revolving Loan Commitment to the Borrowers pursuant to the terms of this
Agreement.

 

Section 11.16                          Replacement of Lender.  In the event that
a Replacement Event (as defined below) occurs and is continuing with respect to
any Lender, the Administrative Borrower may designate another financial
institution (such financial institution being herein called a “Replacement
Lender”) acceptable to the Administrative Agent, and which is not a Borrower or
an Affiliate of any Borrower, to assume such Lender’s Revolving Loan Commitment
hereunder, to purchase the Loans and participations of such Lender and such
Lender’s rights hereunder and (if such Lender is an Issuing Bank) to issue
Letters of Credit in substitution for all outstanding Letters of Credit issued
by such Lender, without recourse to or representation or warranty by, or expense
to, such Lender for a purchase price equal to the outstanding principal amount
of the Loans payable to such Lender plus any accrued but unpaid interest on such
Loans and accrued but unpaid commitment fees and letter of credit fees owing to
such Lender plus amounts necessary to cash collateralize any Letters of Credit
issued by such Lender, and upon such assumption, purchase and substitution, and
subject to the execution and delivery to the Administrative Agent by the
Replacement Lender of documentation satisfactory to the Administrative Agent
(pursuant to which such Replacement Lender shall assume the obligations of such
original Lender under this Agreement), the Replacement Lender shall succeed to
the rights and obligations of such Lender hereunder and such Lender shall no
longer be a party hereto or have any rights hereunder provided that the
obligations of the Borrowers to indemnify such Lender with respect to any event
occurring or obligations arising before such replacement shall survive such
replacement.  “Replacement Event” shall mean, with respect to any Lender,
(a) the commencement of or the taking of possession by, a receiver, custodian,
conservator, trustee or liquidator of such Lender, or the declaration by the
appropriate regulatory authority that such Lender is insolvent or (b) the making
of any claim by any Lender under Sections 2.8(b), 12.3 or 12.5, unless the
changing of the lending office by such Lender would obviate the need of such
Lender to make future claims under such Sections.

 

Section 11.17                          Confidentiality.  No member of the Lender
Group shall disclose any non-public, confidential information regarding the
Borrower Parties or their Subsidiaries (“Confidential Information”) to any other
Person without the consent of the Administrative Borrower, other than (i) to
such member of the Lender Group’s Affiliates and their officers, directors,
employees, agents and advisors, to other members of the Lender Group and, as
contemplated by Section 11.5, to actual or prospective assignees

 

131

--------------------------------------------------------------------------------


 

and participants, and then only on a confidential basis, (ii) as required by any
law, rule or regulation or judicial process, (iii) to any rating agency when
required by it, provided, that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Confidential Information
relating to the Borrower Parties received by it from such member of the Lender
Group, (iv) as requested or required by any state, federal or foreign authority
or examiner regulating banks or banking, and (v) in connection with the exercise
of any remedy hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder.

 

Section 11.18                          Revival and Reinstatement of
Obligations.  If the incurrence or payment of the Obligations by any Borrower or
any Guarantor, or the transfer to the Lender Group of any property, should for
any reason subsequently be declared to be void or voidable under any state or
federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences or other
voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if the Lender Group, or any of them,
is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that the Lender Group, or
any of them, is required or elects to repay or restore, and as to all reasonable
costs, expenses and attorneys fees of the Lender Group related thereto, the
liability of the Borrowers or such Guarantor, as applicable, automatically shall
be revived, reinstated and restored and shall exist as though such Voidable
Transfer had never been made.

 

Section 11.19                          Electronic Transmissions. 
(a) Authorization.  Subject to the provisions of this Section 11.19(a), each of
the Administrative Agent, the Borrower Parties, the Lenders, each Issuing Bank
and each of their Affiliates is authorized (but not required) to transmit, post
or otherwise make or communicate, in its sole discretion, Electronic
Transmissions in connection with any Loan Document and the transactions
contemplated therein.  Each of the Borrower Parties hereby acknowledges and
agrees, and each of the Borrower Parties shall cause each of their Subsidiaries
to acknowledge and agree, that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.

 

(b)                                 Separate Agreements.  All uses of an
E-System shall be governed by and subject to, in addition to the terms and
conditions of this Agreement, separate terms and conditions posted or referenced
in such E-System and related Contractual Obligations executed by Borrower
Parties or the members of the Lender Group in connection with the use of such
E-System.

 

132

--------------------------------------------------------------------------------


 

(c)                                  Limitation of Liability.  All E-Systems and
Electronic Transmissions shall be provided “as is” and “as available”.  None of
Administrative Agent, the Lenders or any of their respective Affiliates warrants
the accuracy, adequacy or completeness of any E-Systems or Electronic
Transmission, and each disclaims all liability for errors or omissions therein. 
No warranty of any kind is made by the Administrative Agent, the Lenders or any
of their respective Affiliates in connection with any E-Systems or Electronic
Communication, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects.  Each of the Borrowers and the other Borrower
Parties agrees that the Lender Group has no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

 

Section 11.20                          Assignment as of the Agreement Date.

 

(a)                                  In accordance with the terms and conditions
of Section 11.5, SunTrust Bank (the “Assignor”) hereby sells and assigns to
Branch Banking & Trust Company, Credit Suisse, Cayman Islands Branch, Regions
Bank and UPS Capital Corporation (collectively, the “Assignees” and each an
“Assignee”), and each Assignee hereby irrevocably purchases and assumes from the
Assignor, that interest in and to the Assignor’s rights and obligations under
the Loan Documents as of the date hereof with respect to the Assignor’s
Revolving Loan Commitment and the assigned portion of such Revolving Loan
Commitment set forth in Section 11.20(f) (as to each Assignee, the “Assigned
Interest” and collectively, the “Assigned Interests”).  After giving effect to
such sale and assignment, each Assignee’s and the Assignor’s Revolving Loan
Commitment will be set forth in Schedule 1(a).  Such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Section 11.20, without representation or warranty by the Assignor.

 

(b)                                 The Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of its Assigned Interest, and
(ii) its Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with this
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
Collateral thereunder, (iii) the financial condition of the Borrowers, any of
their respective Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their respective Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

(c)                                  Each Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and to become a Lender hereunder,

 

133

--------------------------------------------------------------------------------

 

(ii) it meets all requirements of an Eligible Assignee hereunder (subject to
receipt of such consents as may be required hereunder), (iii) from and after the
Agreement Date, it shall be bound by the provisions of this Agreement as a
Lender hereunder and, to the extent of its Assigned Interest, shall have the
obligations of a Lender hereunder, (iv) it has received a copy of this
Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 7.1 and 7.2, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement and to purchase its Assigned
Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Lender that is organized in a jurisdiction other than
the United States or a political subdivision thereof, it has delivered to the
Administrative Agent any documentation required to be delivered by it pursuant
to the terms of this Agreement including, without limitation, under
Section 2.8(b), duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

(d)                                 The effective date of the assignment
provided for in this Section 11.20 shall be the Agreement Date.  The
Administrative Agent hereby waives payment of the processing fee with respect to
each assignment provided for under this Section 11.20.

 

(e)                                  As of the Agreement Date (i) each Assignee
shall be a party to this Agreement and, to the extent of the interest assigned
pursuant to this Agreement, have the rights and obligations of a Lender
hereunder and under the other Loan Documents, and (ii) the Assignor shall, to
the extent of the interest assigned pursuant to this Section 11.20, relinquish
its rights and be released from its obligations under this Agreement and the
other Loan Documents.

 

(f)                                    From and after the Agreement Date, the
Administrative Agent shall make all payments in respect of each Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the applicable Assignee whether such amounts have accrued prior to, on or after
the Agreement Date.  On the Agreement Date, each Assignee shall pay to the
Administrative Agent, for the benefit of the Assignor, its Revolving Commitment
Ratio (as set forth on Schedule 1(a)) of the principal amount of any outstanding
Revolving Loans under this Agreement and the other Loan Documents.  The Assignor
and each Assignee shall make all appropriate adjustments in payments under this
Agreement and the other Loan Documents for periods prior to the Agreement Date
directly between themselves on the Agreement Date.

 

134

--------------------------------------------------------------------------------


 

(i)                                     The Assignor’s Revolving Loan Commitment
and Revolving Commitment Ratio immediately prior to the assignment contemplated
by this Section 11.20:

 

 

SunTrust Bank:

 

$105,000,000/60.0000000%

 

 

(ii)                                  Each Assignee’s Revolving Loan Commitment
and Revolving Commitment Ratio immediately prior to the assignment contemplated
by this Section 11.20:

 

 

Branch Banking & Trust Company:

 

$0.00/0.00%

 

 

Credit Suisse, Cayman Islands Branch:

 

$0.00/0.00%

 

 

Regions Bank:

 

$0.00/0.00%

 

 

UPS Capital Corporation:

 

$0.00/0.00%

 

 

(iii)                               Each Assignee’s Revolving Loan Commitment
and Revolving Commitment Ratio immediately after the assignment contemplated by
this Section 11.20:

 

 

Branch Banking & Trust Company:

 

$20,000,000/11.4285714%

 

 

Credit Suisse, Cayman Islands Branch:

 

$10,000,000/5.7142857%

 

 

Regions Bank:

 

$20,000,000/11.4285714%

 

 

UPS Capital Corporation:

 

$15,000,000/8.5714286%

 

 

(iv)                              The Assignor’s Revolving Loan Commitment and
Revolving Commitment Ratio immediately after the assignment to Assignees
contemplated by this Section 11.20:

 

 

SunTrust Bank:

 

$40,000,000/22.8571429%

 

 

Section 11.21                          Amendment and Restatement.

 

(a)                                  Each Borrower Party acknowledges and agrees
that the security interests and Liens (as defined in the Existing Credit
Agreement) granted to the Administrative Agent pursuant to the Existing Credit
Agreement and the other Security Documents (as defined in the Existing Credit
Agreement), shall remain outstanding and in full force and effect, without
interruption or impairment of any kind, in accordance with the Existing Credit
Agreement and shall continue to secure the Obligations except to the extent such
Security Documents are amended, restated, modified or otherwise supplemented on
the Agreement Date.

 

135

--------------------------------------------------------------------------------


 

(b)                                 Each Borrower Party acknowledges and agrees
that (i) the Obligations represent, among other things, the amendment,
restatement, renewal, extension, consolidation and modification of the
Obligations (as defined in the Existing Credit Agreement) arising in connection
with the Existing Credit Agreement and other Loan Documents (as defined in the
Existing Credit Agreement) executed in connection therewith; (ii) the Borrower
Parties intend that the Existing Credit Agreement and the other Loan Documents
(as defined in the Existing Credit Agreement) executed in connection therewith
and the collateral pledged thereunder shall secure, without interruption or
impairment of any kind, all existing Obligations (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement and the other Loan
Documents (as defined in the Existing Credit Agreement) executed in connection
therewith, as they may be amended, restated, renewed, extended, consolidated and
modified hereunder, together with all other obligations hereunder; (iii) all
Liens (as defined in the Existing Credit Agreement) evidenced by the Loan
Documents (as defined in the Existing Credit Agreement) executed in connection
therewith are hereby ratified, confirmed and continued; and (iv) the Loan
Documents are intended to restate, renew, extend, consolidate, amend and modify
the Existing Credit Agreement and the other Loan Documents (as defined in the
Existing Credit Agreement) executed in connection therewith.

 

Each Borrower Party intends that (i) the provisions of the Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) executed in connection therewith, to the extent restated, renewed,
extended, consolidated, amended and modified hereby and by the other Loan
Documents, be hereby superseded and replaced by the provisions hereof and of the
other Loan Documents; (ii) the Revolving Loan Notes restate, renew, extend,
consolidate, amend, modify, replace, are substituted for and supersede in their
entirety, but do not extinguish, the Obligations (as defined in the Existing
Credit Agreement) arising under the Revolving Loan Notes (as defined in the
Existing Credit Agreement) issued pursuant to the Existing Credit Agreement; and
(iii) by entering into and performing their respective obligations hereunder,
this transaction shall not constitute a novation.

 

ARTICLE 12.

 

YIELD PROTECTION

 

Section 12.1                                Eurodollar Rate Basis
Determination.  Notwithstanding anything contained herein which may be construed
to the contrary, if with respect to any proposed Eurodollar Advance for any
Eurodollar Advance Period, the Administrative Agent determines that deposits in
Dollars (in the applicable amount) are not being offered to leading banks in the
London interbank market for such Eurodollar Advance Period, the Administrative
Agent shall forthwith give notice thereof to the Administrative Borrower and the
Lenders, whereupon until the Administrative Agent notifies the Administrative

 

136

--------------------------------------------------------------------------------


 

Borrower that the circumstances giving rise to such situation no longer exist,
the obligations of the Lenders to make Eurodollar Advances shall be suspended.

 

Section 12.2                                Illegality.  If any change in
Applicable Law, any change in the interpretation or administration of any
Applicable Law by any governmental authority, central bank, or comparable agency
charged with the interpretation or administration thereof, or any change in
compliance with Applicable Law as a result of compliance by any Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank, or comparable agency after the Agreement Date, shall
make it unlawful for any Lender to make, maintain, or fund its Eurodollar
Advances, such Lender shall so notify the Administrative Agent, and the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Administrative Borrower.  Before giving any notice to the Administrative
Agent pursuant to this Section 12.2, such Lender shall designate a different
lending office if such designation will avoid the need for giving such notice
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender.  Upon receipt of such notice, notwithstanding anything contained in
Article 2, the Borrowers shall repay in full the then outstanding principal
amount of each affected Eurodollar Advance of such Lender, together with accrued
interest thereon, either (a) on the last day of the then current Eurodollar
Advance Period applicable to such Eurodollar Advance if such Lender may lawfully
continue to maintain and fund such Eurodollar Advance to such day or
(b) immediately if such Lender may not lawfully continue to fund and maintain
such Eurodollar Advance to such day.  Concurrently with repaying each affected
Eurodollar Advance of such Lender, notwithstanding anything contained in
Article 2, the Borrowers shall borrow a Base Rate Advance from such Lender, and
such Lender shall make such Advance in an amount such that the outstanding
principal amount of the Revolving Loans held by such Lender shall equal the
outstanding principal amount of such Revolving Loans immediately prior to such
repayment.

 

Section 12.3                                Increased Costs.

 

(a)                                  If any change in Applicable Law, any change
in the interpretation or administration of any Applicable Law by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof or any change in compliance with
Applicable Law as a result of any request or directive (whether or not having
the force of law) of such governmental authority, central bank, or comparable
agency after the Agreement Date:

 

(i)                                     Shall subject any Lender to any tax,
duty, or other charge with respect to its obligation to make Eurodollar
Advances, or its Eurodollar Advances, or shall change the basis of taxation of
payments to any Lender of the principal of or interest on its Eurodollar
Advances or in respect of any other amounts due under this Agreement in respect
of its Eurodollar Advances or its

 

137

--------------------------------------------------------------------------------


 

obligation to make Eurodollar Advances (except for changes in the rate of tax on
the overall net income of such Lender);

 

(ii)                                  Shall impose, modify, or deem applicable
any reserve (including, without limitation, any imposed by the Board of
Governors of the Federal Reserve System, but excluding any included in an
applicable Eurodollar Reserve Percentage), special deposit, assessment, or other
requirement or condition against assets of, deposits (other than as described in
Section 12.5) with or for the account of, or commitments or credit extended by
any Lender, or shall impose on any Lender or the eurodollar interbank borrowing
market any other condition affecting its obligation to make such Eurodollar
Advances or its Eurodollar Advances; and the result of any of the foregoing is
to increase the cost to such Lender of making or maintaining any such Eurodollar
Advances, or to reduce the amount of any sum received or receivable by the
Lender under this Agreement or under any Revolving Loan Notes with respect
thereto, and such increase is not given effect in the determination of the
Eurodollar Rate;

 

(iii)                               Shall subject any Issuing Bank or any Lender
to any tax, duty or other charge with respect to the obligation to issue Letters
of Credit, maintain Letters of Credit or participate in Letters of Credit, or
shall change the basis of taxation of payments to any Issuing Bank or any Lender
in respect of amounts drawn under Letters of Credit or in respect of any other
amounts due under this Agreement in respect of Letters of Credit or the
obligation of the Issuing Banks to issue Letters of Credit or maintain Letters
of Credit or the obligation of the Lenders to participate in Letters of Credit
(except for changes in the rate of tax on the overall net income of such Issuing
Bank or any Lender); or

 

(iv)                              Shall impose, modify, or deem applicable any
reserve (including, without limitation, any imposed by the Board of Governors of
the Federal Reserve System), special deposit, assessment, or other requirement
or condition against assets of, deposits (other than as described in
Section 12.5) with or for the account of, or commitments or credit extended by
any Issuing Bank, or shall impose on any Issuing Bank or any Lender any other
condition affecting the obligation to issue Letters of Credit, maintain Letters
of Credit or participate in Letters of Credit; and the result of any of the
foregoing is to increase the cost to such Issuing Bank or any Lender of issuing,
maintaining or participating in any such Letters of Credit or to reduce the
amount of any sum received or receivable by such Issuing Bank or any Lender
under this Agreement with respect thereto,

 

then promptly upon demand by such Lender or such Issuing Bank, the Borrowers
agree to pay, without duplication of amounts due under Section 2.8(b), to such
Lender or such Issuing Bank such additional amount or amounts as will compensate
such Lender or such Issuing Bank for such increased costs.  Each Lender or each
Issuing Bank will promptly notify the Administrative Borrower and the
Administrative Agent of any event of which

 

138

--------------------------------------------------------------------------------


 

it has knowledge, occurring after the date hereof, which will entitle such
Lender or the such Issuing Bank to compensation pursuant to this Section 12.3
and will designate a different lending office if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the sole
judgment of such Lender or such Issuing Bank, be otherwise disadvantageous to
such Lender or such Issuing Bank.

 

(b)                                 A certificate of any Lender or any Issuing
Bank claiming compensation under this Section 12.3 and setting forth the
additional amount or amounts to be paid to it hereunder and calculations
therefor shall be conclusive in the absence of manifest error.  In determining
such amount, such Lender or such Issuing Bank may use any reasonable averaging
and attribution methods.  If any Lender or any Issuing Bank demands compensation
under this Section 12.3, the Borrowers may at any time, upon at least five
(5) Business Days’ prior notice to such Lender, prepay in full the then
outstanding affected Eurodollar Advances of such Lender, together with accrued
interest thereon to the date of prepayment, along with any reimbursement
required under Section 2.9.  Concurrently with prepaying such Eurodollar
Advances, the Borrowers shall borrow a Base Rate Advance, or a Eurodollar
Advance not so affected, from such Lender, and such Lender shall make such
Advance in an amount such that the outstanding principal amount of the Revolving
Loans held by such Lender shall equal the outstanding principal amount of such
Revolving Loans immediately prior to such prepayment.

 

Section 12.4                                Effect On Other Advances.  If notice
has been given pursuant to Sections 12.1, 12.2 or 12.3 suspending the obligation
of any Lender to make any, or requiring Eurodollar Advances of any Lender to be
repaid or prepaid, then, unless and until such Lender (or, in the case of
Section 12.1, the Administrative Agent) notifies the Administrative Borrower
that the circumstances giving rise to such repayment no longer apply, all
Advances which would otherwise be made by such Lender as to the Eurodollar
Advances affected shall, at the option of the Administrative Borrower, be made
instead as Base Rate Advances.

 

Section 12.5                                Capital Adequacy.  If after the
Agreement Date, any Lender or any Issuing Bank (or any Affiliate of the
foregoing) shall have reasonably determined that the adoption of any applicable
law, governmental rule, regulation or order regarding the capital adequacy of
banks or bank holding companies, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by such Lender or such Issuing Bank (or any Affiliate of
the foregoing) with any request or directive regarding capital adequacy (whether
or not having the force of law) of any such governmental authority, central bank
or comparable agency (but only if such adoption, change, request or directive
occurs after the Agreement Date), has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s (or any Affiliate of the
foregoing) capital as a consequence of such Lender’s or such Issuing Bank’s
Revolving Loan Commitment or obligations hereunder to a level below that which
it could have achieved but for such

 

139

--------------------------------------------------------------------------------


 

adoption, change or compliance (taking into consideration such Lender’s or such
Issuing Bank’s (or any Affiliate of the foregoing) policies with respect to
capital adequacy immediately before such adoption, change or compliance and
assuming that such Lender’s or such Issuing Bank’s (or any Affiliate of the
foregoing) capital was fully utilized prior to such adoption, change or
compliance), then, promptly upon demand by such Lender or such Issuing Bank, the
Borrowers shall immediately pay to such Lender or such Issuing Bank such
additional amounts as shall be sufficient to compensate such Lender or such
Issuing Bank for any such reduction actually suffered; provided, however, that
there shall be no duplication of amounts paid to a Lender pursuant to this
sentence and Section 12.3.  A certificate of such Lender or such Issuing Bank
setting forth the amount to be paid to such Lender or such Issuing Bank by the
Borrowers as a result of any event referred to in this paragraph shall, absent
manifest error, be conclusive.

 

ARTICLE 13.

 

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

 

Section 13.1                                Jurisdiction and Service of
Process.  FOR PURPOSES OF ANY LEGAL ACTION OR PROCEEDING BROUGHT BY ANY MEMBER
OF THE LENDER GROUP WITH RESPECT TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
ANY BANK PRODUCTS DOCUMENT, EACH BORROWER PARTY HEREBY IRREVOCABLY SUBMITS TO
THE PERSONAL JURISDICTION OF THE FEDERAL AND STATE COURTS SITTING IN THE COUNTY
OF NEW YORK, STATE OF NEW YORK AND HEREBY IRREVOCABLY DESIGNATES AND APPOINTS,
AS ITS AUTHORIZED AGENT FOR SERVICE OF PROCESS IN THE STATE OF NEW YORK, THE
ADMINISTRATIVE BORROWER, OR SUCH OTHER PERSON AS SUCH BORROWER PARTY SHALL
DESIGNATE HEREAFTER BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE AGENT (THE
“DESIGNEE”).  THE CONSENT TO JURISDICTION HEREIN SHALL NOT BE EXCLUSIVE.  THE
LENDER GROUP SHALL FOR ALL PURPOSES AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR
PART, BE ENTITLED TO TREAT SUCH DESIGNEE OF EACH BORROWER PARTY AS THE
AUTHORIZED AGENT TO RECEIVE FOR AND ON BEHALF OF SUCH BORROWER PARTY SERVICE OF
WRITS, OR SUMMONS OR OTHER LEGAL PROCESS IN THE STATE OF NEW YORK, WHICH SERVICE
SHALL BE DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH BORROWER PARTY SERVED WHEN
DELIVERED TO THE DESIGNEE, WHETHER OR NOT SUCH DESIGNEE GIVES NOTICE TO SUCH
BORROWER PARTY; AND DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE
DEEMED TO BE MADE WHEN PERSONALLY DELIVERED.  IF THE DESIGNEE IS THE
ADMINISTRATIVE BORROWER OR AN AFFILIATE OF THE ADMINISTRATIVE BORROWER, SERVICE
SHALL BE MADE ON DESIGNEE BY DELIVERY TO THE DESIGNEE’S AGENT REGISTERED WITH
THE NEW YORK SECRETARY OF STATE FOR SERVICE OF PROCESS. IN THE EVENT THAT, FOR
ANY

 

140

--------------------------------------------------------------------------------


 

REASON, SUCH DESIGNEE SHALL NO LONGER SERVE AS DESIGNEE FOR A BORROWER PARTY TO
RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK, SUCH BORROWER PARTY SHALL
SERVE AND ADVISE THE ADMINISTRATIVE AGENT THEREOF SO THAT AT ALL TIMES EACH
BORROWER PARTY WILL MAINTAIN AN AGENT TO RECEIVE SERVICE OF PROCESS IN THE STATE
OF NEW YORK ON BEHALF OF SUCH BORROWER PARTY WITH RESPECT TO THIS AGREEMENT, ALL
OTHER LOAN DOCUMENTS AND THE BANK PRODUCTS DOCUMENTS.  IN THE EVENT THAT, FOR
ANY REASON, SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE MANNER DESCRIBED
ABOVE, SUCH SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY LAW.

 

Section 13.2                                Consent to Venue.  EACH BORROWER
PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR
THE LAYING OF VENUE OF ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY BANK PRODUCTS
DOCUMENT BROUGHT IN THE FEDERAL COURTS OF THE UNITED STATES SITTING IN NEW YORK
COUNTY, NEW YORK, AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT,
ACTION, OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

Section 13.3                                Waiver of Jury Trial.  EACH BORROWER
PARTY AND EACH MEMBER OF THE LENDER GROUP TO THE EXTENT PERMITTED BY APPLICABLE
LAW WAIVES, AND OTHERWISE AGREES NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT
AND IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY BORROWER
PARTY, ANY MEMBER OF THE LENDER GROUP OR ANY OF THEIR RESPECTIVE SUCCESSORS OR
ASSIGNS IS A PARTY, AS TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY
OUT OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE BANK PRODUCTS DOCUMENTS AND
THE RELATIONS AMONG THE PARTIES LISTED IN THIS ARTICLE 13.

 

Section 13.4                                The Administrative Borrower.  Each
Borrower hereby irrevocably appoints Parent as the borrowing agent and
attorney-in-fact for all Borrowers (the “Administrative Borrower”), which
appointment shall remain in full force and effect unless and until the
Administrative Agent shall have received prior written notice signed by each
Borrower that such appointment has been revoked and that another Borrower has
been appointed the Administrative Borrower.  Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide the
Administrative Agent with all notices with respect to Loans and Letters of
Credit obtained for the benefit of any Borrower and all other notices and
instructions under this Agreement and (ii) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain

 

141

--------------------------------------------------------------------------------


 

Loans and Letters of Credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement.

 

Section 13.5                                All Obligations to Constitute Joint
and Several Obligations.

 

(a)                                  All Obligations shall constitute joint and
several obligations of the Borrowers and shall be secured by the Administrative
Agent’s Lien upon all of the Collateral, and by all other Liens heretofore, now
or at any time hereafter granted by each Borrower to the Administrative Agent,
for the benefit of the Lender Group, to the extent provided in the Loan
Documents or Bank Product Documents under which such Lien arises.  Each Borrower
expressly represents and acknowledges that it is part of a common enterprise
with the other Borrowers and that any financial accommodations by the
Administrative Agent, and the other members of the Lender Group to any other
Borrower hereunder and under the other Loan Documents and the Bank Product
Documents are and will be of direct and indirect interest, benefit and advantage
to all Borrowers.  Each Borrower acknowledges that any Request for Advance,
Notice of Conversion/Continuation, Notice of Requested Commitment Increase,
Request for Issuance of Letter of Credit or other notice or request given by any
Borrower (including the Administrative Borrower) to the Administrative Agent
shall bind all Borrowers, and that any notice given by the Administrative Agent
or any other member of the Lender Group to any Borrower shall be effective with
respect to all Borrowers.  Each Borrower acknowledges and agrees that each
Borrower shall be liable, on a joint and several basis, for all of the Loans and
other Obligations, regardless of which Borrower actually may have received the
proceeds of any of the Loans or other extensions of credit or have had Letters
of Credit issued hereunder or the amount of such Loans received, Letters of
Credit issued or the manner in which the Administrative Agent or any other
member of the Lender Group accounts among the Borrowers for such Loans, Letters
of Credit or other extensions of credit on its books and records, and further
acknowledges and agrees that Loans and other extensions of credit to any
Borrower inure to the mutual benefit of all of the Borrowers and that the
Administrative Agent and the other members of the Lender Group are relying on
the joint and several liability of the Borrowers in extending the Loans and
other financial accommodations hereunder.  Each Borrower shall be entitled to
subrogation and contribution rights from and against the other Borrowers to the
extent any Borrower is required to pay to any member of the Lender Group any
amount in excess of the Loans advanced directly to, or other Obligations
incurred directly by, such Borrower or as otherwise available under Applicable
Law; provided, however, that such subrogation and contribution rights are and
shall be subject to the terms and conditions of this Section 13.5.

 

(b)                                 In the event any Borrower Party (a “Funding
Borrower Party”) shall make any payment or payments under this Agreement or
shall suffer any loss as a result of any realization upon any collateral granted
by it to secure its obligations hereunder, such Funding Borrower Party shall
have the right to seek contribution payments from each other Borrower Party
(each, a “Contributing Borrower Party”) to the extent permitted by

 

142

--------------------------------------------------------------------------------


 

Applicable Law.  Nothing in this Section 13.5(b) shall affect any Borrower
Party’s joint and several liability to the Lender Group for the entire amount of
its Obligations.  Each Borrower Party covenants and agrees that (i) its right to
receive any contribution hereunder from a Contributing Borrower Party shall be
subordinate and junior in right of payment to all obligations of the Borrower
Parties to the Lender Group hereunder and (ii) it shall not exercise any such
contribution rights unless and until the Obligations shall have been paid in
full in cash (or, with respect to Letters of Credit, cash collateralized or
supported by a letter of credit) and the Revolving Loan Commitments terminated.

 

(c)                                  Nothing in this Section 13.5 shall affect
any Borrower’s joint and several liability to the Lender Group for the entire
amount of its Obligations.  Each Borrower Party covenants and agrees that its
right to receive any contribution hereunder from a contributing Borrower Party
shall be subordinate and junior in right of payment to all Obligations of the
Borrowers to the Lender Group hereunder.  No Borrower Party will exercise any
rights that it may acquire by way of subrogation hereunder or under any other
Loan Document or any Bank Product Document or at law by any payment made
hereunder or otherwise, nor shall any Borrower Party seek or be entitled to seek
any contribution or reimbursement from any other Borrower Party in respect of
payments made by such Borrower Party hereunder or under any other Loan Document
or under any Bank Product Document, until all amounts owing to the Lender Group
on account of the Obligations are paid in full in cash (or, with respect to
Letters of Credit, are either cash collateralized or supported by a letter of
credit) and the Revolving Loan Commitments are terminated.  If any amounts shall
be paid to any Borrower Party on account of such subrogation or contribution
rights at any time when all of the Obligations shall not have been paid in full,
such amount shall be held by such Borrower Party in trust for the Lender Group
segregated from other funds of such Borrower Party, and shall, forthwith upon
receipt by such Borrower Party, be turned over to the Administrative Agent in
the exact form received by such Borrower Party (duly endorsed by such Borrower
Party to the Administrative Agent, if required), to be applied against the
Obligations, whether matured or unmatured, as provided for herein.

 

[remainder of page intentionally left blank]

 

143

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first above
written.

 

 

BORROWERS:

OXFORD INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GUARANTORS:

BEN SHERMAN CLOTHING, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LIONSHEAD CLOTHING COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

OXFORD CARIBBEAN, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

OXFORD GARMENT, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

OXFORD INTERNATIONAL, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

OXFORD OF SOUTH CAROLINA, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PIEDMONT APPAREL CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SFI OF OXFORD ACQUISITION CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TOMMY BAHAMA BEVERAGES, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

TOMMY BAHAMA R&R HOLDINGS, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TOMMY BAHAMA TEXAS BEVERAGES, LLC

 

By:

Tommy Bahama Beverages, LLC, its sole member

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

VIEWPOINT MARKETING, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

OXFORD LOCKBOX, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT,

 

ISSUING BANK AND LENDER:

SUNTRUST BANK, as the Administrative Agent, an Issuing Bank, a Lender and the
Swing Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Schedule 1(a)

 

Revolving Loan Commitments:

 

Lender

 

Revolving Loan Commitment

 

Revolving Commitment Ratio

 

SunTrust Bank

 

$

40,000,000

 

22.8571429

%

Bank of America, N.A.

 

$

35,000,000

 

20.0000000

%

JPMorgan Chase Bank, N.A.

 

$

15,000,000

 

8.5714286

%

Israel Discount Bank of New York

 

$

10,000,000

 

5.7142857

%

PNC Bank National Association

 

$

10,000,000

 

5.7142857

%

Branch Banking & Trust Company

 

$

20,000,000

 

11.4285714

%

Credit Suisse, Cayman Islands Branch

 

$

10,000,000

 

5.7142857

%

Regions Bank

 

$

20,000,000

 

11.4285714

%

UPS Capital Corporation

 

$

15,000,000

 

8.5714286

%

Totals

 

$

175,000,000

 

100

%

 

Letter of Credit Commitments:

 

Issuing Bank

 

Letter of Credit Commitment

 

SunTrust Bank

 

$

175,000,000

 

Bank of America, N.A.

 

$

175,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 1(b)

 

Permitted Liens

 

As of the Agreement Date, Parent and the Borrower Parties have some or all of
the following bonds in effect.  Unrecorded liens secured by such bonds may exist
as of the Agreement Date.

 

Dt Rec’d

 

Period

 

Description

 

Surety
Bond #

 

Customs
Bond #

 

 

 

 

 

 

 

 

 

09/20/06

 

01/11/07 - 1/11/08

 

CF 301 Importer Broker 113.62 - Oxford/BS

 

051215013

 

990608275

09/19/06

 

01/11/07 - 1/11/08

 

CF 301 Importer Broker 113.62 - Reconciliation Rider - Oxford/BS

 

051215013

 

990608275

05/20/06

 

08/25/07 - 08/24/08

 

CF 301 - International Carrier

 

011494809

 

178813283

05/25/07

 

05/01/07 - 05/01/08

 

Non-Resident GST Bond - Powerhouse

 

100804584

 

 

03/17/08

 

03/01/08 - 03/01/09

 

Customs Bond, RNW - SFI

 

104617802

 

 

04/01/08

 

04/27/08 - 04/27/09

 

CF 301 Importer Broker 113.62 - TB

 

070405004

 

9907E1753

04/01/08

 

04/27/08 - 04/27/09

 

CF 301 Importer Broker 113.62 -Reconciliation Rider - TB

 

070405004

 

9907E1753

09/17/07

 

09/17/07 - 09/17/08

 

Oxford Ind., Inc. vs Commonwealth of PA Appeal Bond

 

104937884

 

 

09/05/06

 

08/25/07 - 08/25/08

 

Sales and Use Tax Bond - BS Desert Passage

 

104796452

 

 

07/09/07

 

07/27/07 - 07/27/08

 

Sales and Use Tax Bond - TB LV Boulevard

 

104041218

 

 

07/09/07

 

07/27/07 - 07/27/08

 

Sales and Use Tax Bond - TB LV Fashion Show

 

104041219

 

 

09/24/07

 

10/19/07 - 10/19/08

 

Sales and Use Tax Bond - TB Primm

 

104145178

 

 

09/24/07

 

10/04/07 - 10/04/08

 

Sales and Use Tax Bond - TB Forum @ Caesar’s

 

104322064

 

 

09/24/07

 

10/04/07 - 10/04/08

 

Sales and Use Tax Bond - Indigo Palms @ Caesars

 

104322065

 

 

12/05/07

 

11/19/07 - 11/19/08

 

Sales and Use Tax Bond - LV Town Center

 

105023392

 

 

01/15/08

 

01/12/08 - 01/12/09

 

Utility Deposit Bond acct# 2909948

 

104416438

 

 

04/01/08

 

04/25/08 - 04/25/09

 

TB Alcohol License Bond

 

104517903

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1(c)

 

Certain Excluded Subsidiaries

 

Patch Licensing LLC

Oxford Industries Foundation, Inc..

 

--------------------------------------------------------------------------------


 

Schedule L-1

 

Existing Letters of Credit

 

See attached as of the date set forth therein.

 

--------------------------------------------------------------------------------

 

OXFORD INDUSTRIES, INC.

OUTSTANDING LETTERS OF CREDIT

As Of August 14, 2008

 

 

 

 

TOTAL $

 

Issuing

 

 

 

OUTSTANDING

 

Country

 

 

 

 

 

 

 

SUNTRUST BANK STANDBY L/C

 

$

2,808,022.82

 

USA

 

 

 

 

 

 

 

BANK OF AMERICA

 

2,430,484.06

 

USA

 

 

 

 

 

 

 

BANK OF AMERICA

 

9,493,787.65

 

HK

 

 

 

 

 

 

 

STANDARD CHARTERED

 

1,955,534.73

 

HK

 

 

 

 

 

 

 

TOTAL Oxford SBLC’s

 

$

2,808,022.82

 

 

 

TOTAL Oxford Trade LC’s

 

13,879,806.44

 

 

 

SUNTRUST BANK STANDBY L/C

 

 

 

 

 

 

 

$

16,687,829.26

 

 

 

 

--------------------------------------------------------------------------------


 

SUNTRUST BANK

 

AS OF AUGUST 8, 2007

 

REFERENCE

 

BENEFICIARY

 

AMOUNT OUTSTANDING

 

ISSUE DATE

 

EXPIRATION

F503336

 

ACE AMERICAN INSURANCE COMPANY

 

$

434,711.00

 

5/20/2002

 

6/27/2009

F840821

 

11 WEST 42 REALTY INVESTORS, L.L.C.

 

$

86,471.00

 

3/17/2003

 

6/27/2009

F843377

 

HARTFORD FIRE INSURANCE COMPANY

 

$

1,560,000.00

 

6/24/2004

 

6/27/2009

F847642

 

428 WESTLAKE LLC

 

$

430,772.82

 

12/19/2005

 

11/14/2008

F848048

 

WV SUB, L.L.C.

 

$

190,000.00

 

3/1/2006

 

12/31/2008

F848671

 

TEACHERS INSURANCE ANNUITY

 

$

106,068.00

 

6/29/2006

 

12/31/2008

 

 

 

 

 

 

 

 

 

 

 

 

 

$

2,808,022.82

 

 

 

 

 

--------------------------------------------------------------------------------


 

BANK OF AMERICA - USA

 

Beneficiary Country

 

Issue
Date

 

Expiry
Date

 

Outstanding
Liability USD

 

 

 

 

 

 

 

 

 

TAIWAN

 

05 Dec 2007

 

22 Sep 2008

 

173,743.47

 

VIETNAM

 

07 Jan 2008

 

21 Aug 2008

 

18,486.39

 

KOREA (SOUTH)

 

30 Jan 2008

 

22 Oct 2008

 

95,588.28

 

INDIA

 

19 May 2008

 

21 Oct 2008

 

49,344.21

 

TAIWAN

 

23 Jun 2008

 

22 Oct 2008

 

735,542.65

 

INDIA

 

09 Jul 2008

 

24 Nov 2008

 

145,788.96

 

Ely and Walker Subtotal:

 

 

 

 

 

1,218,493.96

 

 

 

 

 

 

 

 

 

CHINA

 

16 Jul 2008

 

01 Sep 2008

 

12,252.47

 

INDIA

 

24 Jul 2008

 

25 Aug 2008

 

84,975.00

 

INDIA

 

04 Aug 2008

 

05 Sep 2008

 

95,568.55

 

INDIA

 

14 Aug 2008

 

15 Sep 2008

 

88,798.88

 

Lanier Clothes Subtotal:

 

 

 

 

 

281,594.90

 

 

 

 

 

 

 

 

 

KOREA (SOUTH)

 

28 Jul 2008

 

03 Sep 2008

 

62,819.93

 

 

 

11 Aug 2008

 

11 Aug 2009

 

64,900.95

 

 

 

11 Aug 2008

 

11 Aug 2009

 

73,264.80

 

HONG KONG

 

30 Jun 2008

 

31 Jul 2008

 

282,426.38

 

HONG KONG

 

30 Jun 2008

 

09 Aug 2008

 

29,423.05

 

HONG KONG

 

30 Jun 2008

 

31 Jul 2008

 

1,468.44

 

HONG KONG

 

30 Jun 2008

 

06 Sep 2008

 

258,854.30

 

HONG KONG

 

28 Jul 2008

 

28 Aug 2008

 

116,466.11

 

HONG KONG

 

28 Jul 2008

 

30 Aug 2008

 

14,097.04

 

HONG KONG

 

06 Aug 2008

 

13 Sep 2008

 

26,674.20

 

Tommy Bahama Subtotal:

 

 

 

 

 

930,395.20

 

 

 

 

 

 

 

 

 

 

 

 

 

GRAND TOTAL

 

$

2,430,484.06

 

 

--------------------------------------------------------------------------------


 

BANK OF AMERICA - HONG KONG

 

Issue Date

 

Expiry Date

 

Maturity Date

 

Cur

 

O/S Amount (USD)

 

26-Feb-08

 

23-Aug-08

 

—

 

USD

 

34,518.74

 

26-Feb-08

 

20-Aug-08

 

—

 

USD

 

31,017.84

 

26-Feb-08

 

26-Jun-08

 

—

 

USD

 

28,210

 

03-Mar-08

 

10-Aug-08

 

—

 

USD

 

23,574.20

 

31-Mar-08

 

05-Sep-08

 

—

 

USD

 

228,961.97

 

14-Apr-08

 

04-Aug-08

 

—

 

USD

 

18,613.23

 

17-Apr-08

 

16-Jul-08

 

—

 

USD

 

64,800

 

21-Apr-08

 

02-Sep-08

 

—

 

USD

 

23,474.80

 

25-Apr-08

 

19-Aug-08

 

—

 

USD

 

108,844.92

 

06-May-08

 

10-Sep-08

 

—

 

USD

 

49,735.46

 

08-May-08

 

07-Aug-08

 

—

 

USD

 

134,337.67

 

13-May-08

 

01-Aug-08

 

—

 

USD

 

4.02

 

13-May-08

 

10-Aug-08

 

—

 

USD

 

17,405.22

 

13-May-08

 

21-Sep-08

 

—

 

USD

 

46,355.36

 

15-May-08

 

17-Aug-08

 

—

 

USD

 

27,417.69

 

15-May-08

 

08-Sep-08

 

—

 

USD

 

102,088.56

 

15-May-08

 

05-Sep-08

 

—

 

USD

 

185,358.86

 

15-May-08

 

16-Sep-08

 

—

 

USD

 

111,101.90

 

15-May-08

 

06-Oct-08

 

—

 

USD

 

58,644.58

 

16-May-08

 

15-Aug-08

 

—

 

USD

 

935,428.29

 

20-May-08

 

23-Aug-08

 

—

 

USD

 

231,559.02

 

21-May-08

 

11-Aug-08

 

—

 

USD

 

32,592.11

 

27-May-08

 

25-Aug-08

 

—

 

USD

 

118,399.28

 

30-May-08

 

12-Aug-08

 

—

 

USD

 

270,060.90

 

03-Jun-08

 

05-Aug-08

 

—

 

USD

 

21,446.78

 

05-Jun-08

 

05-Aug-08

 

—

 

USD

 

97,115.94

 

06-Jun-08

 

14-Oct-08

 

—

 

USD

 

94,946.78

 

 

--------------------------------------------------------------------------------


 

06-Jun-08

 

06-Oct-08

 

—

 

USD

 

408,060.40

 

13-Jun-08

 

22-Aug-08

 

—

 

USD

 

29,352

 

20-Jun-08

 

20-Aug-08

 

—

 

USD

 

58,858.30

 

24-Jun-08

 

16-Aug-08

 

—

 

USD

 

30,805.01

 

25-Jun-08

 

16-Aug-08

 

—

 

USD

 

26,723.08

 

25-Jun-08

 

05-Sep-08

 

—

 

USD

 

5,327.70

 

26-Jun-08

 

22-Aug-08

 

—

 

USD

 

23,790.38

 

08-Jul-08

 

27-Aug-08

 

—

 

USD

 

11,258.97

 

09-Jul-08

 

06-Oct-08

 

—

 

USD

 

3,649,067.94

 

09-Jul-08

 

05-Sep-08

 

—

 

USD

 

35,884.80

 

18-Jul-08

 

30-Sep-08

 

—

 

USD

 

117,918.05

 

24-Jul-08

 

10-Oct-08

 

—

 

USD

 

168,882.89

 

24-Jul-08

 

05-Sep-08

 

—

 

USD

 

326,584.16

 

29-Jul-08

 

22-Sep-08

 

—

 

USD

 

13,431.23

 

05-Aug-08

 

26-Sep-08

 

—

 

USD

 

40,371.71

 

05-Aug-08

 

10-Oct-08

 

—

 

USD

 

184,283.76

 

05-Aug-08

 

17-Nov-08

 

—

 

USD

 

28,680.75

 

05-Aug-08

 

17-Dec-08

 

—

 

USD

 

53,120.16

 

05-Aug-08

 

10-Dec-08

 

—

 

USD

 

48,264.56

 

07-Aug-08

 

02-Dec-08

 

—

 

USD

 

20,390.50

 

12-Aug-08

 

16-Sep-08

 

—

 

USD

 

7,546.50

 

12-Aug-08

 

14-Oct-08

 

—

 

USD

 

140,180.45

 

13-Aug-08

 

14-Oct-08

 

—

 

USD

 

937,435.97

 

14-Aug-08

 

29-Jan-09

 

—

 

USD

 

18,680.08

 

14-Aug-08

 

10-Oct-08

 

—

 

USD

 

12,874.18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9,493,787.65

 

 

--------------------------------------------------------------------------------


 

STANDARD CHARTERED BANK - HONG KONG

 

AS OF AUGUST 14, 2008

 

BENEFICIARY

 

COUNTRY OF
ORIGIN

 

CCY

 

DEAL AMOUNT

 

TENOR DAYS

 

TRANSACTION
DATE

 

DUE DATE

DOW MERCHANDISING CO., LTD.

 

VIETNAM

 

USD

 

19,770.13

 

0

 

08/Aug/08

 

22/Sep/08

NINGBO SUNRISE TEXTILE DYEING

 

CHINA

 

USD

 

141,141.00

 

0

 

08/Aug/08

 

19/Sep/08

CONCORDE GARMENTS LTD.

 

BANGLADESH

 

USD

 

770,282.22

 

0

 

11/Aug/08

 

17/Dec/08

CONCORDE GARMENTS LTD.

 

BANGLADESH

 

USD

 

393,772.34

 

0

 

11/Aug/08

 

15/Dec/08

COLLTEX GARMENT MFY (HK) CO.,

 

VIETNAM

 

USD

 

416,598.00

 

0

 

12/Aug/08

 

10/Nov/08

MOHAMMADI GROUP LTD.

 

BANGLADESH

 

USD

 

152,913.60

 

0

 

14/Aug/08

 

15/Dec/08

DRESSMEN GARMENTS LTD

 

BANGLADESH

 

USD

 

61,057.44

 

0

 

14/Aug/08

 

11/Dec/08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1,955,534.73

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule P-1(c)

 

HSBC Letters of Credit

 

See attached as of the date set forth therein.

 

--------------------------------------------------------------------------------

 

HSBC Letters of Credit

 

Oxford Industrial Inc DC Outstanding as at 15Aug2008

 

DC Number

 

Customer
Reference

 

Beneficiary’s name

 

Date of
Issue

 

 

 

O/S Amount

 

Date of
expiry

 

Beneficiary
Country

DCBHKH645942

 

HK2044-S2S1

 

SINHA INDUSTRIES LTD

 

1/15/2008

 

USD

 

391,488.76

 

10/8/2008

 

BANGLADESH

DCBHKH645960

 

HK2062-70D1

 

ELITE GARMENTS INDUSTRIES LTD.

 

3/11/2008

 

USD

 

163,374.03

 

9/17/2008

 

BANGLADESH

DCBHKH645962

 

HK2064-K5D1

 

CONCORDE GARMENTS LTD.

 

3/13/2008

 

USD

 

61,518.41

 

8/28/2008

 

BANGLADESH

DCBHKH645964

 

HK2066-70D1

 

DRESSMEN APPARELS LTD.

 

3/13/2008

 

USD

 

55,490.54

 

8/27/2008

 

BANGLADESH

DCBHKH645969

 

HK2071-S2D1

 

DRESSMEN GARMENTS LTD

 

3/25/2008

 

USD

 

160,033.77

 

8/21/2008

 

BANGLADESH

DCBHKH645971

 

HK2073-E7D1

 

CONCORDE GARMENTS LTD.

 

4/9/2008

 

USD

 

133,934.76

 

9/5/2008

 

BANGLADESH

DCBHKH645972

 

HK2074-C3L1

 

ZXY INTERNATIONAL FZCO

 

4/10/2008

 

USD

 

24,211.32

 

8/10/2008

 

U.A.E.

DCBHKH645973

 

HK2075-S2D1

 

DRESSMEN GARMENTS LTD

 

4/11/2008

 

USD

 

15,245.69

 

9/12/2008

 

BANGLADESH

DCBHKH645974

 

HK2076-S2S1

 

SINHA INDUSTRIES LTD

 

4/11/2008

 

USD

 

110,023.33

 

8/20/2008

 

BANGLADESH

DCBHKH645975

 

HK2077-E7D1

 

CONCORDE GARMENTS LTD.

 

4/15/2008

 

USD

 

407,437.47

 

8/27/2008

 

BANGLADESH

DCBHKH645977

 

HK2079-E7D1

 

MOHAMMADI GROUP LTD.

 

4/16/2008

 

USD

 

275,252.65

 

8/19/2008

 

BANGLADESH

DCBHKH645978

 

HK2080-E7D1

 

CONCORDE GARMENTS LTD.

 

4/18/2008

 

USD

 

175,368.27

 

9/3/2008

 

BANGLADESH

DCBHKH645979

 

HK2081-H7L1

 

ZXY INTERNATIONAL FZCO

 

4/24/2008

 

USD

 

43,650.00

 

9/11/2008

 

U.A.E.

DCBHKH645980

 

HK2082-E7D1

 

CONCORDE GARMENTS LTD.

 

4/29/2008

 

USD

 

134,383.48

 

8/20/2008

 

BANGLADESH

DCBHKH645981

 

HK2083-E7D1

 

ELITE GARMENTS INDUSTRIES LTD.

 

5/8/2008

 

USD

 

197,714.33

 

10/1/2008

 

BANGLADESH

DCBHKH645982

 

HK2084-70D1

 

DRESSMEN APPARELS LTD.

 

5/9/2008

 

USD

 

51,464.70

 

10/22/2008

 

BANGLADESH

DCBHKH645983

 

HK2085-S2D1

 

DRESSMEN GARMENTS LTD

 

5/14/2008

 

USD

 

92,936.56

 

9/25/2008

 

BANGLADESH

DCBHKH645984

 

HK2086-E7D1

 

MOHAMMAD I GROUP LTD.

 

5/14/2008

 

USD

 

240,196.80

 

8/19/2008

 

BANGLADESH

 

--------------------------------------------------------------------------------


 

DC Number

 

Customer
Reference

 

Beneficiary’s name

 

Date of
Issue

 

 

 

O/S Amount

 

Date of
expiry

 

Beneficiary
Country

DCBHKH645985

 

HK2087-K5D1

 

CONCORDE GARMENTS LTD.

 

5/15/2008

 

USD

 

210,069.05

 

10/30/2008

 

BANGLADESH

DCBHKH645986

 

HK2088-E7D1

 

ELITE GARMENTS INDUSTRIES LTD.

 

5/16/2008

 

USD

 

54,021.24

 

10/1/2008

 

BANGLADESH

DCBHKH645987

 

HK2089-E7D1

 

CONCORDE GARMENTS LTD.

 

5/21/2008

 

USD

 

156,377.73

 

10/15/2008

 

BANGLADESH

DCBHKH645988

 

HK2090-G1L1

 

W+F EX- UND IMPORT GMBH

 

5/22/2008

 

USD

 

109,391.31

 

10/6/2008

 

GERMANY

DCBHKH645989

 

HK2091-G1L1

 

W+F EX- UND IMPORT GMBH

 

5/22/2008

 

USD

 

33,555.00

 

10/6/2008

 

GERMANY

DCBHKH645990

 

HK2092-E7D1

 

MOHAMMADI GROUP LTD.

 

5/26/2008

 

USD

 

86,695.01

 

10/7/2008

 

BANGLADESH

DCBHKH645991

 

HK2093-70D1

 

ELITE GARMENTS INDUSTRIES LTD.

 

5/28/2008

 

USD

 

116,187.58

 

11/26/2008

 

BANGLADESH

DCBHKH645992

 

HK2094-E7D1

 

ELITE GARMENTS INDUSTRIES LTD.

 

5/28/2008

 

USD

 

379,416.19

 

9/24/2008

 

BANGLADESH

DCBHKH645993

 

HK2095-E7D1

 

ELITE GARMENTS INDUSTRIES LTD.

 

5/28/2008

 

USD

 

27,921.60

 

8/26/2008

 

BANGLADESH

DCBHKH645994

 

HK2096-S2D1

 

DRESSMEN GARMENTS LTD

 

6/4/2008

 

USD

 

33,559.00

 

8/20/2008

 

BANGLADESH

DCBHKH645995

 

HK2097-E7D1

 

TULIP GARMENTS LTD.

 

6/6/2008

 

USD

 

888,464.70

 

9/20/2008

 

BANGLADESH

DCBHKH645996

 

HK2098-E7D1

 

TULIP GARMENTS LTD.

 

6/6/2008

 

USD

 

906,058.80

 

9/20/2008

 

BANGLADESH

DCBHKH645997

 

HK2099-E7D1

 

ELITE GARMENTS INDUSTRIES LTD.

 

6/12/2008

 

USD

 

371,031.75

 

11/12/2008

 

BANGLADESH

DCBHKH645998

 

HK2100-E7D1

 

ELITE GARMENTS INDUSTRIES LTD.

 

6/12/2008

 

USD

 

278,708.11

 

11/1/2008

 

BANGLADESH

DCBHKH645999

 

HK2101-E7D1

 

CONCORDE GARMENTS LTD.

 

6/24/2008

 

USD

 

136,870.44

 

10/21/2008

 

BANGLADESH

DCBHKH646000

 

HK2102-S2D1

 

DRESSMEN GARMENTS LTD

 

6/24/2008

 

USD

 

190,541.11

 

11/5/2008

 

BANGLADESH

DCBHKH646001

 

HK2103-E7D1

 

CONCORDE GARMENTS LTD

 

6/27/2008

 

USD

 

49,496.88

 

10/28/2008

 

BANGLADESH

DCBHKH646002

 

HK2104-D1D1

 

DRESSMEN GARMENTS LTD

 

7/9/2008

 

USD

 

132,653.24

 

10/9/2008

 

BANGLADESH

DCBHKH646003

 

HK2104-D1D1

 

DRESSMEN GARMENTS LTD

 

7/11/2008

 

USD

 

132,532.71

 

10/21/2008

 

BANGLADESH

DCBHKH646004

 

HK2106-E7D1

 

ELITE GARMENTS INDUSTRIES LTD.

 

7/15/2008

 

USD

 

7,131.72

 

10/15/2008

 

BANGLADESH

 

--------------------------------------------------------------------------------


 

DC Number

 

Customer
Reference

 

Beneficiary’s name

 

Date of
Issue

 

 

 

O/S Amount

 

Date of
expiry

 

Beneficiary
Country

DCBHKH646005

 

HK21 07-E7D1

 

ELITE GARMENTS INDUSTRIES LTD.

 

7/16/2008

 

USD

 

158,331.60

 

11/19/2008

 

BANGLADESH

DCBHKH646006

 

HK2108-E7D1

 

CONCORDE GARMENTS LTD.

 

7/16/2008

 

USD

 

82,715.78

 

11/19/2008

 

BANGLADESH

DCBHKH646007

 

HK2109-E7D1

 

ELITE GARMENTS INDUSTRIES LTD.

 

7/30/2008

 

USD

 

26,889.82

 

11/5/2008

 

BANGLADESH

 

 

 

 

 

 

TOTAL

 

USD

 

7,313,345.24

 

 

 

 

 

Oxford Industrial Inc Outstanding Bills as at 15Aug2008

 

Applicant’s Name

 

Beneficiary’s name

 

DC Number

 

Customer
Reference

 

Bill Reference

 

 

 

O/S Amount

 

Negot
Bank
Country

OXFORD INDUSTRIES INC.,

 

CONCORDE GARMENTS LTD.

 

DCBHKH 645971

 

HK2073- E7D1

 

BABOXF898645HKH

 

USD

 

95,593.20

 

BANG

OXFORD INDUSTRIES INC.,

 

SINHA INDUSTRIES LTD

 

DCBHKH 645970

 

HK2073-S2S1

 

BABOXF898719HKH

 

USD

 

66,652.56

 

BANG

OXFORD INDUSTRIES INC.,

 

SINHA INDUSTRIES LTD

 

DCBHKH 645974

 

HK2076-S2S1

 

BABOXF898887HKH

 

USD

 

88,900.56

 

BANG

OXFORD INDUSTRIES INC.,

 

SINHA INDUSTRIES LTD

 

DCBHKH 645942

 

HK2044-S2S1

 

BABOXF898889HKH

 

USD

 

162,178.26

 

BANG

OXFORD INDUSTRIES INC.,

 

SINHA INDUSTRIES LTD

 

DCBHKH 645942

 

HK2044-S2S1

 

BABOXF898941HKH

 

USD

 

68,419.50

 

BANG

OXFORD INDUSTRIES INC.,

 

CONCORDE GARMENTS LTD.

 

DCBHKH 645975

 

HK2077- E7D1

 

BABOXF898888HKH

 

USD

 

210,269.46

 

BANG

OXFORD INDUSTRIES INC.,

 

CONCORDE GARMENTS LTD.

 

DCBHKH 645978

 

HK2080- E7D1

 

BABOXF898917HKH

 

USD

 

138,269.94

 

BANG

OXFORD INDUSTRIES INC.,

 

CONCORDE GARMENTS LTD.

 

DCBHKH 645975

 

HK2077- E7D1

 

BABOXF898923HKH

 

USD

 

232,381.62

 

BANG

 

--------------------------------------------------------------------------------


 

OXFORD INDUSTRIES INC.,

 

SINHA INDUSTRIES LTD

 

DCBHKH 645942

 

HK2044-S2S1

 

BABOXF898972HKH

 

USD

 

154,662.92

 

BANG

 

 

 

 

 

 

 

 

TOTAL

 

USD

 

1,217,328.02

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULES TO THE

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

OXFORD INDUSTRIES, INC. and

TOMMY BAHAMA GROUP, INC.,

as the Borrowers,

 

The Persons party thereto as the Guarantors,

 

The financial institutions party hereto as the Lenders,

 

The financial institutions party thereto,
as the Issuing Banks,

 

SUNTRUST BANK,
as the Administrative Agent,

 

BANK OF AMERICA, N.A.,

as Syndication Agent,

 

and

 

SUNTRUST ROBINSON HUMPHREY, INC.,
as Lead Arranger and Bookrunner

 

As of August 15, 2008

 

Certain information set forth in these Schedules has been included and disclosed
solely for informational purposes and may not be required to be disclosed
pursuant to the terms and conditions of the Second Amended and Restated Credit
Agreement, dated as of August 15, 2008 (the “Agreement”), by and among Oxford
Industries, Inc., a Georgia corporation (“Parent”), Tommy Bahama Group, Inc., a
Delaware corporation (“TBG”; together with Parent, each referred to individually
as a “Borrower” and, collectively, as the “Borrowers”), the Persons party
thereto from time to time as Guarantors, the financial institutions party
thereto from time to time as Lenders, the financial institutions party thereto
as the Issuing Banks, Bank of America, N.A., as Syndication Agent, and SunTrust
Bank, as the Administrative Agent.  No information so included and disclosed
shall be deemed to establish a standard of materiality or otherwise be used to
determine whether such information or any other information is material.

 

Capitalized terms used but not defined in the Schedules shall have the meanings
ascribed to them in the Agreement.

 

--------------------------------------------------------------------------------


 

Schedule 5.1(c)-1

 

Subsidiaries

 

Subsidiary

 

Domestic or 
Foreign 
Subsidiary

 

Jurisdiction of 
Incorporation 
or Formation

 

Percentage of 
Ownership

 

Qualifications

 

Other 
Names

 

Authorized and Issued Equity

Oxford International, Inc.

 

Domestic

 

Georgia

 

100% owned by Parent

 

N/A

 

N/A

 

Authorized to issue 100,000 shares, $1.00 par value per share, 100,000 of which
are issued and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Ben Sherman Clothing, Inc.

 

Domestic

 

Georgia

 

100% owned by Parent

 

California, Florida, Nevada, New Hampshire, New Jersey, New York, North
Carolina, Pennsylvania, Massachusetts and Texas

 

Oxford Clothing Corporation

 

Authorized to issue 1,000 shares, $1.00 par value per share, 1,000 of which are
issued and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Garment, Inc.

 

Domestic

 

Delaware

 

100% owned by Parent

 

N/A

 

N/A

 

Authorized to issue 3,000 shares, $1.00 par value per share, 3,000 of which are
issued and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Piedmont Apparel Corporation

 

Domestic

 

Delaware

 

100% owned by Parent

 

N/A

 

Airman Shirt Co., Ltd.

 

Authorized to issue 1,500 shares, $1.00 par value per share, 1,500 of which are
issued and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Lionshead Clothing Company

 

Domestic

 

Delaware

 

100% owned by Parent

 

N/A

 

Manchester Shirts, Inc.

 

Authorized to issue 1,500 shares, $1.00 par value per share, 1500of which are
issued and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Caribbean, Inc.

 

Domestic

 

Delaware

 

100% owned by Parent

 

N/A

 

N/A

 

Authorized to issue 3,000 shares, $1.00 par value per share, 3,000 of which are
issued and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Private Limited of Delaware, Inc.

 

Foreign

 

Delaware

 

100% owned by Parent

 

N/A

 

N/A

 

Authorized to issue 1,500 shares, $1.00 par value per share, 1,500 of which are
issued and outstanding

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Domestic or 
Foreign 
Subsidiary

 

Jurisdiction of 
Incorporation 
or Formation

 

Percentage of 
Ownership

 

Qualifications

 

Other 
Names

 

Authorized and Issued Equity

Oxford Lockbox, Inc.

 

Domestic

 

Delaware

 

100% owned by Parent

 

 

 

 

 

Authorized to issue 1,000 shares, $1.00 par value per share, 1,000 of which are
issued and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

SFI of Oxford Acquisition Corporation

 

Domestic

 

Delaware

 

100% owned by Parent

 

California, Georgia, Illinois, New York, and Virginia

 

Arnold Brant

 

Authorized to issue 1,000 shares, $1.00 par value per share, 1,000 of which are
issued and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Domestic

 

Delaware

 

100% owned by Parent

 

Washington, Illinois and New York

 

Viewpoint International, Inc., Tommy Bahama Golf, Indigo Palms, Island Soft, and
Tommy Bahama Relax

 

Authorized to issue 5,000 shares Class A Common Stock $.001 par value of which
2,125 shares are issued and outstanding.

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama R&R Holdings, Inc.

 

Domestic

 

Delaware

 

100% owned by TBG

 

Alabama, Arizona, California, Colorado, Connecticut, Florida, Georgia, Hawaii,
Indiana, Maryland, Massachusetts, Michigan, Minnesota, Missouri, Nevada, New
Jersey, New York, North Carolina, Oregon, South Carolina, Texas, Virginia and
Washington(1)

 

See attached.

 

Authorized to issue 100 shares of capital stock, $1.00 par value per share, 100
of which are issued and outstanding

 

--------------------------------------------------------------------------------

(1)  Note:   Not currently qualified to do business in Illinois.

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Domestic or 
Foreign 
Subsidiary

 

Jurisdiction of 
Incorporation 
or Formation

 

Percentage of 
Ownership

 

Qualifications

 

Other 
Names

 

Authorized and Issued Equity

Tommy Bahama Beverages, LLC

 

Domestic

 

Delaware

 

100% owned by Tommy Bahama R&R Holdings, Inc.

 

Arizona, California Hawaii and Nevada

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

Viewpoint Marketing, Inc.

 

Domestic

 

Florida

 

100% owned by Parent

 

Florida

 

N/A

 

Authorized to issue 1,000 shares, $1.00 par value per share.

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford of South Carolina, Inc.

 

Domestic

 

South Carolina

 

100% owned by Parent

 

Florida and New York

 

(purchased all of the assets of Next Day Apparel, Inc.)

 

Authorized to issue 100,000 shares, $1.00 par value per share, 100,000 of which
are issued and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Texas Beverages, LLC

 

Domestic

 

Texas

 

100% owned by Tommy Bahama Beverages, LLC

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

Ben Sherman Australia (Pty) Ltd.

 

Foreign

 

Australia

 

100% owned by Ben Sherman Group Limited

 

N/A

 

N/A

 

2 ordinary shares, AUD 1.00 per share, are authorized, issued and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford de Colon, S.A.

 

Foreign

 

Costa Rica

 

100% ownership by Oxford International, Inc.

 

N/A

 

N/A

 

There are 10 shares, $1.00 par value per share, issued and outstanding

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Domestic or 
Foreign 
Subsidiary

 

Jurisdiction of 
Incorporation 
or Formation

 

Percentage of 
Ownership

 

Qualifications

 

Other 
Names

 

Authorized and Issued Equity

Oxford Internacional de Guatemala Sociedad Anonima

 

Foreign

 

Guatemala

 

99% owned by Oxford International, Inc. and 1% owned by Linda Green

 

N/A

 

N/A

 

There are 1,000 shares, $1.00 par value per share, issued and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Q.R. Fashions S. de R.L.

 

Foreign

 

Honduras

 

100% owned by Oxford Caribbean, Inc.

 

N/A

 

N/A

 

There are 5,000 shares, $1.00 par value per shares, issued and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Industrias Lanier De Honduras S. de R.L.

 

Foreign

 

Honduras

 

50% owned by Parent and 50% owned by Oxford Caribbean, Inc.

 

N/A

 

N/A

 

There are 5,000 shares, $1.00 par value per shares, are issued and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Products (International) Limited

 

Foreign

 

Hong Kong

 

Over 99% owned by Parent (holds 149,999 shares) and fractional percentage owned
by Oxford International, Inc. (holds 1 share)

 

N/A

 

N/A

 

Authorized to issue 3,000,000 shares, HK$1.00 par value per share, 150,000
shares of which are issued and outstanding

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Domestic or 
Foreign 
Subsidiary

 

Jurisdiction of 
Incorporation 
or Formation

 

Percentage of 
Ownership

 

Qualifications

 

Other 
Names

 

Authorized and Issued Equity

Tommy Bahama Global Sourcing Limited

 

Foreign

 

Hong Kong

 

100% owned by Oxford Products (International) Limited

 

N/A

 

Oxford Apparel (HK) Limited and Top Candor Limited

 

Authorized to issue 10,000 shares, par value HK$1.00 per share, 100 shares of
which are issued and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Maxsend Trading Limited

 

Foreign

 

Hong Kong

 

100% owned by Tommy Bahama Global Sourcing Limited

 

N/A

 

N/A

 

Authorized to issue 100,000 shares, par value HK$1.00 per share, 100,000 shares
of which are issued and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Camisas Bahia Kino S.A. de C.V.

 

Foreign

 

Mexico

 

100% owned by Parent

 

N/A

 

N/A

 

There are 88,000 shares, $1.00 par value per share, authorized 1,100 of which
are issued and outstanding (100 Series A and 1000 Series B)

 

 

 

 

 

 

 

 

 

 

 

 

 

Manufacturera de Sonora, S.A. de CV

 

Foreign

 

Mexico

 

99% owned by Parent and 1% owned by Oxford International, Inc.

 

N/A

 

N/A

 

There are 100 shares of Series B Shares, $1.00 par value per share, and 10,949
Series B-1 shares, $1.00 par value per share, issued and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Industrias Oxford de Merida, S.A. de CV

 

Foreign

 

Mexico

 

99% owned by Oxford Products (International) Limited and 1% owned by Parent

 

N/A

 

Merox Apparel International Limited

 

There are 1,000 Series A Shares, $1.00 par value per share, and 10,235,362
Series B Shares, $1.00 par value per share, issued and outstanding

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Domestic or 
Foreign 
Subsidiary

 

Jurisdiction of 
Incorporation 
or Formation

 

Percentage of 
Ownership

 

Qualifications

 

Other 
Names

 

Authorized and Issued Equity

Oxford Philippines, Inc.

 

Foreign

 

The Philippines

 

3.74% owned by Parent, (holds 24,995 shares) 96.25% owned by Oxford Products
(International) Limited and fractional percentages held by various individuals

 

N/A

 

N/A

 

There are 667,465 shares, $1.00 par value per share, issued and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford of Europe

 

Foreign

 

The United Kingdom

 

100% owned by Parent

 

N/A

 

N/A

 

There are 2 shares, $1.00 par value per share, issued and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Ben Sherman Holdings Limited

 

Foreign

 

The United Kingdom

 

100% owned by Oxford Private Limited of Delaware

 

N/A

 

Oxford Industries (UK1) Limited

 

There is one share of £ 0.01 per share issued with 100,000,000 shares authorized
capital

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries (UK2) Limited

 

Foreign

 

The United Kingdom

 

100% owned by Ben Sherman Holdings Limited

 

N/A

 

N/A

 

There is one share of £ 0.01 per share issued with 100,000,000 shares authorized
capital

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries (UK3) Limited

 

Foreign

 

The United Kingdom

 

100% owned by Oxford Industries (UK2) Limited

 

N/A

 

N/A

 

There is one share of £ 0.01 per share with 100,000,000 shares authorized
capital

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Domestic or 
Foreign 
Subsidiary

 

Jurisdiction of 
Incorporation 
or Formation

 

Percentage of 
Ownership

 

Qualifications

 

Other 
Names

 

Authorized and Issued Equity

Ben Sherman Limited

 

Foreign

 

The United Kingdom

 

100% owned by Oxford Industries (UK3) Limited

 

N/A

 

N/A

 

Authorized to issue 66,667 ordinary shares, £ 1 per share, 66,667 of which are
issued and outstanding, authorized to issue 228,033 A ordinary shares, £ 0.01
per share, 214,619 of which are issued and outstanding and authorized to issue
55,300 B ordinary shares, £ 0.01 per share, 52,047 of which are issued and
outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Ben Sherman Group Limited

 

Foreign

 

The United Kingdom

 

100% owned by Ben Sherman Limited

 

N/A

 

N/A

 

Authorized to issue 2,913,622 ordinary shares, £ 1 per share, 832,104 of which
are issued and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Textile Caledonia Investments Limited

 

Foreign

 

The United Kingdom

 

100% owned by Ben Sherman Group Limited

 

N/A

 

N/A

 

Authorized to issue 100,000 ordinary shares, £ 1 per share, 10,000 of which are
issued and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Sherman Cooper Marketing Limited

 

Foreign

 

The United Kingdom

 

100% owned by Ben Sherman Group Limited

 

N/A

 

N/A

 

Authorized to issue 1,000 ordinary shares, £ 1 per share, 100 of which are
issued and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Ben Sherman (Manufacturing) Limited

 

Foreign

 

The United Kingdom

 

100% owned by Ben Sherman Group Limited

 

N/A

 

N/A

 

Authorized to issue 10,000 ordinary shares, £ 1 per share, 2 of which are issued
and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Ben Sherman (Lurgan) Limited

 

Foreign

 

The United Kingdom

 

100% owned by Ben Sherman Group Limited

 

N/A

 

N/A

 

Authorized to issue 10,000 ordinary shares, £ 1 per share, 2 of which are issued
and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

The Branded Shirt Co. Limited

 

Foreign

 

The United Kingdom

 

100% owned by Ben Sherman Group Limited

 

N/A

 

N/A

 

Authorized to issue 1,000 ordinary shares, £ 1 per share, 2 of which are issued
and outstanding

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Domestic or 
Foreign 
Subsidiary

 

Jurisdiction of 
Incorporation 
or Formation

 

Percentage of 
Ownership

 

Qualifications

 

Other 
Names

 

Authorized and Issued Equity

Neal and Cooper Limited

 

Foreign

 

The United Kingdom

 

100% owned by Ben Sherman Group Limited

 

N/A

 

N/A

 

Authorized to issue 1,000 ordinary shares, £ 1 per share, 2 of which are issued
and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Dunkeld Fashions Limited

 

Foreign

 

The United Kingdom

 

100% owned by Ben Sherman Group Limited

 

N/A

 

N/A

 

Authorized to issue 1,000 ordinary shares, £ 1 per share, 2 of which are issued
and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Tern Shirts Limited

 

Foreign

 

The United Kingdom

 

100% owned by Ben Sherman Group Limited

 

N/A

 

N/A

 

Authorized to issue 1,000 ordinary shares, £ 1 per share, 2 of which are issued
and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Slix Limited

 

Foreign

 

The United Kingdom

 

100% owned by Ben Sherman Group Limited

 

N/A

 

N/A

 

Authorized to issue 1,000 ordinary shares, £ 1 per share, 2 of which are issued
and outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

Rodeo International Limited

 

Foreign

 

The United Kingdom

 

100% owned by Ben Sherman Group Limited

 

N/A

 

N/A

 

Authorized to issue 100,000 ordinary shares, £ 1 per share, 100,000 of which are
issued and outstanding

 

--------------------------------------------------------------------------------


 

The following names have been used by Tommy Bahama R&R Holdings, Inc. (or by
entities which have been merged into Tommy Bahama R&R Holdings, Inc.) within the
past five years:

 

Tommy Bahama Ala Moana

Tommy Bahama Atlantic City

Tommy Bahama Austin

Tommy Bahama Biltmore

Tommy Bahama Birmingham

Tommy Bahama Boca Raton

Tommy Bahama’s Tropical Café & Emporium

Tommy Bahama Café Emporium

Tommy Bahama Charleston

Tommy Bahama Cherry Creek

Tommy Bahama Dallas

Tommy Bahama Dallas Galleria

Tommy Bahama Farmers Market

Tommy Bahama’s Island Grille

Tommy Bahama Kansas City

Tommy Bahama La Jolla

Tommy Bahama Las Olas

Tommy Bahama Las Vegas

Tommy Bahama Las Vegas Fashion Show

Tommy Bahama Las Vegas Forum

Tommy Bahama Manhattan Village

Tommy Bahama Mauna Lani

Tommy Bahama Mission Viejo

Tommy Bahama Myrtle Beach

Tommy Bahama Newport Beach

Tommy Bahama North Scottsdale

Tommy Bahama Orlando

Tommy Bahama Palm Beach Gardens

Tommy Bahama Palm Desert

Tommy Bahama Palo Alto

Tommy Bahama Pasadena

Tommy Bahama Phipps Plaza

Tommy Bahama Primm

Tommy Bahama Relax

Tommy Bahama San Diego Fashion Valley

Tommy Bahama San Jose

Tommy Bahama Sarasota

Tommy Bahama South Park

Tommy Bahama St. Augustine

Tommy Bahama Troy

Tommy Bahama Tucson

Tommy Bahama Tysons Galleria

Tommy Bahama Wailea

Tommy Bahama Walnut Creek

Tommy Bahama Whalers Village

Tommy Bahama Woodbury Commons

Tommy Bahama International Plaza

Tommy Bahama Short Hills

Tommy Bahama Wellington Green

Tommy Bahama Woodlands

Tommy Bahama Womens Swimwear

Tommy Bahama Golf

Indigo Palms Fashion Island

Indigo Palms Las Vegas Forum

Indigo Palms Santana Row

Indigo Palms Las Olas

 

--------------------------------------------------------------------------------

 

 

Schedule 5.1(c)-2

 

Partnerships / Joint Ventures

 

JiangSu Oxford-Sainty Garment Manufacturing Ltd. is a Chinese company in which
Oxford Products (International) Ltd. owns a 25% interest.

 

See Schedule 1(c) (Certain Excluded Subsidiaries):  Piedmont Apparel Corporation
owns a 2/3 membership interest in Patch Licensing LLC.

 

--------------------------------------------------------------------------------


 

Schedule 5.1(d)

 

Outstanding Capital Stock Ownership

 

Equity Interests:

 

1.                                       Number of Authorized and Issued and
Outstanding Equity Interests

 

·                          As of August 5, 2008, (i) Parent was authorized to
issue 90,000,000 shares of capital stock, of which 60,000,000 are common stock,
$1 .00 par value per share, and 30,000,000 are preferred stock, $1.00 par value
per share and (ii) there were issued and outstanding 15,860,277 shares of common
stock, par value $1.00 per share, of Parent.

·                          See Schedule 5.1(c)-1 with respect to the authorized
and issued and outstanding Equity Interests of the Borrower Parties (other than
Parent) and their Subsidiaries.

 

2.                                       Ownership of Equity Interests:

 

·                          See Schedule 5.1(c)-1 with respect to the ownership
of the Equity Interests of each Borrower Party (other than Parent) and each
Subsidiary of a Borrower Party.

 

3.                                       Stock or Securities Convertible Into or
Exchangeable for Shares of Equity Interests, Preemptive or Similar Rights to
Subscribe for or to Purchase, and Other Rights to Subscribe for or to Purchase,
and Options for the Purchase of, and Agreements Providing for the Issuance
(Contingent or Otherwise) of, and Calls, Commitments, or Claims of any Character
relating to, Equity Interests or Stock or Securities Convertible Into or
Exchangeable for Equity Interests of a Borrower party or a Subsidiary of a
Borrower Party:

 

·                          As of August 1, 2008, there were options to purchase
217,265 shares of common stock, par value $1.00 per share, of Parent
outstanding. Of the options outstanding as of such date, options to purchase
176,445 shares of common stock, par value $1.00 per share, of Parent were
vested, with a weighted average exercise price of approximately $23.93 per
share. The unvested options to purchase 40,820 shares of common stock, par value
$1.00 per share, of Parent had a weighted average exercise price of
approximately $29.50 per share.

·                          As of August 2, 2008, there were 3,204 restricted
share units outstanding under the Oxford Industries, Inc. Long-Term Stock
Incentive Plan. Each restricted share unit entitles the recipient to one share
of common stock, par value $1.00 per share, of Parent, subject to satisfaction
of certain vesting conditions.

 

4.                                       Obligations (Contingent or Otherwise)
to Repurchase or Otherwise Acquire or Retire Shares of Equity Interests or to
Register Shares of Equity Interests, and Agreements Restricting the Transfer of
any Shares of a Borrower Party’s or a Subsidiary of a Borrower Party’s Equity
Interests:

 

--------------------------------------------------------------------------------


 

·                          Among the outstanding Equity Interests of Parent as
of August 2, 2008, there were 391,994 shares of common stock, par value $1.00
per share, of Parent outstanding with restrictions on transfer and subject to
further vesting conditions.

·                          Restricted stock of Parent described above is subject
to repurchase, at the election of the holder thereof, by Parent for purposes of
satisfying tax withholding obligations.

 

--------------------------------------------------------------------------------


 

Schedule 5.1(h)

 

Material Contracts

 

Material Contracts:

 

Indenture Agreement dated May 16, 2003 among Parent, the Guarantors party
thereto and SunTrust Bank.

 

Supplemental Indenture Agreement No. 1 dated June 13, 2003 among Parent, the
Guarantors party thereto and SunTrust Bank.

 

Supplemental Indenture Agreement No. 2 dated July 28, 2004 among the Guarantors,
Parent and Sun Trust Bank.

 

Supplemental Indenture Agreement No. 3 dated December 30, 2004 among the
Guarantors, Parent and SunTrust Bank.

 

Letter Agreement, dated November 8, 2007, between Parent and Bank of America,
N.A. relating to an Issuer Forward Repurchase Transaction.

 

Amendment, dated November 9, 2007, between Parent and Bank of America, N.A. to
Letter Agreement relating to an Issuer Forward Repurchase Transaction.

 

Material Contracts Requiring Consent to the Granting of a Lien:

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.1(i)

 

Labor Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.1(j)

 

Labor Matters

 

1.                                       The consolidated Federal income tax
return of Parent and its Subsidiaries for the fiscal year ended June 2, 2006 is
currently under audit by the IRS.  The audit is ongoing and no adjustments have
been proposed to date.

 

2.                                      Parent is being audited by New York City
for corporate income/franchise tax for the fiscal year ended May 30, 2003. No
adjustment has been proposed to date. The estimated tax liability of $171,000
for a known issue has been fully accrued for financial purposes.

 

3.                                       Parent has been assessed additional
income and franchise the fiscal years May 2002 — May 2004 by the State of
Pennsylvania. The assessment has been appealed; however, the assessed tax amount
of $227,000 has been fully accrued.

 

The State of Pennsylvania has also asserted that Parent owes income and
franchise taxes for years prior to those under audit, for which no returns were
filed. The State of Pennsylvania has assessed approximately $45,000 in tax to
date, which Parent has paid; however, there is potential for additional
assessment. With the assistance of outside counsel, Parent is working with the
State of Pennsylvania to resolve this matter.

 

4.                                       Parent has been assessed additional
business and occupation tax by the State of Washington for the period 1/01/03 —
12/31/06. Portions of the assessment have been appealed, and Parent has accrued
the final expected assessment amount of $120,000.

 

5.                                       A Canadian GST audit is in progress for
SFI of Oxford Acquisition Corporation for the period June 2006 — Dec. 2007.
Requested documentation has been provided, and neither Parent nor SFI of Oxford
Acquisition Corporation has been advised of any potential adjustments.

 

6.                                       TBG is under audit by the State of
Washington for sales, use and business and occupation tax. Parent and TBG are
still in the process of providing documentation.

 

7.                                       Tommy Bahama R&R Holdings, Inc. is
being audited for sales tax by the State of Florida for the period 10/01/05 —
09/30/05. A tentative assessment has been issued for additional tax of $99,500.
Tommy Bahama R&R Holdings, Inc. has paid $33,600 of the assessment and
anticipates significant reduction of the remaining assessment upon providing
additional documentation to the State of Illinois.

 

8.                                       The following sales tax audits have
been initiated, but have not yet produced any proposed assessments:

 

Governmental Authority

 

Borrower Party or Subsidiary

 

Period in Question

State of Illinois

 

Tommy Bahama R&R Holdings, 

 

July 2005 — December 

 

--------------------------------------------------------------------------------


 

 

 

Inc.

 

2007

State of Georgia

 

Tommy Bahama R&R Holdings, Inc.

 

Not Determined

State of Texas

 

Tommy Bahama R&R Holdings, Inc.

 

November 2004 — January 2008

State of New York

 

Tommy Bahama R&R Holdings, Inc.

 

September 2000 — August 2006

State of New York

 

TBG

 

March 2003 — May 2006

State of New York

 

Oxford of South Carolina, Inc.

 

September 2000 — August 2006

State of New York

 

Parent

 

September 2003 — August 2006

 

--------------------------------------------------------------------------------


 

Schedule 5.1(n)

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.1(p)

 

Intellectual Property; Licenses and Certifications

 

See attached.

 

--------------------------------------------------------------------------------


 

Foreign SFI of Oxford Acquisition Corporation

Trademarks

 

--------------------------------------------------------------------------------

 

 

Trademark Records By Trademark

 

Owner

 

Trademark

 

Country

 

Appl. Date

 

,No.

 

Status

 

Agent

 

 

 

 

Next

 

 

 

 

 

 

 

 

Client

 

File Reference

 

Renewal

 

Reg. Date

 

, No.

 

Sub Status

 

Supervisor

 

 

 

 

Due

 

 

 

 

 

 

 

 

 

ALTA UOMO

 

 

 

 

 

 

 

 

 

 

 

 

 

DAVIES

SFI OF OXFORD

 

 

 

 

 

 

 

 

 

 

 

WARD

ACQUISITION

 

ALTA UOMO

 

Canada

 

Jun 5 1991

 

683531

 

Registered

 

PHILLIPS &

CORPORATION

 

 

 

 

 

 

 

 

 

 

 

VINEBERG

 

 

 

 

 

 

 

 

 

 

 

 

LLP

 

 

1029

 

Jul 10

 

Jul 10 1992

 

TMA0400193

 

Allowance

 

Mary

 

 

 

 

2022

 

 

 

 

 

Issued

 

Margaret

 

 

 

 

 

 

 

 

 

 

 

 

Heaton

 

Class

 

25

 

 

CLOTHING, FOOTWEAR (1) MEN’S CLOTHING, NAMELY: SUITS, JACKETS, PANTS. SLACKS,
SHIRTS, VESTS,

Goods

 

BlAZERS, SWEATERS, T-SHIRTS, SWEAT SHIRTS, SHORTS, TRACK SUITS, COATS,
OVERCOATS, RAINCOATS, TIES, BELTS, SOCKS, SCARVES.

 

ARNOLD BRANT

 

SFI OF OXFORD

 

ARNOLD

 

 

 

 

 

 

 

 

 

 

ACQUISITION

 

BRANT

 

Canada

 

Sep 21 1994

 

CA076412300

 

Registered

 

 

CORPORATION

 

 

 

 

 

 

 

 

 

 

 

Mary

 

 

1030

 

Oct 25

 

Oct 25 1996

 

TMA0465032

 

Allowance

 

Margaret

 

 

 

 

2011

 

 

 

 

 

issued

 

Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

CLOTHING, FOOTWEAR (1) MEN’S CLOTHING, NAMELY: SUITS, JACKETS, PANTS. SLACKS,
SHIRTS, VESTS,

Goods

 

BlAZERS, COATS, RAINCOATS, PARKAS, BELTS, ASCOTS; SPORTS CLOTHING, NAMELY:
SPORTS JACKETS, SWEATERS, T-SHIRTS, SWEAT SHIRTS

 

 

 

SFI OF OXFORD

 

ARNOLD

 

 

 

 

 

 

 

 

 

 

ACQUISITION

 

BRANT

 

Canada

 

Mar 15 2004

 

CA1209690000

 

Registered

 

 

CORPORATION

 

 

 

 

 

 

 

 

 

 

 

Mary

 

 

1024

 

Mar 30

 

Mar 30 2005

 

TMA0636334

 

Allowance

 

Margaret

 

 

 

 

2020

 

 

 

 

 

issued

 

Heaton

 

Class

 

9

Goods

 

INSTRUMENTS

Class

 

14

Goods

 

PRECIOUS METALS, JEWELERY

Class

 

25

 

 

CLOTHING, FOOTWEAR MEN’S WOMENS AND CHILDREN’S CLOTHING NAMELY: TOPCOATS,
DRESSES, JUMPSUITS, JUMPERS, OVERALLS, JEANS, BLOUSONS, SUSPENDERS, PONCHOS,
CAFTANS, BLOUSES, SWEAT PANTS, JERSEYS, TUNICS, SKIRTS,

 

1

--------------------------------------------------------------------------------


 

 

 

SPORT CLOTHING, NAMELY: BATHING SUITS, JOGGING SETS, SNOWSUITS, SKI JACKETS, SKI
PANTS, SKI SUITS, ROBES, NIGHTWEAR, NAMELY: NIGHTGOWNS, BABY DOLLAS, PYJAMAS,
BATHROBES, NEGLIGEES, KIMONOS, UNDERWEAR AND LINGERIE, NAMELY: TEDDIES,
CAMISOLES, PANTYHOSE, NYLONS, NIGHT SHIRTS, BATH TERRY WRAPS, BODYSUITS,
LEGGINGS, SOCKS, ANKLE SOCKS, KNEE-HIGH SOCKS, TIGHTS, SHORTS, STOCKINGS,
HOSIERY, PANTIES, HALF SLIPS, SLIPS, FOUNDATION SLIPS, BRASSIERES,

Goods

 

GIRDLES, PANTY GIRDLES, GARTER BELTS, GARTERS, MEN’S WOMEN’S AND CHILDREN’S
FASHION ACCESSORIES, NAMELY: SCARVES, HATS, HANDERCHIEFS, MITTENS, GLOVES, CAPS,
SKI GOGGLES, EAR MUFFS, JEWELERY, NAME: PINS, BRACELETS, NECKLACES, EARRINGS,
WATCHES, SUNGLASSES, MEN’S WOMEN’S AND CHILDREN’S FOOTWEAR NAMELY: SHOES, BOOTS,
LOAFERS, WALKING SHOES, RUNNING SHOES, ATHLETIC SHOES, SANDALS AND SLIPPERS

 

COLLEZIONE UOMO

 

SFI OF OXFORD

 

COLLEZIONE

 

 

 

 

 

 

 

 

 

 

ACQUISITION

 

UOMO

 

Canada

 

Apr 20 1989

 

CA062962500

 

Registered

 

 

CORPORATION

 

 

 

 

 

 

 

 

 

 

 

Mary

 

 

1026

 

Jul 6 2020

 

Jul 6 1990

 

TMA0370442

 

renewed

 

Margaret

 

 

 

 

 

 

 

 

 

 

 

 

Heaton

 

Class

 

25

Goods

 

CLOTHING, FOOTWEAR MEN’S JACKETS AND SUITS

 

LE MANUFACTURIER D’HABITS

 

SFI OF OXFORD

 

LE

 

 

 

 

 

 

 

 

 

 

ACQUISITION

 

MANUFACTURIER

 

Canada

 

Jan 3 1985

 

CA053402700

 

Registered

 

 

CORPORATION

 

D’HABITS

 

 

 

 

 

 

 

 

 

Mary

 

 

 

 

Jan 3

 

Jan 3 1986

 

TMA0309971

 

Allowance

 

Margaret

 

 

1025

 

2016

 

 

 

 

 

Issued

 

Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

35

Goods

 

SERVICES ADVERTISING & BUSINESS ADVERTISING SERVICES RELATING TO MEN’S CLOTHING.

 

MARANZONE UOMO

 

SFI OF OXFORD

 

MARANZONE

 

 

 

 

 

 

 

 

 

 

ACQUISITION

 

UOMO

 

Canada

 

Sep 19 2005

 

1272525

 

Registered

 

 

CORPORATION

 

 

 

 

 

 

 

 

 

 

 

Mary

 

 

 

 

Nov 6

 

Nov 6 2006

 

TMA676377

 

Published

 

Margaret

 

 

1023

 

2016

 

 

 

 

 

 

 

Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

Goods

 

CLOTHING, FOOTWEAR, MEN’S CLOTHING, NAMELY, SUITS, JACKETS AND TROUSERS

 

SFI

 

SFI OF OXFORD

 

 

 

 

 

 

 

 

 

 

 

 

ACQUISITION

 

SFI

 

Canada

 

Apr 21 1987

 

CA058200000

 

Registered

 

 

CORPORATION

 

 

 

 

 

 

 

 

 

 

 

Mary

 

2

--------------------------------------------------------------------------------


 

 

 

1012

 

Mar 31

 

Mar 31 1988

 

TMA0338779

 

 

 

Margaret

 

 

 

 

2018

 

 

 

 

 

 

 

Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

Goods

 

MEN’S SUITS, SPORT JACKETS, PANTS, SHIRTS, JERSEYS AND SWEATERS

 

SFI APPAREL

 

SFI OF OXFORD

 

 

 

 

 

 

 

 

 

 

 

 

ACQUISITION

 

SFI APPAREL

 

Canada

 

Sep 19 1989

 

CA064081400

 

Registered

 

 

CORPORATION

 

 

 

 

 

 

 

 

 

 

 

Mary

 

 

 

 

Nov 9

 

Nov 9 1990

 

TMA0375540

 

renewed

 

Margaret

 

 

1027

 

2020

 

 

 

 

 

 

 

Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

35

Goods

 

SERVICES ADVERTISING & BUSINESS

Class

 

42

Goods

 

SERVICES HOTEL, RETAIL, PERSONAL, PROFESSIONAL: OPERATION OF A BUSINESS DEALING
IN THE WHOLESALE AND DISTRIBUTION OF MEN’S WEAR

 

THE COLLECTION ULTIMO UOMO

 

SFI OF OXFORD

 

THE

 

 

 

 

 

 

 

 

 

 

ACQUISITION

 

COLLECTION

 

Canada

 

Oct 26 1993

 

CA073996200

 

Registered

 

 

CORPORATION

 

ULTIMO UOMO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mary

 

 

1031

 

Apr 14

 

Apr 14 1995

 

TMA0441852

 

Allowance

 

Margaret

 

 

 

 

2010

 

 

 

 

 

issued

 

Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

Goods

 

CLOTHING, FOOTWEAR (1) MEN’S CLOTHING, NAMELY: SUITS, JACKETS, PANTS, SLACKS,
SHIRTS, VESTS, BLAZERS, SWEATERS, T-SHIRTS, SWEAT SHIRTS, SHORTS, TRACK SUITS,
COATS, OVERCOATS, RAINCOATS, TIES, BELTS, SOCKS, SCARVES

 

ULTIMO UOMO

 

SFI OF OXFORD

 

 

 

 

 

 

 

 

 

 

 

 

ACQUISITION

 

ULTIMO UOMO

 

Canada

 

Nov 9 1990

 

CA067013200

 

Registered

 

 

CORPORATION

 

 

 

 

 

 

 

 

 

 

 

Mary

 

 

1028

 

Mar 27

 

Mar 27 1992

 

TMA0396346

 

renewed

 

Margaret

 

 

 

 

2022

 

 

 

 

 

 

 

Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

Goods

 

CLOTHING, FOOTWEAR (1) MEN’S CLOTHING, NAMELY: SUITS, JACKETS, PANTS, SLACKS,
SHIRTS, VESTS, BLAZERS, SWEATERS, T-SHIRTS, SWEAT SHIRTS, SHORTS, TRACK SUITS,
COATS, OVERCOATS, RAINCOATS, TIES, BELTS, SOCKS, SCARVES

 

3

--------------------------------------------------------------------------------


 

Foreign Tommy Bahama Group, Inc. Trademarks

 

--------------------------------------------------------------------------------

 

 

Trademark Records By Trademark

 

Owner

 

Trademark

 

Country

 

Application

 

Registration

 

Registration

 

Classes

 

Status

 

 

 

 

 

 

No.

 

No.

 

Date

 

 

 

 

 

LIFE IS ONE LONG WEEKEND

 

 

 

LIFE IS ONE LONG WEEKEND

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

 

 

United Arab Emirates

 

64371

 

55293

 

Apr 10 2005

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

 

 

United Arab Emirates

 

64357

 

55589

 

Oct 17 2005

 

16

 

Registered

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc

 

 

 

United Arab Emirates

 

64359

 

55301

 

Apr 10 2005

 

20

 

Registered

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc

 

 

 

United Arab Emirates

 

64362

 

55300

 

Apr 10 2005

 

25

 

Registered

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc

 

 

 

United Arab Emirates

 

64363

 

55299

 

Apr 10 2005

 

27

 

Registered

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc

 

 

 

United Arab Emirates

 

64364

 

55298

 

Apr 10 2005

 

28

 

Registered

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc

 

 

 

United Arab Emirates

 

64351

 

55545

 

Oct 15 2005

 

3

 

Registered

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc

 

 

 

United Arab Emirates

 

64365

 

55297

 

Apr 10 2005

 

32

 

Registered

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc

 

 

 

United Arab Emirates

 

64366

 

55296

 

Apr 10 2005

 

34

 

Registered

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc

 

 

 

United Arab Emirates

 

64352

 

55544

 

Oct 15 2005

 

4

 

Registered

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc

 

 

 

United Arab Emirates

 

64354

 

55586

 

Oct 17 2005

 

9

 

Registered

 

1

--------------------------------------------------------------------------------

 

Trademark Report

 

Thursday, July 24, 2008

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

AMBER ISLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167050

 

1167050

 

03/19/2017

 

 

 

 

326975

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

11

 

Apparatus for lighting, lamps (Int. 11).

 

 

 

 

 

 

 

 

 

International

 

20

 

Furniture (Int. 20).

 

 

 

 

 

 

 

 

 

International

 

24

 

Textiles and textile goods, not Included In other classes; bedding, Including
bed linen, bed spreads, pillow cases, pillow shams, pillow covers, duvets, duvet
covers, comforters, blankets, quilts and quilt covers, bed skirts, throws,
matelasse coverlets (Int. 24).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167049

 

1167049

 

03/19/2017

 

 

 

 

326978

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods

 

International

 

25

 

Clothing, including men’s, and women’s clothing, knit and woven sweaters and
shirts, swimwear; footwear; headgear, including hats (Int. 25).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

548,102

 

TMA317,281

 

08/08/2016

 

12/28/1987

 

 

264616

 

 

 

 

 

 

 

08/22/1985

 

08/08/1986

 

 

 

 

Country:

 

Canada

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

National

 

000

 

(1) Men’s clothing, namely pants and shorts.

 

 

National

 

000

 

(2) Shirts.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BAHAMA BAHAMA & Palm Tree Design

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

611,979

 

TMA357,513

 

06/23/2019

 

 

 

 

264614

 

 

 

 

 

 

 

06/23/1989

 

 

 

 

 

 

Country:

 

Canada

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

National

 

000

 

Shirts.

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

BAHAMA BAHAMA BAHAMA BAHAMA & Palm Tree Design

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

550,563

 

TMA323,704

 

02/13/2017

 

 

 

 

264615

 

 

 

 

 

 

 

10/10/1985

 

 

 

 

 

 

Country:

 

Canada

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods

 

National

 

000

 

Men’s clothing, namely pants and shorts.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BIRDIE ZIP BY TOMMY BAHAMA & Design

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1,193,553

 

TMA671,185

 

08/25/2021

 

09/01/2000

 

 

270481

 

 

 

 

 

 

 

10/14/2003

 

08/25/2006

 

 

 

 

Country:

 

Canada

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

National

 

000

 

Men’s clothing, namely jackets, vests and shirts.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BIRDIE ZIP BY TOMMY BAHAMA & Design

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

3413441

 

3413441

 

10/31/2013

 

09/01/2000

 

 

270486

 

 

 

 

 

 

 

10/14/2003

 

04/01/2005

 

 

 

 

Country:

 

Community Trade

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

025

 

IC 25: Clothing, footwear, headgear; men’s clothing, namely jackets, vests and
shirts.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BIRDIE ZIP BY TOMMY BAHAMA & Design

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

03 3251146

 

03 3251146

 

10/31/2013

 

09/01/2000

 

 

270479

 

 

 

 

 

 

 

10/14/2003

 

10/14/2003

 

 

 

 

Country:

 

France

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

025

 

IC 25: Men’s clothing, namely jackets, vests, and shirts.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BIRDIE ZIP BY TOMMY BAHAMA & Design

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

624311

 

830580

 

10/14/2013

 

09/01/2000

 

 

270475

 

 

 

 

 

 

 

10/14/2003

 

04/19/2004

 

 

 

 

Country:

 

Mexico

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

025

 

IC 25: Men’s clothing, namely jackets, vests and shirts.

 

2

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

BIRDIE ZIP By Tommy Bahama (Stylized) & Design

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167054

 

1167054

 

03/19/2017

 

 

 

 

326995

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, including men’s clothing, jackets, vests and shirts (Int. 25).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLACK TIE AT THE BEACH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167048

 

1167048

 

03/19/2017

 

 

 

 

326982

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, including men’s clothing, shirts, pants, sportcoats and jackets (Int.
25).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BUNGALOW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167046

 

1167046

 

03/19/2017

 

 

 

 

326983

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

35

 

Retailing of clothing, footwear and headgear, including retail shops featuring
men’s, women’s and children’s clothing (Int. 35)..

 

 

 

 

 

 

 

BUNGALOW BRAND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167045

 

1167045

 

03/19/2017

 

 

 

 

327020

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, footwear, headgear; men’s, women’s, boys’ and girls’ clothing,
including knit and woven shirts, knit and woven pants, shorts and jeans;
swimwear; sweaters; outerwear, including coats, jackets and capes; clothing
accessories, including belts, hats, gloves, socks, scarves and neckwear; shoes
(Int. 25).

 

3

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

DENIM FOR ISLAND LIVING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167044

 

1167044

 

03/19/2017

 

 

 

 

326984

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, footwear, headgear; men’s, women’s, boys’ and girls’ clothing,
including knit and woven pants, shorts and jeans; shirts, sweaters, jackets,
vests, coats, rainwear, sleepwear, belts, hats, gloves, socks, scarves, ties,
ascots, and neckerchiefs (Int. 25).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Diamond Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167056

 

1167056

 

03/19/2017

 

 

 

 

327014

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, women’s clothing and accessories being scarves, belts, headwear and
footwear (Int. 25).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ELEPHANT TRUNKS BY TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167043

 

1167043

 

03/19/2017

 

 

 

 

326986

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, swimwear (Int. 25).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRE ISLAND LINENS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167065

 

1167065

 

03/19/2007

 

 

 

 

327000

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

24

 

Textiles and textile goods, not included in other classes; bedding, including
bed linen, bed spread, pillow cases, pillow shams, pillow covers, duvets, duvet
covers, comforters, blankets, quilts and quilt covers, bed skirts, dust ruffles,
throws, matelasse coverlets, bed scarves, sheers; towels, bath sheets,
washcloths and mitts, shower curtains; table linen, including table cloths,
napkins, place mats, coasters (Int. 24).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

27

 

Rugs, carpets, mats, matting and other materials for covering existing floors
(Int. 27).

 

4

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

FINE ISLAND LINENS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1,141,857

 

TMA666,814

 

06/30/2021

 

 

 

 

264533

 

 

 

 

 

 

 

05/27/2002

 

06/30/2006

 

 

 

 

Country:

 

Canada

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

National

 

00

 

Bedding, namely, pillow covers, towels, bath sheets, washcloths and mitts,
shower curtains and bathmats.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FINE ISLAND LINENS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

558,168

 

874,583

 

07/26/2012

 

 

 

 

264534

 

 

 

 

 

 

 

07/26/2002

 

03/31/2005

 

 

 

 

Country:

 

Mexico

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

024

 

IC 24: Blancos de cama, a saber, sabanas y fundas para cama, cobertores,
almohadas, fundas para almohadas, fundas bordadas para almohada, cublertas para
almohada, edredones, cublefas de edredones, sobrecamas, cobijas, colchas y
cubiertas de colchas, rodapiés, guarda polvos, cobertores ligeros, cobertores
acolchados, bandas de tela para cama, mantas transparentes; toallas, mantas de
baño, cortinas de baño y tapetes de baño, blancos de mesa, a saber, servilletas,
manteles individuales, portavasos (Bedding, namely, bed linen, bed spreads,
pillows, pillow cases, pillow shams, pillow covers, duvets, duvet covers,
comforters, blankets, quilts and quilt covers, bed skirts, dust ruffles, throws,
matelessé coverlets, bed scarves, sheers; towels, bath sheets, washcloths and
mills, shower curtains and bathmats; table linen, namely, table cloths, napkins,
place mats, coasters].

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FISHTAIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167064

 

1167064

 

03/19/2017

 

 

 

 

327001

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, men’s pants; none of the aforesaid goods having a fish tail hem (Int.
25).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GARDEN OF HOPE AND COURAGE

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167063

 

1167063

 

03/19/2017

 

 

 

 

327003

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, men’s shirts (Int. 25).

 

5

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

GOLDEN SUN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

1,398,190

 

 

 

 

 

 

 

 

345363

 

 

 

 

 

 

 

06/04/2008

 

 

 

 

 

 

Country:

 

Canada

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

00

 

Distilled spirits and liquors namely rum.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INDIGO PALMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Published

 

1,128,415

 

 

 

 

 

 

 

 

264450

 

 

 

 

 

 

 

01/17/2002

 

 

 

 

 

 

Country:

 

Canada

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

National

 

000

 

(1) Men’s, women’s, boys’, and girls’ clothing, accessories and footwear.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

National

 

000

 

(2) Men’s, women’s, boys’, and girls’ clothing, namely, knit and woven pants,
shorts, and jeans; shirts, sweaters, jackets, vests, coats, rainwear, sleepwear,
belts, hats, gloves, socks, scarves, ties, ascots, and neckerchiefs.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INDIGO PALMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

1,195,867

 

 

 

 

 

 

 

 

295016

 

 

 

 

 

 

 

11/05/2003

 

 

 

 

 

 

Country:

 

Canada

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

00

 

Men’s, women’s, boy’s and girl’s clothing; namely, knit and woven pants, shorts
and jeans; shirts, skirts, dresses, sweaters, jackets, vests, coats, robes,
rainwear, swimwear, sleepwear, belts, hats, gloves, socks, stockings, scarves,
ties, ascots and neckerchiefs.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INDIGO PALMS & Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Published

 

1,131,914

 

 

 

 

 

 

 

 

264452

 

 

 

 

 

 

 

02/21/2002

 

 

 

 

 

 

Country:

 

Canada

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

National

 

000

 

Clothing, namely, denim pants, shirts and jackets.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INDIGO PALMS (Stylized)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167062

 

1167062

 

03/19/2017

 

 

 

 

327009

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, footwear, headgear; denims; jackets; knit shirts; leather jackets;
pants; shirts; short-sleeved or long-sleeved T-shirts; sweaters (Int. 25).

 

6

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

INDIGO PALMS DENIM COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167061

 

1167061

 

03/19/2017

 

 

 

 

327005

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, footwear, headgear; men’s, women’s, boys’ and girls’ clothing,
including knit and woven pants, shorts and jeans; shirts, sweaters, jackets,
vests (Int. 25).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INDIGO PALMS DENIM COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Published

 

1,128,414

 

 

 

 

 

 

 

 

264451

 

 

 

 

 

 

 

01/17/2002

 

 

 

 

 

 

Country:

 

Canada

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

National

 

000

 

(1) Men’s, women’s, boys’, and girls’ clothing, accessories and footwear.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

National

 

000

 

(2) Men’s, women’s, boys’, and girls’ clothing, namely, knit and woven pants,
shorts, and jeans; shirts, sweaters, jackets, vests, coats, rainwear, sleepwear,
belts, hats, gloves, socks, scarves, ties, ascots, and neckerchiefs.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ISLAND EASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167059

 

1167059

 

03/19/2017

 

 

 

 

327006

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, shirts and pants (Int. 25).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ISLAND EASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1,171,500

 

674,141

 

10/04/2021

 

 

 

 

264731

 

 

 

 

 

 

 

03/18/2003

 

10/04/2006

 

 

 

 

Country:

 

Canada

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

National

 

35

 

Clothing, namely, shirts and pants.

 

7

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

ISLAND EASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

592,810

 

798,970

 

03/18/2013

 

 

 

 

264733

 

 

 

 

 

 

 

03/18/2003

 

07/08/2003

 

 

 

 

Country:

 

Mexico

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, namely, shirts and pants.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ISLAND LEAGUER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167058

 

1167058

 

03/19/2017

 

 

 

 

327007

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, men’s knit and woven shirts and sweaters (Int. 25).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ISLAND SOFT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1,195,865

 

TMA677329

 

11/20/2021

 

 

 

 

275952

 

 

 

 

 

 

 

11/05/2003

 

11/20/2006

 

 

 

 

Country:

 

Canada

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

National

 

00

 

Men’s, women’s, boy’s and girl’s clothing; namely, knit and woven pants, shorts
and jeans; shirts, skirts, dresses, sweaters, jackets, vests, coats, robes,
rainwear, swimwear, sleepwear, belts, hats, gloves, socks, stockings, scarves,
ties, ascots and neckerchiefs.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIFE IS ONE LONG WEEKEND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

1167057

 

 

 

03/19/2017

 

 

 

 

327010

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, footwear, headgear, men’s, women’s, boys’ and girls’ clothing,
including knit and woven shirts, knit and woven pants, shorts and jeans;
sweaters; outerwear, including coats, jackets and capes; clothing accessories,
including belts, hats, gloves, socks, scarves and neckwear; shoes (Int. 25).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

27

 

Rugs, carpets, mats, matting and other materials for covering existing floors
(Int. 27).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

32

 

Beers; non-alcoholic beverages (Int. 32).

 

8

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

LIFE IS ONE LONG WEEKEND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

1,385,093

 

 

 

 

 

 

 

 

341613

 

 

 

 

 

 

 

02/27/2008

 

 

 

 

 

 

Country:

 

Canada

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

00

 

Watches.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIFE IS ONE LONG WEEKEND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

513,984

 

729,168

 

10/26/2011

 

 

 

 

264358

 

 

 

 

 

 

 

10/26/2001

 

12/17/2001

 

 

 

 

Country:

 

Mexico

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

014

 

IC 14: Watches.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIFE IS ONE LONG WEEKEND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

513,985

 

732,182

 

10/26/2011

 

 

 

 

264361

 

 

 

 

 

 

 

10/26/2001

 

10/26/2001

 

 

 

 

Country:

 

Mexico

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

011

 

IC 11: Lamps.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OCEANAIRE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167074

 

1167074

 

03/19/2017

 

 

 

 

327097

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, men’s pants (Int. 25).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ORIGINAL ISLAND SPORT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167073

 

1167073

 

03/19/2017

 

 

 

 

327100

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, footwear, headgear, men’s, women’s, boys’ and girls’ clothing,
including knit and woven shirts, knit and woven pants, shorts and jeans;
sweaters; outerwear, including coats, jackets and capes; clothing accessories,
including belts, hats, gloves, socks, scarves and neckwear; shoes (Int. 25).

 

9

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

ORIGINAL ISLAND SPORT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

3975562

 

3975562

 

10/13/2017

 

 

 

 

264521

 

 

 

 

 

 

 

03/24/2004

 

10/14/2007

 

 

 

 

Country:

 

China P.R.

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing and swimwear (Int. 25).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ORIGINAL ISLAND SPORT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

300179541

 

1167074

 

03/16/2014

 

 

 

 

264524

 

 

 

 

 

 

 

03/17/2004

 

03/17/2004

 

 

 

 

Country:

 

Hong Kong

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

025

 

IC 25: Clothing and swimwear.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ORIGINAL ISLAND SPORT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

105959/1997

 

4,195,941

 

10/09/2008

 

 

 

 

264262

 

 

 

 

 

 

 

04/11/1997

 

10/09/1998

 

 

 

 

Country:

 

Japan

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

025

 

IC 25: Clothing.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ORIGINAL ISLAND SPORT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

543,831

 

747,251

 

04/22/2012

 

 

 

 

264522

 

 

 

 

 

 

 

04/22/2002

 

04/22/2002

 

 

 

 

Country:

 

Mexico

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

025

 

IC 25: Clothing and swimwear.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Palm Tree Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167055

 

1167055

 

03/19/2017

 

 

 

 

327011

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

9

 

Eyewear; eyeglasses and sunglasses; eyeglass and sunglass frames; ophthalmic
lenses; eyeglass and sunglass cases; eyewear accessories, including eyeglass
cords, eyeglass chains (Int. 9).

 

10

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

PARADISE NATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167072

 

1167072

 

03/19/2017

 

 

 

 

327101

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, men’s clothing, including woven shirts (Int. 25).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

9

 

Magnetic data carriers, recording discs, pre-recorded compact discs featuring
music and vocals (Int. 9).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PINEAPPLE Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167075

 

03/19/2017

 

 

 

 

 

 

327096

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

11

 

Apparatus for lighting, lamps (Int. 11).

 

 

 

 

 

 

 

 

 

International

 

20

 

Furniture (Int. 20).

 

 

 

 

 

 

 

 

 

International

 

24

 

Textile and textile goods, not included in other classes, bedding, including bed
linen, bed spreads, pillow cases, pillow shams, pillow covers, duvets, duvet
covers, comforters, blankets, quilts and quilt covers, bed skirts, throws,
matelasse coverlets (Int. 24).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pineapple Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

607923

 

815012

 

06/30/2013

 

 

 

 

266223

 

 

 

 

 

 

 

06/30/2003

 

11/26/2003

 

 

 

 

Country:

 

Mexico

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

027

 

IC 27: Rugs.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pineapple Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

607921

 

816011

 

06/30/2013

 

 

 

 

266221

 

 

 

 

 

 

 

06/30/2003

 

11/26/2003

 

 

 

 

Country:

 

Mexico

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

020

 

IC 20: Furniture.

 

11

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

PINEAPPLE Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

607922

 

813609

 

06/30/2013

 

 

 

 

266222

 

 

 

 

 

 

 

06/30/2003

 

11/24/2003

 

 

 

 

Country:

 

Mexico

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

024

 

IC 24: Bedding, namely, bed linen, bed spreads, pillow cases, pillow shams,
pillow covers, duvets, duvet covers, comforters, blankets, quilts and quilt
covers, bed skirts, throws, matelesse coverlets.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pineapple Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

607920

 

815651

 

06/30/2013

 

 

 

 

266195

 

 

 

 

 

 

 

06/30/2003

 

11/27/2003

 

 

 

 

Country:

 

Mexico

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

011

 

IC 11: Lamps.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURVEYOR OF ISLAND LIFESTYLES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167070

 

1167070

 

03/19/2017

 

 

 

 

327113

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

27

 

Rugs, carpets, mats, matting and other materials for covering existing floors
(Int. 27).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURVEYOR OF ISLAND LIFESTYLES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1,135,051

 

TMA637,465

 

04/15/2020

 

 

 

 

264442

 

 

 

 

 

 

 

03/21/2002

 

04/15/2005

 

 

 

 

Country:

 

Canada

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

National

 

000

 

Retail store services featuring clothing and general consumer goods.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RELAX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

1167077

 

03/19/2017

 

 

 

 

 

 

327137

 

 

 

 

 

 

 

03/19/2007

 

 

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

11

 

Apparatus for lighting, lamps and electric lighting fixtures; apparatus for
ventilating, ceiling fans (Int. 11).

 

 

 

 

 

 

 

 

 

International

 

14

 

Horological and chronometric instruments; watches (Int. 14).

 

12

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

 

 

International

 

16

 

Paper, cardboard and goods made from these materials, not included in other
classes; printed matter; photographs; stationery; adhesives for stationery or
household purposes; office requisites (except furniture); writing instruments,
greeting cards, self-adhesive notes, desk blotters, desksets, photo albums,
passport holders, playing cards (Int. 16).

 

 

 

 

 

 

 

 

 

International

 

18

 

Leather and imitations of leather, and goods made of these materials and not
included in other classes; trunks and traveling bags; suitcases, porimanteaus,
travelling trunks, garment bags, toiletry cases sold empty, backpacks, carry-on
bags, overnight bags, overnight cases, duffel bags, all purpose sports bags,
beach bags, clutch bags, clutch purses, leather shopping bags, shoulder bags,
tote bags, briefcases, business card cases, credit card cases, attache cases,
document cases, key cases, wallets, change purses, fanny packs, handbags,
leather key fobs, luggage tags, pocketbooks; umbrellas (Int. 18).

 

 

 

 

 

 

 

 

 

International

 

20

 

Furniture (Int. 20).

 

 

 

 

 

 

 

 

 

International

 

21

 

Household or kitchen utensils and containers (not of precious metal or coated
therewith); glassware, porcelain and earthenware not included in other classes;
ceramic and porcelain dinnerware for casual and fine dining, including serving
dishes and bowls, serving platters, dinner plates, chargers, salad plates, soup
bowls, cups, saucers, mugs; serving platters, serving trays and decorative trays
not of precious metal, salt and pepper shakers, salt and pepper mills, sugar
bowls, butter dishes, candy dishes, trivets, napkin rings not of precious
metals, napkin holders, candle holders, wood and wicker baskets, vases,
placecard holders; glasssware, including stemware, water glasses, beverage
glasses, wine glasses, champagne flutes and bowls, beer glasses, tumblers,
snifters, pitchers and decanters; glass jars and bottles for oil, vinegar,
spices, cookies, jams, jellies and for decorative purposes sold empty; non-metal
decorative boxes (Int. 21).

 

 

 

 

 

 

 

 

 

International

 

24

 

Textiles and textile goods, not included in other classes; bedding, including
bed linen, bed spreads, pillow cases, pillow shams, pillow covers, duvets, duvet
covers, comforters, blankets, quilts and quilt covers, bed skirts, dust ruffles,
throws, matelasse coverlets, bed scarves, bed sheers; towels, bath sheets, wash
cloths and and washing mitts, shower curtains; table linen, including table
cloths, napkins, place mats, coasters; fabric bath mats (Int. 24).

 

 

 

 

 

 

 

 

 

International

 

25

 

Clothing, footwear, headgear (Int. 25).

 

 

 

 

 

 

 

 

 

International

 

27

 

Rugs, carpets, mats, matting and other materials for covering existing floors
(Int. 27).

 

 

 

 

 

 

 

 

 

International

 

28

 

Sporting articles, apparatus and equipment; golf equipment, golf balls, golf
clubs and putters, head covers for golf clubs and putters, golf bags and golf
bag covers, divot repair tools, golf ball markers, golf brushes, golf gloves,
golf bag tags, golf tees, golf accessory pouches (Int. 28).

 

13

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

 

 

International

 

3

 

Perfume, eau de cologne, eau de perfume, eau de toilette, shower gel, body
lotion, skin soaps, personal deodorants and antiperspirants, aftershave lotion,
hair lotions, essential oils for personal use and body powder (Int. 3).

 

 

 

 

 

 

 

 

 

International

 

34

 

Smokers’ articles; ashtrays, humidors, cigar cutters, cigarette and cigar
lighters not of precious metals (Int. 34).

 

 

 

 

 

 

 

 

 

International

 

35

 

Retailing, including retail store services featuring clothing and general
consumer goods (Int. 35).

 

 

 

 

 

 

 

 

 

International

 

4

 

Tapers and candles (Int. 4).

 

 

 

 

 

 

 

 

 

International

 

9

 

Magnetic data carriers, recording discs, pre-recorded compact discs featuring
music and vocals; eyewear; eyeglasses and sunglasses; ophthalmic lenses;
eyeglass and sunglass frames; eyeglass and sunglass cases; eyewear accessories,
including eyeglass cords, eyeglass chains and eyeglass cleaning cloths (Int. 9).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RELAX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Published

 

1,224,383

 

 

 

 

 

 

 

 

281048

 

 

 

 

 

 

 

07/21/2004

 

 

 

 

 

 

Country:

 

Canada

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

National

 

00

 

Men’s and women’s clothing, namely, shirts, pants, shorts, jeans, sweaters,
jackets, vests, coats, rainwear, shoes, hats, socks, neckwear, and swimwear.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RELAX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Published

 

003943933

 

 

 

07/31/2014

 

 

 

 

281051

 

 

 

 

 

 

 

07/21/2004

 

11/26/2003

 

 

 

 

Country:

 

Community Trade

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Men’s and women’s clothing, namely, shirts, pants, shorts, jeans, sweaters,
jackets, vests, coats, rainwear, shoes, hats, socks, neckwear, and swimwear
(Int. 25).

 

14

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

RELAX & Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

1,224,382

 

 

 

 

 

 

 

 

281049

 

 

 

 

 

 

 

07/21/2004

 

 

 

 

 

 

Country:

 

Canada

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

National

 

00

 

Men’s and women’s clothing, namely, shirts, pants, shorts, jeans, sweaters,
jackets, vests, coats, rainwear, shoes, hats, socks, neckwear, and swimwear.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RELAX & Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

003943751

 

003943751

 

07/31/2014

 

 

 

 

281050

 

 

 

 

 

 

 

07/21/2004

 

12/19/2006

 

 

 

 

Country:

 

Community Trade

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Men’s and women’s clothing, namely, shirts, pants, shorts, jeans, sweaters,
jackets, vests, coats, rainwear, shoes, hats, socks, neckwear, and swimwear.
(Int. 25).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RELAX & Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

667845

 

 

 

07/21/2014

 

 

 

 

281047

 

 

 

 

 

 

 

07/21/2004

 

 

 

 

 

 

Country:

 

Mexico

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Men’s and women’s clothing, namely, shirts, pants, shorts, jeans, sweaters,
jackets, vests, coats, rainwear, shoes, hats, socks, neckwear, and swimwear
(Int. 25).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stitching Back Pocket Crisscross Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

1167052

 

 

 

03/19/2017

 

 

 

 

327117

 

 

 

 

 

 

 

03/19/2007

 

 

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, including pants, jeans, shorts, and skirts (Int. 25).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stitching Back Pocket Diamond Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

1167051

 

03/19/2017

 

 

 

 

 

 

327119

 

 

 

 

 

 

 

03/19/2007

 

 

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, including pants, jeans, shorts, and skirts (Int. 25).

 

15

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TB & Palm Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1,171,499

 

TMA636,826

 

04/06/2020

 

 

 

 

264732

 

 

 

 

 

 

 

03/18/2003

 

04/06/2005

 

 

 

 

Country:

 

Canada

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

National

 

000

 

Men’s, women’s, boy’s and girl’s clothing; namely, knit and woven pants, shorts
and jeans; shirts, skirts, sweaters, jackets, vests, coats, rainwear, sleepwear,
swimwear, belts, hats, gloves, socks, scarves, ties, ascots and neckerchiefs.

 

 

 

 

 

 

 

TB & Palm Design

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

592,809

 

870,529

 

03/18/2013

 

 

 

 

264734

 

 

 

 

 

 

 

03/18/2003

 

02/28/2005

 

 

 

 

Country:

 

Mexico

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

25

 

IC 25: Men’s, women’s, boy’s and girl’s clothing; namely, knit and woven pants,
shorts, jeans; skirts, shirts, sweaters, jackets, vests, coats, rainwear,
sleepwear, swimwear, belts, hats, gloves, socks, scarves, ties, ascots and
neckerchiefs.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TB (Stylized) & Palm Tree Design

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167068

 

1167068

 

03/19/2017

 

 

 

 

327122

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, footwear, headgear; men’s, women’s, boy’s and girls’ clothing,
including knit and woven pants, shorts, jeans, skirts, shirts, sweaters,
jackets, vests, coats, rainwear, sleepwear, swimwear, belts, hats, gloves,
socks, scarves, ties, ascots and neckerchiefs (Int. 25).

 

 

 

 

 

 

 

TB INDIGO PALMS (Stylized) & Design

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167067

 

1167067

 

03/19/2017

 

 

 

 

327124

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, including denim pants, shirts and jackets (Int. 25).

 

16

--------------------------------------------------------------------------------

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

THE BACK PORCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167066

 

1167066

 

03/19/2017

 

 

 

 

327125

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, footwear, headgear; men’s, women’s, boy’s and girls’ clothing,
including knit and woven pants, shorts and jeans, shirts, sweaters, jackets,
vests, coats, rainwear, sleepwear, belts, hats, gloves, socks, scarves, ties,
ascots and neckerchiefs (Int. 25).

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

667583

 

667583

 

07/25/2015

 

 

 

 

264254

 

 

 

 

 

 

 

07/25/1995

 

07/25/1995

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

025

 

IC 25: Clothing, footwear, headgear.

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Published

 

1167084

 

03/19/2017

 

 

 

 

 

 

327127

 

 

 

 

 

 

 

03/19/2007

 

 

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

11

 

Apparatus for lighting, lamps and electric lighting fixtures; apparatus for
ventilating, ceiling fans (Int. 11).

 

 

 

 

 

 

 

 

 

International

 

16

 

Paper, cardboard and goods made from these materials, not included in other
classes; printed matter; photographs; stationery or household purposes; office
requisites (except furniture); writing instruments, greeting cards,
self-adhesive notes, desk blotters, desksets, photo albums, passport
holders,(Int. 16).

 

 

 

 

 

 

 

 

 

International

 

18

 

Leather and imitations of leather, and goods made of these materials and not
included in other classes; trunks and traveling bags; suitcases, porimanteaus,
travelling trunks, garment bags, toiletry cases sold empty, backpacks, carry-on
bags, overnight bags, overnight cases, duffel bags, all purpose sports bags,
beach bags, clutch bags, clutch purses, leather shopping bags, shoulder bags,
tote bags, briefcases, business card cases, credit card cases, attache cases,
document cases, key cases, wallets, change purses, fanny packs, handbags,
leather key fobs, luggage tags, pocketbooks; umbrellas (Int. 18).

 

 

 

 

 

 

 

 

 

International

 

20

 

Furniture (Int. 20).

 

17

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

 

 

International

 

21

 

Household or kitchen utensils and containers (not of precious metal or coated
therewith); glassware, porcelain and earthenware not included in other classes;
ceramic and porcelain dinnerware for casual and fine dining, including serving
dishes and bowls, serving platters, dinner plates, chargers, salad plates, soup
bowls, cups, saucers, mugs; serving platters, serving trays and decorative trays
not of precious metal, salt and pepper shakers, salt and pepper mills, sugar
bowls, butter dishes, candy dishes, trivets, napkin rings not of precious
metals, napkin holders, candle holders, wood and wicker baskets, vases,
placecard holders; glassware, including stemware, water glasses, beverage
glasses, wine glasses, champagne flutes and bowls, beer glasses, tumblers,
snifters, pitchers and decanters; glass jars and bottles for oil, vinegar,
spices, cookies, jams, jellies and for decorative purposes sold empty; non-metal
decorative boxes (Int. 21).

 

 

 

 

 

 

 

 

 

International

 

24

 

Textiles and textile goods, not included in other classes; bedding, including
bed linen, bed spreads, pillow cases, pillow shams, pillow covers, duvets, duvet
covers, comforters, blankets, quilts and quilt covers, bed skirts, dust ruffles,
throws, matelasse coverlets, bed scarves, bed sheers; towels, bath sheets, wash
cloths and and washing mitts, shower curtains; table linen, including table
cloths, napkins, place mats, coasters; fabric bath mats (Int. 24).

 

 

 

 

 

 

 

 

 

International

 

27

 

Rugs, carpets, mats, matting and other materials for covering existing floors
(Int. 27).

 

 

 

 

 

 

 

 

 

International

 

28

 

Sporting articles, apparatus and equipment; golf equipment, golf balls, golf
clubs and putters, head covers for golf clubs and putters, golf bags and golf
bag covers, divot repair tools, golf ball markers, golf brushes, golf gloves,
golf bag tags, golf tees, golf accessory pouches, playing cards (Int. 28).

 

 

 

 

 

 

 

 

 

International

 

3

 

Perfume, eau de cologne, eau de perfume, eau de toilette, shower gel, body
lotion, skin soaps, personal deodorants and antiperspirants, aftershave lotion,
hair lotions, essential oils for personal use and body powder (Int. 3).

 

 

 

 

 

 

 

 

 

International

 

34

 

Smokers’ articles; ashtrays, humidors, cigar cutters, cigarette and cigar
lighters not of precious metals (Int. 34).

 

 

 

 

 

 

 

 

 

International

 

35

 

Retailing, including retail store services featuring clothing and general
consumer goods (Int. 35).

 

 

 

 

 

 

 

 

 

International

 

4

 

Tapers and candles (Int. 4).

 

 

 

 

 

 

 

 

 

International

 

9

 

Magnetic data carriers, recording discs, pre-recorded compact discks featuring
music and vocals; eyewear; eyeglasses and sunglasses; ophthalmic lenses;
eyeglass and sunglass frames; eyeglass and sunglass cases; eyewear accessories
including eyeglass cords, eyeglass chains and eyeglass cleaning cloths (Int. 9).

 

18

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Published

 

1169021

 

03/28/2017

 

 

 

 

 

 

327219

 

 

 

 

 

 

 

03/28/2007

 

 

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

16

 

Sample books including wallpaper sample books, wallpaper pattern books, sample
cards, sample folders; stationery; printed matter; photographs; instructional
material (except apparatus); paper for use in the production of wallpaper (Int.
16).

 

 

International

 

24

 

Textiles and textile goods, not included in other classes (Int. 24).

 

 

International

 

27

 

Coverings for walls; wallpaper, wallpaper trimmings, wallpaper with a textile
covering; books of wallpaper samples; textile wallpaper (Int. 27).

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1097137

 

1097137

 

02/02/2016

 

 

 

 

308004

 

 

 

 

 

 

 

02/02/2006

 

02/02/2006

 

 

 

 

Country:

 

Australia

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

14

 

Horological and chronometric instruments; watches (Int. 14).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

22,064

 

22,064

 

09/30/2013

 

 

 

 

264275

 

 

 

 

 

 

 

09/30/1999

 

09/30/1999

 

 

 

 

Country:

 

Bahamas

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

National

 

038

 

NC 38: Articles of clothing and all other goods in class 38.  [The Bahamas use a
local classification system based on the former UK classification system,
Class 38 is “articles of clothing”).

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

30,474

 

 

 

04/18/2001

 

 

 

 

266195

 

 

 

 

 

 

 

06/30/2003

 

11/27/2003

 

 

 

 

Country:

 

Bahamas

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

50

 

Textile wallpaper and all other goods (Int. 50).

 

19

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

30,472

 

 

 

04/18/2021

 

 

 

 

324214

 

 

 

 

 

 

 

09/18/2007

 

 

 

 

 

 

Country:

 

Bahamas

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

39

 

Wallpaper sample books and all other goods (Int. 39).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Published

 

829134174

 

 

 

 

 

 

 

 

327221

 

 

 

 

 

 

 

05/09/2007

 

 

 

 

 

 

Country:

 

Brazil

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

27

 

Textile wallpaper (Int. 27).

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Published

 

829134182

 

 

 

 

 

 

 

 

324213

 

 

 

 

 

 

 

05/09/2007

 

 

 

 

 

 

Country:

 

Brazil

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

16

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

821817396

 

 

 

 

 

 

 

 

264292

 

 

 

 

 

 

 

11/25/1999

 

 

 

 

 

 

Country:

 

Brazil

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

025

 

IC 25: Men’s, women’s, boys’, and girls’ clothing; namely, knit and woven
shirts, knit and woven pants, shorts and jeans; sweaters, jackets, vests, coats,
rainwear, belts, hats, gloves, socks, scarves, ties, ascots, and neckerchiefs.

 

20

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1,157,259

 

TMA659,197

 

02/16/2021

 

 

 

 

264626

 

 

 

 

 

 

 

10/28/2002

 

02/16/2006

 

 

 

 

Country:

 

Canada

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

National

 

000

 

Ceramic and porcelain dinnerware for casual and fine dining, namely serving
dishes and bowls, serving platters, dinner plates, chargers, salad plates, soup
bowls, cups, saucers, mugs; serving forks, serving ladles, serving platters not
of precious metal, salt and pepper shakers, salt and pepper mills, creamers,
sugar bowls, butter dishes, candy dishes, canisters, gravy boats, trivets,
napking rings not of precious metals, napkin holders, candle holders, baskets,
vases, figurines, placecard holders; glassware, namely, stemware, water glasses,
beverage glasses, wine glasses, champagne flutes and bowls, beer glasses,
tumblers, snifters, pitchers and decanters; glass jars and bottles for oil,
vinegar, spices, cookies, jams, jellies and for decorative purposes sold empty;
ice buckets.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

729,128(2)

 

TMA507,898

 

06/04/2018

 

 

 

 

264359

 

 

 

 

 

 

 

05/30/2001

 

06/04/2003

 

 

 

 

Country:

 

Canada

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

National

 

000

 

(1) Men’s, women’s, boys’ and girls’ clothing and accessories, namely shirts,
pants, shorts, sweaters, belts, hats, gloves, socks, scarves.

 

 

National

 

000

 

(2) Watches and lamps.

 

 

National

 

000

 

(3) Watches.

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

729,128(1)

 

TMA507,898

 

12/27/2022

 

 

 

 

264530

 

 

 

 

 

 

 

05/17/1995

 

12/27/2007

 

 

 

 

Country:

 

Canada

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

National

 

000

 

Restaurant, bar and carry-out food services.

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

1,367,756

 

 

 

 

 

 

 

 

335079

 

 

 

 

 

 

 

10/17/2007

 

 

 

 

 

 

Country:

 

Canada

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

00

 

Luggage.

 

21

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Issued

 

1,138,851

 

TMA660,292

 

03/07/2021

 

 

 

 

314487

 

 

 

 

 

 

 

04/26/2002

 

03/07/2006

 

 

 

 

Country:

 

Canada

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

National

 

00

 

Bedding, namely, bed linen, bed spreads, pillows, pillow cases, pillow shams,
pillow covers, duvets, duvet covers, comforters, blankets, quilts and quilt
covers, bed skirts, dust ruffles, throws, matelasse coverlets, bed scarves,
sheers; towels, bath sheets, washcloths and mitts, shower curtains; table linen,
namely, table cloths, napkins, place mats, coasters; and

 

 

National

 

00

 

Pillows, throws, towels, bath sheets, washcloths and mitts, shower curtains,
table linen, namely, napkins, place mats, coasters and bath mats.

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1,138,851

 

TMA660,292

 

03/07/2021

 

 

 

 

264528

 

 

 

 

 

 

 

04/26/2002

 

03/07/2006

 

 

 

 

Country:

 

Canada

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

National

 

000

 

Pillows, throws, towels, bath sheets, washcloths and mitts, shower curtains;
table linen, namely, napkins, place mats, coasters and bath mats.

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Allowed

 

729,128 (3)

 

 

 

 

 

 

 

 

327222

 

 

 

 

 

 

 

03/30/2007

 

 

 

 

 

 

Country:

 

Canada

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

00

 

Wallpaper, wallpaper sample books and textiles wallpaper.

 

22

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1,180,223

 

TMA701,257

 

11/21/2022

 

 

 

 

270640

 

 

 

 

 

 

 

06/03/2003

 

11/21/2007

 

 

 

 

Country:

 

Canada

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

National

 

000

 

Tapers; stationery; desk blotters, desk sets, photo albums; cigar cutters;
cigarette and cigar lighters not of precious metals; board games, poker chips,
checkers pieces, chess sets, croquet sets, shuffle board sets, bocci balls, dart
boards and darts, billiard balls, billiard and pool cues.

 

 

National

 

000

 

Candles, ashtrays; humidors; self-adhesive notes; greeting cards; writing
instruments; playing cards.

 

 

National

 

000

 

Tapers and candles; writing instruments, stationery, greeting cards,
self-adhesive notes, desk blotters, desk sets, photo albums; ashtrays, humidors,
cigar cutters, cigarette and cigar lighters not of precious metals.

 

 

National

 

000

 

Board games, poker chips, chess sets.

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1,134,574

 

TMA636,845

 

04/06/2020

 

 

 

 

264441

 

 

 

 

 

 

 

03/15/2002

 

04/06/2005

 

 

 

 

Country:

 

Canada

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

National

 

000

 

Retail store services featuring clothing and general consumer goods.

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

1,398,185

 

 

 

 

 

 

 

 

345362

 

 

 

 

 

 

 

06/04/2008

 

 

 

 

 

 

Country:

 

Canada

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

00

 

Distilled spirits and liquors namely rum.

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

729,128(2)

 

TMA507,898

 

02/11/2014

 

 

 

 

264247

 

 

 

 

 

 

 

07/30/1998

 

02/11/1999

 

 

 

 

Country:

 

Canada

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

National

 

00

 

Men’s, women’s, boys’ and girls clothing and accessories, namely shirts, pants,
shorts, jeans, sweaters, belts, hats, gloves, socks, scarves, neckwear and
shoes.

 

 

National

 

00

 

Watches and lamps.

 

 

National

 

00

 

Watches.

 

 

National

 

00

 

Restaurant, bar and carry out services.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

767,890

 

802,656

 

12/03/2017

 

 

 

 

327223

 

 

 

 

 

 

 

03/28/2007

 

12/03/2007

 

 

 

 

Country:

 

Chile

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

16

 

Wallpaper sample books (Int. 16).

 

 

 

 

 

 

 

 

 

International

 

24

 

Textile wallpaper (Int. 24).

 

 

 

 

 

 

 

 

 

International

 

27

 

Wallpaper (Int. 27).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

473,750

 

 

 

 

 

 

 

 

264291

 

 

 

 

 

 

 

01/20/2000

 

 

 

 

 

 

Country:

 

Chile

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

025

 

IC 25: All goods in class 25.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

3113598

 

 

 

 

 

 

 

 

264454

 

 

 

 

 

 

 

03/28/2002

 

 

 

 

 

 

Country:

 

China P.R.

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

025

 

IC 25: Men’s, women’s and children’s clothing namely knit and woven shirts; knit
and woven pants; shorts and jeans; sportswear; sweaters; outwear namely coats,
jackets, capes; cappa; clothing accessories namely belts, hats, gloves, socks,
scarves and neckwear; and shoes.

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

6006311

 

 

 

 

 

 

 

 

428808

 

 

 

 

 

 

 

04/18/2007

 

 

 

 

 

 

Country:

 

China P.R.

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

16

 

Wallpaper sample books (Int. 16).

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

6006309

 

 

 

 

 

 

 

 

327224

 

 

 

 

 

 

 

04/18/2007

 

 

 

 

 

 

Country:

 

China P.R.

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

27

 

Wallpaper; textile wallpaper (Int. 27).

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

970083470

 

1219615

 

10/26/2008

 

 

 

 

264268

 

 

 

 

 

 

 

08/11/1997

 

10/27/1998

 

 

 

 

Country:

 

China P.R.

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

32

 

IC 32: Beer, ale, mineral water, and soft drinks.

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

n/a

 

 

 

 

 

 

 

 

328810

 

 

 

 

 

 

 

04/18/2007

 

 

 

 

 

 

Country:

 

China P.R.

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

24

 

Textile wallpaper (Int. 24).

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

002416642

 

002416642

 

10/31/2011

 

 

 

 

264439

 

 

 

 

 

 

 

10/18/2001

 

02/23/2005

 

 

 

 

Country:

 

Community Trade

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

003

 

IC 3: Perfume, eau de cologne, eau de perfume, eau de toilette, shower gel, body
lotion, skin soaps, personal deodorants and antiperspirants, aftershave lotion.

 

 

 

 

 

 

 

 

 

International

 

009

 

IC 9: Eyeglasses and sunglasses; ophthalmic lenses; eyeglass and sunglass
frames; eyeglass and sunglass cases; eyewear accessories, namely, eyeglass
cords, eyeglass chains and eyeglass cleaning cloths.

 

 

 

 

 

 

 

 

 

International

 

011

 

IC 11: Lamps and lighting fixtures.

 

 

 

 

 

 

 

 

 

International

 

014

 

IC 14: Watches.

 

 

 

 

 

 

 

 

 

International

 

016

 

IC 16: Playing cards.

 

 

 

 

 

 

 

 

 

International

 

018

 

IC 18: Suitcases, portmanteaus, travelling trunks, garment bags, toiletry cases
sold empty, backpacks, carry-on

 

25

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

 

 

 

 

 

 

bags, overnight bags, overnight cases, duffel bags, all purpose sports bags,
beach bags, clutch bags, clutch purses, leather shopping bags, shoulder bags,
tote bags, briefcases, business card cases, credit card cases, attache cases,
document cases, key cases, wallets, change purses, fanny packs, handbags,
leather key fobs, luggage tags, pocketbooks; passport holders made of leather.

 

 

 

 

 

 

 

 

 

International

 

020

 

IC 20: Furniture.

 

 

 

 

 

 

 

 

 

International

 

021

 

IC 21: Urns, vases and planters; serving trays and decorative trays; decorative
boxes.

 

 

 

 

 

 

 

 

 

International

 

024

 

IC 24: Towels, fabric bathmats and oilcloth mats.

 

 

 

 

 

 

 

 

 

International

 

027

 

IC 27: Rugs and carpets.

 

 

 

 

 

 

 

 

 

International

 

028

 

IC 28: Golf bags.

 

 

 

 

 

 

 

 

 

International

 

032

 

IC 32: Beer and ale.

 

 

 

 

 

 

 

 

 

International

 

035

 

IC 35: Retail store services featuring clothing and general consumer goods.

 

 

 

 

 

 

 

 

 

International

 

042

 

IC 42: Restaurant, bar and carry-out food services.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

000903138

 

000903138

 

08/31/2018

 

 

Country:

 

264246

 

 

 

 

 

 

 

08/11/1998

 

12/08/1999

 

 

 

 

Class/ Goods:

 

Community Trade

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

 

 

International

 

25

 

Clothing, footwear, headgear (Int. 25).

 

 

 

 

 

 

 

26

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

5802384

 

5802384

 

03/31/2017

 

 

 

 

327225

 

 

 

 

 

 

 

03/30/2007

 

06/08/2008

 

 

 

 

Country:

 

Community Trade

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

16

 

Printed matter; publications; paper and cardboard and articles made from these
materials; books, newspapers and newsletters; photographs, paintings and
engravings; paper for use in the production of wallpaper; paper for decoration
purposes; wrapping materials; walllpaper pattern books; adhesives for household
purposes; teaching and instructional materials;artists materials; writing
instruments; stationery (Int. 16).

 

 

 

 

 

 

 

 

 

International

 

24

 

Textiles and textile goods; textile place goods; textile piece goods for
household or furnishing purposes and textile articles made therefrom; fabrics,
textile fabrics, furnishing fabrics, wall coverings and hangings and ceiling
coverings and hangings made wholly or principally of textile materials;
tapestries; curtains, curtain holders; blinds, roller blinds; loose covers for
furniture, upholstery fabrics, cushion covers; bed covers, bed linen,
bedspreads, sheets, quilts, pillowcases, duvet covers; household linen, table
covers, table cloths, table linen, table napkins; bath linen, towels, face
flannels; handkerchiefs (Int. 24).

 

 

 

 

 

 

 

 

 

International

 

27

 

Carpets, rugs, mats and matting, linoleum; floor coverings; wall and ceiling
coverings; wall and ceiling hangings; wallpaper and ceiling paper (Int. 27).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

28

 

Toys; games; playthings; sports equipment and sporting goods; sports bags; parts
and fittings for all the aforesaid (Int. 28).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

93/472,619

 

93,472,619

 

06/17/2013

 

 

 

 

264257

 

 

 

 

 

 

 

06/17/1993

 

06/17/1993

 

 

 

 

Country:

 

France

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

025

 

IC 25: Clothing, footwear, headgear.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

V 24 264/25 Wz

 

2 060 929

 

06/30/2013

 

 

 

 

264258

 

 

 

 

 

 

 

06/01/1993

 

03/28/1994

 

 

 

 

Country:

 

Germany

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

025

 

IC 25: Clothing, belts, hats, gloves, stockings and socks, scarves, ties,
footwear.

 

27

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

97/11044

 

B16116/1999

 

08/03/2014

 

 

 

 

264241

 

 

 

 

 

 

 

08/04/1997

 

08/04/1997

 

 

 

 

Country:

 

Hong Kong

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing for men, women and children; knitted and woven shirts, pants and jeans;
sweaters; outerwear, coats, jackets and capes; belts, hats, gloves, socks,
scarves and neckwear, shoes; all included in Class 25 but none of the aforesaid
goods containing or made of denim.

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

300843345

 

300843345

 

03/29/2017

 

 

 

 

327226

 

 

 

 

 

 

 

03/30/2007

 

03/30/2007

 

 

 

 

Country:

 

Hong Kong

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

16

 

Printed matter; wallpaper sample books, wallpaper pattern books, books
containing samples of wall coverings (Int. 16).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

24

 

Textiles and textile goods; textile wallpaper; wall hangings of textile (Int.
24).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

27

 

Wall hangings (non textile); wallpaper; wallpaper trimmings (Int. 27).

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

RM2003C002891

 

670494

 

06/25/2013

 

 

 

 

264248

 

 

 

 

 

 

 

02/09/1996

 

02/09/1996

 

 

 

 

Country:

 

Italy

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

025

 

IC 25: Clothing, footwear and headgear.

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

66335/93

 

3,151,076

 

04/30/2016

 

 

 

 

264249

 

 

 

 

 

 

 

06/28/1993

 

04/30/1996

 

 

 

 

Country:

 

Japan

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

025

 

IC 25: Clothing, footwear, and belts.

 

28

--------------------------------------------------------------------------------

 

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

105957/1997

 

4,444,007

 

01/05/2011

 

 

 

 

264261

 

 

 

 

 

 

 

04/11/1997

 

01/05/2001

 

 

 

 

Country:

 

Japan

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

032

 

IC 32: Beer, soft drinks, fruit juices, vegetable juices, whey beverages,
extracts of hops for making beer.

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

2007-033253

 

5107715

 

01/25/2018

 

 

 

 

327227

 

 

 

 

 

 

 

04/05/2007

 

01/25/2008

 

 

 

 

Country:

 

Japan

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

16

 

Wallpaper sample books (Int. 27).

 

 

International

 

27

 

Wallpaper, textile wallpapers (Int. 27).

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

575,793

 

820,490

 

11/18/2012

 

 

 

 

264691

 

 

 

 

 

 

 

11/18/2002

 

02/13/2004

 

 

 

 

Country:

 

Mexico

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

8

 

Flatware, namely, forks, knives, and spoons; serving utensils made of
non-precious metals, namely, serving ladles, serving spoons, and serving forks
(Int. 8).

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

575,792

 

785,311

 

11/18/2012

 

 

 

 

264625

 

 

 

 

 

 

 

11/18/2002

 

03/27/2003

 

 

 

 

Country:

 

Mexico

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

021

 

IC 21: Ceramic and porcelain dinnerware for casual and fine dining, namely
serving dishes and bowls, serving platters, dinner plates, chargers, salad
plates, soup bowls, cups, saucers, mugs; serving forks, serving ladles not of
precious metal, salt and pepper shakers, salt and pepper mills, creamers, sugar
bowls, butter dishes, candy dishes, canisters, gravy boats, trivets, napkin
rings not of precious metals, napking holders, candle holders, baskets, vases,
figurines, placecard holders; glassware, namely, stemware, water glasses,
beverage glasses, wine glasses, champage flutes and bowls, beer glasses,
tumblers, snifters, pitchers and decanters; glass jars and bottles for oil,
vinegar, spices, cookies, jams, jellies and for decorative purposes sold empty;
ice buckets.

 

29

--------------------------------------------------------------------------------

 

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

513,987

 

729,170

 

10/26/2011

 

 

 

 

264362

 

 

 

 

 

 

 

10/26/2001

 

12/17/2001

 

 

 

 

Country:

 

Mexico

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

011

 

IC 11: Lamps.

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

603,441

 

812,317

 

06/02/2013

 

 

 

 

266209

 

 

 

 

 

 

 

06/02/2003

 

11/14/2003

 

 

 

 

Country:

 

Mexico

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

034

 

Ashtrays, humidors, cigar cutters, cigarette and cigar lighters not of precious
metal.

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

924840

 

04/04/2018

 

 

 

 

 

 

341577

 

 

 

 

 

 

 

04/04/2008

 

 

 

 

 

 

Country:

 

Mexico

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

32

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

848495

 

987843

 

04/13/2017

 

 

 

 

327228

 

 

 

 

 

 

 

04/13/2007

 

05/31/2007

 

 

 

 

Country:

 

Mexico

 

 

 

Owner: Tommy Bahama Group, Inc.

 

0

 

 

 

 

Class/ Goods:

 

International

 

027

 

Wallpaper (Int. 27).

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

848221

 

989804

 

04/12/2017

 

 

 

 

329050

 

 

 

 

 

 

 

04/12/2007

 

06/26/2007

 

 

 

 

Country:

 

Mexico

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

16

 

Wallpaper sample books (Int. 16).

 

30

--------------------------------------------------------------------------------

 

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

603,435

 

808,860

 

06/02/2013

 

 

 

 

266207

 

 

 

 

 

 

 

06/02/2003

 

10/09/2003

 

 

 

 

Country:

 

Mexico

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

016

 

IC 16: Writing instruments, stationery, greeting cards, self-adhesive notes,
desk blotters, desk sets, photo albums..

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

848222

 

986976

 

04/12/2017

 

 

 

 

329051

 

 

 

 

 

 

 

04/12/2007

 

05/30/2007

 

 

 

 

Country:

 

Mexico

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

24

 

Textile wallpaper (Int. 24).

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

171723

 

443,755

 

06/29/2013

 

 

 

 

264250

 

 

 

 

 

 

 

0612911993

 

06/29/1993

 

 

 

 

Country:

 

Mexico

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

025

 

IC 25: Clothing, footwear, headgear.

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

891176

 

1013060

 

10/23/2017

 

 

 

 

335088

 

 

 

 

 

 

 

10/23/2007

 

11/22/2007

 

 

 

 

Country:

 

Mexico

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

18

 

Luggage (Int. 18).

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

603,436

 

808,861

 

06/02/2013

 

 

 

 

266206

 

 

 

 

 

 

 

06/02/2003

 

10/09/2003

 

 

 

 

Country:

 

Mexico

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

004

 

IC 4: Tapers and candles.

 

31

--------------------------------------------------------------------------------

 

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

603,437

 

808,862

 

06/02/2013

 

 

 

 

266208

 

 

 

 

 

 

 

06/02/2003

 

10/09/2003

 

 

 

 

Country:

 

Mexico

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

028

 

IC 28: Board games, poker chips, checkers pieces, chess sets, croquet sets,
shuffle board sets, bocci balls, dart boards and darts, billiard balls, billiard
and pool cues.

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

513,986

 

729,169

 

10/26/2011

 

 

 

 

264357

 

 

 

 

 

 

 

10/26/2001

 

12/17/2001

 

 

 

 

Country:

 

Mexico

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

014

 

IC 14: Watches.

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

251907

 

251907

 

08/02/2016

 

 

 

 

264256

 

 

 

 

 

 

 

08/02/1995

 

06/09/1997

 

 

 

 

Country:

 

New Zealand

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

025

 

IC 25: Clothing, footwear and headgear.

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Published

 

766207

 

04/02/2017

 

 

 

 

 

 

327229

 

 

 

 

 

 

 

04/02/2007

 

 

 

 

 

 

Country:

 

New Zealand

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

16

 

Sample books Including wallpaper sample books, wallpaper pattern books, sample
cards, sample folders; stationery; printed matter; photographs; office
requisites (except furniture); instructional and teaching material (except
apparatus); paper for use In the production of wallpaper; paper, cardboard and
goods made from these materials, not included in other classes (Int. 16).

 

 

 

 

 

 

 

 

 

International

 

24

 

Textiles and textile goods, not Included In other classes; bed and table covers
(Int. 24).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

27

 

Covering for walls; wallpaper, wallpaper trimmings, wallpaper with a textile
covering; carpets, rugs, mats, matting and other materials for covering existing
floors; wall hangings (non-textile) (Int. 27).

 

32

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Published

 

4-2007-009503

 

 

 

 

 

 

 

 

335809

 

 

 

 

 

 

 

08/30/2007

 

 

 

 

 

 

Country:

 

Philippines

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Men’s, women’s, boys’, and girls’ clothing; namely, knit and woven shirts; knit
and woven pants, shorts, and Jeans; sweaters, Jackets, vests, coats, rainwear,
belts, hats, gloves, socks, scarves, ties, ascots, and neckerschiefs (int. 25).

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Suspended

 

4-2007-003459

 

 

 

 

 

 

 

 

327230

 

 

 

 

 

 

 

04/02/2007

 

 

 

 

 

 

Country:

 

Philippines

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

16

 

Wallpaper, wallpaper sample books, textile wallpaper (Int. 16).

 

 

 

 

 

 

 

 

 

International

 

24

 

Wallcoverings (Int. 24).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1,774,917

 

1,774,917

 

07/29/2013

 

 

 

 

264240

 

 

 

 

 

 

 

07/29/1993

 

07/29/1993

 

 

 

 

Country:

 

Spain

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

025

 

IC 25: Articles of ready-made clothing for men, women and children: and
especially shirts (knit and woven), pants, shorts and jeans (knit and woven),
sweaters, outerwear, and accessories. namely belts, hats, gloves, socks,
scarves, neckwear and shoes.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

TM/2007/000130

 

TM/2007/000130

 

04/26/2017

 

 

 

 

328816

 

 

 

 

 

 

 

04/26/2007

 

11/02/2047

 

 

 

 

Country:

 

St. Lucia

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

24

 

Textile wallpaper (Int. 24).

 

33

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

TM/2007/000129

 

TM/2007/000129

 

04/26/2017

 

 

 

 

327232

 

 

 

 

 

 

 

04/26/2007

 

11/02/2007

 

 

 

 

Country:

 

St. Lucia

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

16

 

Wallpaper sample books (int. 16); and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

27

 

Wallpaper (Int. 27).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

253 of 2002

 

1,534,082

 

04/27/2010

 

 

 

 

264501

 

 

 

 

 

 

 

08/16/2002

 

08/16/2002

 

 

 

 

Country:

 

St. Lucia

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

025

 

IC 25: Articles of outer clothing; shirts; trousers; shorts; jeans; sweaters;
Jackets; waistcoats; coats; rainwear, belts; hats; gloves; socks, scarves; ties;
ascots; neckerchiefs.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

TM/2002/000235 235 of 2002

 

 

 

03/14/2013

 

 

 

 

264627

 

 

 

 

 

 

 

03/14/2003

 

11/17/2003

 

 

 

 

Country:

 

St. Lucia

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

035

 

IC 35: Retail store services featuring clothing, swimwear, and general consumer
goods.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

53506/2007

 

560 860

 

03/29/2017

 

 

 

 

327233

 

 

 

 

 

 

 

03/29/2007

 

03/29/2007

 

 

 

 

Country:

 

Switzerland

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

16

 

Wallpaper sample books (Int. 16).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

24

 

Textile wallpaper (Int. 24)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

27

 

Wallpaper, not of textile material (Int. 27).

 

34

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

10143/2001

 

497577

 

1W19/2011

 

 

 

 

264440

 

 

 

 

 

 

 

10/19/2001

 

10/19/2001

 

 

 

 

Country:

 

Switzerland

 

 

 

Owner:  Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

003

 

IC 3: Perfumes, essential oils, beauty products, soaps, deodorants for personal
use, antiperspirants.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

009

 

IC 9: Glasses and sunglasses, visual lenses; eyeglass frames; eyeglass cases;
eyeglass chains.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

011

 

IC 11: Lighting fixtures.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

014

 

IC 14: Watches, clocks and time measurement instruments, Jewelry; trays made out
of precious metal for household use.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

016

 

IC 16: Paper, cardboard and goods made out of these materials, provided they are
not contained in other classes; printed products; wrapping materials made out of
plastic, provided they are not contained in other classes; wrappers for business
cards and credit cards: wrappers for passports.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

018

 

IC 18: Leather and feather Imitations and goods made out of it; provided they
are not contained in other classes, namely suitcases, travel suitcases, wardrobe
trunks, suit bags, toiletry bags made out of leather and leather imitations,
backpacks, carry-one, duffel bags, athletic bags; beach bags; clutches, hand
bags, shopping bags, shoulder bags, travel bags, briefcases, wallets, purses,
pouches, suitcase tags made out of leather and leather imitations, purses.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

020

 

IC 20: Furniture, mirrors, frames; goods, if contained In class 20, made out of
wood, cork, duct, cane, willow, horn, Ivory or plastic, namely decorative goods
made out of non-textile material, cans, boxes made out of wood or plastic.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

021

 

IC 21: Urns and vases (not made out of precious metal), flower pots, planting
pots, pottery, ceramics, outer flower pots, not made out of paper, cleaning
cloths for glasses; trays for household use, not made out of precious metal.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

024

 

IC 24: Weaved fabrics and textiles, as contained in class 24; bathing cloths
(except bathing garments), bed linens, table linens made out of textile.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

025

 

IC 25: Garments, shoes, head coverings.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

027

 

IC 27: Rugs, doormats. mats; bath mats; washcloths.

 

35

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

 

 

International

 

028

 

IC 28: Golf bags, with or without wheels, golf gloves, playing cards.

 

 

 

 

 

 

 

 

 

International

 

032

 

IC 32: Beer.

 

 

 

 

 

 

 

 

 

International

 

035

 

IC 35: Retail items with articles of clothing, shoes, head coverings as well as
the other goods mentioned in the foregoing classes.

 

 

 

 

 

 

 

 

 

International

 

043

 

IC 43: Operation of restaurants, bars and restaurants with outdoor selling
areas; catering of guests in restaurants, bars, snack bars and cafeterias.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

97367

 

07/12/2017

 

 

 

 

 

 

333152

 

 

 

 

 

 

 

07/12/2007

 

 

 

 

 

 

Country:

 

United Arab Emirat

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

97365

 

07/12/2017

 

 

 

 

 

 

327234

 

 

 

 

 

 

 

07/12/2007

 

 

 

 

 

 

Country:

 

United Arab Emirat

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

97375

 

07/12/2017

 

 

 

 

 

 

333157

 

 

 

 

 

 

 

07/12/2007

 

 

 

 

 

 

Country:

 

United Arab Emirat

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

27

 

 

 

 

 

 

 

 

 

 

 

 

 

36

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1534082

 

A1534082

 

04/27/2010

 

 

 

 

264255

 

 

 

 

 

 

 

04/27/1993

 

05/10/1996

 

 

 

 

Country:

 

United Kingdom

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

025

 

IC 25: Articles of outer clothing; shirts; trousers; shorts; jeans; sweaters;
jackets; waistcoats; coats; rainwear; belts; hats; gloves; socks; scarves; ties;
ascots; neckerchiefs.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

2469352

 

2469352

 

10/12/2017

 

 

 

 

335077

 

 

 

 

 

 

 

10/12/2007

 

05/23/2008

 

 

 

 

Country:

 

United Kingdom

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

18

 

Leather and imitations of leather and goods made of these materials and not
included in other classes; animal skins, hides; trunks and travelling bags;
walking sticks; whips, harness and saddlery; luggage; purses; bags; saddle bags;
bike bags; rucksacks and travel bags; wallets; briefcases, document wallets;
sports bags: parts and fittings for all the aforesaid goods (Int. 18).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Published

 

8806-99

 

 

 

 

 

 

 

 

264274

 

 

 

 

 

 

 

05/25/1999

 

 

 

 

 

 

Country:

 

Venezuela

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

025

 

IC 25: Men’s, women’s, boys’, and girls’ clothing; namely, knit and woven pants,
shorts, and jeans; sweaters, jackets, vests, coats, rainwear, belts, hats,
gloves, socks, scarves, ties, ascots, and neckerchiefs.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Published

 

2007-008062

 

 

 

 

 

 

 

 

327235

 

 

 

 

 

 

 

04/17/2007

 

 

 

 

 

 

Country:

 

Venezuela

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

27

 

Wallpaper (Int. 27).

 

 

 

 

 

 

 

 

 

37

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Published

 

2007-008061

 

 

 

 

 

 

 

 

328815

 

 

 

 

 

 

 

04/17/2007

 

 

 

 

 

 

Country:

 

Venezuela

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

24

 

Textile wallpaper (Int. 24).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Published

 

2007-008060

 

 

 

 

 

 

 

 

328811

 

 

 

 

 

 

 

04/17/2007

 

 

 

 

 

 

Country:

 

Venezuela

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

16

 

Wallpaper sample books (Int. 16),

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA TROPICAL CAFE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

924481

 

04/04/2018

 

 

 

 

 

 

341599

 

 

 

 

 

 

 

04/04/2008

 

 

 

 

 

 

Country:

 

Mexico

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

43

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA (Stylized) & Palm Tree Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167083

 

1167083

 

03/19/2017

 

 

 

 

327128

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

24

 

Textiles and textile goods, not included in other classes; bedding, including
bed linen, bed spreads, pillow cases, pillow shams, pillow covers. duvets, duvet
covers, comforters, blankets, quilts and quilt covers, bed skirts, dust ruffles,
throws, matelasse coverlets, bed scarves, bed sheers; towels, bath sheets, wash
cloths and washing mitts, shower curtains; table linen, including table cloths,
napkins, piece mats, coasters; fabric bath mats (t. 24).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

25

 

Clothing, footwear, headgear, belts, camp shirts, gold shirts, hats, jackets,
knit shirts, neckwear, pants, polo shirts, shirts, shoes, shorts, sweaters (Int.
25).

 

38

--------------------------------------------------------------------------------

 

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TOMMY BAHAMA AMBER ISLE COLLECTION (Stylized) &

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167053

 

1167053

 

03/19/2017

 

 

 

 

327130

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

20

 

Furniture (Int. 20).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA GOLDEN SUN

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

1,398,187

 

 

 

 

 

 

 

 

345354

 

 

 

 

 

 

 

06/04/2008

 

 

 

 

 

 

Country:

 

Canada

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

00

 

Distilled spirits and liquors namely rum.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA ISLAND SOFT

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167082

 

1167082

 

03/19/2017

 

 

 

 

327131

 

 

 

 

 

 

 

03/19/2007

 

03/19/200T

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, footwear, headgear, men’s, women’s, boys’ and girls’ clothing,
including knit and woven pants, shorts and Jeans: shirts, sweaters, Jackets,
vests, coats, rainwear, sleepwear. belts, hats, gloves, socks, scarves, ties,
ascots and neckerchiefs (Int. 25).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA RELAX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

1167076

 

03/19/2017

 

 

 

 

 

 

327138

 

 

 

 

 

 

 

03/19/2007

 

 

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

11

 

Apparatus for lighting, lamps and electric lighting fixtures; apparatus for
ventilating, ceiling fans (Int. 11).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

14

 

Horological and chronometric instruments; watches (Int. 14).

 

 

 

 

 

 

 

 

 

International

 

16

 

Paper, cardboard and goods made from these materials, not included in other
classes; printed matter; photographs; stationery; adhesives for stationery or
household purposes; office requisites (except furniture); writing Instruments,
greeting cards, self-adhesive notes, desk blotters, desksets, photo albums,
passport holders, playing cards (Int. 16).

 

 

 

 

 

 

 

 

 

International

 

18

 

Leather and imitations of leather, and goods made of these materials and not
included In other classes; trunks and travelling bags; suitcases, portmanteaus,
travelling trunks, garment bags, toiletry cases sold empty, backpacks,

 

39

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

 

 

 

 

 

 

carryon bags, overnight bags, overnight cases, duffel bags, all purpose sports
bags, beach bags, clutch bags, clutch purses, leather shopping bags, shoulder
bags, tote bags, briefcases, business card cases, credit card cases, attache
cases, document cases, key cases, wallets, change purses, fanny packs, handbags,
leather key fobs, luggage tags. pocketbooks; umbrellas (Int. 18).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International

 

20

 

Furniture (Int. 20).

 

 

 

 

 

 

 

 

 

International

 

21

 

Household or kitchen utensils and containers (not of precious metal or coated
therewith); glassware, porcelain and earthenware not included in other classes;
ceramic and porcelain dinnerware for casual and fine dining, including serving
dishes and bowls, serving platters, dinner plates, chargers, salad plates, soup
bowls, cups, saucers, mugs; serving platters, serving trays and decorative trays
not of precious metal, salt and pepper shakers, salt and pepper mills, sugar
bowls, butter dishes, candy dishes, trivets, napkin rings not of precious
metals, napkin holders, candle holders, wood and wicker baskets, vases,
placecard holders; glassware, including stemware, water glasses, beverage
glasses, wine glasses, champagne flutes and bowls, beer glasses, tumblers,
snifters, pitchers and decanters; glass jars and bottles for oil, vinegar,
spices, cookies, jams, jellies and for decorative purposes sold empty; non-metal
decorative boxes (Int. 21).

 

 

 

 

 

 

 

 

 

International

 

24

 

Textiles and textile goods, not included in other classes; bedding, including
bed linen, bed spreads, pillow cases, pillow shams, pillow covers, duvets, duvet
covers, comforters, blankets, quilts end quilt covers, bed skirts, dust ruffles,
throws, matelasse coverlets, bed scarves, bed sheers; towels, bath sheets, wash
cloths and washing mitts, shower curtains; table linen, including table cloths,
napkins, place mats, coasters; fabric bath mats (Int. 24).

 

 

 

 

 

 

 

 

 

International

 

25

 

Clothing, footwear, headgear (Int. 25).

 

 

 

 

 

 

 

 

 

International

 

27

 

Rugs, carpets, mats, matting and other materials for covering existing floors
(Int. 27).

 

 

 

 

 

 

 

 

 

International

 

28

 

Sporting articles, apparatus and equipment; golf equipment, golf balls, golf
clubs and putters, head covers for golf clubs and putters, golf bags and golf
bag covers, divot repair tools, golf ball markers, golf brushes, golf gloves,
golf bag tags, golf tees, golf accessory pouches (Int. 28).

 

 

 

 

 

 

 

 

 

International

 

3

 

Perfume, eau de cologne, eau de perfume, eau de toilette, shower gel, body
lotion, skin soaps, personal deodorants end antiperspirants, aftershave lotion,
hair lotions, essential oils for personal use and body powder (Int. 3).

 

 

 

 

 

 

 

 

 

International

 

34

 

Smokers’ articles: ashtrays, humidors, cigar cutters, cigarette and cigar
lighters not of precious metals (Int. 34).

 

 

 

 

 

 

 

 

 

International

 

35

 

Retailing, Including retail store services featuring clothing and general
consumer goods (Int. 35).

 

40

--------------------------------------------------------------------------------

 

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

 

 

International

 

4

 

Tapers and candles (Int. 4).

 

 

 

 

 

 

 

 

 

International

 

9

 

Magnetic data carriers, recording discs, pre-recorded compact discs featuring
music and vocals; eyewear; eyeglasses and sunglasses; ophthalmic lenses;
eyeglass and sunglass frames; eyeglass and sunglass cases; eyewear accessories,
including eyeglass cords, eyeglass chains and eyeglass cleaning cloths (Int. 9).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA RELAX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

800048

 

949688

 

08/11/2016

 

 

 

 

304912

 

 

 

 

 

 

 

08/11/2006

 

08/28/2006

 

 

 

 

Country:

 

Mexico

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Men’s and women’s clothing, namely, shirts, pants, shads, sweaters, jackets,
hats and swimwear (Int. 25).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA SHADE MAKER (Stylized) & Design

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

1167081

 

03/19/2017

 

 

 

 

 

 

327132

 

 

 

 

 

 

 

03/19/2007

 

 

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, headgear, hats (Int. 25).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA’S TROPICAL CAFE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

970083471

 

1233917

 

12/19/2008

 

 

 

 

264245

 

 

 

 

 

 

 

08/11/1997

 

12/20/1998

 

 

 

 

Country:

 

China P.R.

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

42

 

IC 42: Restaurant services.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA’S TROPICAL CAFE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

97/11042

 

10870/1999

 

08/03/2014

 

 

 

 

264242

 

 

 

 

 

 

 

08/04/1997

 

09/06/1999

 

 

 

 

Country:

 

Hong Kong

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

42

 

Restaurant services.

 

 

 

 

 

 

41

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TOMMY BAHAMA’S TROPICAL CAFE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

105958/1997

 

4,342,641

 

12/10/2009

 

 

 

 

264267

 

 

 

 

 

 

 

04/11/1997

 

12/10/1999

 

 

 

 

Country:

 

Japan

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

042

 

IC 42: Serving food & drink (restaurant services), beauty salons, hairdressing
salons, public baths, meteorological information, testing/screening/research of
pharmaceuticals/cosmetics/food, testing/ research for machinery, agencies for
Industrial property procedures/preparation of expert opinions and other
business, litigation and other legal services and advice, agencies for
registration/deposits (services by judicial scriveners), massage/therapeutic
finger-pressing. moxa cautery (moxibustion), bone-resetting by Judo technique,
acupuncture, medical services, providing medical information, physical
examination, dentistry, preparation of medicines, veterinary diagnostics,
rental/leasing of knitting machines. rental/leasing of sewing machines. rental
of otted plants, rental leasing of curtains, rental/leasing of furniture,
rental/leasing of wall hangings. ental/leasing of mattings, rental/leasing of
cameras, rental/leasing of optical instruments, rental/leasing of fishing
nstruments, rental/leasing of mining instruments, rental/leasing of measuring
apparatus/instruments, rental/leasing of combine harvesters, rental/leasing of
altars, rental/leasing of mowers, rental/leasing of fire alarms, rental/ teasing
of fire extinguishers, rental/leasing of towels, rental/leasing of air
conditioning and heating apparatus, rental/leasing of ultrasonic diagnostic
equipment, rental/leasing of cookers, rental/ leasing of working surfaces,
rental/leasing of sinks, rental/leasing of typographic machines, rental/leasing
of instruments for beauty parlors or barbers, rental/leasing of physical or
chemical instruments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BOHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

3128153

 

 

 

 

 

 

 

 

264531

 

 

 

 

 

 

 

03/28/2002

 

 

 

 

 

 

Country:

 

China P.R.

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

025

 

IC 25: Men’s, women’s and children’s clothing namely knit and woven shirts; knit
and woven pants; shorts and jeans; sportswear, sweaters; outwear namely coats,
jackets, capes; cappa; clothing accessories namely belts, hats, gloves, socks,
scarves and neckwear, and shoes.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TORTOLA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Pending

 

1,167,080

 

03/19/2017

 

 

 

 

 

 

327133

 

 

 

 

 

 

 

03/19/2007

 

 

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, men’s knit and woven shirts (Int. 25).

 

 

 

 

 

 

 

42

--------------------------------------------------------------------------------

 

Tmk
Name

 

Client #
Matter #

 

 

 

Atty

 

Status

 

Application
No & Date

 

Registration
No & Date

 

Renew Date

 

First Use Date

TRAVELER’S RETREAT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167079

 

1167079

 

03/19/2017

 

 

 

 

327135

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

20

 

Furniture (Int. 20).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TROPICOTTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110618

 

 

 

HUTCG

 

Registered

 

1167078

 

1167078

 

03/19/2017

 

 

 

 

327136

 

 

 

 

 

 

 

03/19/2007

 

03/19/2007

 

 

 

 

Country:

 

Australia

 

 

 

Owner: Tommy Bahama Group, Inc.

 

 

 

 

 

 

Class/ Goods:

 

International

 

25

 

Clothing, women’s clothing, including knit and woven pants and short; jackets
(Int. 25).

 

Record Count:  153

 

43

--------------------------------------------------------------------------------

 

COPYRIGHTS SPRING 2002

Copyright Title

 

Alternate
Title

 

Author/Claimant

 

Registration
#

 

Year
Registered

 

Description

TB3750 TB1095 (21) LA NINA COLADA CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-389

 

2002

 

Fabric Design

TB 3754 (21) LEAF AND LET LEAF CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-390

 

2002

 

Fabric Design

T83803 (21) VINTAGE VINES

 

 

 

Viewpoint International, Inc.

 

VA 1-245-391

 

2002

 

Fabric Design

TB3778 (21) LOVERS LANE

 

 

 

Viewpoint International, Inc.

 

VA 1-245-392

 

2002

 

Fabric Design

TB3752 (21) PERSIAN PROMISE

 

 

 

Viewpoint International, Inc.

 

VA 1-245-393

 

2002

 

Fabric Design

TB3770 (21) CATALINA CORSAGE

 

 

 

Viewpoint International, Inc.

 

VA 1-245-394

 

2002

 

Fabric Design

TB3747 TB9051 (21) GARDEN OF HOPE AND COURAGE MENS

 

 

 

Viewpoint International, Inc.

 

VA 1-245-395

 

2002

 

Fabric Design

TB3777 (21) KIMONO

 

 

 

Viewpoint International, Inc.,

 

VA 1-245-396

 

2002

 

Fabric Design

TB3667 (21) FLORAL IMPRESSION (BORDER)

 

 

 

Viewpoint International, Inc.

 

VA 1-245-397

 

2002

 

Fabric Design

TB3788 (21) FOULARD’S GOLD CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-398

 

2002

 

Fabric Design

TB3749 (21) NO MONEY, NO HONEY CAMP

 

 

 

Viewpoint International, Inc.,

 

VA 1-245-399

 

2002

 

Fabric Design

TB3792 (21) EL JARDIN CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-400

 

2002

 

Fabric Design

TB3748 TB9052 (21) BAHAMARAMA

 

 

 

Viewpoint International, Inc.

 

VA 1-245-401

 

2002

 

Fabric Design

TB2370 (21) GARDEN OF EDEN

 

 

 

Viewpoint International, Inc.

 

VA 1-245-402

 

2002

 

Fabric Design

TB2390 (21) OOH LA LEI POLO

 

 

 

Viewpoint International, Inc.

 

VA 1-245-403

 

2002

 

Fabric Design

TB2398 (21) ST. LUCIO POLO

 

 

 

Viewpoint International, Inc.

 

VA 1-245-404

 

2002

 

Fabric Design

TB3781 TB1093 TB9056 (21) LOBSTER LIASON CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-405

 

2002

 

Fabric Design

TB3736 TB9048 (21) ISLAND OF DESIRE

 

 

 

Viewpoint International, Inc.

 

VA 1-245-406

 

2002

 

Fabric Design

TB2397 (21) WATER LILY

 

 

 

Viewpoint International, Inc.

 

VA 1-245-407

 

2002

 

Fabric Design

TB2396/TB3799 (21) MAKIN’ WAVES/BLOW ME AWAY CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-408

 

2002

 

Fabric Design

TB3763 (21) PAISLEY PASSION

 

 

 

Viewpoint International, Inc.

 

VA 1-245-409

 

2002

 

Fabric Design

TB2371 (21) FLORAL RHAPSODY

 

 

 

Viewpoint International, Inc.

 

VA 1-245-410

 

2002

 

Fabric Design

TB3756 (21) PLAID TASTIK CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-411

 

2002

 

Fabric Design

TB3734/TB9045 BONGO CONGO CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-412

 

2002

 

Fabric Design

TB3739 (21) SEISMO-PLAID CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-413

 

2002

 

Fabric Design

TB3745 (21) A SHORE THING CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-414

 

2002

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRING 2002

Copyright Title

 

Alternate
Title

 

Author/Claimant

 

Registration
#

 

Year
Registered

 

Description

TB3773 TB9048 (21) HERMIT THE CRAB CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-352

 

2002

 

Fabric Design

TB1091 (21) PARADISE PAISLEY

 

 

 

Viewpoint International, Inc.

 

VA 1-245-353

 

2002

 

Fabric Design

TB3735 (21) FAN FLORA CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-354

 

2002

 

Fabric Design

TB2373 (21) SOLSTICE

 

 

 

Viewpoint International, Inc.

 

VA 1-245-355

 

2002

 

Fabric Design

TB3761 (21) TRYST IN THE MIST CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-358

 

2002

 

Fabric Design

TB1086 (21) PINA POWER

 

 

 

Viewpoint International, Inc.

 

VA 1-245-356

 

2002

 

Fabric Design

TB2372 121) PINEAPPLE-PICK-ME-UP POLO

 

 

 

Viewpoint International, Inc.

 

VA 1-245-357

 

2002

 

Fabric Design

TB2344 (21) PANDA CHOW POLO

 

 

 

Viewpoint International, Inc.

 

VA 1-245-360

 

2002

 

Fabric Design

TB3800 TB9047 TB1094 (21) BRUCE’S BALLAD CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-359

 

2002

 

Fabric Design

TB3806 (21) SHELL SHOCKED CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-361

 

2002

 

Fabric Design

TB3740 (21) BE THERE OR BE SQUARE CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-362

 

2002

 

Fabric Design

TB1092 (21) CALYPSO QUEEN

 

 

 

Viewpoint International, Inc.

 

VA 1-245-363

 

2002

 

Fabric Design

TB3755 (21) PLAID TO SEE YOU CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-364

 

2002

 

Fabric Design

TB3753 (21) FLORENTINE SHELL

 

 

 

Viewpoint International, Inc.

 

VA 1-245-365

 

2002

 

Fabric Design

TB3918 (21) SHADY PALMS CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-368

 

2002

 

Fabric Design

TB3917 (21) SUGAR PLAIDY CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-357

 

2002

 

Fabric Design

TB3757 (21) PARADISE BOUND CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-368

 

2002

 

Fabric Design

TB3775 (21) GARDEN OF HOPE AND COURAGE WOMENS

 

 

 

Viewpoint International, Inc.

 

VA 1-245-369

 

2002

 

Fabric Design

TB3780 TB9053 (21) SOLSTICE

 

 

 

Viewpoint International, Inc.

 

VA 1-245-370

 

2002

 

Fabric Design

TB3759 (21) HELLUVA HONEYMOON

 

 

 

Viewpoint International, Inc.

 

VA 1-245-371

 

2002

 

Fabric Design

TB3782A/TB9054 (21) BIM-BAM-BOOM

 

 

 

Viewpoint International, Inc.

 

VA 1-245-372

 

2002

 

Fabric Design

TB2384 (21) TWILIGHT WHISPER

 

 

 

Viewpoint International, Inc.

 

VA 1-245-373

 

2002

 

Fabric Design

TB3733 (21) PAISLEY PALACE

 

 

 

Viewpoint International, Inc.

 

VA 1-245-374

 

2002

 

Fabric Design

TB3772 (21) ALTANIS DELIGHT

 

 

 

Viewpoint International, Inc.

 

VA 1-245-375

 

2002

 

Fabric Design

TB3779 (21) FLORAL SUSPENSE

 

 

 

Viewpoint International, Inc.

 

VA 1-245-376

 

2002

 

Fabric Design

TB3910 (21) FERN EUPHORIA

 

 

 

Viewpoint International, Inc.

 

VA 1-245-377

 

2002

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRING 2002

Copyright Title

 

Alternate
Title

 

Author/Claimant

 

Registration
#

 

Year
Registered

 

Description

TB2404 (21) BANDITO LITO

 

 

 

Viewpoint International, Inc.

 

VA 1-245-378

 

2002

 

Fabric Design

TB3798 TB9060 (21) HALO HALO

 

 

 

Viewpoint International, Inc.

 

VA 1-245-379

 

2002

 

Fabric Design

TB3632 (21) JURASSIC PALMS CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-380

 

2002

 

Fabric Design

TB3922 (21) T1KI TIME CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-381

 

2002

 

Fabric Design

TB3789 (21) PINEAPPLE TWIST CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-382

 

2002

 

Fabric Design

TB3758 TB9057 (21) TAKEN BY STORM CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-383

 

2002

 

Fabric Design

TB2374 (21) KING OF THE JUNGLE POLO

 

 

 

Viewpoint International, Inc.

 

VA 1-245-384

 

2002

 

Fabric Design

TB3792 (21) FLORAL IMPRESSION (BACKGRD)

 

 

 

Viewpoint International, Inc.

 

VA 1-245-385

 

2002

 

Fabric Design

TB3737 (21) SINGAPORE SENSATION

 

 

 

Viewpoint International, Inc.

 

VA 1-245-386

 

2002

 

Fabric Design

TB30012 (23) BIG KAHUNA POND

 

 

 

Viewpoint International, Inc.

 

VA 1-247-502

 

2002

 

Fabric Design

TB30006 (23) PLAD ABOUT PAISLEY

 

 

 

Viewpoint International, Inc.

 

VA 1-247-503

 

2002

 

Fabric Design

TB3925 (23) BAMBOO BLIND

 

 

 

Viewpoint International, Inc.

 

VA 1-247-504

 

2002

 

Fabric Design

TB2410 (23) FERNTASIA

 

 

 

Viewpoint International, Inc.

 

VA 1-247-505

 

2002

 

Fabric Design

TB30029 (23) SANDPIPER PLAID

 

 

 

Viewpoint International, Inc.

 

VA 1-247-506

 

2002

 

Fabric Design

TB3920 (23) TAHITIAN TANGO

 

 

 

Viewpoint International, Inc.

 

VA 1-247-507

 

2002

 

Fabric Design

TB3997 (23) RUM RUNNER STRIPE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-508

 

2002

 

Fabric Design

TB30011/TB9062 (23) FLORAL ANTIQUITY

 

GARDEN OF HOPE AND COURAGE

 

Viewpoint International, Inc.

 

VA 1-247-509

 

2002

 

Fabric Design

TB3935 (23) EASY CHECK

 

 

 

Viewpoint International, Inc.

 

VA 1-247-510

 

2002

 

Fabric Design

TB3982/TB9072 (23) CAPE CARNIVAL

 

 

 

Viewpoint International, Inc.

 

VA 1-247-511

 

2002

 

Fabric Design

TB2433 (23) TAHITIAN TANGO

 

 

 

Viewpoint International, Inc.

 

VA 1-247-512

 

2002

 

Fabric Design

TB3957/TB2413/TB1108 (23) HYPNOTIC PALMS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-513

 

2002

 

Fabric Design

TB30034 (23) PALMOA PALMS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-514

 

2002

 

Fabric Design

TB3985/TB9075 (23) HANA HEAVEN

 

 

 

Viewpoint International, Inc.

 

VA 1-247-515

 

2002

 

Fabric Design

TB2412 (23) POPPY FIELDS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-516

 

2002

 

Fabric Design

TB3949 (23) TWIN FALLS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-517

 

2002

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRING 2002

Copyright Title

 

Alternate
Title

 

Author/Claimant

 

Registration
#

 

Year
Registered

 

Description

TB1105 (23) PLANT PAGEANT

 

 

 

Viewpoint International, Inc.

 

VA 1-247-518

 

2002

 

Fabric Design

TB30036 (23) PALM SOLO

 

 

 

Viewpoint International, Inc.

 

VA 1-247-519

 

2002

 

Fabric Design

TB2414 (23) WONDER WOODS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-520

 

2002

 

Fabric Design

TB30027 (23) STARLIGHT PLAID

 

 

 

Viewpoint International, Inc.

 

VA 1-247-521

 

2002

 

Fabric Design

TB1104 (23) LOTSA PINEAPPLE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-522

 

2002

 

Fabric Design

TB30004 123) TALLY ME BANANAS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-523

 

2002

 

Fabric Design

TB3932 (23) TIKI CORSAGE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-524

 

2002

 

Fabric Design

TB3926 (23) TROPICAL VINEYARD

 

 

 

Viewpoint International, Inc.

 

VA 1-247-525

 

2002

 

Fabric Design

TB3950/TB9064 (23) FLASHBACK FLORAL

 

 

 

Viewpoint International, Inc.

 

VA 1-247-526

 

2002

 

Fabric Design

TB30013 (23) LATIN LEAF

 

 

 

Viewpoint International, Inc.

 

VA 1-247-527

 

2002

 

Fabric Design

TB3945 (23) GARDEN OF HOPE AND COURAGE

 

RAINFOREST

 

Viewpoint International, Inc.

 

VA 1-247-528

 

2002

 

Fabric Design

TB3973 (23) PALM IN A BOX

 

 

 

Viewpoint International, Inc.

 

VA 1-247-529

 

2002

 

Fabric Design

TB30010 (23) SABA DEDUCTION STRIPE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-530

 

2002

 

Fabric Design

TB3941 1231 TROPICAL SEA GLASS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-531

 

2002

 

Fabric Design

TB2417 (23) FLORAL VIBRATIONS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-532

 

2002

 

Fabric Design

TB30035 (23) MINTICELLO MIST

 

 

 

Viewpoint International, Inc.

 

VA 1-247-533

 

2002

 

Fabric Design

TB30088 (23) DANCING FLOWERS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-534

 

2002

 

Fabric Design

TB2418 (23) POCONO PINEAPPLE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-535

 

2002

 

Fabric Design

TB2423 (23) TWIN FALLS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-536

 

2002

 

Fabric Design

TB3955 (23) BIG AND BEAUTIFUL

 

 

 

Viewpoint International, Inc.

 

VA 1-247-537

 

2002

 

Fabric Design

TB3990 (23) BOURBON LEGENDS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-538

 

2002

 

Fabric Design

TB30023/TB1107 (23) PALM DUNE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-539

 

2002

 

Fabric Design

TB3956 (23) LOBSTER LINE DANCE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-540

 

2002

 

Fabric Design

TB3996 (23) MONKEY JUNGLE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-541

 

2002

 

Fabric Design

TB2416 (23) PINA COLADA

 

 

 

Viewpoint International, Inc.

 

VA 1-247-542

 

2002

 

Fabric Design

TB3953 (23) BAMBOO SUNRISE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-543

 

2002

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRING 2002

Copyright Title

 

Alternate
Title

 

Author/Claimant

 

Registration
#

 

Year
Registered

 

Description

TB3936 (23) FLORAL PARADISE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-544

 

2002

 

Fabric Design

TB3924/TB9066 (23) LEAF OF LUXURY

 

 

 

Viewpoint International, Inc.

 

VA 1-247-545

 

2002

 

Fabric Design

TB3986 (23) PINEAPPLE LANE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-546

 

2002

 

Fabric Design

TB3987 (23) PALM CONCERTO #8

 

 

 

Viewpoint International, Inc.

 

VA 1-247-547

 

2002

 

Fabric Design

TB3977 (23) STRIPE TEASE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-548

 

2002

 

Fabric Design

TB3963 (23) BARBADOS BAY

 

 

 

Viewpoint International, Inc.

 

VA 1-247-549

 

2002

 

Fabric Design

TB30026 (23) BEACH WALK

 

 

 

Viewpoint International, Inc.

 

VA 1-247-550

 

2002

 

Fabric Design

TB30024 (23) MOSAIC PALMS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-551

 

2002

 

Fabric Design

TB30022 (23) FERN BABY FERN

 

 

 

Viewpoint International, Inc.

 

VA 1-247-552

 

2002

 

Fabric Design

 

Copyright Title

 

Alternate
Title

 

Author/Claimant

 

Registration #

 

Year
Registered

 

Description

SUNSET COCKTAILS

 

n/a

 

Viewpoint International, Inc.

 

SR 314-648

 

11/29/2002

 

Sound recording, liner notes and jacket artwork

 

--------------------------------------------------------------------------------

 

COPYRIGHTS FALL 2003

Copyright Title

 

Alternate
Title (NONE)

 

Author/Claimant

 

Registration
#

 

Year
Registered

 

Description

TB 2515 (33) TB Tropical Punch

 

N/A

 

Viewpoint International, Inc.

 

VA 1-203-522

 

2003

 

Fabric Design

TB30224 (33) Figi Fest

 

N/A

 

Viewpoint International, Inc.

 

VA 1-203-519

 

2003

 

Fabric Design

TB2482 (33) Flirty Floral

 

N/A

 

Viewpoint International, Inc.

 

VA 1-203-512

 

2003

 

Fabric Design

TB2491 (33) Palm Top Hibiscus

 

N/A

 

Viewpoint International, Inc.

 

VA 1-203-511

 

2003

 

Fabric Design

TB2499 (33) Orchid Overture

 

N/A

 

Viewpoint International, Inc.

 

VA 1-203-508

 

2003

 

Fabric Design

TB2493/TB9124/TB1143 (33) Pick Me Up / Flora Bora

 

N/A

 

Viewpoint International, Inc.

 

VA 1-203-499

 

2003

 

Fabric Design

TB2481 (33) Calypso Cocktail

 

N/A

 

Viewpoint International, Inc.

 

VA 1-203-497

 

2003

 

Fabric Design

TB2514 (33) Hana Cove

 

N/A

 

Viewpoint International, Inc.

 

VA 1-203-495

 

2003

 

Fabric Design

TB2494 (33) Boxer Palm

 

N/A

 

Viewpoint International, Inc.

 

VA 1-203-489

 

2003

 

Fabric Design

TB2489 (33) Shades of Paradise

 

N/A

 

Viewpoint International, Inc.

 

VA 1-203-524

 

2003

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS HOLIDAY  2003

Copyright Title

 

Alternate Title

 

Author/Claimant

 

Registration #

 

Year
Registered

 

Description

BAMBOO BOUQUET

 

34TB436

 

Viewpoint International, Inc.

 

VA 1-221-761

 

2003

 

Fabric Design

BON VOYAGE

 

34TB30415

 

Viewpoint International, Inc.

 

VA 1-221-769

 

2003

 

Fabric Design

BANQUET TOSS

 

34TB30413

 

Viewpoint International, Inc.

 

VA 1-221-762

 

2003

 

Fabric Design

Buena Vista

 

34TB2535

 

Viewpoint International, Inc.

 

VA 1-217-919

 

2003

 

Fabric Design

CHAMPAGNE TOAST

 

34TB30427

 

Viewpoint International, Inc.

 

VA 1-217-925

 

2003

 

Fabric Design

Costa Rica

 

34TB30357

 

Viewpoint International, Inc.

 

VA 1-221-755

 

2003

 

Fabric Design

déjà vu

 

34TB30380

 

Viewpoint International, Inc.

 

VA 1-217-929

 

2003

 

Fabric Design

FANTASY ISLAND

 

34TB30328

 

Viewpoint International, Inc.

 

VA 1-217-931

 

2003

 

Fabric Design

FIRST DANCE

 

34TB30418

 

Viewpoint International, Inc.

 

VA 1-217-927

 

2003

 

Fabric Design

Flamingo Dance Towel

 

34TB132

 

Viewpoint International, Inc.

 

VA 1-214-455

 

2003

 

Fabric Design

FLOWER GIRL

 

34TB30417

 

Viewpoint International, Inc.

 

VA 1-221-771

 

2003

 

Fabric Design

Four Food Groups

 

T7314/T7313

 

Viewpoint International, Inc.

 

VA 1-226-307

 

2003

 

Fabric Design

Fresca Palms

 

34TB30399

 

Viewpoint International, Inc.

 

VA 1-217-914

 

2003

 

Fabric Design

Fresh Beverage

 

34TB30566

 

Viewpoint International, Inc.

 

VA 1-221-775

 

2003

 

Fabric Design

Ginger Tonic

 

34TB30346

 

Viewpoint International, Inc.

 

VA 1-221-760

 

2003

 

Fabric Design

GoHac

 

34TB30398

 

Viewpoint International, Inc.

 

VA 1-217-920

 

2003

 

Fabric Design

Hllo Hideaway

 

34TB2548

 

Viewpoint International, Inc.

 

VA 1-221-766

 

2003

 

Fabric Design

HONEYMOON LAGOON

 

34TB2525

 

Viewpoint International, Inc.

 

VA 1-221-763

 

2003

 

Fabric Design

Hula Hallucinations

 

34TB30375

 

Viewpoint International, Inc.

 

VA 1-221-764

 

2003

 

Fabric Design

Island Carpool

 

T7316

 

Viewpoint International, Inc.

 

VA 1-226-306

 

2003

 

Fabric Design

Island Gataway

 

34TB30405

 

Viewpoint International, Inc.

 

VA 1-221-770

 

2003

 

Fabric Design

Island Surprise

 

34TB2546

 

Viewpoint International, Inc.

 

VA 1-221-768

 

2003

 

Fabric Design

Jungle Rhumba

 

34TB30403

 

Viewpoint International, Inc.

 

VA 1-217-923

 

2003

 

Fabric Design

Kong Coast

 

34TB2542

 

Viewpoint International, Inc.

 

VA 1-221-756

 

2003

 

Fabric Design

LILY MY LOVE

 

34TB30330

 

Viewpoint International, Inc.

 

VA 1-221-765

 

2003

 

Fabric Design

Lost Islands

 

34TB2550

 

Viewpoint International, Inc.

 

VA 1-221-745

 

2003

 

Fabric Design

Lotus Limbo

 

34TB30326

 

Viewpoint International, Inc.

 

VA 1-217-913

 

2003

 

Fabric Design

LOVE BIRDS

 

34TB30419

 

Viewpoint International, Inc.

 

VA 1-217-922

 

2003

 

Fabric Design

Love Notes Embroidery

 

34TB8148

 

Viewpoint International, Inc.

 

VA 1-214-456

 

2003

 

Fabric Design

Luscious Lovelies

 

34TB30411

 

Viewpoint International, Inc.

 

VA 1-221-773

 

2003

 

Fabric Design

MAMBO MAMA

 

34TB30354

 

Viewpoint International, Inc.

 

VA 1-217-933

 

2003

 

Fabric Design

Moonlight Bay

 

34TB2549

 

Viewpoint International, Inc.

 

VA 1-221-745

 

2003

 

Fabric Design

ORCHID BREEZE

 

34TB30340

 

Viewpoint International, Inc.

 

VA 1-217-928

 

2003

 

Fabric Design

Orchids on the Run

 

34TB30364

 

Viewpoint International, Inc.

 

VA 1-217-930

 

2003

 

Fabric Design

PAINT THE TOWN

 

34TG30344

 

Viewpoint International, Inc.

 

VA 1-221-752

 

2003

 

Fabric Design

Palm Illusion

 

34TB30365

 

Viewpoint International, Inc.

 

VA 1-217-918

 

2003

 

Fabric Design

Palm Plle-it

 

34TB30360

 

Viewpoint International, Inc.

 

VA 1-217-915

 

2003

 

Fabric Design

Palm Swizzles

 

34TB30395

 

Viewpoint International, Inc.

 

VA 1-217-917

 

2003

 

Fabric Design

Paradise Beach

 

T30300

 

Viewpoint International, Inc.

 

VA 1-226-305

 

2003

 

Fabric Design

PINEAPPLE PIZAZZ

 

34TB1150

 

Viewpoint International, Inc.

 

VA 1-221-750

 

2003

 

Fabric Design

Pineapple Soul Mate

 

34TB30349

 

Viewpoint International, Inc.

 

VA 1-221-759

 

2003

 

Fabric Design

Pineapple Tango

 

34TB30374

 

Viewpoint International, Inc.

 

VA 1-221-758

 

2003

 

Fabric Design

Pipe Dream

 

34TB30387

 

Viewpoint International, Inc.

 

VA 1-221-754

 

2003

 

Fabric Design

POINSETTA PROMISE

 

34TB30331

 

Viewpoint International, Inc.

 

VA 1-221-747

 

2003

 

Fabric Design

Promise Me Paradise Embroidery

 

34TB147

 

Viewpoint International, Inc.

 

VA 1-214-454

 

2003

 

Fabric Design

ROMANTIC RENDEZVOUS

 

34TB30329

 

Viewpoint International, Inc.

 

VA 1-217-916

 

2003

 

Fabric Design

Salvadorian

 

34TB30393

 

Viewpoint International, Inc.

 

VA 1-221-767

 

2003

 

Fabric Design

Scene Stealer

 

T7315/T7312

 

Viewpoint International, Inc.

 

VA 1-226-308

 

2003

 

Fabric Design

Smooth Operator

 

T30299/T7320

 

Viewpoint International, Inc.

 

VA 1-226-304

 

2003

 

Fabric Design

Smooth Sailing

 

34TB30370

 

Viewpoint International, Inc.

 

VA 1-221-772

 

2003

 

Fabric Design

Tahitian Breeze

 

34TB30377

 

Viewpoint International, Inc.

 

VA 1-221-753

 

2003

 

Fabric Design

Tarpum Springs

 

34TB2530

 

Viewpoint International, Inc.

 

VA 1-217-924

 

2003

 

Fabric Design

THE HONEYMOONER

 

34TB1148

 

Viewpoint International, Inc.

 

VA 1-217-926

 

2003

 

Fabric Design

Tranquility Isle

 

34TB30367

 

Viewpoint International, Inc.

 

VA 1-221-748

 

2003

 

Fabric Design

TROPICAL LACE

 

34TB30416

 

Viewpoint International, Inc.

 

VA 1-217-932

 

2003

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS HOLIDAY  2003

Copyright Title

 

Alternate Title

 

Author/Claimant

 

Registration #

 

Year
Registered

 

Description

TROPICAL TREASURE

 

34TB1149

 

Viewpoint International, Inc.

 

VA 1-221-751

 

2003

 

Fabric Design

TWILIGHT PROPOSAL

 

34TB30422

 

Viewpoint International, Inc.

 

VA 1-221-749

 

2003

 

Fabric Design

Vacation Vixen - Back

 

34TB30394

 

Viewpoint International, Inc.

 

VA 1-217-921

 

2003

 

Fabric Design

Vacation Vixen - Bottom

 

34TB30407

 

Viewpoint International, Inc.

 

VA 1-221-757

 

2003

 

Fabric Design

WEDDING SHOWER

 

34TB0414

 

Viewpoint International, Inc.

 

VA 1-221-774

 

2003

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRING  2004

Copyright Title

 

Alternate Title

 

Claimant/Owner

 

Registration #

 

Year
Registered

 

Description

ANTIKI FLORAL

 

TB30460/TB9181, Flower Tangle

 

Viewpoint International, Inc.

 

VA 1-219-425

 

2004

 

Fabric Design

BALI BLISS

 

TB30461

 

Viewpoint International, Inc.

 

VA 1-241-847

 

2004

 

Fabric Design

BAMBOO

 

TB30466/TB9162

 

Viewpoint International, Inc.

 

VA 1-219-341

 

2004

 

Fabric Design

BELLE JARDIN

 

TB30505

 

Viewpoint International, Inc.

 

VA 1-252-630

 

2004

 

Fabric Design

BELOW THE EQUATOR

 

TB30476

 

Viewpoint International, Inc.

 

VA 1-219-386

 

2004

 

Fabric Design

BIG SHOT DRIVE IN

 

T2915

 

Viewpoint International, Inc.

 

VA 1-300-327

 

2004

 

Fabric Design

BOUTIQUE BANQUET

 

TB30588

 

Viewpoint International, Inc.

 

VA 1-219-344

 

2004

 

Fabric Design

BRUSHED HIBISCUS CAMP

 

TB30585

 

Viewpoint International, Inc.

 

VA 1-219-339

 

2004

 

Fabric Design

CABANA PALM

 

TB30471

 

Viewpoint International, Inc.

 

VA 1-219-430

 

2004

 

Fabric Design

CAFÉ BAHAMA

 

TB30454

 

Viewpoint International, Inc.

 

VA 1-241-849

 

2004

 

Fabric Design

CASTING AGENT

 

T30484

 

Viewpoint International, Inc.

 

VA 1-300-336

 

2004

 

Fabric Design

COSTA FLORA

 

TB2587

 

Viewpoint International, Inc.

 

VA 1-219-343

 

2004

 

Fabric Design

DAISY DELIGHT

 

TB30489

 

Viewpoint International, Inc.

 

VA 1-219-411

 

2004

 

Fabric Design

DATE GROVE

 

TB30435/TB1160

 

Viewpoint International, Inc.

 

VA 1-219-387

 

2004

 

Fabric Design

DESERT BIRDS

 

TB30482/TB9181

 

Viewpoint International, Inc.

 

VA 1-219-412

 

2004

 

Fabric Design

DESERT IRIS

 

TB30441

 

Viewpoint International, Inc.

 

VA 1-219-425

 

2004

 

Fabric Design

DREAMING DEL RIO

 

TB30458

 

Viewpoint International, Inc.

 

VA 1-219-422

 

2004

 

Fabric Design

FAN-TASTIC

 

TB30430

 

Viewpoint International, Inc.

 

VA 1-219-428

 

2004

 

Fabric Design

FAT CAT CASINO

 

T7340

 

Viewpoint International, Inc.

 

VA 1-300-330

 

2004

 

Fabric Design

FIRE FLOWER

 

TB30496

 

Viewpoint International, Inc.

 

VA 1-252-833

 

2004

 

Fabric Design

FLEUR DE SOLEIL

 

TB30450

 

Viewpoint International, Inc.

 

VA 1-219-392

 

2004

 

Fabric Design

FLORAL REFLECTIONS

 

TB30487

 

Viewpoint International, Inc.

 

VA 1-219-410

 

2004

 

Fabric Design

FROM HERE TO PARADISE

 

TB30428

 

Viewpoint International, Inc.

 

VA 1-219-420

 

2004

 

Fabric Design

GARDEN MIRAGE

 

TB30457

 

Viewpoint International, Inc.

 

VA 1-219-431

 

2004

 

Fabric Design

GARDEN OF HOPE AND COURAGE

 

TB30468 Lotus Blossom

 

Viewpoint International, Inc.

 

VA 1-252-834

 

2004

 

Fabric Design

HEAT WAVE

 

TB30444/TB9174

 

Viewpoint International, Inc.

 

VA 1-219-432

 

2004

 

Fabric Design

HIBISCUS HIDEAWAY

 

TB30437

 

Viewpoint International, Inc.

 

VA 1-252-631

 

2004

 

Fabric Design

HIBISCUS HULA HOTEL

 

TB3-434

 

Viewpoint International, Inc.

 

VA 1-241-848

 

2004

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS HOLIDAY  2003

Copyright Title

 

Alternate Title

 

Claimant/Owner

 

Registration #

 

Year
Registered

 

Description

HIDING IN HIBISCUS

 

TB30455

 

Viewpoint International, Inc.

 

VA 1-219-391

 

2004

 

Fabric Design

HOLLYWOOD HIBISCUS

 

TB30593

 

Viewpoint International, Inc.

 

VA 1-219-346

 

2004

 

Fabric Design

ISLAND ADVENTURE CAMP

 

TB30431

 

Viewpoint International, Inc.

 

VA 1-219-389

 

2004

 

Fabric Design

ISLAND DIRECTOR

 

T7338, T7334

 

Viewpoint International, Inc.

 

VA 1-300-329

 

2004

 

Fabric Design

ISLAND INSPIRATION

 

TB30499

 

Viewpoint International, Inc.

 

VA 1-219-409

 

2004

 

Fabric Design

JARDIN

 

TB30509

 

Viewpoint International, Inc.

 

VA 1-219-404

 

2004

 

Fabric Design

MAI TIDE

 

TB30438/TB9175/ Shade of

 

Viewpoint International, Inc.

 

VA 1-219-393

 

2004

 

Fabric Design

MARTINIS & BIKINIS

 

T7347

 

Viewpoint International, Inc.

 

VA 1-300-328

 

2004

 

Fabric Design

MOON OVER MIAMI

 

TB30445/TB9172

 

Viewpoint International, Inc.

 

VA 1-219-394

 

2004

 

Fabric Design

ORCHID SANDS

 

TB30591

 

Viewpoint International, Inc.

 

VA 1-247-587

 

2004

 

Fabric Design

ORCHID SPRINGS

 

TB30596

 

Viewpoint International, Inc.

 

VA 1-219-337

 

2004

 

Fabric Design

PARADISE FOUND

 

TB30594

 

Viewpoint International, Inc.

 

VA 1-219-349

 

2004

 

Fabric Design

PARADISE SHADOW

 

TB30584

 

Viewpoint International, Inc.

 

VA 1-219-350

 

2004

 

Fabric Design

PASSION LEAF

 

TB30274

 

Viewpoint International, Inc.

 

VA 1-219-423

 

2004

 

Fabric Design

PICNIC IN PROVENCE

 

TB30446

 

Viewpoint International, Inc.

 

VA 1-219-406

 

2004

 

Fabric Design

PINEAPPLE INFUSION

 

TB30474/TB9169

 

Viewpoint International, Inc.

 

VA 1-219-384

 

2004

 

Fabric Design

PLAY IT AGAIN

 

TB30279

 

Viewpoint International, Inc.

 

VA 1-219-340

 

2004

 

Fabric Design

PROPELLA PALM

 

TB30433/9163

 

Viewpoint International, Inc.

 

VA 1-219-385

 

2004

 

Fabric Design

ROSE AMOR

 

TB30451

 

Viewpoint International, Inc.

 

VA 1-241-850

 

2004

 

Fabric Design

RUSTIC PARADISE

 

TB30590

 

Viewpoint International, Inc.

 

VA 1-219-338

 

2004

 

Fabric Design

SAIL FAST LIVE SLOW

 

T30466, T2964

 

Viewpoint International, Inc.

 

VA 1-300-331

 

2004

 

Fabric Design

SO RIGHT, SARONG

 

TB30543/TB9160

 

Viewpoint International, Inc.

 

VA 1-219-388

 

2004

 

Fabric Design

SOUTH PACIFIC

 

TB2558

 

Viewpoint International, Inc.

 

VA 1-219-342

 

2004

 

Fabric Design

SUNSET HIDEAWAY

 

TB30359

 

Viewpoint International, Inc.

 

VA 1-219-348

 

2004

 

Fabric Design

SWIZZLE INN

 

T30465, T7345

 

Viewpoint International, Inc.

 

VA 1-300-332

 

2004

 

Fabric Design

TAHITI SWEETIE

 

TB30592

 

Viewpoint International, Inc.

 

VA 1-219-347

 

2004

 

Fabric Design

TAHITIAN DREAMIN’

 

TB30467/TB9178

 

Viewpoint International, Inc.

 

VA 1-219-429

 

2004

 

Fabric Design

TALL COOL ONE

 

T7339

 

Viewpoint International, Inc.

 

VA 1-300-326

 

2004

 

Fabric Design

TEETOTALER

 

T7334

 

Viewpoint International, Inc.

 

VA 1-300-337

 

2004

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS HOLIDAY  2003

Copyright Title

 

Alternate Title

 

Claimant/Owner

 

Registration #

 

Year
Registered

 

Description

TICKET TO PARADISE

 

TB30459/TB9173

 

Viewpoint International, Inc.

 

VA 1-219-427

 

2004

 

Fabric Design

TOMMY TONGA

 

TB30482/TB9165

 

Viewpoint International, Inc.

 

VA 1-219-390

 

2004

 

Fabric Design

VISIONS OF PARADISE

 

TB30475/TB9179 Garden

 

Viewpoint International, Inc.

 

VA 1-241-848

 

2004

 

Fabric Design

WANNA BE LOVED BY YOU

 

TB30508/TB9682/TB1161

 

Viewpoint International, Inc.

 

VA 1-252-632

 

2004

 

Fabric Design

WATERFALL FLOWERS

 

TB30587

 

Viewpoint International, Inc.

 

VA 1-219-345

 

2004

 

Fabric Design

WINGS OVER RIO

 

TB30465

 

Viewpoint International, Inc.

 

VA 1-219-424

 

2004

 

Fabric Design

 

--------------------------------------------------------------------------------

 

COPYRIGHTS FALL  2004

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

AERIAL PALMS

 

T30476/120026

 

Tommy Bahama Group, Inc.

 

VA 1-263-899

 

2004

 

Fabric Design

AGUA FRESCA

 

T20020

 

Tommy Bahama Group, Inc.

 

VA 1-263-895

 

2004

 

Fabric Design

BAHAMA BLISS

 

T30463

 

Tommy Bahama Group, Inc.

 

VA 1-263-889

 

2004

 

Fabric Design

BALCONY BLOOMS

 

TW1348

 

Tommy Bahama Group, Inc.

 

VA 1-259-263

 

2004

 

Fabric Design

BATIKI FLORAL

 

TW60036/6936

 

Tommy Bahama Group, Inc.

 

VA 1-259-284

 

2004

 

Fabric Design

BATIKI LOUNGE

 

T30496

 

Tommy Bahama Group, Inc.

 

VA 1-263-888

 

2004

 

Fabric Design

BIRD IN PARADISE

 

T30472/T30471

 

Tommy Bahama Group, Inc.

 

VA 1-263-920

 

2004

 

Fabric Design

BLOCK PARTY

 

T20022

 

Tommy Bahama Group, Inc.

 

VA 1-253-898

 

2004

 

Fabric Design

BOGEY AND LAST CALL

 

T7356, T7364, T30622

 

Tommy Bahama Group, Inc.

 

VA 1-300-333

 

2004

 

Fabric Design

BRISBANE HIBISCUS

 

TW60089/3940

 

Tommy Bahama Group, Inc.

 

VA 1-259-258

 

2004

 

Fabric Design

CALLAFLORA

 

TW3927/30041

 

Tommy Bahama Group, Inc.

 

VA 1-259-259

 

2004

 

Fabric Design

CHAIRMAN OF THE BOARD

 

T30615

 

Tommy Bahama Group, Inc.

 

VA 1-300-334

 

2004

 

Fabric Design

CHAMELEON GARDEN

 

TW60070/30008

 

Tommy Bahama Group, Inc.

 

 

 

2004

 

Fabric Design

CLIMBING VINES

 

TW2431

 

Tommy Bahama Group, Inc.

 

VA 1-259-285

 

2004

 

Fabric Design

CLUB 88

 

(43) TB30642/9254

 

Tommy Bahama Group, Inc.

 

VA 1-265-751

 

2004

 

Fabric Design

DANCING MIRAGE

 

TW3976A&B/3955/6391

 

Tommy Bahama Group, Inc.

 

 

 

2004

 

Fabric Design

DRAGON DREAMS

 

(43) TB30619/TB9187

 

Tommy Bahama Group, Inc.

 

VA 1-263-752

 

2004

 

Fabric Design

ENDLESS WEEKEND

 

T30558

 

Tommy Bahama Gtoup, Inc.

 

VA 1-263-918

 

2004

 

Fabric Design

FERN FLOWER-FLORIA

 

TW6927/3926

 

Tommy Bahama Group, Inc.

 

VA 1-259-271

 

2004

 

Fabric Design

FIRE FLOWER

 

T30473/79273

 

Tommy Bahama Group, Inc.

 

VA 1-263-892

 

2004

 

Fabric Design

FISHNET FERN

 

TW2439/6917

 

Tommy Bahama Group, Inc.

 

‘

 

 

 

Fabric Design

FLORAL CORAL

 

TW2446

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

FLORAL FIREWORKS

 

TW3915

 

Tommy Bahama Group, Inc.

 

VA 1-259-268

 

2004

 

Fabric Design

FLORAL ISLAND

 

TW60032/3906

 

Tommy Bahama Group, Inc.

 

VA 1-259-278

 

2004

 

Fabric Design

FLORAMAZING

 

TW30045/60092

 

Tommy Bahama Group, Inc.

 

VA 1.259-270

 

2004

 

Fabric Design

FLOWER FAN

 

TW30009

 

Tommy Bahama Group, Inc.

 

VA 1-259-282

 

2004

 

Fabric Design

FLOWER POOL TEE

 

TW2441

 

Tommy Bahama Group, Inc.

 

VA 1-259-290

 

2004

 

Fabric Design

FLOWER SHOWER

 

TW2429/TW6914

 

Tommy Bahama Group, Inc.

 

‘

 

 

 

Fabric Design

GALLERY WALK

 

720025/T20030

 

Tommy Bahama Group, Inc.

 

VA 1-263-890

 

2004

 

Fabric Design

GARDEN COLLAGE

 

TW60025/2447

 

Tommy Bahama Group, Inc.

 

VA 1-259-281

 

2004

 

Fabric Design

GARDEN OF HOPE & COURAGE/BAHAMA COLODA

 

T30532/T7361/T9221

 

Tommy Bahama Group, Inc.

 

VA 1-263-897

 

2004

 

Fabric Design

GARDEN OF HOPE AND COURAGE/TERRACE GARDEN

 

TW3922/60038

 

Tommy Bahama Group, Inc.

 

VA 1-259-277

 

2004

 

Fabric Design

GREAT BARRIER LEAF

 

TW60028/2445

 

Tommy Bahama Group, Inc.

 

VA 1-259-287

 

2004

 

Fabric Design

HARBOR YARN DYE

 

TW3961

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

HEART OF PALMS/PALM RELIEF

 

T30524/T30625

 

Tommy Bahama Group, Inc.

 

VA 1-283-911

 

2004

 

Fabric Design

JUNGLE DOWN UNDER

 

TW3957/6932

 

Tommy Bahama Group, Inc.

 

VA 1-259-269

 

2004

 

Fabric Design

JUNGLE HEAT

 

T20053/T9264/T30583

 

Tommy Bahama Group, Inc.

 

VA 1-283-915

 

2004

 

Fabric Design

KOI ME LATER

 

T30493/T7359/T9253

 

Tommy Bahama Group, Inc.

 

VA 1-283-917

 

2004

 

Fabric Design

LATE NIGHT TANGO

 

T30518/T9265

 

Tommy Bahama Group, Inc.

 

VA 1-283-900

 

2004

 

Fabric Design

LEAF CONSTELATION

 

TW60035/3916/6966

 

Tommy Bahama Group, Inc.

 

VA 1-259-267

 

2004

 

Fabric Design

LEAF IT TO ME

 

T30517

 

Tommy Bahama Group, Inc.

 

VA 1-263 885

 

2004

 

Fabric Design

LEAVES OF PARADISE

 

TW3954

 

Tommy Bahama Group, Inc.

 

VA 1-259-273

 

2004

 

Fabric Design

LEAVES OVER LEAVES

 

TW3928/1350/60066

 

Tommy Bahama Group, Inc.

 

VA 1-259-272

 

2004

 

Fabric Design

LIGHT OF BRIGHT LILLIES

 

TW6922/TW60034/TW3909

 

Tommy Bahama Group, Inc.

 

VA 1-259-279

 

2004

 

Fabric Design

LILY ISLAND

 

TW3946/60046/3945

 

Tommy Bahama Group, Inc.

 

VA 1-259-280

 

2004

 

Fabric Design

LUAU LANES

 

TW3925

 

Tommy Bahama Group, Inc.

 

VA 1-259-289

 

2004

 

Fabric Design

MADE IN THE SHADE

 

TW 1352/3924

 

Tommy Bahama Group, Inc.

 

VA 1-259-261

 

2004

 

Fabric Design

MANDALAY

 

T30512/T9257

 

Tommy Bahama Group, Inc.

 

VA 1-263-894

 

2004

 

Fabric Design

MONTE COLLINA

 

TW60050/3962/1367

 

Tommy Bahama Group, Inc.

 

VA 1-259-260

 

2004

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS FALL  2004

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

MOONLIT BREEZE

 

TW3948

 

Tommy Bahama Group, Inc.

 

VA 1-259-258

 

2004

 

Fabric Design

PALM DADDY

 

T30522

 

Tommy Bahama Group, Inc.

 

VA 1-263-884

 

2004

 

Fabric Design

PALM TREE PARTY

 

TW7189/7190

 

Tommy Bahama Group, Inc.

 

VA 1-259-275

 

2004

 

Fabric Design

PALM TREE PASSION

 

TW30046

 

Tommy Bahama Group: Inc.

 

 

 

 

 

Fabric Design

PARADISE ETCHINGS

 

T30500

 

Tommy Bahama Group, Inc.

 

VA 1-253-896

 

2004

 

Fabric Design

PARADISE LEI

 

T30486/T9269

 

Tommy Bahama Group, Inc.

 

VA 1-283-922

 

2004

 

Fabric Design

PARADISE PAGODA

 

T20018/T20019

 

Tommy Bahama Group, Inc.

 

VA 1-263-887

 

2004

 

Fabric Design

PILLAR OF THE COMMUNITY

 

T20034

 

Tommy Bahama Group: Inc.

 

VA 1-259-282

 

2004

 

Fabric Design

PINEAPPLE FLAIR

 

TW1353

 

Tommy Bahama Group, Inc.

 

VA 1-259-293

 

2004

 

Fabric Design

PINEAPPLE TOSS

 

TW2436

 

Tommy Bahama Group, Inc.

 

VA 1.-259-283

 

2004

 

Fabric Design

POSTAGE PICK UP

 

T30515

 

Tommy Bahama Group, Inc.

 

VA 1-263-913

 

2004

 

Fabric Design

POT OF GOLD CAMP

 

T30484/T9262

 

Tommy Bahama Group, Inc.

 

VA 1-263-891

 

2004

 

Fabric Design

REMOTE ISLAND

 

T30519/T9283

 

Tommy Bahama Group, Inc.

 

VA 1-2630912

 

2004

 

Fabric Design

SAMBA SUNSET

 

T30616/t9266

 

Tommy Bahama Group, Inc.

 

VA 1-265-912

 

2004

 

Fabric Design

SEAFOOD TROOPS

 

T30525/T9549/T9256

 

Tommy Bahama Group, Inc.

 

VA 1-263-919

 

2004

 

Fabric Design

SHADED FERN TOSS

 

TW3929/6926/6005

 

Tommy Bahama Group, Inc.

 

VA 1-259-292

 

2004

 

Fabric Design

SHADOW PALM HIBISCUS

 

TW6923/1337/3900

 

Tommy Bahama Group, Inc.

 

VA 1-259-291

 

2004

 

Fabric Design

SNAP SHOT

 

T60481

 

Tommy Bahama Group, Inc.

 

VA 1-263-916

 

2004

 

Fabric Design

SPLASH DANCE

 

T7367

 

Tommy Bahama Group, Inc.

 

VA 1-300-335

 

2004

 

Fabric Design

SPLIT DECISION

 

T30523

 

Tommy Bahama Group, Inc.

 

VA 1-271-900

 

2004

 

Fabric Design

SUN BAKED BLOSSOM

 

TW3914/TW1371

 

Tommy Bahama Group, Inc.

 

VA 1-259-286

 

2004

 

Fabric Design

SUNDANCER

 

(43) TB2590

 

Tommy Bahama Group, Inc.

 

VA 1-263-753

 

2004

 

Fabric Design

TIGER LILY LANE

 

TW3964/80090

 

Tommy Bahama Group, Inc.

 

VA 1-269-276

 

2004

 

Fabric Design

TROPICAL ATOL

 

TW191/7192/7196

 

Tommy Bahama Group, Inc.

 

VA 1-259-274

 

2004

 

Fabric Design

TROPICAL SKETCH

 

TW1361/3921

 

Tommy Bahama Group, Inc.

 

VA 1-259-258

 

2004

 

Fabric Design

TROPICAL TEA PARTY

 

TW60047/3950/1398/1363

 

Tommy Bahama Group, Inc.

 

VA 1-259-264

 

2004

 

Fabric Design

VINTAGE ORCHID

 

TW2442

 

Tommy Bahama Group, Inc.

 

 

 

2004

 

Fabric Design

VINTAGE VINES

 

TW60037/3918

 

Tommy Bahama Group, Inc.

 

VA 1-259-257

 

2004

 

Fabric Design

VINTAGE VISION

 

T9260

 

Tommy Bahama Group, Inc.

 

VA 1-263-914

 

2004

 

Fabric Design

VOLCANIC VENTURE

 

T30477/T10024/T9258

 

Tommy Bahama Group, Inc.

 

VA 1-263-901

 

2004

 

Fabric Design

WADING FOR LOVE

 

T9255

 

Tommy Bahama Group, Inc.

 

VA 1-263-921

 

2004

 

Fabric Design

WATERCOLOR BLOSSOMS

 

TW1365/1399/3961

 

Tommy Bahama Group, Inc.

 

VA 1-259-265

 

2004

 

Fabric Design

WHIRLWIND

 

T9252

 

Tommy Bahama Group, Inc.

 

VA 1-263-893

 

2004

 

Fabric Design

ZEN AND NOW

 

T30544, T7365

 

Tommy Bahama Group, Inc.

 

VA 1-300-338

 

2004

 

Fabric Design

ISLAND SOFT

 

 

 

Tommy Bahama Group, Inc.

 

TXu1-158-449

 

2004

 

Literary Work

 

--------------------------------------------------------------------------------


 

COPYRIGHTS HOLIDAY 2004

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year Registered

 

Description

BAHAMA ALL NIGHTER/ALL NIGHTER TRAVELER

 

(44) TB30751/TB9221

 

Tommy Bahama Group, Inc.

 

VA 1-282-117

 

2004

 

Fabric Design

BANANA BRIGADE

 

(44) TB30761/TB2645

 

Tommy Bahama Group, Inc.

 

VA 1-275-849

 

2004

 

Fabric Design

DIRECTOR’S CUT

 

(44) \B30704/TB2618/ TB9527

 

Tommy Bahama Group, Inc.

 

VA 1-275-848

 

2004

 

Fabric Design

EL STAMPADO

 

(44) TB30686/TB9206

 

Tommy Bahama Group, Inc.

 

VA 1-282-089

 

2004

 

Fabric Design

FANTASTIKI

 

(44) TB30899/TB9218

 

Tommy Bahama Group, Inc.

 

VA 1-282-120

 

2004

 

Fabric Design

FERNTASTiC

 

(44) TB30759

 

Tommy Bahama Group, Inc.

 

VA 1-282-115

 

2004

 

Fabric Design

HUT HUT HURRAY/SUNRISE SAIL

 

(44) TB30673/TB9213

 

Tommy Bahama Group, Inc.

 

VA 1-276-847

 

2004

 

Fabric Design

IMPRESSION MAKER

 

(44) TB609

 

Tommy Bahama Group, Inc.

 

VA 1-282-094

 

2004

 

Fabric Design

INTOXICA

 

(44) TB30651

 

Tommy Bahama Group, Inc.

 

VA 1-282-119

 

2004

 

Fabric Design

LARGER THAN LEAF

 

(44) TB30663/TB9222

 

Tommy Bahama Group, Inc.

 

VA 1-282.112

 

2004

 

Fabric Design

LEAFING A DREAM

 

(44)T2629

 

Tommy Bahama Group, Inc.

 

VA 1-282087

 

2004

 

Fabric Design

MAI TAI MAMBO

 

(44) TB30653

 

Tommy Bahama Group, Inc.

 

VA 1-282.082

 

2004

 

Fabric Design

MAIDEN PARADISE/HULA WAHINE

 

(44) TB30654/TB2641/ TB9209

 

Tommy Bahama Group, Inc.

 

VA 1-282-103

 

2004

 

Fabric Design

MAX A MILLION

 

(44) TB9216

 

Tommy Bahama Group, Inc.

 

VA 1-282-108

 

2004

 

Fabric Design

MAYAN MOSAIC

 

(44) TB30675/TB9211

 

Tommy Bahama Group, Inc.

 

VA 1-282-104

 

2004

 

Fabric Design

MILE HIGH CLUB

 

(44) TB30752/TB1181

 

Tommy Bahama Group, Inc.

 

VA 1-282-084

 

2004

 

Fabric Design

MOJITO MAMBO

 

(44) TB30667/TB9529/ TB9216

 

Tommy Bahama Group, Inc.

 

VA 1-282-106

 

2004

 

Fabric Design

NAUGHTY NOEL

 

(44) TB30748/TB9528

 

Tommy Bahama Group, Inc.

 

VA 1-276-846

 

2004

 

Fabric Design

PALM ALMIGHTY

 

(44) TB30701

 

Tommy Bahama Group, Inc.

 

VA 1-282-090

 

2004

 

Fabric Design

PALM FICTION

 

(44) TB30747

 

Tommy Bahama Group, Inc.

 

VA 1-275.851

 

2004

 

Fabric Design

PALM WITH THE WIND

 

(44) TB30658/TB2612/ TB9214

 

Tommy Bahama Group, Inc.

 

VA 1 282-088

 

2004

 

Fabric Design

PALM-TOPIA/TAKING COVER

 

(44) TB2623

 

Tommy Bahama Group, Inc.

 

VA 1-275-845

 

2004

 

Fabric Design

PARALLEL PARADISE

 

(44) TB30546/TB2613

 

Tommy Bahama Group, Inc.

 

VA 1.- 82-101

 

2004

 

Fabric Design

PINEAPPLE MADNESS

 

(44) TB30677/TB2619/ TB9220

 

Tommy Bahama Group, Inc.

 

VA 1-282-085

 

2004

 

Fabric Design

PINEAPPLE RUMBA

 

(44) TB2620

 

Tommy Bahama Group, Inc.

 

VA 1-282-096

 

2004

 

Fabric Design

PLUME WITH A VIEW

 

(44) TB30672/TB2642/ TB30672/ TB9217

 

Tommy Bahama Group, Inc.

 

VA 1-282-100

 

2004

 

Fabric Design

ROPE ‘N ROLL.

 

(44) TB30664/TB2682

 

Tommy Bahama Group, Inc.

 

VA 1-275-853

 

2004

 

Fabric Design

TAHITIAN FIRE LIGHT

 

(44) TB30884

 

Tommy Bahama Group, Inc.

 

VA 1-282-109

 

2004

 

Fabric Design

TI-KI-LA RENDEZVOUS

 

(44) TB9207

 

Tommy Bahama Group, Inc.

 

VA 1-282-113

 

2004

 

Fabric Design

TRAVELIN’ MAN

 

(44)1630897/T69223/ 181178

 

Tommy Bahama Group, Inc.

 

VA 1-282-116

 

2004

 

Fabric Design

TRELLIS THE TRUTH

 

(44) TB30659

 

Tommy Bahama Group, Inc.

 

VA 1-282-105

 

2004

 

Fabric Design

TWO PALM SAM

 

(44) TB2643

 

Tommy Bahama Group, Inc.

 

VA 1-275-850

 

2004

 

Fabric Design

UNCAGED

 

(44) TB30760

 

Tommy Bahama Group, Inc.

 

VA 1-282-095

 

2004

 

Fabric Design

WHAT A CATCH!

 

(44) TB3071/TB9531/TB9212

 

Tommy Bahama Group, Inc.

 

VA 1-275-852

 

2004

 

Fabric Design

YING YANG PALM

 

(44) TB30680

 

Tommy Bahama Group, Inc.

 

VA-1-282-097

 

2004

 

Fabric Design

BANANARAMA

 

(44) TB2603

 

Tommy Bahama Group, Inc.

 

Fabric missing-Style TW2467; TW2548

 

 

 

Fabric Design

 

--------------------------------------------------------------------------------


 

BIRD OF PARADISE

 

(44) TB30764

 

Tommy Bahama Group, Inc.

 

VA 1-282-107

 

2004

 

Fabric Design

HIBISCUS FLOAT

 

(44) TB2649

 

Tommy Bahama Group, Inc.

 

Fabric missing-Style TW2451; TW2471

 

 

 

Fabric Design

HIBISCUS IN THE MIST

 

(44) TB30347

 

Tommy Bahama Group, Inc.

 

VA 1-282-110

 

2004

 

Fabric Design

HULA WAHINE

 

(44) TB30654

 

Tommy Bahama Group, Inc.

 

VA 1-282-086

 

2004

 

Fabric Design

ISLAND HIBISCUS

 

(44) TB30710

 

Tommy Bahama Group, Inc.

 

VA 1-282-102

 

2004

 

Fabric Design

PACIFIC SCENERY

 

(44) TB30740

 

Tommy Bahama Group, Inc.

 

VA 1-282-099

 

2004

 

Fabric Design

PINEAPPLE BOUQUET

 

(44) TB30338

 

Tommy Bahama Group, Inc.

 

VA 1-282-111

 

2004

 

Fabric Design

POLYNESIAN PUNCH

 

(44) TB30677

 

Tommy Bahama Group, Inc.

 

VA 1-282-118

 

2004

 

Fabric Design

POSTCARD DREAMS

 

??

 

Tommy Bahama Group, Inc.

 

No Print # assigned-missing; Style #TW60057/TW2494

 

2004

 

Fabric Design

SHADES OF ROMANCE

 

(44) TB30771

 

Tommy Bahama Group, Inc.

 

VA 1-282-114

 

2004

 

Fabric Design

SUNRISE SAIL

 

(44) TB30708

 

Tommy Bahama Group, Inc.

 

VA 1-262-083

 

2004

 

Fabric Design

TAHITIAN TANGO

 

(44) TB30770

 

Tommy Bahama Group, Inc.

 

VA 1-282-092

 

2004

 

Fabric Design

TAHITIAN TONAL (Engineered)

 

(44) TB30695

 

Tommy Bahama Group, Inc.

 

VA 1-282-093

 

2004

 

Fabric Design

TAKING COVER

 

(44) TB30580

 

Tommy Bahama Group, Inc.

 

VA 1-252-091

 

2004

 

Fabric Design

VINTAGE BOUQUET

 

(44) TB30768

 

Tommy Bahama Group, Inc.

 

VA 1-282-121

 

2004

 

Fabric Design

WATERCOLOR VIEW

 

(44) TB30763

 

Tommy Bahama Group, Inc.

 

VA-1-282-096

 

2004

 

Fabric Design

Swingers Only

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-584

 

2004

 

Fabric Design

Paradise Detective

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-583

 

2004

 

Fabric Design

Cigar Club

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-582

 

2004

 

Fabric Design

Cigar Club Bag

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-581

 

2004

 

Fabric Design

Cigar Club Towel

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-580

 

2004

 

Fabric Design

Grass Call

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-579

 

2004

 

Fabric Design

Grass Call II

 

Grass Call

 

Tommy Bahama Group, Inc.

 

VAu648-578

 

2004

 

Fabric Design

Born to Break Par

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-577

 

2004

 

Fabric Design

Straight Up

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-576

 

2004

 

Fabric Design

Paradise Pin Up

 

 

 

Tommy Bahama Group. Inc.

 

VAu648-575

 

2004

 

Fabric Design

Best Wishes

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-574

 

2004

 

Fabric Design

 

--------------------------------------------------------------------------------

 

COPYRIGHTS (COMMERCIAL PRINTS) 2004

 

Copyright Title

 

Owner

 

Registration #

 

New
Registered

 

Description

Couple on Grass

 

Tommy Bahama Group, Inc.

 

VAu656-158

 

2004

 

Commercial Print

Bowing Horse

 

Tommy Bahama Group, Inc.

 

VAu656-158

 

2004

 

Commercial Print

Tennis Man

 

Tommy Bahama Group, Inc.

 

VAu656-162

 

2004

 

Commercial Print

Man by Pool

 

Tommy Bahama Group, Inc.

 

VAu656-160

 

2004

 

Commercial Print

Woman Kneeling on Beach

 

Tommy Bahama Group, Inc.

 

VAu656-157

 

2004

 

Commercial Print

Sports Car

 

Tommy Bahama Group, Inc.

 

VAu656-161

 

2004

 

Commercial Print

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRING 2005

 

Copyright Title

 

Alternate Title

 

Registration #

 

New Registered

 

Year Registered

 

Description

AMAZE ME

 

(61) TB30866

 

Tommy Bahama Group, Inc.

 

VA 1-299-336

 

2004

 

Fabric Design

Awakening (Allover)

 

(51)TB30840

 

Tommy Bahama Group, Inc.

 

VA 1-284-293

 

2004

 

Fabric Design

Awakening (Engineered)

 

(51)TB30841

 

Tommy Bahama Group, Inc.

 

VA 1-284-297

 

2004

 

Fabric Design

BAMBOO ECLIPSE

 

(51) TB30773

 

Tommy Bahama Group, Inc.

 

VA 1-299-323

 

2004

 

Fabric Design

BANANA BOTANA

 

(51) TB30774

 

Tommy Bahama Group, Inc.

 

VA 1-299-337

 

2004

 

Fabric Design

Beach Party Mixer

 

(51)TB30851

 

Tommy Bahama Group, Inc.

 

VA 1-297-829

 

2004

 

Fabric Design

BIRD IS THE WORD

 

(61) TB30784/TB9234

 

Tommy Bahama Group, Inc.

 

VA 1-299-328

 

2004

 

Fabric Design

BIRD OF PATCHADISE

 

(51) 1830804/T89226

 

Tommy Bahama Group, Inc.

 

VA 1-299-330

 

2004

 

Fabric Design

Blushing Orchid

 

(51)1W2653

 

Tommy Bahama Group, Inc.

 

VA 1-284-291

 

2004

 

Fabric Design

Butterfly Getaway

 

(51)TB30844

 

Tommy Bahama Group, Inc.

 

VA 1-297-821

 

2004

 

Fabric Design

Butterfly Getaway /no butterflies

 

(51)TB1195

 

Tommy Bahama Group, Inc.

 

VA 1-284-300

 

2004

 

Fabric Design

Copa Copacabanna

 

(51)TB30817

 

Tommy Bahama Group, Inc.

 

VA 1-297-627

 

2004

 

Fabric Design

Country Club

 

(51)TB30823

 

Tommy Bahama Group, Inc.

 

VA 1-297-631

 

2004

 

Fabric Design

Desert Oasis

 

(51)1B30831

 

Tommy Bahama Group, Inc.

 

VA 1-297-625

 

2004

 

Fabric Design

Desert Oasis (Blue)

 

(51)TB30822

 

Tommy Bahama Group, Inc.

 

VA 1-297-628

 

2004

 

Fabric Design

Desert Shadows

 

(51 )TB30864

 

Tommy Bahama Group, Inc.

 

Did not receive fabric

 

N/A

 

Fabric Design

Dr. Cocktail

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-587

 

2004

 

Fabric Design

Dr. T. Bahama M.D.

 

Dr. Cocktail (back of shirt)

 

Tommy Bahama Group, Inc.

 

Applied October 20, 2004. Refused registration for being more like a trademark.

 

N/A

 

Fabric Design

FIRECRACKER PALMS

 

(51) TB2668

 

Tommy Bahama Group, Inc.

 

VA 1-299-320

 

2004

 

Fabric Design

FLORAL INVESTMENT

 

(51) TB2694

 

Tommy Bahama Group, Inc.

 

VA 1-299-339

 

2004

 

Fabric Design

Going Bananas

 

(51)TB30814

 

Tommy Bahama Group, Inc.

 

VA 1-284-290

 

2004

 

Fabric Design

GRANDE PARDISEO

 

(51)TB30764

 

Tommy Bahama Group, Inc.

 

VA 1-299-329

 

2004

 

Fabric Design

Hibiscus Beach

 

(61)TW2697

 

Tommy Bahama Group, Inc.

 

Did not receive fabric

 

N/A

 

Fabric Design

HIBISCUS HACIENDA

 

(51) TB30826/TB9239

 

Tommy Bahama Group, Inc.

 

VA 1-299.332

 

2004

 

Fabric Design

Hisbiscus Icon

 

(51)182878

 

Tommy Bahama Group, Inc.

 

Applied November 9, 2004

 

2004

 

Fabric Design

HULA MARATHON

 

(51)TB30785

 

Tommy Bahama Group, Inc.

 

VA 1-299-345

 

2004

 

Fabric Design

HULAWOOD

 

(51 ) TB30799/TB9238

 

Tommy Bahama Group, Inc.

 

VA 1-299.334

 

2004

 

Fabric Design

 

--------------------------------------------------------------------------------


 

Juicy Blooms

 

(51)TB30816

 

Tommy Bahama Group,, Inc.

 

VA 1-297-832

 

2004

 

Fabric Design

Juicy Blooms (Blue)

 

(51)TB2651

 

Tommy Bahama Group, Inc.

 

VA 1-297-630

 

2004

 

Fabric Design

JUNGLE BOGGIE

 

(51) TB30827

 

Tommy Bahama Group, Inc.

 

VA 1-299-325

 

2004

 

Fabric Design

Jungle Tumble

 

51 TB30822

 

Tommy Bahama Group, Inc.

 

Did not receive fabric

 

N/A

 

Fabric Design

JUST DUET

 

(51) TB30783/TB9240

 

Tommy Bahama Group, Inc.

 

VA 1-299.344

 

2004

 

Fabric Design

KABOOM PALM

 

(51 ) TB30801/TB9231

 

Tommy Bahama Group, Inc.

 

VA 1-299.324

 

2004

 

Fabric Design

King of Green

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-586

 

2004

 

Fabric Design

King of Green II

 

King of Green

 

-Tommy Bahama Group, Inc.

 

VAu654-237

 

2004

 

Fabric Design

Luau Lanes

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-588

 

2004

 

Fabric Design

LUAU LANES

 

(51) TB30753

 

Tommy Bahama Group, Inc.

 

VA 1-299-319

 

2004

 

Fabric Design

Lush Limbo

 

(51) TB2651

 

Tommy Bahama Group. Inc.

 

VA 1-297-823

 

2004

 

Fabric Design

MARGARITA MAMBO

 

(51) TB30811/TB9228

 

Tommy Bahama Group, Inc.

 

VA 1-299-333

 

2004

 

Fabric Design

Mirage

 

(51)TB30850

 

Tommy Bahama Group, Inc.

 

VA 1-297-828

 

2004

 

Fabric Design

Missing Title

 

(51) TB2689

 

Tommy Bahama Group, Inc.

 

Did not apply

 

Did not apply

 

 

MISSION BEACH

 

(51) TB2687

 

Tommy Bahama Group, Inc.

 

VA 1-299-341

 

2004

 

Fabric Design

MONKEY SNACK

 

(51) TB30798

 

Tommy Bahama Group; Inc.

 

VA 1-299-321

 

2004

 

Fabric Design

OASIS PALM

 

(51) TB30788/TB9

 

Tommy Bahama Group, Inc.

 

VA 1-299.343

 

2004

 

Fabric Design

PALM DRIVE (51) TB30869

 

(51) TB2689

 

Tommy Bahama Group, Inc.

 

VAu657-926

 

2005

 

Fabric Design

PALM SCREENING

 

(51) TB30809

 

Tommy Bahama Group, Inc.

 

VA 1-299-335

 

2004

 

Fabric Design

PALM TILES

 

(61) TB2686

 

Tommy Bahama Group, Inc.

 

VA 1-299-338

 

2004

 

Fabric Design

Petal Pusher

 

(51)1B30816

 

Tommy Bahama Group, Inc.

 

VA 1-297-633

 

2004

 

Fabric Design

Picture Perfect

 

(51)TB30813

 

Tommy Bahama Group. Inc.

 

VA 1-297-620

 

2004

 

Fabric Design

PINEAPPLE FLOAT

 

(51) TB30797

 

Tommy Bahama Group, Inc.

 

VA 1-299-326

 

2004

 

Fabric Design

PINEAPPLE PLANTATION

 

(51) TB30887

 

Tommy Bahama Group, Inc.

 

VA 1-299-342

 

2004

 

Fabric Design

Polynesian Palms

 

(51)TB30821

 

Tommy Bahama Group, Inc.

 

VA 1-284-294

 

2004

 

Fabric Design

Potynesian Paradise

 

(51)TB30825

 

Tommy Bahama Group, Inc.

 

VA 1-284-298

 

2004

 

Fabric Design

PORTAL TO PARADISE Same as Palm Drive

 

Same as Palm Drive

 

Tommy Bahama Group, Inc.

 

Same as Palm Drive

 

Same as Palm Drive

 

Fabric Design

Putt Daddy

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-591

 

2004

 

Fabric Design

Putt Daddy II

 

Putt Daddy

 

Tommy Bahama Group, Inc.

 

VAu648-590

 

2004

 

Fabric Design

Putt Daddy III

 

Putt baddy, Putt Daddy II

 

Tommy Bahama Group, Inc.

 

VAu648-589

 

2004

 

Fabric Design

 

--------------------------------------------------------------------------------


 

Queen of the Desert

 

(51)T$30806

 

Tommy Bahama Group, Inc.

 

VA 1-297-822

 

2004

 

Fabric Design

Rain Petals

 

(51)TB30842

 

Tommy Bahama Group, Inc.

 

VA 1-284-292

 

2004

 

Fabric Design

Sails Call

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-585

 

2004

 

Fabric Design

SAMBA SERENADE

 

(51) TB30805

 

Tommy Bahama Group, Inc.

 

VA 1-299-340

 

2004

 

Fabric Design

Shake My Day

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-593

 

2004

 

Fabric Design

Shake my Day II

 

Shake My Day

 

Tommy Bahama Group, Inc.

 

VAu648-592

 

2004

 

Fabric Design

SUITE TIME

 

(51) T92667

 

Tommy Bahama Group, Inc.

 

VA 1-299-317

 

2004

 

Fabric Design

Suplme Pineapple

 

(51)TB1194

 

Tommy Bahama Group, Inc.

 

Did not receive fabric

 

N/A

 

Fabric Design

SWANKY PALMS

 

(51) TB30794/TB9233

 

Tommy Bahama Group, Inc.

 

VA 1-299-327

 

2004

 

Fabric Design

Tempartures Risin’

 

(51)TB30846

 

Tommy Bahama Group, Inc.

 

Did not receive fabric

 

N/A

 

Fabric Design

TRIPLE VISION

 

(61) TB30829/TB9535

 

Tommy Bahama Group, Inc.

 

VA 1-299-331

 

2004

 

Fabric Design

Tropical Trellis

 

(51 )TB30822

 

Tommy Bahama Group, Inc.

 

VA 1-284-295

 

2004

 

Fabric Design

TURKS TILES

 

(51) T30775/TB9230

 

Tommy Bahama Group, Inc.

 

VA 1-299-322

 

2004

 

Fabric Design

Watercolor Floral

 

(51)TB30824

 

Tommy Bahama Group, Inc.

 

VA 1-297-624

 

2004

 

Fabric Design

WHICH WAY TO PARADISE

 

(51) TB9237

 

Tommy Bahama Group, Inc.

 

VA 1-299318

 

2004

 

Fabric Design

Windswept Floral

 

(51)1B2874

 

Tommy Bahama Group, Inc.

 

VA 1-297-619

 

2004

 

Fabric Design

Wings of Paradise

 

(51)TB30865

 

Tommy Bahama Group, Inc.

 

VA 1-284-296

 

2004

 

Fabric Design

 

--------------------------------------------------------------------------------

 

COPYRIGHTS FALL 2005

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year Registered

 

Description

WOMEN’S HOLIDAY

 

 

 

 

 

Bursting Bouquet

 

(53) TB30916

 

Tommy Bahama Group, Inc.

 

VAu667-410

 

2005

 

Fabric Design

Celebration

 

(53) TB30954

 

Tommy Bahama Group, Inc.

 

VAu667-418

 

2005

 

Fabric Design

En Fuego Flora

 

(53) TB2702

 

Tommy Bahama Group, Inc.

 

Applied: 6/6/05

 

N/A

 

Fabric Design

Festival Lily

 

(53) TB2707

 

Tommy Bahama Group, Inc.

 

Awaiting swatches from Hong Kong

 

N/A

 

Fabric Design

Fields of Paradise

 

(53) TB30947

 

Tommy Bahama Group, Inc.

 

VAu667-397

 

N/A

 

Fabric Design

Fire Floral (All Over)

 

(53) TB30895

 

Tommy Bahama Group, Inc.

 

VAu667-402

 

2005

 

Fabric Design

Fire Floral (Engineered)

 

(53) TB30895

 

Tommy Bahama Group, Inc.

 

VAu667-392

 

N/A

 

Fabric Design

Floral Fiesta

 

(53) TB30897

 

Tommy Bahama Group, Inc.

 

VAu667-409

 

2005

 

Fabric Design

Ginger Sail

 

(53) TB30971

 

Tommy Bahama Group, Inc.

 

VAu667-420

 

2005

 

Fabric Design

Hammock Lounger

 

(53) TB30835

 

Tommy Bahama Group, Inc.

 

VAu667-412

 

2005

 

Fabric Design

Intrigue

 

(53) TB2730

 

Tommy Bahama Group, Inc.

 

Applied: 6/6/05

 

N/A

 

Fabric Design

Intrigue

 

(53) TB2730

 

Tommy Bahama Group, Inc.

 

Awaiting swatches from Hong Kong

 

N/A

 

Fabric Design

Mexican Market

 

(53) TB30896

 

Tommy Bahama Group, Inc.

 

VAu667-405

 

2005

 

Fabric Design

Mexican Market

 

(53) TB30896 (Green)

 

Tommy Bahama Group, Inc.

 

VAu664-534

 

2005

 

Fabric Design

Mustique

 

(53) TB2716

 

Tommy Bahama Group, Inc.

 

Awaiting swatches from Hong Kong

 

N/A

 

Fabric Design

Nostalgia

 

(53) TB30901

 

Tommy Bahama Group, Inc.

 

VAu667-419

 

2005

 

Fabric Design

Nostalgia Flowar

 

(53) TB30900

 

Tommy Bahama Group, Inc.

 

VAu667-413

 

2005

 

Fabric Design

Nostalgia Ironwork

 

(53) TB30931

 

Tommy Bahama Group, Inc.

 

VAu667-406

 

2005

 

Fabric Design

Old Havanna

 

(53) TB3899B/ (53) TB3899A

 

Tommy Bahama Group, Inc.

 

VAu667-415

 

2005

 

Fabric Design

Pineapple VooDoo

 

(53) TB30909

 

Tommy Bahama Group, Inc.

 

VAu667-408

 

2005

 

Fabric Design

Rendevous

 

(53) TB2703

 

Tommy Bahama Group, Inc.

 

VAu667-414

 

2005

 

Fabric Design

Romance Island

 

(53) TB30955

 

Tommy Bahama Group, Inc.

 

VAu667-407

 

2005

 

Fabric Design

Shadow Play

 

(53) TB30911B

 

Tommy Bahama Group, Inc.

 

VAu667-400

 

2005

 

Fabric Design

Shadow Play Mix

 

(53) TB30910

 

Tommy Bahama Group, Inc.

 

VAu667-401

 

2005

 

Fabric Design

Siesta Stamp

 

(53) TB30893

 

Tommy Bahama Group, Inc.

 

VAu667-418

 

2005

 

Fabric Design

Siesta Stripe

 

(53) TB30892

 

Tommy Bahama Group, Inc.

 

VAu667-403

 

2005

 

Fabric Design

Sultry Shades

 

(53) TB30932

 

Tommy Bahama Group, Inc.

 

VAu667-404

 

2005

 

Fabric Design

 

--------------------------------------------------------------------------------


 

Temptation Floral

 

(53) TB30903

 

Tommy Bahama Group, Inc.

 

VAu667-417

 

2005

 

Fabric Design

Tones of Tranquility

 

(53) TB2704

 

Tommy Bahama Group, Inc.

 

Applied: 6/6/05

 

N/A

 

Fabric Design

Tropical Toile

 

(53) TB30891

 

Tommy Bahama Group, Inc.

 

VAu667-411

 

2005

 

Fabric Design

Waves of Hibiscus

 

(53) TB30919 Light

 

Tommy Bahama Group, Inc.

 

VAu667-398

 

2005

 

Fabric Design

Waves of Hibiscus

 

(53) TB30919 Morningsky

 

Tommy Bahama Group, Inc.

 

VAu667-399

 

2005

 

Fabric Design

Waves of Hibiscus

 

(53) TB2712

 

Tommy Bahama Group, Inc.

 

VAu667-398

 

2005

 

Fabric Design

Windward Walk

 

(53) TB30913

 

Tommy Bahama Group, Inc.

 

VAu667-393 Light Blue/VAu667-395 Navy Blue

 

2005

 

Fabric Design

Windward Walk

 

(53) TB2699

 

Tommy Bahama Group, Inc.

 

VAu667-394

 

2005

 

Fabric Design

MEN’S HOLIDAY

 

 

 

 

 

 

 

 

 

 

3-Way Stop

 

(53) 30888/tb9543 Camel

 

Tommy Bahama Group, Inc.

 

VAu672-956

 

2005

 

Fabric Design

3-Way Stop

 

(53) TB30888/TB9543 Delivery

 

Tommy Bahama Group, Inc.

 

VAu672-957

 

2005

 

Fabric Design

Bahama Barn Boo

 

(53) TB30458

 

Tommy Bahama Group, Inc.

 

VAu672-937

 

2005

 

Fabric Design

Birds Afloat

 

(53) TB2727

 

Tommy Bahama Group, Inc.

 

VAu672-942

 

2005

 

Fabric Design

Bombay Blooms

 

(53) TB30951/9251

 

Tommy Bahama Group, Inc.

 

VAu672-946

 

2005

 

Fabric Design

Casa del Habano

 

(53) TB30928/9545

 

Tommy Bahama Group, Inc.

 

VAu672-941

 

2005

 

Fabric Design

El Grande

 

(53) TB30949

 

Tommy Bahama Group, Inc.

 

VAu672-929

 

2005

 

Fabric Design

Flora da Keys

 

(53) TB9258

 

Tommy Bahama Group, Inc.

 

VAu672-928

 

2005

 

Fabric Design

Garden of Hope & Courage/Borders of Paradise

 

(53) TB30872/TB9264

 

Tommy Bahama Group, Inc.

 

VAu672-949

 

2005

 

Fabric Design

Hibiscus Mistress

 

(53) TB30923/9259

 

Tommy Bahama Group, Inc.

 

VAu672-953

 

2005

 

Fabric Design

Hidden Fruit

 

(53) TB2726

 

Tommy Bahama Group, Inc.

 

VAu672-933

 

2005

 

Fabric Design

Island Imprints

 

(53) TB30933/9263

 

Tommy Bahama Group, Inc.

 

VAu672-960

 

2005

 

Fabric Design

Live Bait

 

(53) TB30877/TB9248

 

Tommy Bahama Group, Inc.

 

VAu672-952

 

2005

 

Fabric Design

Medallion Stallion

 

(53) TB30921/9256

 

Tommy Bahama Group, Inc.

 

VAu672-934

 

2005

 

Fabric Design

Menage a Palms

 

(53) TB30940

 

Tommy Bahama Group, Inc.

 

VAu672-938

 

2005

 

Fabric Design

Monkeys Wild

 

(53) TB30889

 

Tommy Bahama Group, Inc.

 

VAu672-935

 

2005

 

Fabric Design

On the Prowl

 

(53) TB30942/9542

 

Tommy Bahama Group, Inc.

 

VAu672-958

 

2005

 

Fabric Design

Palm Date

 

(53) TB30922

 

Tommy Bahama Group, Inc.

 

VAu672-947

 

2005

 

Fabric Design

Palm Eclipse

 

(53) TB30941

 

Tommy Bahama Group, Inc.

 

VAu672-936

 

2005

 

Fabric Design

Pineapple Progression

 

(53) TB30880/9261

 

Tommy Bahama Group, Inc.

 

VAu672-948

 

2005

 

Fabric Design

 

--------------------------------------------------------------------------------


 

Pineapple Salsa

 

(53) TB30769

 

Tommy Bahama Group, Inc.

 

VAu672-959

 

2005

 

Fabric Design

Pisces Rising

 

(53) TB30887/9265

 

Tommy Bahama Group, Inc.

 

VAu672-945

 

2005

 

Fabric Design

Pop of Walkiki

 

(53) TB30952

 

Tommy Bahama Group, Inc.

 

VAu672-939

 

2005

 

Fabric Design

Real Estate

 

(53) TB31043

 

Tommy Bahama Group, Inc.

 

VAu672-951

 

2005

 

Fabric Design

Swinging Palms

 

(53) TB31044

 

Tommy Bahama Group, Inc.

 

VAu672-943

 

2005

 

Fabric Design

Ticket to Relax

 

(53) TB31045

 

Tommy Bahama Group, Inc.

 

VAu672-931

 

2005

 

Fabric Design

Tonal Tommy

 

(53) TB30882/9252

 

Tommy Bahama Group, Inc.

 

VAu672-981

 

2005

 

Fabric Design

Tropical Combustion

 

(53) TB9266

 

Tommy Bahama Group, Inc.

 

VAu672-932

 

2005

 

Fabric Design

Tropical Tsunami

 

(53) TB30946

 

Tommy Bahama Group, Inc.

 

VAu672-950

 

2005

 

Fabric Design

Twice as Nice

 

(53) TB30950

 

Tommy Bahama Group, Inc.

 

VAu672-954

 

2005

 

Fabric Design

Twin Fantasy

 

(53) TB30917

 

Tommy Bahama Group, Inc.

 

VAu672-962

 

2005

 

Fabric Design

Underwater Fantasy

 

(53) TB30934

 

Tommy Bahama Group, Inc.

 

VAu672-955

 

2005

 

Fabric Design

Vacation Station

 

(53) TB31042

 

Tommy Bahama Group, Inc.

 

VAu672-930

 

2005

 

Fabric Design

West Wind

 

(53) TB2713

 

Tommy Bahama Group, Inc.

 

VAu672-940

 

2005

 

Fabric Design

Windward

 

(53) TB30879

 

Tommy Bahama Group, Inc.

 

VAu672-944

 

2005

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS HOLIDAY 2005

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year Registered

 

Description

WOMEN’S HOLIDAY

 

 

 

 

 

 

Cat-Chi

 

(54) TB30981

 

Tommy Bahama Group, Inc.

 

VAu672-345

 

2005

 

Fabric Design

Cat’s Meow

 

(54) TB30984

 

Tommy Bahama Group, Inc.

 

VAu672-344

 

2005

 

Fabric Design

Dancing Daylight

 

(54) TB31063

 

Tommy Bahama Group, Inc.

 

VAu672-348

 

2005

 

Fabric Design

Glass Menagerie

 

(54) TB2761/ (54) TB2734 (54) TB30998

 

Tommy Bahama Group, Inc.

 

VAu672-352

 

2005

 

Fabric Design

Hidden Hibiscus

 

(54) TB2774

 

Tommy Bahama Group, Inc.

 

VAu672-337

 

2005

 

Fabric Design

Kitty’s Purr

 

(54) TB2738

 

Tommy Bahama Group, Inc.

 

VAu672-347

 

2005

 

Fabric Design

New Horizons

 

(54) TB2753B

 

Tommy Bahama Group, Inc.

 

VAu672-340

 

2005

 

Fabric Design

Orchid Sanctuary

 

(54) TB31022

 

Tommy Bahama Group, Inc.

 

VAu672-349

 

2005

 

Fabric Design

Pineapple Pop

 

(54) TB2771/ (54) TB31032

 

Tommy Bahama Group, Inc.

 

VAu672-346

 

2005

 

Fabric Design

Playful Poppies

 

(54) TB2741/ (54) TB31033

 

Tommy Bahama Group, Inc.

 

VAu672-335

 

2005

 

Fabric Design

Rainforest Retreat

 

(54) TB2752/ (54) TB31023

 

Tommy Bahama Group, Inc.

 

VAu672-353

 

2005

 

Fabric Design

Sea Bubbles

 

(54) TB30993

 

Tommy Bahama Group, Inc.

 

VAu672-341

 

2005

 

Fabric Design

Showering Flower

 

(54) TB2742

 

Tommy Bahama Group, Inc.

 

VAu672-336

 

2005

 

Fabric Design

Spice Island Flora

 

(54) TB30996

 

Tommy Bahama Group, Inc.

 

VAu672-350

 

2005

 

Fabric Design

Sunshine Through the Mist

 

(54) TB31062

 

Tommy Bahama Group, Inc.

 

VAu672-338

 

2005

 

Fabric Design

Sweet Silence

 

(54) TB31021

 

Tommy Bahama Group, Inc.

 

VAu672-355

 

2005

 

Fabric Design

Take me There

 

(54) TB30780

 

Tommy Bahama Group, Inc.

 

VAu672-343

 

2005

 

Fabric Design

Tigris Floral

 

(54) TB2740/ (54) TB30983

 

Tommy Bahama Group, Inc.

 

VAu672-339

 

2005

 

Fabric Design

Tropical Garland

 

(54) TB31055/ (54) TB YD3169

 

Tommy Bahama Group, Inc.

 

VAu672-342

 

2005

 

Fabric Design

Tropical Treasure

 

(54) TB30990

 

Tommy Bahama Group, Inc.

 

VAu672-354

 

2005

 

Fabric Design

Wild Side Floral

 

(54) TB31027/ (54) TB14058

 

Tommy Bahama Group, Inc.

 

VAu672-351

 

2005

 

Fabric Design

MEN’S HOLIDAY

 

 

 

 

 

 

 

 

 

 

Aruba Palms

 

(54) TBY3150

 

Tommy Bahama Group, Inc.

 

VAu676-353

 

2005

 

Fabric Design

Aruban Nights

 

(54) TB31011/ TB9277

 

Tommy Bahama Group, Inc.

 

VAu676-350

 

2005

 

Fabric Design

Baja Breeze

 

(54) TB3170

 

Tommy Bahama Group, Inc.

 

VAu676-347

 

2005

 

Fabric Design

Cactus Cantina

 

(54) TB31009/TB9547

 

Tommy Bahama Group, Inc.

 

VAu676-368

 

2005

 

Fabric Design

 

--------------------------------------------------------------------------------


 

Coastline Craze

 

(54) TB31034/TB9280

 

Tommy Bahama Group, Inc.

 

VAu676-356

 

2005

 

Fabric Design

Corsica Cactus

 

(54) TB31016

 

Tommy Bahama Group, Inc.

 

VAu676-337

 

2005

 

Fabric Design

Dragon Racing

 

(54) TB31012/TB9273/TB9546

 

Tommy Bahama Group, Inc.

 

VAu676-341

 

2005

 

Fabric Design

Fluer De France

 

(54) TB9285

 

Tommy Bahama Group, Inc.

 

VAu676-355

 

2005

 

Fabric Design

Fluer Island

 

(54) TB31001

 

Tommy Bahama Group, Inc.

 

VAu676-358

 

2005

 

Fabric Design

Garden of Hope & Courage, Hol 05

 

(54) TB31074

 

Tommy Bahama Group, Inc.

 

VAu676-351

 

2005

 

Fabric Design

King Cone

 

(54) TB31053

 

Tommy Bahama Group, Inc.

 

VAu676-367

 

2005

 

Fabric Design

Lotus Maximus

 

(54) TB31071/TB9284

 

Tommy Bahama Group, Inc.

 

VAu676-357

 

2005

 

Fabric Design

Lunar Lotus

 

(54) TB31054/TB9286

 

Tommy Bahama Group, Inc.

 

VAu676-346

 

2005

 

Fabric Design

Manor De Mango

 

(54) TB31050/TB9283

 

Tommy Bahama Group, Inc.

 

VAu676-342

 

2005

 

Fabric Design

Marina Half Pipe

 

(54) TB9289

 

Tommy Bahama Group, Inc.

 

VAu676-360

 

2005

 

Fabric Design

Mirror Palms

 

(54) TB31019/TB9279

 

Tommy Bahama Group, Inc.

 

VAu676-344

 

2005

 

Fabric Design

Palm Away

 

(54) TB31052/TB9275

 

Tommy Bahama Group, Inc.

 

VAu676-362

 

2005

 

Fabric Design

Palm Bounty

 

(54) TB9293

 

Tommy Bahama Group, Inc.

 

VAu676-369

 

2005

 

Fabric Design

Palm De Provence

 

(54) TB2747

 

Tommy Bahama Group, Inc.

 

VAu676-366

 

2005

 

Fabric Design

Palm Portrait

 

(54) TB31000

 

Tommy Bahama Group, Inc.

 

VAu676-339

 

2005

 

Fabric Design

Palm Relief

 

(54) TB9184

 

Tommy Bahama Group, Inc.

 

VAu676-338

 

2005

 

Fabric Design

Palms Together

 

(54) TBY2118

 

Tommy Bahama Group, Inc.

 

VAu676-354

 

2005

 

Fabric Design

Paradise Ranch

 

(54) TB31017/TB9292

 

Tommy Bahama Group, Inc.

 

VAu676-352

 

2005

 

Fabric Design

Paradise Vintage

 

(54) TB31048

 

Tommy Bahama Group, Inc.

 

VAu676-384

 

2005

 

Fabric Design

Pina Pinata

 

(54) TB31073

 

Tommy Bahama Group, Inc.

 

VAu676-340

 

2005

 

Fabric Design

Royal Lush

 

(54) TB30994

 

Tommy Bahama Group, Inc.

 

VAu676-361

 

2005

 

Fabric Design

Safari So Good

 

(54) TB2748

 

Tommy Bahama Group, Inc.

 

VAu676-365

 

2005

 

Fabric Design

Santa Cruise

 

(54) TB31007

 

Tommy Bahama Group, Inc.

 

VAu676-348

 

2005

 

Fabric Design

Sun ower

 

(54) TBYD3158

 

Tommy Bahama Group, Inc.

 

VAu676-336

 

2005

 

Fabric Design

The Last Cantina

 

(54) TB31005

 

Tommy Bahama Group, Inc.

 

VAu676-363

 

2005

 

Fabric Design

Tour De Lei

 

(54) TB2745

 

Tommy Bahama Group, Inc.

 

VAu676-359

 

2005

 

Fabric Design

Uke-Lady Luau

 

(54) TB31040

 

Tommy Bahama Group, Inc.

 

VAu676-345

 

2005

 

Fabric Design

Ukulei-Lei Boxer

 

(54) TB9549

 

Tommy Bahama Group, Inc.

 

VAu676-343

 

2005

 

Fabric Design

 

--------------------------------------------------------------------------------


 

Upstream Vintage

 

(54) TBY3182

 

Tommy Bahama Group, Inc.

 

VAu676-349

 

2005

 

Fabric Design

ARTWORK

 

 

 

 

 

 

 

 

 

 

Born to Swing

 

 

 

Tommy Bahama Group, Inc.

 

VAu685-936

 

2005

 

T-Shirt Design

Hawaiian Ginger

 

 

 

Tommy Bahama Group, Inc.

 

VAu685-941

 

2005

 

Decorative Design

Hawaiian Shirt Plate

 

 

 

Tommy Bahama Group, Inc.

 

VAu685-938

 

2005

 

Decorative Design

King of Cool

 

 

 

Tommy Bahama Group, Inc.

 

VAu685-937

 

2005

 

T-Shirt Design

Pineapple Rodeo

 

 

 

Tommy Bahama Group, Inc.

 

VAu685-934

 

2005

 

T-Shirt Design

Paradise Ranch

 

 

 

Tommy Bahama Group, Inc.

 

VAu685-935

 

2005

 

T-Shirt Design

Porceline Post Card Motif Tray

 

 

 

Tommy Bahama Group, Inc.

 

VAu685-940

 

2005

 

Decorative Design

Porceline Post Card Motif Box

 

 

 

Tommy Bahama Group, Inc.

 

VAu685-939

 

2005

 

Decorative Design

Skate Date Club

 

 

 

Tommy Bahama Group, Inc.

 

VAu685-942

 

2005

 

T-Shirt Design

 

--------------------------------------------------------------------------------

 

COPYRIGHTS (COMMERCIAL PRINTS) 2005

 

Copyright Title

 

Owner

 

Registration #

 

Year Registered

 

Description

Bed with Leaf Pattern Lines

 

Tommy Bahama Group, Inc.

 

VAu647-382

 

2005

 

Commercial Prints

Clear Flower

 

Tommy Bahama Group, Inc.

 

VAu668-308

 

2005

 

Commercial Prints

Linen on Shelves

 

Tommy Bahama Group, Inc.

 

VAu647-381

 

2005

 

Commercial Prints

Loafers on End Table

 

Tommy Bahama Group, Inc.

 

VAu647-368

 

2005

 

Commercial Prints

Man and Woman Embracing Love

 

Tommy Bahama Group, Inc.

 

VAu647-375

 

2005

 

Commercial Prints

Man and Woman Embracing on Beach

 

Tommy Bahama Group, Inc.

 

VAu647-373

 

2005

 

Commercial Prints

Man and Woman Embracing Under Palm Tree

 

Tommy Bahama Group, Inc.

 

VAu647-372

 

2005

 

Commercial Prints

Man and Woman in Glasses

 

Tommy Bahama Group, Inc.

 

VAu668-305

 

2005

 

Commercial Prints

Man and Woman in Happy Embrace

 

Tommy Bahama Group, Inc.

 

VAu647-377

 

2005

 

Commercial Prints

Man Standing in Doorway

 

Tommy Bahama Group, Inc.

 

VAu647-378

 

2005

 

Commercial Prints

Man’s Feet in Sandals

 

Tommy Bahama Group, Inc.

 

VAu647-376

 

2005

 

Commercial Prints

Man’s Watch 10:10

 

Tommy Bahama Group, Inc.

 

VAu647-383

 

2005

 

Commercial Prints

Perfume and Cologne

 

Tommy Bahama Group, Inc.

 

VAu647-367

 

2005

 

Commercial Prints

Pineapples in Bowl

 

Tommy Bahama Group, Inc.

 

VAu668-306

 

2005

 

Commercial Prints

Rug with Palm Tree Leaf Pattern

 

Tommy Bahama Group, Inc.

 

VAu647-380

 

2005

 

Commercial Prints

Rug with Plant vine Pattern

 

Tommy Bahama Group, Inc.

 

VAu647-379

 

2005

 

Commercial Prints

Woman in the Wind

 

Tommy Bahama Group, Inc.

 

VAu668-304

 

2005

 

Commercial Prints

Woman Smiling Wearing Watch

 

Tommy Bahama Group, Inc.

 

VAu668-303

 

2005

 

Commercial Prints

Woman Standing with Hands on Hips

 

Tommy Bahama Group, Inc.

 

VAu647-371

 

2005

 

Commercial Prints

Woman’s Shoe in Iron Tray

 

Tommy Bahama Group, Inc.

 

VAu647-374

 

2005

 

Commercial Prints

Women’s Shoes on Rock

 

Tommy Bahama Group, Inc.

 

VAu647-369

 

2005

 

Commercial Prints

Women’s Watch on Rock

 

Tommy Bahama Group, Inc.

 

VAu647-370

 

2005

 

Commercial Prints

Yacht on a Sunset Sail

 

Tommy Bahama Group, Inc.

 

VAu668-307

 

2005

 

Commercial Prints

 

--------------------------------------------------------------------------------


 

COPYRIGHTS (CRUISE, WOMEN’S SWIMWEAR) 2006

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year Registered

 

Description

Big Bird

 

N/A

 

Tommy Bahama Group, Inc.

 

VAu665-729

 

2005

 

Fabric Design

Casa Blanca

 

Rojo

 

Tommy Bahama Group, Inc.

 

VAu665-720

 

2005

 

Fabric Design

Casa Blanca

 

Azul

 

Tommy Bahama Group, Inc.

 

VAu665-719

 

2005

 

Fabric Design

Del Sol Stripe

 

Limon

 

Tommy Bahama Group, Inc.

 

VAu665-718

 

2005

 

Fabric Design

Del Sol Stripe

 

Agua

 

Tommy Bahama Group, Inc.

 

VAu665-717

 

2005

 

Fabric Design

Fiesta Stripe

 

Azul & Rojo

 

Tommy Bahama Group, Inc.

 

VAu665-182

 

2005

 

Fabric Design

Hot Tropics

 

Mango

 

Tommy Bahama Group, Inc.

 

VAu665-727

 

2005

 

Fabric Design

Hot Tropics

 

Indigo

 

Tommy Bahama Group, Inc.

 

VAu665-728

 

2005

 

Fabric Design

Ka-Bloom

 

Rojo

 

Tommy Bahama Group, Inc.

 

VAu665-726

 

2005

 

Fabric Design

Ka-Bloom

 

Azul

 

Tommy Bahama Group, Inc.

 

VAu665-725

 

2005

 

Fabric Design

Las Palmas

 

Limon

 

Tommy Bahama Group, Inc.

 

VAu665-724

 

2005

 

Fabric Design

Las Palmas

 

Agua

 

Tommy Bahama Group, Inc.

 

VAu665-723

 

2005

 

Fabric Design

Mai-Tie (Dye)

 

Mango, Lilly Pad & Indigo

 

Tommy Bahama Group, Inc.

 

VAu678-181

 

2005

 

Fabric Design

Native Bird

 

Multi

 

Tommy Bahama Group, Inc.

 

VAu665-731

 

2005

 

Fabric Design

New Bird

 

N/A

 

Tommy Bahama Group, Inc.

 

VAu665-730

 

2005

 

Fabric Design

Tropicana

 

La Rosa, Azul, Indigo & Black

 

Tommy Bahama Group, Inc.

 

VAu678-183

 

2005

 

Fabric Design

Tropicana

 

Limon & Agua

 

Tommy Bahama Group, Inc.

 

VAu678-184

 

2005

 

Fabric Design

Viva Las Flores

 

Rojo

 

Tommy Bahama Group, Inc.

 

VAu665-721

 

2005

 

Fabric Design

Viva Las Flores

 

Azul

 

Tommy Bahama Group, Inc.

 

VAu665-722

 

2005

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRING 2006

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year Registered

 

Description

MEN’S SPRING 2006

 

 

 

 

 

 

 

 

 

 

20,000 LEAVES UNDER THE SEA

 

(61) TB31187

 

Tommy Bahama Group, Inc.

 

VAu700-403

 

2006

 

Fabric Design

ABOUT A KOI/KOI STORY

 

(61) TB31201/TB9297

 

Tommy Bahama Group, Inc.

 

Applied: March 2006

 

N/A

 

Fabric Design

ANCHOR AWAY

 

(61) TB31117

 

Tommy Bahama Group, Inc.

 

VAu700-398

 

2006

 

Fabric Design

AQUA BLOOM

 

(61) TB9305

 

Tommy Bahama Group, Inc.

 

VAu700-417

 

2006

 

Fabric Design

BAMBOO ABOARD

 

(61) TB31087

 

Tommy Bahama Group, Inc.

 

VAu700-429

 

2006

 

Fabric Design

BAMBOO HAKU

 

(61) TB31202

 

Tommy Bahama Group, Inc.

 

VAu700-438

 

2006

 

Fabric Design

BANANA TIENDA

 

(61) TB31088

 

Tommy Bahama Group, Inc.

 

VAu700-430

 

2006

 

Fabric Design

BLOOM SERVICE

 

(61) TB9299

 

Tommy Bahama Group, Inc.

 

VAu700-414

 

2006

 

Fabric Design

CUBAN COVE SEEKER

 

(61) TB9311

 

Tommy Bahama Group, Inc.

 

VAu700-418

 

2006

 

Fabric Design

CUBANO CASCADE

 

(61) TB9308

 

Tommy Bahama Group, Inc.

 

VAu700-424

 

2006

 

Fabric Design

DIVER’S DELIGHT

 

(61) TB9318

 

Tommy Bahama Group, Inc.

 

VAu700-406

 

2006

 

Fabric Design

DON JUAN DE PALMO

 

(61) TB31094

 

Tommy Bahama Group, Inc.

 

VAu700-399

 

2006

 

Fabric Design

FADE OUT AVE

 

(61) TB9320

 

Tommy Bahama Group, Inc.

 

VAu700-404

 

2006

 

Fabric Design

FAN CLUB

 

(61) TB31116

 

Tommy Bahama Group, Inc.

 

VAu700-407

 

2006

 

Fabric Design

FANBRELLA

 

(61) TB31110

 

Tommy Bahama Group, Inc.

 

VAu700-434

 

2006

 

Fabric Design

FANTANGO

 

(61) TB31076

 

Tommy Bahama Group, Inc.

 

VAu700-445

 

2006

 

Fabric Design

FLOTILLA

 

(61) TB31077

 

Tommy Bahama Group, Inc.

 

VAu700-405

 

2006

 

Fabric Design

GARDEN OF HOPE AND COURAGE SPRING 06/BOURBON BLOOM

 

(61) TB31106/9555

 

Tommy Bahama Group, Inc.

 

VAu700-440

 

2006

 

Fabric Design

GEISHA GARDENS

 

(61) TB31198

 

Tommy Bahama Group, Inc.

 

VAu700-437

 

2006

 

Fabric Design

GINGER LEI

 

(61) TB31107

 

Tommy Bahama Group, Inc.

 

VAu700-420

 

2006

 

Fabric Design

HAVANA BLAST AVE

 

(61) TB9307

 

Tommy Bahama Group, Inc.

 

VAu700-412

 

2006

 

Fabric Design

HAVANNA HEAT

 

(61) TB31217/31218

 

Tommy Bahama Group, Inc.

 

VAu700-444

 

2006

 

Fabric Design

HIBISCUS BLUES

 

(61) TB31085

 

Tommy Bahama Group, Inc.

 

VAu700-436

 

2006

 

Fabric Design

HIBISCUS PARADE

 

(61) TB31204

 

Tommy Bahama Group, Inc.

 

VAu700-421

 

2006

 

Fabric Design

HOKKAIDO HIBISCUS

 

(61) TB31109

 

Tommy Bahama Group, Inc.

 

VAu700-401

 

2006

 

Fabric Design

ISLAND MIRAGE AVE

 

(61) TB9330

 

Tommy Bahama Group, Inc.

 

VAu700-400

 

2006

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRING 2006

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year Registered

 

Description

JAVA SEE JAVA DO

 

(61) TB9317

 

Tommy Bahama Group, Inc.

 

VAu700-402

 

2006

 

Fabric Design

KING OF BLUES

 

(61) TB31216

 

Tommy Bahama Group, Inc.

 

VAu700-431

 

2006

 

Fabric Design

LA TO LAS VEGAS

 

(61) TB31119/9554

 

Tommy Bahama Group, Inc.

 

VAu700-410

 

2006

 

Fabric Design

LEAVES FALLIN

 

(61) TB9352

 

Tommy Bahama Group, Inc.

 

VAu700-409

 

2006

 

Fabric Design

LEI ‘N AROUND

 

(61) TB9302

 

Tommy Bahama Group, Inc.

 

VAu700-411

 

2006

 

Fabric Design

LOST LAGOON SEEKER

 

(61) TB9304

 

Tommy Bahama Group, Inc.

 

VAu700-428

 

2006

 

Fabric Design

MARTINI GRAS

 

(61) TB31102

 

Tommy Bahama Group, Inc.

 

VAu700-439

 

2006

 

Fabric Design

MOSAIC MAMBO

 

(61) TB31091

 

Tommy Bahama Group, Inc.

 

VAu700-408

 

2006

 

Fabric Design

ORCHID YOU NOT

 

(61) TB31123

 

Tommy Bahama Group, Inc.

 

VAu700-413

 

2006

 

Fabric Design

PALM MIRAGE

 

(61) TB31121

 

Tommy Bahama Group, Inc.

 

VAu700-426

 

2006

 

Fabric Design

PIER FUN

 

(61) TB31080

 

Tommy Bahama Group, Inc.

 

VAu700-441

 

2006

 

Fabric Design

PLAIDING IT COOL

 

(61) TB9309

 

Tommy Bahama Group, Inc.

 

VAu700-415

 

2006

 

Fabric Design

SANDDOLLAR

 

(61) TB9303

 

Tommy Bahama Group, Inc.

 

VAu700-443

 

2006

 

Fabric Design

SCENIC SEEKER

 

(61) TB9355

 

Tommy Bahama Group, Inc.

 

VAu700-416

 

2006

 

Fabric Design

SEA GARDENS

 

(61) TB31079

 

Tommy Bahama Group, Inc.

 

VAu700-435

 

2006

 

Fabric Design

SHOW STOPPER

 

(61) TB31120

 

Tommy Bahama Group, Inc.

 

VAu700-433

 

2006

 

Fabric Design

THE PALM OF FAME

 

(61) TB31100

 

Tommy Bahama Group, Inc.

 

VAu700-422

 

2006

 

Fabric Design

TIE DYE MAI TAI

 

(61) TB9327

 

Tommy Bahama Group, Inc.

 

VAu700-432

 

2006

 

Fabric Design

TONAL TIDE SEEKER

 

(61) TB9306

 

Tommy Bahama Group, Inc.

 

VAu700-423

 

2006

 

Fabric Design

UNDIVIDED ATTENTION

 

(61) TB31089

 

Tommy Bahama Group, Inc.

 

VAu700-442

 

2006

 

Fabric Design

VIEW BAYOU

 

(61) TB31197

 

Tommy Bahama Group, Inc.

 

VAu700-419

 

2006

 

Fabric Design

WEAVE ME ALONE

 

(61) TB31093

 

Tommy Bahama Group, Inc.

 

VAu700-426

 

2006

 

Fabric Design

WU GARDEN

 

(61) TB31111

 

Tommy Bahama Group, Inc.

 

VAu700-427

 

2006

 

Fabric Design

WOMEN’S SPRING 2006

 

 

 

 

 

 

 

 

 

 

A Thousand Temples Borders

 

(61) TB31210 (Wovens)/ (61) TB31086 (Border) (61) TB2811 (Knits)

 

Tommy Bahama Group, Inc.

 

VA1-383-832

 

2005

 

Fabric Design

Bahama Henna

 

(61) TB2784

 

Tommy Bahama Group, Inc.

 

VA1-383-819

 

2005

 

Fabric Design

Balinese Blossoms

 

(61) TB31127 (Wovens)/ (61) TB2809 (Knits)

 

Tommy Bahama Group, Inc.

 

VA1-383-824

 

2005

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRING 2006

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year Registered

 

Description

Beyond the Bungalow

 

(61) TB31148

 

Tommy Bahama Group, Inc.

 

VA1-383-828

 

2005

 

Fabric Design

Charms of the Kasbah

 

(61) TB31138 (Wovens)/ (61) TB31139 (Boarder)

 

Tommy Bahama Group, Inc.

 

VA1-383-822

 

2005

 

Fabric Design

Citrus Garden

 

(61) TB31145 (Wovens)/ (61) TB2790 (Knits)

 

Tommy Bahama Group, Inc.

 

VA1-383-829

 

2005

 

Fabric Design

Courtly Columns

 

(61) TB31231

 

Tommy Bahama Group, Inc.

 

VA1-383-816

 

2005

 

Fabric Design

Ink Blossoms

 

(61) TB31220 (wovens)/ (61) TB2827 (Knits)

 

Tommy Bahama Group, Inc.

 

VA1-383-834

 

2005

 

Fabric Design

Ink Blossoms Allover

 

(61) TB31223

 

Tommy Bahama Group, Inc.

 

VA1-383-815

 

2005

 

Fabric Design

My Maharaja

 

(61) TB31181 (Wovens)/ (61) TB2779 (Knits)

 

Tommy Bahama Group, Inc.

 

VA1-383-820

 

2005

 

Fabric Design

Paisley Daze

 

(61) TB31137 (Wovens)/ (61) TB2779 (Knits)

 

Tommy Bahama Group, Inc.

 

VA1-383-814

 

2005

 

Fabric Design

Palm Tree Place

 

(61) TB31149 (Wovens)/ (61) TB2801 (Knits)

 

Tommy Bahama Group, Inc.

 

VA1-383-823

 

2005

 

Fabric Design

Plumeria Garden

 

(61) TB31229

 

Tommy Bahama Group, Inc.

 

VA1-383-826

 

2005

 

Fabric Design

Queen of Sheba

 

(61) TB31193

 

Tommy Bahama Group, Inc.

 

VA1-383-817

 

2005

 

Fabric Design

Scroll Scapes

 

(61) TB31224 (Wovens)/ (61) TB2828 (Knits)

 

Tommy Bahama Group, Inc.

 

Applied Feb. 2006

 

Cancelled Application per Alyse TB Seattle 2-22-07

 

Fabric Design

Sea Scapes

 

(61) TB31232

 

Tommy Bahama Group, Inc.

 

VA1-383-825

 

2005

 

Fabric Design

Shades of Paradise

 

(61) TB31150

 

Tommy Bahama Group, Inc.

 

VA1-383-827

 

2005

 

Fabric Design

Sunshine Smile

 

(61) TB2791 (Knits)

 

Tommy Bahama Group, Inc.

 

VA1-383-831

 

2005

 

Fabric Design

Sunshine Wink

 

(61) TB31144 (Wovens)/ (61) TB2781 (Knits)

 

Tommy Bahama Group, Inc.

 

VA1-383-813

 

2005

 

Fabric Design

Tiles of Tangler

 

(61) TB31215

 

Tommy Bahama Group, Inc.

 

VA1-383-820

 

2005

 

Fabric Design

Tropical Market

 

(61) TB31147

 

Tommy Bahama Group, Inc.

 

VA1-383-833

 

2005

 

Fabric Design

Tropical Tatoo

 

(61) TB2778

 

Tommy Bahama Group, Inc.

 

VA1-383-818

 

2005

 

Fabric Design

Tutti Fruitty

 

(61) TB31142 (Wovens)/ (61) TB2787 (Knits)

 

Tommy Bahama Group, Inc.

 

VA1-383-830

 

2005

 

Fabric Design

 

--------------------------------------------------------------------------------


 

 

COPYRIGHTS FALL 2006

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year Registered

 

Description

MEN’S FALL 2006

 

 

 

 

 

 

 

 

 

 

A Shore Thing

 

(63) TB9351

 

Tommy Bahama Group, Inc.

 

VA1-356-857

 

2006

 

Fabric Design

Bird Watching

 

(63) TB31264

 

Tommy Bahama Group, Inc.

 

VA1-356-796

 

2006

 

Fabric Design

Birds of Bombay

 

(63) TB31243

 

Tommy Bahama Group, Inc.

 

VA1-349-287

 

2006

 

Fabric Design

Bombay Greetings

 

(63) TB31241

 

Tommy Bahama Group, Inc.

 

VA1-356-865

 

2006

 

Fabric Design

Call to Hula

 

(63) TB31255

 

Tommy Bahama Group, Inc.

 

VA1-356-864

 

2006

 

Fabric Design

Chili Power

 

(63) TB9341

 

Tommy Bahama Group, Inc.

 

VA1-349-275

 

2006

 

Fabric Design

Cocktail Cruise

 

(63) TB9345

 

Tommy Bahama Group, Inc.

 

VA1-356-856

 

2006

 

Fabric Design

Day Tripper

 

(63) TB9335

 

Tommy Bahama Group, Inc.

 

VA1-349-285

 

2006

 

Fabric Design

First Shield

 

(63) TB31235

 

Tommy Bahama Group, Inc.

 

VA1-349-286

 

2006

 

Fabric Design

Fruit of the Bloom

 

(63) TB31282

 

Tommy Bahama Group, Inc.

 

VA1-349-284

 

2006

 

Fabric Design

Gateway of India

 

(63) TB31244

 

Tommy Bahama Group, Inc.

 

VA1-356-795

 

2006

 

Fabric Design

Highway To My Way

 

(63) TB9360

 

Tommy Bahama Group, Inc.

 

VA1-349-265

 

2006

 

Fabric Design

Himalayan Hibiscus

 

(63) TB31245

 

Tommy Bahama Group, Inc.

 

VA1-349-288

 

2006

 

Fabric Design

Island Canvas

 

(63) TB9356

 

Tommy Bahama Group, Inc.

 

VA1-356-863

 

2006

 

Fabric Design

Island Palm-Palms

 

(63) TB31236

 

Tommy Bahama Group, Inc.

 

VA1-356-859

 

2006

 

Fabric Design

Jungle Brush

 

(63) TB9357

 

Tommy Bahama Group, Inc.

 

VA1-356-792

 

2006

 

Fabric Design

Kaual Five-O

 

(63) TB31292

 

Tommy Bahama Group, Inc.

 

VA1-349-281

 

2006

 

Fabric Design

Koki Beach

 

(63) TB31251

 

Tommy Bahama Group, Inc.

 

VA1-349-291

 

2006

 

Fabric Design

Lava Lounge

 

(63) TB9333

 

Tommy Bahama Group, Inc.

 

VA1-356-858

 

2006

 

Fabric Design

Malbar Mixer

 

(63) TB31275

 

Tommy Bahama Group, Inc.

 

VA1-349-277

 

2006

 

Fabric Design

Monkeyin’ Around

 

(63) TB31238

 

Tommy Bahama Group, Inc.

 

VA1-349-278

 

2006

 

Fabric Design

Never Ending Summer

 

(63) TB31297

 

Tommy Bahama Group, Inc.

 

VA1-358-794

 

2006

 

Fabric Design

Orlando Plum

 

(63) TB31233

 

Tommy Bahama Group, Inc.

 

VA1-349-267

 

2006

 

Fabric Design

Paisley’s of Paradise

 

(63) TB31252

 

Tommy Bahama Group, Inc.

 

VA1-356-854

 

2006

 

Fabric Design

Palm Break

 

(63) TB31270

 

Tommy Bahama Group, Inc.

 

VA1-349-282

 

2006

 

Fabric Design

Palm Print

 

(63) TB9361

 

Tommy Bahama Group, Inc.

 

VA1-349-293

 

2006

 

Fabric Design

Polly’s Vacation

 

(63) TB312779

 

Tommy Bahama Group, Inc.

 

VA1-356-797

 

2006

 

Fabric Design

 

--------------------------------------------------------------------------------

 

COPYRIGHTS FALL 2006

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year Registered

 

Description

Prowling Around

 

(63) TB31256

 

Tommy Bahama Group, Inc.

 

VA1-358-855

 

2006

 

Fabric Design

Sahara Palm

 

(63) TB31257

 

Tommy Bahama Group, Inc.

 

VA1-349-290

 

2006

 

Fabric Design

Sea You Soon

 

(63) TB31284

 

Tommy Bahama Group, Inc.

 

VA1-349-276

 

2006

 

Fabric Design

Seaflower Stripe

 

(63) TB9364/TB31298

 

Tommy Bahama Group, Inc.

 

VA1-356-798

 

2006

 

Fabric Design

Seaspray

 

(63) TB31295

 

Tommy Bahama Group, Inc.

 

VA1-356-866

 

2006

 

Fabric Design

Slow Tide

 

(63) TB9348

 

Tommy Bahama Group, Inc.

 

VA1-356-793

 

2006

 

Fabric Design

Splitting Image

 

(63) TB31259

 

Tommy Bahama Group, Inc.

 

VA1-349-266

 

2006

 

Fabric Design

Sunset Rally

 

(63) TB9334

 

Tommy Bahama Group, Inc.

 

VA1-356-868

 

2006

 

Fabric Design

Take A Dip

 

(63) TB31272

 

Tommy Bahama Group, Inc.

 

VA1-356-867

 

2006

 

Fabric Design

Tikka Taxi

 

(63) TB31242

 

Tommy Bahama Group, Inc.

 

VA1-356-889

 

2006

 

Fabric Design

Veranda Rights

 

(63) TB9350

 

Tommy Bahama Group, Inc.

 

VA1-349-289

 

2006

 

Fabric Design

Waves of Hibiscus

 

(63) TB30919

 

Tommy Bahama Group, Inc.

 

VA1-349-283

 

2006

 

Fabric Design

Whirly Curly

 

(63) TB9340

 

Tommy Bahama Group, Inc.

 

VA1-349-292

 

2006

 

Fabric Design

Zanzibar

 

(63) TB31259

 

Tommy Bahama Group, Inc.

 

VAu703-260

 

2006

 

Fabric Design

WOMEN’S FALL 2006

 

 

 

 

 

 

 

 

Blossoms Galore

 

(63) TB2870/ TB31319

 

Tommy Bahama Group, Inc.

 

VAu702-559

 

2006

 

Fabric Design

Climbing Vines

 

(63) TB31331

 

Tommy Bahama Group, Inc.

 

VAu695-531

 

2006

 

Fabric Design

Fall Fronds

 

(63) TB2882

 

Tommy Bahama Group, Inc.

 

VAu695-635

 

2006

 

Fabric Design

Fleur de Force

 

(63) TBTB2845/ TB31285

 

Tommy Bahama Group, Inc.

 

VAu695-530

 

2006

 

Fabric Design

Hun a Little Song

 

(63) TB31316

 

Tommy Bahama Group, Inc.

 

VAu702-562

 

2006

 

Fabric Design

Kaleidoscope Floral

 

(63) TB2854/ TB31300

 

Tommy Bahama Group, Inc.

 

VAu702-564

 

2006

 

Fabric Design

Linework Floral

 

(63) TB2866

 

Tommy Bahama Group, Inc.

 

VAu702-561

 

2006

 

Fabric Design

Luckey Leaf

 

(63) TB31387

 

Tommy Bahama Group, Inc.

 

Applied: May 2006

 

N/A

 

Fabric Design

Orchard Blossoms Bouquet

 

(63) TB31334

 

Tommy Bahama Group, Inc.

 

VAu702-560

 

2006

 

Fabric Design

Ornamental Flowers

 

(63) TB2878

 

Tommy Bahama Group, Inc.

 

VAu695-529

 

2006

 

Fabric Design

Pear Orchard

 

(63) TB2867/ TB31333

 

Tommy Bahama Group, Inc.

 

VAu702-567

 

2006

 

Fabric Design

Silly for Chantilly

 

(63) TB2871

 

Tommy Bahama Group, Inc.

 

VAu695-534

 

2006

 

Fabric Design

Speckles and Spots

 

(63) TB31291

 

Tommy Bahama Group, Inc.

 

VAu702-563

 

2006

 

Fabric Design

Spice of Life

 

(63) TB31383

 

Tommy Bahama Group, Inc.

 

VAu702-565

 

2006

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS FALL 2006

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year Registered

 

Description

Star Flower

 

(63) TB2860/ TB31307

 

Tommy Bahama Group, Inc.

 

VAu702-566

 

2006

 

Fabric Design

Sunrise Shadow

 

(63) TB31385

 

Tommy Bahama Group, Inc.

 

VAu695-533

 

2006

 

Fabric Design

Tommy’s Garden

 

(63) TB31386

 

Tommy Bahama Group, Inc.

 

Applied: May 2006

 

N/A

 

Fabric Design

Tribal Chevron

 

(63) TB2853

 

Tommy Bahama Group, Inc.

 

VAu695-532

 

2006

 

Fabric Design

ARTWORK

 

 

 

 

 

 

 

 

 

 

Ride the Tip

 

 

 

Tommy Bahama Group, Inc.

 

VAu703-510

 

2006

 

Decorative Design

Hotel Bombay Lounge

 

 

 

Tommy Bahama Group, Inc.

 

VAu703-507

 

2006

 

Decorative Design

Paradise Grand Prix

 

 

 

Tommy Bahama Group, Inc.

 

VAu703-508

 

2006

 

Decorative Design

Jungle Shakedown

 

 

 

Tommy Bahama Group, Inc.

 

VAu703-509

 

2006

 

Decorative Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS HOLIDAY 2006

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year Registered

 

Description

Holiday 2006 Artwork

 

 

 

 

 

 

 

Paradise Plunder

 

T31520 (embroidered shirt)

 

Tommy Bahama Group, Inc.

 

VAu713-103

 

2006

 

Decorative Design

Toast To Libation

 

Republic of Relaxation / T31521 (embroidered shirt)

 

Tommy Bahama Group, Inc.

 

VAu713-102

 

2006

 

Decorative Design

Without Reservation

 

T31516 (embroidered shirt)

 

Tommy Bahama Group, Inc.

 

VAu713-101

 

2006

 

Decorative Design

Seas The Day

 

Paradise Rush Hour/ T31518 (embroidered shirt)

 

Tommy Bahama Group, Inc.

 

VAu713-100

 

2006

 

Decorative Design

MEN’S HOLIDAY 2006

 

 

 

 

 

 

 

Agave Jungle

 

(64) TB31349

 

Tommy Bahama Group, Inc.

 

VA 1-404-772

 

2006

 

Fabric Design

BBO Eskew

 

(64) TB9382/TB9383

 

Tommy Bahama Group, Inc.

 

VA 1-404-756

 

2006

 

Fabric Design

Beauty On The Beach

 

(64) TB9385

 

Tommy Bahama Group, Inc.

 

VA 1-404-757

 

2006

 

Fabric Design

Bird is The Word

 

(64) TB9264

 

Tommy Bahama Group, Inc.

 

VA 1-404-769

 

2006

 

Fabric Design

Brighten Beachy

 

(64) TB9367

 

Tommy Bahama Group, Inc.

 

VA 1-404-762

 

2006

 

Fabric Design

Casa De Flora

 

(64) TB9366

 

Tommy Bahama Group, Inc.

 

VA 1-404-763

 

2006

 

Fabric Design

Casino Coast

 

(64) TB31357

 

Tommy Bahama Group, Inc.

 

VA 1-404-776

 

2006

 

Fabric Design

Dive & Dash

 

(64) TB9369

 

Tommy Bahama Group, Inc.

 

VA 1-404-764

 

2006

 

Fabric Design

Early Bird

 

(64) TB31352

 

Tommy Bahama Group, Inc.

 

VA 1-404-750

 

2006

 

Fabric Design

Finding Reno

 

(64) TB9374

 

Tommy Bahama Group, Inc.

 

VA 1-404-770

 

2006

 

Fabric Design

Fish n Chicks

 

(64) T9384

 

Tommy Bahama Group, Inc.

 

VA 1-404-773

 

2006

 

Fabric Design

Grand Prix

 

(64) TB31362

 

Tommy Bahama Group, Inc.

 

VA 1-404-765

 

2006

 

Fabric Design

Halelani View

 

(64) TB31365

 

Tommy Bahama Group, Inc.

 

VA 1-404-758

 

2006

 

Fabric Design

Hawaiian Garden

 

(64)TB31111

 

Tommy Bahama Group, Inc.

 

VA 1-404-787

 

2006

 

Fabric Design

Hibiscus Ahoy

 

(64) TB31438

 

Tommy Bahama Group, Inc.

 

Applied: September 11, 2008

 

2006

 

Fabric Design

Hidden Hibiscus

 

(64) TB31374

 

Tommy Bahama Group, Inc.

 

VA 1-404-752

 

2006

 

Fabric Design

Hold’em & Fold’em

 

(64) TB31361

 

Tommy Bahama Group, Inc.

 

VA 1-404-751

 

2006

 

Fabric Design

Lady Luau

 

(64) TB31364

 

Tommy Bahama Group, Inc.

 

VA 1-404-774

 

2006

 

Fabric Design

Lanikal Leaves

 

(64) TB31367

 

Tommy Bahama Group, Inc.

 

VA 1-404-766

 

2006

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS HOLIDAY 2006

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year Registered

 

Description

Leaf Me Here

 

(64) TB31371

 

Tommy Bahama Group, Inc.

 

VA 1-404-781

 

2006

 

Fabric Design

Malden Monaco

 

(64) TB31382/T31356

 

Tommy Bahama Group, Inc.

 

VA 1-393-468

 

2006

 

Fabric Design

Margarita Bloom

 

(64) TB31355

 

Tommy Bahama Group, Inc.

 

VA 1-402-541

 

2006

 

Fabric Design

Painted Palms

 

64 T831351

 

Tommy Bahama Group, Inc.

 

VA 1-404-748

 

2006

 

Fabric Design

Parrots of the Caribbean

 

(64) TB31341

 

Tommy Bahama Group, Inc.

 

VA 1-404-755

 

2006

 

Fabric Design

Place To Be Scene

 

(64) TB9371

 

Tommy Bahama Group, Inc.

 

VA 1-404-760

 

2006

 

Fabric Design

Plumeria Palace

 

(64) TB31358

 

Tommy Bahama Group, Inc.

 

VA 1-404-759

 

2006

 

Fabric Design

Ponderosa Pineapples

 

(64) TB31399

 

Tommy Bahama Group, Inc.

 

VA 1-404-768

 

2006

 

Fabric Design

Rest &Relaxation

 

(64) TB9377

 

Tommy Bahama Group, Inc.

 

VA 1-404-775

 

2006

 

Fabric Design

Riviera Racer

 

(64) TB31359

 

Tommy Bahama Group, Inc.

 

VA 1-404-745

 

2006

 

Fabric Design

Royal Hibiscus

 

(64) TB31074

 

Tommy Bahama Group, Inc.

 

VA 1-404-753

 

2006

 

Fabric Design

Rum Punch

 

964) TB31343

 

Tommy Bahama Group, Inc.

 

VA 1-404-746

 

2006

 

Fabric Design

Shore Leave

 

64 TB31348

 

Tommy Bahama Group, Inc.

 

VA 1-404-743

 

2006

 

Fabric Design

Sky Hi

 

(64) TB9368

 

Tommy Bahama Group, Inc.

 

VA 1-404-744

 

2006

 

Fabric Design

Soul in One

 

(64) TB9248

 

Tommy Bahama Group, Inc.

 

VA 1-404-754

 

2006

 

Fabric Design

Spin Cycle

 

(64) TB9380

 

Tommy Bahama Group, Inc.

 

VA 1-404-742

 

2006

 

Fabric Design

Toucan Santa

 

(64) TB31340

 

Tommy Bahama Group, Inc.

 

Applied; September 11, 2006

 

N/A

 

Fabric Design

Treasure Reef

 

(64) TB31346

 

Tommy Bahama Group, Inc.

 

VA 1-399-044

 

2006

 

Fabric Design

Uno, Dos Palms

 

(64) TB31353

 

Tommy Bahama Group, Inc.

 

VA 1-404-771

 

2006

 

Fabric Design

Valle Isle

 

(64) TB31368

 

Tommy Bahama Group, Inc.

 

VA 1-404-747

 

2006

 

Fabric Design

Veranda Vista

 

(64) TB31369

 

Tommy Bahama Group, Inc.

 

VA 1-399-043

 

2006

 

Fabric Design

Walk the Plank

 

(64) TB31342

 

Tommy Bahama Group, Inc.

 

VA 1-402-542

 

2006

 

Fabric Design

WOMEN’S HOLIDAY 2006

 

 

 

 

 

 

Bamboo Island

 

(64) TW60220/TW14210/TW30551

 

Tommy Bahama Group, Inc.

 

VAu729-412

 

2006

 

Fabric Design

Beautiful Orchid

 

(64) TW30529

 

Tommy Bahama Group, Inc.

 

VAu729-411

 

2006

 

Fabric Design

Cherry Blossom Dress

 

(64) TW60218

 

Tommy Bahama Group, Inc.

 

VU729-416

 

2006

 

Fabric Design

Cherry Blossom Scarf

 

(64) TW7226

 

Tommy Bahama Group, Inc.

 

VAu734-883

 

2006

 

Fabric Design

Cherry Blossom Skirt

 

(64) TW65131

 

Tommy Bahama Group, Inc.

 

VAu729-414

 

2006

 

Fabric Design

Ironwork

 

(64)

 

Tommy Bahama

 

VAu734-886

 

2006

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS HOLIDAY 2006

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year Registered

 

Description

 

 

TW30528/TW60557/60227

 

Group, Inc.

 

 

 

 

 

 

Island Fronds

 

(64) TW4670

 

Tommy Bahama Group, Inc.

 

VAu729-410

 

2006

 

Fabric Design

Island Shawdows

 

(64) TW60224/TW65136

 

Tommy Bahama Group, Inc.

 

VAu729-413

 

2006

 

Fabric Design

Lattice Border

 

(64) TW30520

 

Tommy Bahama Group, Inc.

 

VAu734-887

 

2006

 

Fabric Design

Leaf Bazaar

 

(64) TW60228/TW 14217/TW65139

 

Tommy Bahama Group, Inc.

 

VAu729-409

 

2006

 

Fabric Design

Oasis Garden

 

(64) TW30537/TW60234/TW8282

 

Tommy Bahama Group, Inc.

 

VAu734-884

 

2006

 

Fabric Design

Palm Mirage

 

(64) TW60236/TW14230/8282

 

Tommy Bahama Group, Inc.

 

VAu734-888

 

2006

 

Fabric Design

Sun Orchid

 

(64) TW65133/TW14209/1W60221

 

Tommy Bahama Group, Inc.

 

VAu734-885

 

2006

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS (COMMERCIAL PRINTS) 2006

 

Copyright Title

 

Owner

 

Registration #

 

Year Registered

 

Description

The Shady Lady

 

Tommy Bahama Group, inc;

 

VAu725-439

 

2006

 

Commercial Prints

Cool Breeze Beauty

 

Tommy Bahama Group; Inc.

 

VAu725-440

 

2006

 

Commercial Prints

Veranda Vixen

 

Tommy Bahama Group, Inc.

 

VAu725-441

 

2006

 

Commercial Prints

Her Split Decision

 

Tommy Bahama Group, Inc.

 

VAu725-442

 

2006

 

Commercial Prints

Bandana Beauty

 

Tommy Bahama Group, Inc.

 

VAu725-443

 

2006

 

Commercial Prints

A Chair Affair

 

Tommy Bahama Group, Inc.

 

VAu725-444

 

2006

 

Commercial Prints

Casual Moments

 

Tommy Bahama Group, Inc.

 

VAu725-445

 

2006

 

Commercial Prints

Road Princess

 

Tommy Bahama Group, Inc.

 

VAu725-446

 

2006

 

Commercial Prints

She’s Camera Ready

 

Tommy Bahama Group, Inc.

 

VAu725-447

 

2006

 

Commercial Prints

A Man and His Guitar

 

Tommy Bahama Group, Inc.

 

VAu725-446

 

2006

 

Commercial Prints

Chill Time Denim

 

Tommy Bahama Group, Inc.

 

VAu725-449

 

2006

 

Commercial Prints

Jeans That Rock!

 

Tommy Bahama Group, Inc.

 

VAu725-450

 

2006

 

Commercial Prints

The Garden Mirage

 

Tommy Bahama Group, Inc.

 

VAu725-451

 

2006

 

Commercial Prints

 

--------------------------------------------------------------------------------

 

COPYRIGHTS SPRINGS 2007

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year Registered

 

Description

MEN’S SPRING 2007

 

 

 

 

 

 

 

 

Amazon Palm

 

(71) TB31413

 

Tommy Bahama Group, Inc.

 

VA 1-399-075

 

2007

 

Fabric Design

Carnival Garden

 

(71) TB31402

 

Tommy Bahama Group, Inc.

 

VA 1-404-798

 

2007

 

Fabric Design

Channel Surfer

 

(71) TB9400

 

Tommy Bahama Group, Inc.

 

VA 1-399-057

 

2007

 

Fabric Design

Copabanana

 

(71) TB30680

 

Tommy Bahama Group, Inc.

 

VA 1-404-790

 

2007

 

Fabric Design

Crustacean Formation

 

(71) TB31445/TB9424

 

Tommy Bahama Group, Inc.

 

VA 1-399-064

 

2007

 

Fabric Design

Destination Relaxation

 

(71) TB9399

 

Tommy Bahama Group, Inc.

 

VA 1-399-065

 

2007

 

Fabric Design

Destination Vacation

 

(71) TB9411

 

Tommy Bahama Group, Inc.

 

VA 1-396-661

 

2007

 

Fabric Design

Flora Aura

 

(71) TB31415

 

Tommy Bahama Group, Inc.

 

VA 1-399-079

 

2007

 

Fabric Design

Hawaiian Hiatus

 

(71) TB9408

 

Tommy Bahama Group, Inc.

 

VA 1.396-863

 

2007

 

Fabric Design

Honey, I Blew Up the Pineapple

 

(71) TB9418

 

Tommy Bahama Group, Inc.

 

VA 1-399-077

 

2007

 

Fabric Design

Hula Lookin’ At

 

(71) TB9391

 

Tommy Bahama Group, Inc.

 

VA 1.399-068

 

2007

 

Fabric Design

Island Grove

 

(71) TB31428

 

Tommy Bahama Group, Inc.

 

VA 1-404-781

 

2007

 

Fabric Design

Jewel of the isle

 

(71) TB31417

 

Tommy Bahama Group, Inc.

 

VA 1.399-058

 

2007

 

Fabric Design

Leaful Weapon

 

(71) TB9397/TB9413

 

Tommy Bahama Group, Inc.

 

VA 1-404-782

 

2007

 

Fabric Design

Lelz Daze

 

(71) TB9394

 

Tommy Bahama Group, Inc.

 

VA 1-399-059

 

2007

 

Fabric Design

Linen Reef

 

(71) TB31447

 

Tommy Bahama Group, Inc.

 

VA 1-398-857

 

2007

 

Fabric Design

Luau Sunset

 

(71) TB31451

 

Tommy Bahama Group, Inc.

 

VA 1-399-071

 

2007

 

Fabric Design

Lucky Streak

 

(71) TB9393

 

Tommy Bahama Group, Inc.

 

VA 1-399-066

 

2007

 

Fabric Design

Lunar Festival

 

(71) TB31422

 

Tommy Bahama Group, Inc.

 

VA 1-399-073

 

2007

 

Fabric Design

Mardi Gras Mirage

 

(71) TB30680

 

Tommy Bahama Group, Inc.

 

VA 1-399-070

 

2007

 

Fabric Design

Martini Break

 

(71) TB31432

 

Tommy Bahama Group, Inc.

 

VA 1-399-078

 

2007

 

Fabric Design

Masquerade Mix

 

(71) TB31466

 

Tommy Bahama Group, Inc.

 

VA 1.399-081

 

2007

 

Fabric Design

Miami Heatwave

 

(71) TB31453

 

Tommy Bahama Group, Inc.

 

VA 1-399-056

 

2007

 

Fabric Design

Mirage Collage

 

(71) TB9421

 

Tommy Bahama Group, Inc.

 

VA 1-396-858

 

2007

 

Fabric Design

Morrow Bay

 

(71) TB9404

 

Tommy Bahama Group, Inc.

 

VA 1-399-061

 

2007

 

Fabric Design

Mr. Martini

 

(71) TB31432

 

Tommy Bahama Group, Inc.

 

N/A

 

Applied: 2/13/07

 

Fabric Design

Of Koi-ce

 

(71) TB31418

 

Tommy Bahama Group, Inc.

 

VA 1-404-800

 

2007

 

Fabric Design

Palm Desert

 

(71) TB31413

 

Tommy Bahama

 

VA 1-398-906

 

2007

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRINGS 2007

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year Registered

 

Description

 

 

 

 

Group, Inc.

 

 

 

 

 

 

Palm Flings

 

(71) TB31403

 

Tommy Bahama Group, Inc.

 

VA 1-404-792

 

2007

 

Fabric Design

Palm O’Rama

 

(71) TB9406

 

Tommy Bahama Group, Inc.

 

VA 1-399-067

 

2007

 

Fabric Design

Palm Springs Postcard

 

(71) TB31452

 

Tommy Bahama Group, Inc.

 

VA 1-404-793

 

2007

 

Fabric Design

Pale Palm

 

(71) TB31456

 

Tommy Bahama Group, Inc.

 

VA 1.399-074

 

2007

 

Fabric Design

Phuket Palms

 

(71) TB31422

 

Tommy Bahama Group, Inc.

 

VA 1-404-791

 

2007

 

Fabric Design

Pineapple Fiesta

 

(71) TB31450

 

Tommy Bahama Group, Inc.

 

VA 1-399-072

 

2007

 

Fabric Design

Pineapple Oasis

 

(71) TB31437

 

Tommy Bahama Group, Inc.

 

VA 1-399-062

 

2007

 

Fabric Design

Pineapple Splash

 

(71)T139409

 

Tommy Bahama Group, Inc.

 

VA 1-396-882

 

2007

 

Fabric Design

Pineapple Tumble

 

(71) TB31414

 

Tommy Bahama Group, Inc.

 

VA 1-399-076

 

2007

 

Fabric Design

Poolside Tropics

 

(71) TB9405

 

Tommy Bahama Group, Inc.

 

VA 1-404-778

 

2007

 

Fabric Design

Relax Resort

 

(71) TB9420

 

Tommy Bahama Group, Inc.

 

VA 1-396-864

 

2007

 

Fabric Design

Retro Palms

 

(71) TB31401

 

Tommy Bahama Group, Inc.

 

VA 1-404-789

 

2007

 

Fabric Design

Santa Cruise

 

(71) TB9402

 

Tommy Bahama Group, Inc.

 

VA 1-404-777

 

2007

 

Fabric Design

Sea You Lei’ter

 

(71) TB9390

 

Tommy Bahama Group, Inc.

 

VA 1-404-780

 

2007

 

Fabric Design

Sip Back and Relax

 

(71) TB9417

 

Tommy Bahama Group, Inc.

 

VA 1-399-859

 

2007

 

Fabric Design

Sunset Rally

 

(71) TB9334

 

Tommy Bahama Group, Inc.

 

VA 1-404801

 

2007

 

Fabric Design

Tahitian Fields

 

(71) TB9407

 

Tommy Bahama Group, Inc.

 

VA 1-399-069

 

2007

 

Fabric Design

Tarpon Bay

 

(71) TB31422

 

Tommy Bahama Group, Inc.

 

VA 1-396-865

 

2007

 

Fabric Design

THAI BO

 

(71) TB31457

 

Tommy Bahama Group, Inc.

 

VA 1-399-080

 

2007

 

Fabric Design

The Thai That Vines

 

(71) TB31419

 

Tommy Bahama Group, Inc.

 

VA 1-399-080

 

2007

 

Fabric Design

Tropic View

 

(71) TB31435

 

Tommy Bahama Group, Inc.

 

VA 1-399-083

 

2007

 

Fabric Design

Tropicali

 

(71) TB9412

 

Tommy Bahama Group, Inc.

 

VA 1-396-860

 

2007

 

Fabric Design

Yes! Siam

 

(71) TB31421

 

Tommy Bahama Group, Inc.

 

VA 1-404-796

 

2007

 

Fabric Design

Men’s and Women’s (TB18 Golf) Spring 2007

Bungalow Blooms

 

GP108

 

Tommy Bahama Group, Inc.

 

VA 1-404-794

 

2007

 

Fabric Design

Cope Cabana

 

GP107

 

Tommy Bahama Group, Inc.

 

VA 1-404-779

 

2007

 

Fabric Design

Head over Heels

 

GP283

 

Tommy Bahama Group, Inc.

 

VA 1-404-795

 

2007

 

Fabric Design

Pool Flower

 

GP106

 

Tommy Bahama Group, Inc.

 

VA 1-404-788

 

2007

 

Fabric Design

Sugar Blossom

 

GP113

 

Tommy Bahama Group, Inc.

 

VA 1-404-799

 

2007

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRINGS 2007

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year Registered

 

Description

Swizzle Stripe

 

GP109

 

Tommy Bahama Group, Inc.

 

VA 1-404-797

 

2007

 

Fabric Design

WOMEN’S SPRING 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capri Coast Dress and Skirt

 

(71)TBW 30041

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Capri Coast Shirt

 

(71)TBW30048

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Flora Bora Jacquard

 

(71)TWYD3012

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Island Canopy

 

(71)TBW408

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Knot A Floral Halter

 

(71)TBW30031

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Knot A Floral Shirt

 

(71)TBW30042

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Knot A Floral Skirt

 

(71)TBW 30047

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Nautical Anchor

 

(71)TBW2014SP

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Nautical Crest

 

(71)TBW2012

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Palm Tree Jungle

 

(71)TBW30044

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Paradise Hotel Silk Scarf

 

(71)TBW30030

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Tahitian Sunset

 

(71)TBW2016

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Terrace Tile

 

(71)TBW 30043

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Waving Palms

 

(71)TBW30035/ (71) TBW407/ (71)TBW2017TX

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Welcome to Bermuda Shirt

 

(71)TBW30034

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS FALL 2007

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year Registered

 

Description

MEN’S FALL 2007

 

 

 

 

 

 

 

 

Apertif

 

(73) TB31528

 

Tommy Bahama Group, Inc.

 

VA 1-416-776

 

2007

 

Fabric Design

Bamboo Cove

 

(73) TB31490

 

 

 

VA 1-416-767

 

2007

 

Fabric Design

Batik La Chique

 

(73) TB31488

 

 

 

VA 1-416-744

 

2007

 

Fabric Design

Bordeaux Blooms

 

(73) TB31496

 

 

 

VA 1-416-756

 

2007

 

Fabric Design

Cailstoga Canopy

 

(73)T1331485

 

 

 

VA 1-416-769

 

2007

 

Fabric Design

Coyote Cove

 

(73) TB31493

 

 

 

VA 1-416-764

 

2007

 

Fabric Design

Desert Surf

 

(73) TB31530

 

 

 

VA 1-416-758

 

2007

 

Fabric Design

Dune Garden

 

(73) TB31531

 

 

 

VA 1-416-774

 

2007

 

Fabric Design

Fan Mall

 

(73) TB9441

 

 

 

VA 1-416-754

 

2007

 

Fabric Design

Floral Reflections

 

(73) TB31504

 

 

 

VA 1-416-752

 

2007

 

Fabric Design

Garden of Hope and Courage Fall 07

 

(73)TB31512

 

 

 

VA 1-416-760

 

2007

 

Fabric Design

Hibiscus High Road

 

(73) TB9426

 

 

 

VA 1-416-761

 

2007

 

Fabric Design

Hip Trip

 

(73) TB9434

 

 

 

VA 1-416-763

 

2007

 

Fabric Design

Island Reserve

 

(73) TB31492

 

 

 

VA 1-416-742

 

2007

 

Fabric Design

Late Harvest

 

(73) TB31486

 

 

 

VA 1-416-779

 

2007

 

Fabric Design

Lel’n Around

 

(73) TB9435

 

 

 

VA 1-416-759

 

2007

 

Fabric Design

Maximum Over Chili

 

(73) TB9428

 

 

 

VA 1-416-748

 

2007

 

Fabric Design

Mojito Montage

 

(73) TB9427

 

 

 

VA 1-416-770

 

2007

 

Fabric Design

Muscat Mirage

 

(73) TB31494

 

 

 

VA 1-416-778

 

2007

 

Fabric Design

Pacific Breeze

 

(73) TB31500

 

 

 

VA 1-416-753

 

2007

 

Fabric Design

Palms Unite

 

(73) TB31495

 

 

 

VA 1-416-741

 

2007

 

Fabric Design

Paradise Camp

 

(73) TB31491

 

 

 

VA 1-416-765

 

2007

 

Fabric Design

Party On

 

(73) TB9447

 

 

 

VA 1-416-750

 

2007

 

Fabric Design

Passion for Paradise

 

(73) TB9440

 

 

 

VA 1-416-762

 

2007

 

Fabric Design

Pineapple Row

 

(73) TB31482

 

 

 

VA 1-416-771

 

2007

 

Fabric Design

Que Syrah

 

(73) TB31527

 

 

 

VA 1-416-748

 

2007

 

Fabric Design

Relaxcursion

 

(73) TB9433

 

 

 

VA 1-416-743

 

2007

 

Fabric Design

SeaView Soon

 

(73) TB9431

 

 

 

VA 1-416-772

 

2007

 

Fabric Design

Shade Lounger

 

(73) TB31503

 

 

 

VA 1-416-776

 

2007

 

Fabric Design

Tails of the Sea

 

(73) TB9414

 

 

 

VA 1-416-755

 

2007

 

Fabric Design

Tropical Maze

 

(73) TB31484

 

 

 

VA 1-416-745

 

2007

 

Fabric Design

U’ma Favorite Camp

 

(73) TB31514

 

 

 

VA 1-416-747

 

2007

 

Fabric Design

Vacation Fascination

 

(73) TB9439

 

 

 

VA 1-416-773

 

2007

 

Fabric Design

Valley Floral

 

(73) TB31507

 

 

 

VA 1-416-766

 

2007

 

Fabric Design

Vintage View

 

(73) TB31499

 

 

 

VA 1-416-777

 

2007

 

Fabric Design

Volksdragon

 

(73) TB9429

 

 

 

VA 1-416-749

 

2007

 

Fabric Design

Wake ‘N Bake

 

(73) TB9437

 

 

 

VA 1-416-757

 

2007

 

Fabric Design

(Retail Special)

 

(73) TB31646

 

 

 

VA 1-416-766

 

2007

 

Fabric Design

(Retail Special)

 

(73) TB31537

 

 

 

VA 1-416-751

 

2007

 

Fabric Design

WOMEN’S FALL 2007

 

 

 

 

 

 

 

 

Desert Jungle

 

TBW300700

 

 

 

VA 1-416-751

 

Pending/Applied For

 

Fabric Design

Filigree Paisley

 

TBW300060

 

 

 

 

 

Pending/Applied For

 

Fabric Design

Ink Blossom

 

TBW30077

 

 

 

 

 

Pending/Applied For

 

Fabric Design

Island Flora

 

TBW2023

 

 

 

 

 

Pending/Applied For

 

Fabric Design

Madeira Flora

 

TBW30065

 

 

 

 

 

Pending/Applied For

 

Fabric Design

Madeira Jacquard

 

TWJ73001

 

 

 

 

 

Pending/Applied For

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS FALL 2007

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year Registered

 

Description

Moonlit Jungle

 

TBW30059

 

 

 

 

 

Pending/Applied For

 

Fabric Design

Portuguese Medallion

 

TBW30064

 

 

 

 

 

Pending/Applied For

 

Fabric Design

Tahiti Orchids

 

TBW30055

 

 

 

 

 

Pending/Applied For

 

Fabric Design

Taravao

 

TBEM1017

 

 

 

 

 

Pending/Applied For

 

Fabric Design

Temptation Floral

 

TB30903

 

 

 

 

 

Pending/Applied For

 

Fabric Design

Zanzi Medallion

 

TBW30063

 

 

 

 

 

Pending/Applied For

 

Fabric Design

Zanzi Paisley

 

TBW30058

 

 

 

 

 

Pending/Applied For

 

Fabric Design

ARTWORK

 

 

 

 

 

 

 

 

Daily Double

 

T31807 (embroidered shirt)

 

 

 

VAu750-258

 

2007

 

Decorative Design

Paradise Nation

 

T20709 (embroidered sweatshirt)

 

 

 

VAu750-261

 

2007

 

Decorative Design

Pelican Cigar

 

T31769 (embroidered shirt)

 

 

 

VAu750-259

 

2007

 

Decorative Design

Pineapple Express

 

T31715

 

 

 

VAu750-260

 

2007

 

Decorative Design

 

--------------------------------------------------------------------------------

 

COPYRIGHTS SPRING 2008

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

 

Electronic
Submission
Case #

SPRING 2008 ART WORK

 

 

 

 

 

 

 

 

BILL COLLECTOR BAR

 

TR7012(G)

 

Tommy Bahama Group,

 

VAu000957155

 

2008

 

ARTWORK

 

1-4294150

BOARDS OF A FEATHER

 

TR2146

 

Tommy Bahama Group,

 

VAu000957595

 

2008

 

ARTWORK

 

 

CASTING CALL

 

T32092

 

Tommy Bahama Group,

 

VAu000957209

 

2008

 

ARTWORK

 

 

DESERT PHOENIX

 

T32118

 

Tommy Bahama Group,

 

VAu000957221

 

2008

 

ARTWORK

 

 

DESPERTE STEAK KNIVES

 

TR2145

 

Tommy Bahama Group,

 

VAu000957156

 

2008

 

ARTWORK

 

 

EX PRESIDENTE’ CAMP

 

732125

 

Tommy Bahama Group,

 

VAu000957464

 

2008

 

ARTWORK

 

 

FISH & CHICKS

 

TR734

 

Tommy Bahama Group,

 

VAu000957154

 

2008

 

ARTWORK

 

 

FLAMINGO LANES

 

T31998

 

Tommy Bahama Group,

 

VAu000957204

 

2008

 

ARTWORK

 

 

HULA LOTTA SHAKIN’ TEE

 

TR2097

 

Tommy Bahama Group,

 

VAu000957190

 

2008

 

ARTWORK

 

 

LOGO STRIPE TOWEL

 

TR7I2

 

Tommy Bahama Group,

 

VAu000957200

 

2008

 

ARTWORK

 

 

MARLIN LINE-UP

 

TR794

 

Tommy Bahama Group,

 

VAu000957203

 

2008

 

ARTWORK

 

 

NATURAL BORN GRILLER

 

TR7001(G)

 

Tommy Bahama Group,

 

VAu000957193

 

2008

 

ARTWORK

 

 

PARADISE DISTILLED

 

732032

 

Tommy Bahama Group,

 

VAu000957208

 

2008

 

ARTWORK

 

 

PARADISE ON TAP

 

T32145

 

Tommy Bahama Group,

 

VAu000957206

 

2008

 

ARTWORK

 

 

RIDE’EM COWBOYS

 

T32121

 

Tommy Bahama Group,

 

VAu000957465

 

2008

 

ARTWORK

 

 

SIGNS OF LIFE

 

TR2148

 

Tommy Bahama Group,

 

VAu000957194

 

2008

 

ARTWORK

 

 

ST. CROIX LANES

 

T32074

 

Tommy Bahama Group,

 

VAu000957466

 

2008

 

ARTWORK

 

 

Men’s & Women’s (TB18 GOLF) Sprint 2008

 

 

 

 

 

 

Bahama Bouquet

 

(81) GP129

 

Tommy Bahama Group,

 

VA1-63-996

 

2008

 

Fabric Design

 

 

Bell of the Ball

 

(81) GP142

 

Tommy Bahama Group,

 

VA1-631-993

 

2008

 

Fabric Design

 

 

Play Thru Paisley

 

(81) GP2101

 

Tommy Bahama Group,

 

VA1-631-998

 

2008

 

Fabric Design

 

 

Houndstooth Blooms

 

(81) GP422

 

Tommy Bahama Group,

 

VA1-632-006

 

2008

 

Fabric Design

 

 

Let’s Par-Tee

 

(81) GP130

 

Tommy Bahama Group,

 

VA1-632-003

 

2008

 

Fabric Design

 

 

Pretty Birdie

 

(81) GP2078

 

Tommy Bahama Group,

 

VA1-632-005

 

2008

 

Fabric Design

 

 

Oh Medallion

 

(81) GP130

 

Tommy Bahama Group,

 

VA1-632-004

 

2008

 

Fabric Design

 

 

Cape Escape

 

(81) GP2088

 

Tommy Bahama Group,

 

VA1-632-525

 

2008

 

Fabric Design

 

 

Buoyed Up

 

(81) GP2122

 

Tommy Bahama Group,

 

VA1-631-999

 

2008

 

Fabric Design

 

 

Straight Shooter

 

(81)GYD2105

 

Tommy Bahama Group,

 

VA1-632-523

 

2008

 

Fabric Design

 

 

MEN’S SPRING 2008

 

 

 

 

 

 

 

 

CAMO-MIRAGE

 

(81) T131221

 

Tommy Bahama Group,

 

VA 1632:977

 

2008

 

Fabric

 

 

SHORE STORIES

 

(81) TB2977

 

Tommy Bahama Group,

 

VA 1-632-976

 

2008

 

Fabric

 

 

PHUKET PALMS

 

(81) TB31422

 

Tommy Bahama Group,

 

VA 1-632-974

 

2008

 

Fabric

 

 

WEEKEND AT FERNIES

 

(81) TB1631

 

Tommy Bahama Group,

 

VA 1-632-970

 

2008

 

Fabric

 

 

FRONDS DE LEON

 

(81) TB31632/TB9484

 

Tommy Bahama Group,

 

VA 1-632-972

 

2008

 

Fabric

 

 

SLAM DUNK

 

(81) TB31635

 

Tommy Bahama Group,

 

VA 1-632-971

 

2008

 

Fabric

 

 

BAMBOOZE CRUISE

 

(81) TB31643

 

Tommy Bahama Group,

 

VA I-632-973

 

2008

 

Fabric

 

 

TECH TAC TOE

 

(81) TB31646

 

Tommy Bahama Group,

 

VA 1-632-975

 

2008

 

Fabric

 

 

DOWNLOAD STRIPE

 

(81) TB31648

 

Tommy Bahama Group,

 

VA 1-632-978

 

2008

 

Fabric

 

 

FLOWER POINT

 

(81) TB31649

 

Tommy Bahama Group,

 

VA 1-634.025

 

2008

 

Fabric

 

 

SPACE & TIME

 

(81) TB31654

 

Tommy Bahama Group,

 

VA 1-634-024

 

2008

 

Fabric

 

 

TIDE N’ SEEK

 

(81) TB31656

 

Tommy Bahama Group,

 

VA 1-634-02

 

2008

 

Fabric

 

 

JUST COASTING

 

(81) TB31657

 

Tommy Bahama Group,

 

VA 1-634-022

 

2008

 

Fabric

 

 

CORAL LEAF

 

(81) TB31660

 

Tommy Bahama Group,

 

VA 1-634-021

 

2008

 

Fabric

 

 

SUNDAY SIESTA

 

(81)TB31662

 

Tommy Bahama Group,

 

VA 1-634-026

 

2008

 

Fabric

 

 

DRAG’N RACING

 

(81) TB31667/TB31707

 

Tommy Bahama Group,

 

VA 1-634-020

 

2008

 

Fabric

 

 

BREEZE FRAME

 

(81) TB31668

 

Tommy Bahama Group,

 

VA 1-634-029

 

2008

 

Fabric

 

 

KE’IKI BEACH

 

(81) 1B31670

 

Tommy Bahama Group,

 

VA 1-634-028

 

2008

 

Fabric

 

 

PARADISE LANE

 

(81) TB31671

 

Tommy Bahama Group,

 

VA 1-634-027

 

2008

 

Fabric

 

 

TAMARINDO

 

(81)TB31672

 

Tommy Bahama Group,

 

VA 1-633-964

 

2008

 

Fabric

 

 

CALYPSO ISLAND

 

(81) TB31673

 

Tommy Bahama Group,

 

CA 1-633-976

 

2008

 

Fabric

 

 

SAND-A-LEI

 

(81) TB1674

 

Tommy Bahama Group,

 

VA 1-633-975

 

2008

 

Fabric

 

 

PAPA ROCKS

 

(81) TB31676

 

Tommy Bahama Group,

 

VA 1-633-974

 

2008

 

Fabric

 

 

A-GUST-OF FLORAL

 

(81) TB31680

 

Tommy Bahama Group,

 

VA 1-633-973

 

2008

 

Fabric

 

 

GARDEN OF HOPE AND COURAGE SP 08

 

(81)TB31681

 

Tommy Bahama Group,

 

VA 1-633-972

 

2008

 

Fabric

 

 

COPY PASTE

 

(81) TB31689

 

Tommy Bahama Group,

 

VA 1-633-971

 

2008

 

Fabric

 

 

THE REAL MCKOI

 

(81) TB31691

 

Tommy Bahama Group,

 

VA 1-633-970

 

2008

 

Fabric

 

 

GEORGE FLORA-MAN

 

(81) TB1766

 

Tommy Bahama Group,

 

VA 1-633-968

 

2008

 

Fabric

 

 

CASA DE CHILL

 

(81)TB9366

 

Tommy Bahama Group,

 

VA 1-633.967

 

2008

 

Fabric

 

 

FEISTY FIESTA

 

(81) TB9390

 

Tommy Bahama Group,

 

VA 1-633-966

 

2008

 

Fabric

 

 

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRING 2008

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

 

Electronic
Submission
Case #

PALM O’RAMA

 

(81) TB9406

 

Tommy Bahama Group,

 

VA 1-633-965

 

2008

 

Fabric

 

 

RIP SWIRL

 

(81) TB9408

 

Tommy Bahama Group,

 

VA 1-633.959

 

2008

 

Fabric

 

 

LEI Z BOY

 

(81) TB9411

 

Tommy Bahama Group,

 

VA 1-633-958

 

2008

 

Fabric

 

 

LEI-ING LOW

 

(81) TB9435

 

Tommy Bahama Group,

 

VA 1-633-956

 

2008

 

Fabric

 

 

ALL SHOOK UP

 

(81) T89451

 

Tommy Bahama Group,

 

VA 1-633-954

 

2008

 

Fabric

 

 

CABO SAN LOCO

 

(81) TB9457

 

Tommy Bahama Group,

 

VA 1-633-953

 

2008

 

Fabric

 

 

ANTONIO BANDANA

 

(81) TB9459

 

Tommy Bahama Group,

 

VA 1-633-950

 

2008

 

Fabric

 

 

HU-LA-LA

 

(81) TB9482

 

Tommy Bahama Group,

 

VA 1-633-960

 

2008

 

Fabric

 

 

PANAME CITY PAISLEY

 

(81) TB9483

 

Tommy Bahama Group,

 

VA I-633.951

 

2008

 

Fabric

 

 

GIN ATOMIC

 

(81)TB9484/TB31632

 

Tommy Bahama Group,

 

VA 1-633-949

 

2008

 

Fabric

 

 

CANNON BEACH

 

(81) TB9485

 

Tommy Bahama Group,

 

VA 1:633-948

 

2008

 

Fabric

 

 

IN A PINCH

 

(81)TB9486

 

Tommy Bahama Group,

 

VA 1-633-946

 

2008

 

Fabric

 

 

HANALEI BEACH

 

(81)TB9490

 

Tommy Bahama Group,

 

VA 1-633-955

 

2008

 

Fabric

 

 

THE LEI DOWN

 

(81) TB9492

 

Tommy Bahama Group,

 

VA 1433-182

 

2008

 

Fabric

 

 

WHERE’S THE REEF?

 

(81) TB9493

 

Tommy Bahama Group,

 

VA 1-633-172

 

2008

 

Fabric

 

 

SAKI TO ME

 

(81)TB9496

 

Tommy Bahama Group,

 

VA 1-633-173

 

2008

 

Fabric

 

 

LEI ALL DAY

 

(81)TB9497

 

Tommy Bahama Group,

 

VA 1-633-174

 

2008

 

Fabric

 

 

FLOATATION ADVICE

 

(81) TB9498

 

Tommy Bahama Group,

 

VA 1-633-176

 

2008

 

Fabric

 

 

HAVANA CABANA

 

(81) T89502

 

Tommy Bahama Group,

 

VA 1-633-181

 

2008

 

Fabric

 

 

HIBACHI HIBISCUS

 

(81) TB9503

 

Tommy Bahama Group,

 

VA 1-633-177

 

2008

 

Fabric

 

 

GRILL BILL

 

(81) TB9504

 

Tommy Bahama Group,

 

VA 1-633-178

 

2008

 

Fabric

 

 

LEIING & DRINKING

 

(81) TB9507

 

Tommy Bahama Group,

 

VA 1-633-179

 

2008

 

Fabric

 

 

HAROLD & MOD

 

(81) TB9508

 

Tommy Bahama Group,

 

VA 1-633-180

 

2008

 

Fabric

 

 

PALM CRUISE

 

(81) TB9512

 

Tommy Bahama Group,

 

VA 1-633-175

 

2008

 

Fabric

 

 

WOMEN’S SPRING 2008

 

 

 

 

 

 

 

 

LATTICE GEO

 

TBW2062

 

Tommy Bahama Group,

 

Vau 961-548

 

2008

 

Fabric

 

1-47905391

ZEBRA PRINT

 

TBW30148

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

 

1-47905433

DAMASK PRINT

 

TBW30118

 

Tommy Bahama Group,

 

Vau 961-533

 

2008

 

Fabric

 

1-47905465

BALINESE BREEZE

 

TBW2058

 

Tommy Bahama Group,

 

Vau 961-539

 

2008

 

Fabric

 

1-47905497

BLACK PASSION

 

TBW30112

 

Tommy Bahama Group,

 

Vau 961-512

 

2008

 

Fabric

 

1-47905529

PASSION PAISLEY

 

TBW30109

 

Tommy Bahama Group,

 

Vau 961-535

 

2008

 

Fabric

 

1-47905561

70’S FLORAL DRESS

 

TBW2050

 

Tommy Bahama Group,

 

Vau 961-547

 

2008

 

Fabric

 

1-47903593

70’S FLORAL SLEEVELESS

 

TBW30110

 

Tommy Bahama Group,

 

you 961-538

 

2008

 

Fabric

 

1-47905625

70’S FLORAL PRINT SCARF

 

TBW30144

 

Tommy Bahama Group,

 

Vau 961-528

 

2008

 

Fabric

 

1-47905660

FLORAL SPRAY SHIRT

 

TBW30124

 

Tommy Bahama Group,

 

Vau 961-544

 

2008

 

Fabric

 

1-47905692

RIBBON FLORAL

 

TBW30125

 

Tommy Bahama Group,

 

Vau 961-546

 

2008

 

Fabric

 

147905724

HONOLULU FLORAL

 

TBW2060

 

Tommy Bahama Group,

 

Vau 961-531

 

2008

 

Fabric

 

1-47905756

PARADISE FLORAL

 

TBW30146

 

Tommy Bahama Group,

 

Vau 961-516

 

2008

 

Fabric

 

1-47905788

CHAIN PRINT

 

TBW2051

 

Tommy Bahama Group,

 

Vau 961-549

 

2008

 

Fabric

 

1-47905820

KNOT A PLAID

 

TBW30131

 

Tommy Bahama Group,

 

Rejected

 

2008

 

Fabric

 

1-47905852

BAMBOO BEACH

 

TBW30143

 

Tommy Bahama Group,

 

Vau 961-530

 

2008

 

Fabric

 

1-47905884

MOD FLORAL

 

TBW30133

 

Tommy Bahama Group,

 

Vau 961.514

 

2008

 

Fabric

 

1-47952116

LAGUNA VINE

 

TBW2052

 

Tommy Bahama Group,

 

Vau 961-529

 

2008

 

Fabric

 

1-47952148

SUMMER SOLSTICE

 

TBW30136

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

 

147952180

TROPICAL TRELLIS STRIPE

 

TBW30116

 

Tommy Bahama Group,

 

Vau 961-517

 

2008

 

Fabric

 

1-47952212

SUN DAZE

 

TBW30137

 

Tommy Bahama Group,

 

Vau 961-537

 

2008

 

Fabric

 

1-47952244

ZUMA LEAF

 

TBW2059

 

Tommy Bahama Group,

 

Vau 961-532

 

2008

 

Fabric

 

1-47952276

CHAIN LINK GEO

 

TBW2081

 

Tommy Bahama Group,

 

 

 

 

 

 

 

 

TEXTURED LEAF

 

713W 2082
TV 60514

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

SPA LEAF

 

TBW2083
TV 20230
TV 60513

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

 

--------------------------------------------------------------------------------


 

COPYRIGHTS FALL 2008

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

 

Electronic
Submission
Case #

FALL 2008; MEN’S ART WORK

 

 

 

 

 

 

 

 

BAREFOOT BAR

 

TR2178

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Decorative Design

 

1-4294150

MARLIN MAYHEM

 

TR7036

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Decorative Design

 

 

PINA EXPRESS

 

TR7031

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Decorative Design

 

 

THE OVAL OFFICE

 

TR2064

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Decorative Design

 

 

DOWN SHIFT

 

TR2177/TR7022

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Decorative Design

 

 

BULL SHOT LOUNGE

 

T32274

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Decorative Design

 

 

JUST ANOTHER DAY IN PARADISE

 

T32148

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Decorative Design

 

 

FLAGS OF LEISURE

 

T32281

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Decorative Design

 

 

FALL 2008 MEN’S - TOMMY BAHAMA/RELAX PRINTS

 

 

 

 

 

 

FRONT & ZENTER

 

(83) TBYD3534

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

BIG SUR

 

(83) TB31781

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

STAIRWAY TO PARADE

 

(83) TB31738

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

CANOPY MIST

 

(83) TB31742

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

ZENTER OF THE UNIVERSE

 

(83) TB31784

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

BIG LEAGUE

 

(83) TB31796

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

TROPICAL LANES

 

(83) TB31775

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

PARADISE BOWL

 

(83) TB31752

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

SUITE DEAL

 

(83) TB31749

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

SUNDIAL

 

(83) TB31764

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

PAISLEY PLAZA

 

(83) TB31791

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

HAVANA PALM

 

(83) TB31763

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

LEAF ME IN PARADISE

 

(83) TB31761

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

BIRDS GONE WILD

 

(83) TB31776

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

DIVINE LIFE

 

(83) TB31748

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

BILLIONAIRE’S PARADISE

 

(83) TB31747

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

PINEAPPLE BRIGADE

 

(83) TB31751

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

RELAX NATION

 

(83) TB31787

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

BOB GRILLIN’/BOB CHILLIN

 

(83) TB3990/TB

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

LAFERN AND SHIRLEY

 

(83) TB9533

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

PARADISE PLUMES

 

(83) TB9516

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

GEO JAM

 

(83) TB9258

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

SWIRL OF MY DREAMS

 

(83) TB9523

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

WHOLE LOTTA HULA

 

(83) TB31797

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

IT TAKES A CHILLAGE

 

(83) TB9539

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

ONCE IN A LEAFTIME

 

(83) TB9520

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

HIDE AND BATIK

 

(83) TB9527

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

GEO RETRO

 

(83) TB9544

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

PETAL TO THE METAL

 

(83) TB9543

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

PIMP MY SIDE

 

(83) TB9545

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

LAS PALMAS

 

(83) TB9534

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

B-I-N-GEO

 

(83) TB9536

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

LAW& BORDER

 

(83) TB9510

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

TRACES OF THE SEA

 

(83) TB9524

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

Men’s & Women’s (TB 18 GOLF) Fall 2008

 

 

 

 

 

 

 

 

LOOP ME IN

 

(83) GWP152

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

SASSIE LASSIE

 

(83) GWP149

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

FLORAL IMPRESSION

 

(83) GWP2208

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

FIREWORKS

 

(83) GWP2191

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

GROVIN BABY

 

(83) GWP156

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

MY LADY PAISLEY

 

(83) GWP157

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

GO CARGOI

 

(83) GWP161

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

HOYTIE-TOYIE

 

(83) GWP2175

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

LADY LOFT

 

(83) GWP154

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

SWEET CONFETTI

 

(83) GWP2171

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

PICCADILLY PLACE

 

(83) GWP2185

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

FEATHERIE DOTS

 

(83) GWP2172

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

DECO DAME

 

(83) GWP2202

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

BIRDIE OF PARADISE

 

(83) GWP2179

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

WOMEN’S 2008

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

COPYRIGHTS FALL 2008

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

 

Electronic
Submission
Case #

MOREA GOE

 

TBW 2072

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

BALINESE DREAMS

 

TBW30150

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

TAHITIAN PALMS (leaf)

 

TBW 2078

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

DRESS

TAHITIAN PALMS (geo)

 

TBW 2079
TBW 3155
TW 14500

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

BORDER

PARADISE MEDALLION

 

TW 8403

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

PARADISE MEDALLION

 

TBW 30156
TBW 2069

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

COCOA PALMS

 

TW 65321

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

COCOA PALMS

 

TBW 424

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

SOUTH SEAS GEO

 

TBW 2073

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

ROAD TO BALI

 

TBW 2077

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

INDONESIAN PAISLEY

 

TBW 30160

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

SUMATRA MEDALLION

 

TBW30152
TBW 30171

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

COCO PLAYA PAISLEY

 

TW 7379
TBW 30164
TW 60496

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

BARBADOS GEO

 

TW30904
TBW 2075
TW 20209

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

MONTSERRAT

 

TBW418

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

 

--------------------------------------------------------------------------------


 

PATENTS

 

US Patent Application No. 11/590,690 Stain Resistant Interlining for Clothing;
filed October 31, 2006 by Oxford Industries, Inc.

 

US Provisional Application No. 60/947,507 Shirt with Woven Pleats; filed July 2,
2007 by Oxford Industries, Inc.; Conversion application filed July 2, 2008.

 

--------------------------------------------------------------------------------

 

US Oxford Industries, Inc. Trademarks

 

--------------------------------------------------------------------------------


 

Trademark Records By Trademark

 

Owner

 

Trademark

 

Country

 

Appl. Date

 

No.

 

Status

 

Agent

 

 

 

Client

 

File Reference

 

Next Renewal Date

 

Reg. Date

 

No.

 

Sub Status

 

Supervisor

 

 

 

CATTLEMAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

CATTLEMAN

 

United States of America

 

Dec 4 1989

 

74007488

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

606

 

Jul 10 1990

 

Jul 10 2010

 

1605723

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

CLOTHING AND SPORTSWEAR, NAMELY JEANS AND SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

CATTLEMAN

 

United States of America

 

Mar 1 1991

 

74143636

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

599

 

Nov 10 2012

 

Nov 10 1992

 

1731204

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

men’s shirts, pants and jackets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COUNTRY CHARMERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

COUNTRY CHARMERS

 

United States of America

 

Mar 5 1991

 

74144591

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

596

 

May 5 2012

 

May 5 1992

 

1685405

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

casual clothing; namely, ladies western dresses and skirts, blouses and shirts

 

 

 

 

 

CUMBERLAND OUTFITTERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

CUMBERLAND OUTFITTERS

 

United States of America

 

Jun 16 1995

 

74689426

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

555

 

Jan 14 2017

 

Jan 14 1997

 

2031132

 

renewed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

men’s shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ELY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

ELY

 

United States of America

 

Dec 22 1971

 

72410888

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

731

 

Mar 13 2013

 

Mar 13 1973

 

0955223

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS (SPORT, DRESS, WESTERN, WORK), PAJAMAS, ROBES, UNDERWEAR, SWEAT SHIRTS,
SWIMWEAR, PANTS, JACKETS, JEANS, OVERALLS AND WORK CLOTHING

 

 

--------------------------------------------------------------------------------


 

Class

 

39

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ELY CASUALS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

ELY CASUALS

 

United States of America

 

Jul 6 2001

 

76280826

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

534

 

Apr 1 2013

 

Apr 1 2003

 

2703121

 

renewed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s and Boys shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ELY DIAMOND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

ELY DIAMOND

 

United States of America

 

Mar 1 1991

 

74143649

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

598

 

Jun 2 2012

 

Jun 2 1992

 

1690259

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

men’s and boys shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ELY PLAINS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

ELY PLAINS

 

United States of America

 

Mar 4 1991

 

74143774

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

597

 

Feb 4 2012

 

Feb 4 1992

 

1674367

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

western shirts and pants for ladies, girls and men

 

 

--------------------------------------------------------------------------------


 

Trademark Records By Trademark

 

Owner

 

Trademark

 

Country

 

Appl. Date

 

No.

 

Status

 

Agent

 

 

 

Client

 

File Reference

 

Next Renewal Date

 

Reg. Date

 

No.

 

Sub Status

 

Supervisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Logo (O Needle)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Logo (O Needle)

 

United States of America

 

Jun 24 1988

 

73736283

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

613

 

Aug 1 2009

 

Aug 1 1989

 

1550250

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

WEARING APPAREL, NAMELY; SWEATERS, SHIRTS AND JACKETS

 

 

1

--------------------------------------------------------------------------------


 

Trademark Records By Trademark

 

Owner

 

Trademark

 

Country

 

Appl. Date

 

No.

 

Status

 

Agent

 

 

 

Client

 

File Reference

 

Next Renewal Date

 

Reg. Date

 

No.

 

Sub Status

 

Supervisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 DRY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

2 DRY

 

United States of America

 

Oct 26 2006

 

77029735

 

Pending

 

 

 

 

 

 

 

1129

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACTION ARM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

ACTION ARM

 

United States of America

 

Jul 7 2003

 

76530257

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

523

 

Mar 15 2015

 

Mar 15 2005

 

2933803

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s Shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

APPAREL FOR OUR EARTH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

APPAREL FOR OUR EARTH

 

United States of America

 

Apr 24 2008

 

77456916

 

Pending

 

 

 

 

 

 

 

1392

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCKPOINT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

BLOCKPOINT

 

United States of America

 

Mar 21 2006

 

78842247

 

Pending

 

 

 

 

 

 

 

1037

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

BUILT TO PERFORM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

BUILT TO PERFORM

 

United States of America

 

May 19 2005

 

78633101

 

Registered

 

 

 

 

 

 

 

919

 

Dec 25 2017

 

Dec 25 2007

 

3360498

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s golf shirts and outerwear

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COLLEGIATE FIT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

COLLEGIATE FIT

 

United States of America

 

Jan 19 2006

 

78794558

 

Registered FIT

 

 

 

 

 

 

 

1019

 

Mar 25 2018

 

Mar 25 2008

 

3403259

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COOL LUX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

COOL LUX

 

United States of America

 

Aug 9, 2005

 

78688231

 

Pending

 

 

 

 

 

 

 

987

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

Cool Lux

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CYE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

CYE

 

United States of America

 

Dec 5 2006

 

77057198

 

Pending

 

 

 

 

 

 

 

1139

 

 

 

 

 

 

 

allow to lapse

 

Mary Margaret Heaton

 

CYE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EASY MOTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

EASY MOTION

 

United States of America

 

Jul 7 2003

 

76530258

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

522

 

Aug 9 2015

 

Aug 9 2005

 

2983655

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Goods

 

Men’s Shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ECO COT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

ECO COT

 

United States of America

 

Jul 17 2006

 

78930686

 

Pending

 

 

 

 

 

 

 

1055

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

Eco Cot

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

CLOTHING: NAMELY DRESS SHIRTS, KNIT SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ENERGY SAVING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

ENERGY SAVING

 

United States of America

 

Jun 21 2007

 

77211576

 

Pending

 

 

 

 

 

 

 

1307

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

Energy Saving

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ENERGY SAVING APPAREL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

ENERGY SAVING APPAREL

 

United States of America

 

Apr 24 2006

 

77456907

 

Pending

 

 

 

 

 

 

 

1391

 

 

 

 

 

 

 

 

 

Mary Margaret Heaton

 

Energy Saving Apparel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ETI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

ETI

 

United States of America

 

Jul 25 2006

 

78936956

 

Pending

 

 

 

 

 

 

 

1057

 

 

 

 

 

 

 

Published

 

Mary Margaret Heaton

 

ETI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

FROM THE LINKS TO LIFE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

FROM THE LINKS TO LIFE

 

United States of America

 

Jul 10 2007

 

77225569

 

Pending

 

 

 

 

 

 

 

1335

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

From the Links to Life

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GO COLD WATER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

GO COLD WATER

 

United States of America

 

Jul 1 2008

 

77512518

 

Pending

 

 

 

 

 

 

 

1408

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KONA WIND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

KONA WIND

 

United States of America

 

Aug 18 2005

 

78695361

 

Registered

 

 

 

 

 

 

 

986

 

Aug 21 2017

 

Aug 21 2007

 

3283679

 

Allowance issued

 

Mary Margaret Heaton

 

Kona Wind

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Boardshorts; Shirts, Swimsuits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

KONA WIND

 

United States of America

 

July 21 2006

 

78934580

 

Pending

 

 

 

 

 

 

 

1056

 

 

 

 

 

 

 

Published

 

Mary Margaret Heaton

 

Kona Wind

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

24

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

FABRICS: NAMELY BED SHEETS; BED SKIRTS; BED SPREADS; PILLOW CASES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LINELOCK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

LINELOCK

 

United States of America

 

Dec 8 2003

 

78337590

 

Registered

 

Oxford Industries, Inc.

 

LINELOCK

 

Oxford Industries, Inc.

 

501

 

Jul 12 2015

 

Jul 12 2005

 

2968666

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

MEN’S SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

LINKS TECH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

LINKS TECH

 

United States of America

 

Apr 27 2000

 

76035853

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

537

 

Jan 8 2012

 

Jan 8 2002

 

2528587

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIQUID SILK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

LIQUID SILK

 

United States of America

 

Jul 7 2003

 

76530259

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

521

 

Aug 21 2017

 

Aug 21 2007

 

3283345

 

Allowance Issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s Shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LUX CARE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

LUX CARE

 

United States of America

 

Jan 8 2007

 

7707776

 

Pending

 

 

 

 

 

 

 

1245

 

 

 

 

 

 

 

Published

 

Mary Margaret Heaton

 

Lux Care

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

METRO LONDON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

METRO LONDON

 

United States of America

 

Jan 7 2008

 

77365404

 

Pending

 

 

 

 

 

 

 

1370

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

METRO LONDON

 

United States of America

 

Jan 7 2008

 

77365412

 

Pending

 

 

 

 

 

 

 

1371

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

18

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

LUGGAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

MICRO CURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

MICRO CURE

 

United States of America

 

May 3 2007

 

77172009

 

Pending

 

 

 

 

 

 

 

1257

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

Micro cure

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OCEAN PEACH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

OCEAN PEACH

 

United States of America

 

Jul 17 2006

 

78930737

 

Pending

 

 

 

 

 

 

 

1053

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

Ocean Peach

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

CLOTHING: NAMELY DRESS SHIRTS; KNIT SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PERMA SHAPE COLLAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

PERMA SHAPE COLLAR

 

United States of America

 

Jun 25 2007

 

77214125

 

Pending

 

 

 

 

 

 

 

1308

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

Perma Shape Collar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PINE FAB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

PINE FAB

 

United States of America

 

Jul 17 2005

 

78930732

 

Pending

 

 

 

 

 

 

 

1054

 

 

 

 

 

 

 

Published

 

Mary Margaret Heaton

 

Pine Fab

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

CLOTHING: NAMELY DRESS SHIRTS; KNIT SHIRTS

 

 

6

--------------------------------------------------------------------------------


 

POWER SWING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

POWER SWING

 

United States of America

 

Aug 13 2003

 

76540278

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

520

 

Aug 9 2015

 

Aug 9 2005

 

2983674

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s Shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RING FREE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

RING FREE

 

United States of America

 

Sep 30 2005

 

78723934

 

Registered

 

 

 

 

 

 

 

995

 

 

 

May 1 2007

 

3236105

 

Published

 

Mary Margaret Heaton

 

Ring Free

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIRT FREE

 

 

 

Oxford Industries, Inc.

 

SHIRT FREE

 

United States of America

 

Jul 10 2007

 

77225563

 

Pending

 

 

 

 

 

 

 

1334

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

Shirt Free

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIRT GUARD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

SHIRT GUARD

 

United States of America

 

Aug 28 2006

 

78961454

 

Pending

 

 

 

 

 

 

 

1060

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

Shirt Guard

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TECHNO DRY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

TECHNO DRY

 

United States of America

 

Aug 24 2006

 

78959315

 

Registered

 

 

 

 

 

 

 

1062

 

Jun 26 2017

 

Jun 26 2007

 

3256429

 

Published

 

Mary Margaret Heaton

 

Techno Dry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

Goods

 

CLOTHING NAMELY SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE LIFETIME COLLAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

THE LIFETIME COLLAR

 

United States of America

 

Sep 27 2002

 

76454877

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

513

 

Jan 13 2014

 

Jan 13 2004

 

2805640

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s and Boy’s shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRANQUILITY BAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

TRANQUILITY BAY

 

United States of America

 

Jul 16 2007

 

77230084

 

Pending

 

 

 

 

 

 

 

1337

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

Tranquility Bay

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

24

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

BEN LINEN; BED SKIRTS; BED SPREADS; BED BLANKETS; BATH SHEETS; BATH TOWELS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

TRANQUILITY BAY

 

United States of America

 

Jul 16 2007

 

77230085

 

Pending

 

 

 

 

 

 

 

1336

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

Tranquility Bay

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

18

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

LUGGAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

TRANQUILITY BAY

 

United States of America

 

Jun 17 2004

 

78436790

 

Pending

 

 

 

 

 

Oxford Industries, Inc.

 

798

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

Tranquility Bay

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

MEN’S AND WOMEN’S WEARING APPAREL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRUST THE TRADITION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

TRUST THE TRADITION

 

United States of America

 

Mar 12 2007

 

77128003

 

Registered

 

 

 

 

 

 

 

1241

 

 

 

Apr 1 2018

 

3406287

 

Published

 

Mary Margaret Heaton

 

Trust the Tradition

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

VERI COOL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

VERI COOL

 

United States of America

 

Apr 3 2006

 

78852562

 

Pending

 

 

 

 

 

 

 

1038

 

 

 

 

 

 

 

Published

 

Mary Margaret Heaton

 

Veri Cool

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VERI COOL BE ACTIVE STAY COOL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

VERI COOL BE ACTIVE STAY COOL

 

United States of America

 

Dec 20 2004

 

78535285

 

Registered

 

 

 

 

 

Oxford Industries, Inc.

 

869

 

 

 

Dec 13 2015

 

3028941

 

Published

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s Shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WIND GEAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

WIND GEAR

 

United States of America

 

Jul 7 2003

 

76530255

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

525

 

Sep 6 2015

 

Sep 6 2005

 

2992885

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s Shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WIND GEAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

WIND GEAR

 

United States of America

 

Jul 7 2003

 

76530256

 

Pending

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

524

 

 

 

 

 

 

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s Shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

Trademark Records By Trademark

 

Owner

 

Trademark

 

Country

 

Appl. Date

 

No.

 

Status

 

Agent

 

 

 

Client

 

File Reference

 

Next Renewal Date

 

Reg. Date

 

No.

 

Sub Status

 

Supervisor

 

 

 

 

 

GOLF TECH

 

 

 

Oxford Industries, Inc.

 

GOLF TECH

 

United States of America

 

Feb 15 2007

 

77107992

 

Pending

 

 

 

 

 

 

 

1238

 

 

 

 

 

 

 

Suspended

 

Mary Margaret Heaton

 

GOLF TECH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

GOLF SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GREEN CARE

 

 

 

Oxford Industries, Inc.

 

GREEN CARE

 

United States of America

 

Sep 25 2007

 

77288659

 

Pending

 

 

 

 

 

 

 

1350

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

Green Care

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

15

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HOLBROOK

 

 

 

Oxford Industries, Inc.

 

HOLBROOK

 

United States of America

 

Feb 7 1969

 

72318672

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

736

 

Aug 3 2011

 

Aug 3 1971

 

0917690

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s and Boy’s Shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

39

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Logo (O Golf Shield)

 

 

 

Oxford Industries, Inc.

 

Logo (O Golf Shield)

 

United States of America

 

Oct 16 2003

 

76551594

 

Pending

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

512

 

 

 

 

 

 

 

Published

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

MEN’S CLOTHING, SPORTSWEAR AND CASUAL WEAR; NAMELY GOLF SHIRTS, T-SHIRTS, PANTS,
SPORT SHORTS, WALK SHORTS, JACKETS, SWEATERS, HATS, AND VISORS

 

 

1

--------------------------------------------------------------------------------

 

OXFORD GOLF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

OXFORD GOLF

 

United States of America

 

May 20 2003

 

76519622

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

526

 

Nov 15 2015

 

Nov 15 2005

 

3014444

 

 

 

Mary Margaret Heaton

 

Oxford Golf

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

men’s shirts, sweaters, vests and shorts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Golf Collection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Oxford Golf Collection

 

United States of America

 

Dec 5 2005

 

78766553

 

Registered

 

 

 

 

 

 

 

1015

 

Mar 18 2018

 

Mar 18 2008

 

3399710

 

Allowance issued

 

Mary Margaret Heaton

 

Oxford Golf Collection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Pants, shirts, sweaters

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OXFORD SHIRTINGS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

OXFORD SHIRTINGS

 

United States of America

 

May 18 1988

 

73729102

 

Registered

 

 

 

 

 

 

 

809

 

Nov 5 2011

 

Nov 5 1991

 

1663863

 

renewed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Wearing Apparel; Namely jackets, sweaters and shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OXFORD SHIRTMAKERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

OXFORD SHIRTMAKERS

 

United States of America

 

Dec 18 1987

 

73701682

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

618

 

Sep 12 2009

 

Sep 12 1989

 

1555819

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

MEN’S AND BOYS’ DRESS SHIRTS AND SPORT SHIRTS

 

 

2

--------------------------------------------------------------------------------


 

OXFORD SPORT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

OXFORD SPORT

 

United States of America

 

Oct 30 2003

 

78320894

 

Pending

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

502

 

 

 

 

 

 

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

men’s shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Trademark Records By Trademark

 

Owner

 

Trademark

 

Country

 

Appl. Date

 

No.

 

Status

 

Agent

 

 

 

Client

 

File Reference

 

Next Renewal Date

 

Reg. Date

 

No.

 

Sub Status

 

Supervisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOLITUDE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

SOLITUDE

 

United States of America

 

Jun 5 1998

 

75496966

 

Registered

 

 

 

 

 

 

 

994

 

Sep 12 2010

 

Sep 12 2000

 

2386201

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

CLOTHING; NAMELY, T-SHIRTS, SWEATSHIRTS, SWEAT PANTS, PANTS, TANK TOPS, JERSEYS,
SHORTS, PAJAMAS, SPORT SHIRTS, SWEATERS, NIGHTSHIRTS, WARM-UP SUITS, JACKETS,
PARKAS, COATS, SWIM TRUNKS, BEACHWEAR, SWIM WEAR, WET SUITS, POLO SHIRTS, RUGBY
SHIRTS, BODY SUITS, JOGGING SUITS, ROBES, GOLF SHIRTS, UNIFORMS, JEANS, SOCKS,
FOOTWEAR, UNDERWEAR, MEN’S BRIEFS, BOXER SHORTS, GLOVES, HEAD WEAR, CAPS, HATS,
SLEEP WEAR, HEADBANDS, WRISTBANDS, SWEAT BANDS, NECKTIES, BELTS, ATHLETIC
FOOTWEAR AND FOOTWEAR

 

 

 

 

 

Oxford Industries, Inc.

 

SOLITUDE

 

United States of America

 

Mar 12 2007

 

77127976

 

Pending

 

 

 

 

 

 

 

1242

 

 

 

 

 

 

 

Published

 

Mary Margaret Heaton

 

Solitude

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

18

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

LUGGAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

SOLITUDE

 

United States of America

 

Jul 17 2006

 

78931273

 

Pending

 

 

 

 

 

 

 

1052

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

Solitude

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

FOOTWEAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

SOLITUDE

 

United States of America

 

Aug 15 2006

 

78952176

 

Pending

 

 

 

 

 

 

 

1059

 

 

 

 

 

 

 

Published

 

Mary Margaret Heaton

 

Solitude

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

18

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

HANDBAGS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

LEATHER BELTS

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

Oxford Industries, Inc.

 

SOLITUDE

 

United States of America

 

Aug 28 2006

 

78961454

 

Pending

 

 

 

 

 

 

 

1061

 

 

 

 

 

 

 

Published

 

Mary Margaret Heaton

 

Solitude

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

CLOTHING-NAMELY: BODY SUITS, BOXER SHORTS, BRIEFS, COATS, HEADBANDS, JEANS,
JOGGING SUITS, LEATHER BELTS, NECKTIES, NIGHT SHIRTS, PAJAMAS, PARKAS, ROBES,
RUGBY TOPS, SLEEPWEAR, SOCKS, TANK TOPS, UNDERWEAR, WARM UP SUITS; WET SUITS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

SOLITUDE

 

United States of America

 

Sep 13 2006

 

78973821

 

Pending

 

 

 

 

 

 

 

1078

 

 

 

 

 

 

 

Published

 

Mary Margaret Heaton

 

SOLITUDE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

BODY AND BEAUTY CARE COSMETICS; BODY SPRAY USED AS A PERSONAL DEODORANT AND AS
FRAGRANCE; COSMETIC CREAMS FOR SKIN CARE; DEODORANTS FOR BODY CARE; FRAGRANCES
FOR PERSONAL USE; HAIR CARE CREAMS; HAIR CARE LOTIONS; HAIR CONDITIONER; HAIR
CREAMS; HAIR LOTIONS; HAIR SHAMPOO; HAIR SPRAY; HAIR STYLING GEL; HAIR STYLING
SPRAY; LOTIONS FOR FACE AND BODY CARE; NON-MEDICATED LIP CARE PREPARATIONS;
SOAPS FOR BODY CARE; SUN CARE LOTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOLITUDE S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

SOLITUDE S

 

United States of America

 

Oct 31 2005

 

78743726

 

Pending

 

 

 

 

 

 

 

999

 

 

 

 

 

 

 

Suspended

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

PANTS, SHIRTS, SHORTS

 

 

2

--------------------------------------------------------------------------------


 

Trademark Records By Trademark

 

Owner

 

Trademark

 

Country

 

Appl. Date

 

No.

 

Status

 

Agent

 

 

 

Client

 

File Reference

 

Next Renewal Date

 

Reg. Date

 

No.

 

Sub Status

 

Supervisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BILLY LONDON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

BILLY LONDON

 

United States of America

 

Nov 16 2004

 

78517495

 

Registered

 

 

 

 

 

 

 

888

 

Aug 22 2016

 

Aug 22 2006

 

3134172

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s suites, sportcoats and pants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHRISTOPHER HUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

CHRISTOPHER HUNT

 

United States of America

 

Aug 7 1987

 

73676999

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

624

 

Jan 31 2009

 

Jan 31 1989

 

1522687

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

MEN’S AND BOY’S SUITS, SLACKS, SPORTCOATS AND VESTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CROP & SADDLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

CROP & SADDLE

 

United States of America

 

Jul 11 1988

 

73739075

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

612

 

Mar 7 2009

 

Mar 7 1989

 

1528387

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

WEARING APPAREL, NAMELY SUITS, SPORTCOATS AND SLACKS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EVERPRESS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

EVERPRESS

 

United States of America

 

Apr 26 2007

 

77165987

 

Pending

 

 

 

 

 

 

 

1258

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

Everpress

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS, SPORTS JACKETS, SUITS

 

 

1

--------------------------------------------------------------------------------


 

EXTERIOR DESIGN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

EXTERIOR DESIGN

 

United States of America

 

Jan 2 1997

 

75220477

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

549

 

Sep 16 2007

 

Sep 16 1997

 

2097901

 

allow to lapse

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

men’s suits, slacks, vests and jackets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HOLBROOK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

HOLBROOK

 

United States of America

 

Jul 20 1994

 

74551492

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

567

 

Aug 19 2017

 

Aug 19 1997

 

2089513

 

renewed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

men’s suits, sportcoats, and slacks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HOOK AND BULLET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

HOOK AND BULLET

 

United States of America

 

Apr 4 2000

 

76017428

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

538

 

Mar 26 2012

 

Mar 26 2002

 

2553820

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s suits, sportscoats and dress pants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LANA MODA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

LANA MODA

 

United States of America

 

Jul 30 1992

 

74299191

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

553

 

Dec 7 2013

 

Dec 7 1993

 

1810289

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

men’s wool suits, sportscoats and dress pants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LANIER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

LANIER

 

United States of America

 

Mar 4 1985

 

73524879

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

655

 

Mar 11 2016

 

Mar 11 1986

 

1386068

 

renewed

 

Mary Margaret Heaton

 

 

 

 

2

--------------------------------------------------------------------------------

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

MEN’S AND BOY’S SUITS, JACKETS, SLACKS, SPORTCOATS AND TOPCOATS

 

 

 

 

 

 

 

 

 

 

 

 

 

LANIER CLOTHES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

LANIER CLOTHES

 

United States of America

 

Feb 4 1974

 

73012493

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

721

 

Jan 14 2015

 

Jan 14 1975

 

1001567

 

renewed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

MEN’S AND BOYOS’ SUITS, JACKETS AND TROUSERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LUXURY TOUCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

LUXURY TOUCH

 

United States of America

 

Feb 12 2008

 

77394406

 

Pending

 

 

 

 

 

 

 

1374

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SUITS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

NEON

 

United States of America

 

Oct 5 1987

 

73687838

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

620

 

Oct 11 2008

 

Oct 11 1988

 

1508268

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

WEARING APPAREL, NAMELY; SUITS, SHIRTS, SLACKS, JACKETS AND SPORTCOATS

 

 

 

 

 

 

 

 

 

PERFECT PRESS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

PREFECT PRESS

 

United States of America

 

Aug 31 2004

 

78476485

 

Registered

 

 

 

 

 

 

 

921

 

Jan 17 2016

 

Jan 17 1006

 

3047065

 

Allowed issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s suits, including slacks and jackets

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

PHILLIP ST. JOHN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

PHILLIP ST. JOHN

 

United States of America

 

Jun 30 1983

 

73432701

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

677

 

Jul 2 2015

 

Jul 2 1985

 

1346299

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s and Boy’s Suits, Jackets and Trousers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

QUAILBROOK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

QUAILBROOK

 

United States of America

 

Jul 11 1988

 

73739076

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

611

 

Feb 14 2009

 

Feb 14 1989

 

1524669

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

WEARING APPAREL, NAMELY SUITS, SPORTCOATS AND SLACKS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SMARTSUIT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

SMARTSUIT

 

United States of America

 

Apr 17 2002

 

76397281

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

532

 

Mar 14 2016

 

Mar 14 2006

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s suits, sportscoats and dress pants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUPERFINE 130

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

SUPERFINE 130

 

United States of America

 

Apr 25 2003

 

76509852

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

505

 

Apr 4 2016

 

Apr 4 2006

 

3077093

 

Published

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s suits and pants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE CITICLOTH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

THE CITICLOTH

 

United States of America

 

Dec 12 1986

 

73635097

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

635

 

Sep 1 2007

 

Sep 1 1987

 

1455434

 

 

 

Mary Margaret Heaton

 

 

 

 

4

--------------------------------------------------------------------------------


 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

MEN’S AND BOY’S SUITS, SPORTCOATS, VESTS AND SLACKS

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

Trademark Records By Trademark

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Owner

 

Trademark

 

Country

 

Appl. Date

 

No.

 

Status

 

Agent

 

 

 

Client

 

File Reference

 

Next Renewal Date

 

Reg. Date

 

No.

 

Sub Status

 

Supervisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9 2 8 TO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

9 2 8 TO

 

United States of America

 

Apr 22 1992

 

74268033

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

588

 

Mar 30 2013

 

Mar 30 1993

 

1761460

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

wearing apparel; namely, mens’ pants and sports jackets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

928

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

928

 

United States of America

 

Nov 30 1981

 

73339437

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

700

 

Jan 4 2013

 

Jan 4 1983

 

1222689

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s Slacks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAKDALE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

OAKDALE

 

United States of America

 

Jul 9 1982

 

73373734

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

696

 

Jul 5 2013

 

Jul 5 1983

 

1244632

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s Slacks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRAIL GEAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

TRAIL GEAR

 

United States of America

 

Jul 9 1982

 

73373735

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

695

 

Jul 5 2013

 

Jul 5 1983

 

1244633

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s Slacks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

US Piedmont Apparel Corporation Trademarks

 

--------------------------------------------------------------------------------


 

Trademark Records By Trademark

 

Owner

 

Trademark

 

Country

 

Appl. Date

 

No.

 

Status

 

Agent

 

 

 

Client

 

File Reference

 

Next Renewal Date

 

Reg. Date

 

No.

 

Sub Status

 

Supervisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OXFORD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piedmont Apparel Corporation

 

OXFORD

 

United States of America

 

Jan 20 2004

 

78354017

 

Registered

 

Oxford Industries, Inc.

 

OXFORD

 

Oxford Industries, Inc.

 

768

 

Oct 4 2015

 

Oct 4 2005

 

3003702

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

40

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Custom manufacture of clothing for private label brand owners at the wholesale
level.

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

US SFI of Oxford Acquisition Corporation Trademarks

 

--------------------------------------------------------------------------------


 

Trademark Records By Trademark

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Owner

 

Trademark

 

Country

 

Appl. Date

 

No.

 

Status

 

Agent

 

 

 

Client

 

File Reference

 

Next Renewal Date

 

Reg. Date

 

No.

 

Sub Status

 

Supervisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARNOLD BRANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SFI OF OXFORD ACQUISITION CORPORATION

 

ARNOLD BRAND

 

United States of America

 

Sep 22 1994

 

74577159

 

Registered

 

 

 

 

 

 

 

1011

 

Jul 1 2017

 

Jul 1 1997

 

2074835

 

renewed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

CLOTHING; MEN’S CLOTHING NAMELY SUITS, JACKETS, PANTS, TROUSERS, SHIRTS, TIES,
VESTS, BLAZERS, COATS, RAINCOATS, PARKAS, BELTS, ASCOTS, SPORTS CLOTHING NAMELY
SPORTS JACKETS, SWEATERS, T-SHIRTS, SWEAT SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SFI OF OXFORD ACQUISITION CORPORATION

 

ARNOLD BRAND

 

United States of America

 

Oct 20 2005

 

78385288

 

Registered

 

 

 

 

 

 

 

1010

 

Jul 18 2016

 

Jul 18 2006

 

3115974

 

Put in Order

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

9

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

ELECTRICAL AND SCIENTIFIC APPARATUS: SUNGLASSES, SKI GOGGLES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

14

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

JEWELRY: JEWELRY NAMELY PINS, BRACELETS, NECKLACES, EARRINGS, AND WATCHES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

MEN’S WOMEN’S AND CHILDREN’S CLOTHING NAMELY TOPCOATS, DRESSES, JUMPSUITS,
JUMPERS, OVERALLS, JEANS, BLOUSONS, SUSPENDERS, PONCHOS, CAFTANS, BLOUSES, SWEAT
PANTS, JERSEYS, TUNICS, SKIRTS, SPORT CLOTHING NAMELY BATHING SUITS, JOGGING
SUITS, SNOWSUITS, SKI JACKETS, SKI PANTS, SKI SUITS, ROBES,, NIGHTWEAR NAMELY
NIGHTGOWNS, BABY DOLLS, PAJAMAS, BATHROBES, NEGLIGEES, KIMONOS, UNDERWEAR AND
LINGERIE NAMELY TEDDIES, CAMISOLES, PANTYHOSE, NYLONS, NIGHT SHIRTS, BATH TERRY
WRAPS, BODYSUITS, LEGGINGS, SOCKS, ANKLE SOCKS, KNEE-HIGH SOCKS, TIGHTS, SHORTS,
STOCKINGS, HOSIERY, PANTIES, HALF SLIPS, SLIPS, FOUNDATION SLIPS, BRASSIERES,
GIRDLES, PANTY GIRDLES, GARTER BELTS, GARTERS, MEN’S WOMEN’S AND CHILDREN’S
FASHION ACCESSORIES NAMELY SCARVES, HATS, MITTENS, GLOVES, CAPS, EAR MUFFS,
MEN’S WOMEN’S AND CHILDREN’S FOOTWEAR, NAMELY SHOES, BOOTS, LOAFERS, WALKING
SHOES, RUNNING SHOES, ATHLETIC SHOES, SANDALS AND SLIPPERS.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MARANZONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SFI OF OXFORD ACQUISITION CORPORATION

 

MARANZONE

 

United States of America

 

Sep 28 2005

 

78721972

 

Registered

 

 

 

 

 

 

 

1008

 

Aug 28 2017

 

Aug 28 207

 

3285664

 

Published

 

Mary Margaret Heaton

 

MARANZONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

CLOTHING: MEN’S CLOTHING NAMELY SUITS, JACKETS AND TROUSERS

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

MARANZONE UOMO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SFI OF OXFORD ACQUISITION CORPORATION

 

MARANZONE UOMO

 

United States of America

 

Sep 28 2005

 

78721978

 

Registered

 

 

 

 

 

 

 

1009

 

Jul 24 2017

 

Jul 24 2007

 

3267761

 

Published

 

Mary Margaret Heaton

 

MARANZONE UOMO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

CLOTHING: MEN’S CLOTHING NAMELY SUITS, JACKETS AND TROUSERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SFI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SFI OF OXFORD ACQUISITION CORPORATION

 

SFI

 

United States of America

 

Oct 7 1996

 

75177722

 

Registered

 

 

 

 

 

 

 

1007

 

Apr 14 2018

 

Apr 14 1998

 

2151434

 

Published

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

CLOTHING: MEN’S APPAREL, NAMELY, SUITS, SPORT JACKETS, VESTS, BLAZERS, PANTS,
SLACKS, SHIRTS, SWEATERS, TIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

35

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

ADVERTISING AND BUSINESS: WHOLESALE STORE SERVICES FEATURING MEN’S APPAREL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SILVERSTONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SFI OF OXFORD ACQUISITION CORPORATION

 

SILVERSTONE

 

United States of America

 

Dec 5 2006

 

77057223

 

Registered

 

 

 

 

 

 

 

1138

 

Jul 29 2018

 

Jul 29 2008

 

3474558

 

Put in Order

 

Mary Margaret Heaton

 

Silverstone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Jackets; Pants; Suits

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

US Trademarks for Tommy Bahama Group, Inc.

 

--------------------------------------------------------------------------------


 

Trademark Records By Trademark

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Owner

 

Trademark

 

Country

 

Appl. Date

 

No.

 

Status

 

Agent

 

 

 

Client

 

File Reference

 

Next Renewal Date

 

Reg. Date

 

No.

 

Sub Status

 

Supervisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMBER ISLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

AMBER ISLE

 

United States of America

 

Dec 31 2002

 

76199042

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

416

 

Jul 13 2014

 

Jul 13 2004

 

2863722

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

11

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Lamps

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

20

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Furniture

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

24

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Bedding, namely, bed linen, bed spreads, pillow cases, pillow shams, pillow
covers, duvets, duvet covers, comforters, blankets, quilts and quilt covers, bed
skirts, throws, matelesse coverlets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

BAHAMA

 

United States of America

 

Oct 27 2003

 

78319077

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

408

 

Aug 23 2015

 

Aug 23 2005

 

2988156

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

MEN’S AND WOMEN’S CLOTHING; NAMELY, KNIT AND WOVEN SWEATERS AND SHIRTS; HATS AND
SWIMWEAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BAR AND GRILL SPECTATOR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

BAR AND GRILL SPECTATOR

 

United States of America

 

May 5, 2008

 

77465638

 

Pending

 

 

 

[g24732ko159i001.gif]

 

 

 

1397

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BERMUDA SQUARE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

BERMUDA SQUARE

 

United States of America

 

May 5, 2008

 

77465729

 

Pending

 

 

 

[g24732ko159i002.gif]

 

 

 

1404

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

BIRDIE ZIP BY TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

BIRDIE ZIP BY TOMMY BAHAMA

 

United States of America

 

Apr 14 2003

 

78237657

 

Registered

 

Oxford Industries, Inc.

 

[g24732ko159i003.gif]

 

Tommy Bahama Group, Inc.

 

414

 

May 10 2015

 

May 10 2005

 

2947689

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s clothing, namely jackets, vests, and shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLACK TIE AT THE BEACH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

BLACK TIE AT THE BEACH

 

United States of America

 

Jan 14 2004

 

78352007

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

758

 

Sep 13 2015

 

Sep 13 2005

 

2995992

 

Allowance Issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

MEN’S CLOTHING, NAMELY, SHIRTS, PANTS, SPORTCOATS AND JACKETS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BUNGALOW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

BUNGALOW

 

United States of America

 

Feb 9 1999

 

75636815

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

464

 

May 29 2011

 

May 29 2001

 

2455996

 

renewed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

35

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Retail shops featuring men’s, women’s and children’s clothing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BUNGALOW BLONDE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

BUNGALOW BLONDE

 

United States of America

 

Dec 18 1995

 

75033535

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

490

 

Oct 28 2017

 

Oct 28 1997

 

2109682

 

renewed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

32

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

beer, ale, porter, mineral water and aerated water

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

BUNGALOW BRAND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

BUNGALOW BRAND

 

United States of America

 

Oct 9 1996

 

75179530

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

472

 

June 24 2007

 

June 24 1997

 

2074073

 

allow to lapse

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

men’s, women’s, boys’ and girls’ clothing, namely, knit and woven shirts, knit
and woven pants, shorts and jeans; sweaters; outerwear, namely, coats, jackets
and capes; clothing accessories, namely, belts, hats, gloves, socks, scarves and
neckwear, and shoes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

BUNGALOW BRAND

 

United States of America

 

Mar 20 2002

 

78116104

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

426

 

Apr 27 2014

 

Apr 27 2004

 

2837238

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Swim wear

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BUNGALOW BREW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

BUNGALOW BREW

 

United States of America

 

Dec 18 1995

 

75033536

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

489

 

Dec 16 2017

 

Dec 16 1997

 

2122176

 

renewed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

32

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

beer, ale, porter, mineral water and aerated waters

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CAMPOLO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

CAMPOLO

 

United States of America

 

Sept 13 2004

 

78482456

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

843

 

Aug 14 2017

 

Aug 14 2007

 

3281062

 

Supplemental

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s Shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CARNEROS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group Inc.

 

CARNEROS

 

United States of America

 

May 5 2008

 

77465808

 

Pending

 

 

 

 

 

 

 

1403

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

COTTON LAWN CHAIR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group Inc.

 

COTTON LAWN CHAIR

 

United States of America

 

Sep 27 2007

 

77290133

 

Pending

 

 

 

 

 

 

 

1349

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DENIM FOR ISLAND LIVING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

DENIM FOR ISLAND LIVING

 

United States of America

 

Oct 2 2000

 

78028575

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

445

 

Nov 5 2012

 

Nov 5 2002

 

2647238

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s, women’s, boys’, and girls’ clothing; namely, knit and woven pants,
shorts, and jeans; shirts, sweaters, jackets, vests, coats, rainwear, sleepwear,
belts, hats, gloves, socks, scarves, ties, ascots, and neckerchiefs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ELEPHANT TRUNKS BY TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

ELEPHANT TRUNKS BY TOMMY BAHAMA

 

United States of America

 

Jul 30 2002

 

78148931

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

421

 

Jun 24 2013

 

Jun 24 2003

 

2729260

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

swimwear

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FINE ISLAND LINENS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

FINE ISLAND LINENS

 

United States of America

 

May 15 2002

 

78128930

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

401

 

Dec 2 2013

 

Dec 2 2003

 

2788714

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

24

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Bedding, namely, bed linen, bed spreads, pillow cases, pillow shams, pillow
covers, duvets, duvet covers, comforters, blankets, quilts and quilt covers, bed
skirts, dust ruffles, throws, matelesse coverlets, bed scarves, sheers; towels,
bath sheets, washcloths and mitts, shower curtains; table linen, namely, table
cloths, napkins, place mats, coasters

 

 

 

 

 

Class

 

27

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Bathmats

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

FISHTAIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

FISHTAIL

 

United States of America

 

Nov 6 2003

 

78323860

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

397

 

Oct 12 2014

 

Oct 12 2004

 

2893632

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

MEN’S PANTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GAME SHOT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

GAME SHOT

 

United States of America

 

May 5 2008

 

77465790

 

Pending

 

 

 

 

 

 

 

1402

 

 

 

 

 

 

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SWEAT SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GARDEN OF HOPE AND COURAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

GARDEN OF HOPE AND COURAGE

 

United States of America

 

Dec 2 2003

 

78335270

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

388

 

Dec 7 2014

 

Dec 7 2004

 

2908732

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

MEN’S SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GET IT DONE (LATER)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

GET IT DONE (LATER)

 

United States of America

 

May 10 2007

 

77178116

 

Pending

 

 

 

 

 

 

 

1266

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SWEATERS, JACKETS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GOLDEN SUN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

GOLDEN SUN

 

United States of America

 

Mar 16 2006

 

78838493

 

Pending

 

 

 

 

 

 

 

1035

 

 

 

 

 

 

 

initial rejection

 

Mary Margaret Heaton

 

 

 

 

5

--------------------------------------------------------------------------------


 

Class

 

33

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

DISTILLED SPIRITS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HEATHERED PARADISE PEACH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

HEATHERED PARADISE PEACH

 

United States of America

 

May 5 2008

 

77465762

 

Pending

 

 

 

 

 

 

 

1395

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INDIGO PALMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

INDIGO PALMS

 

United States of America

 

Oct 2 2000

 

78028577

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

402

 

Feb 24 2014

 

Feb 24 2004

 

2816969

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s, women’s, boys’, and girls’ clothing; namely, knit and woven pants,
shorts, and jeans; shirts, sweaters, jackets, vests, coats, rainwear, sleepwear,
belts, hats, gloves, socks, scarves, ties, ascots, and neckerchiefs

 

 

 

 

 

Tommy Bahama Group, Inc.

 

INDIGO PALMS

 

United States of America

 

Jun 24 2003

 

78266628

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

378

 

Nov 29 2015

 

Nov 29 2005

 

3021725

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

35

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Retail store services featuring books, clothing, clothing accessories,
sunglasses, shoes, and swimwear

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

INDIGO PALMS

 

United States of America

 

Sep 22 2005

 

78718945

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

812

 

Sep 5 2016

 

Sep 5 2006

 

3138846

 

Published

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Denims, Jackets, Knit shirts, Leather jackets, Pants, Shirts, Short-sleeved or
long-sleeved t-shirts, Sweaters

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INDIGO PALMS DENIM COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

INDIGO PALMS DENIM COMPANY

 

United States of America

 

Oct 2 2000

 

78028576

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

403

 

Feb 24 2014

 

Feb 24 2004

 

2816968

 

 

 

Mary Margaret Heaton

 

 

 

 

6

--------------------------------------------------------------------------------


 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s, women’s, boys’, and girls’ clothing; namely, knit and woven pants,
shorts, and jeans; shirts, sweaters, jackets, vests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ISLAND EASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

ISLAND EASE

 

United States of America

 

Oct 24 2002

 

78178125

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

419

 

Jul 6 2014

 

Jul 6 2004

 

2861432

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Clothing, namely, shirts and pants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ISLAND ESTATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

ISLAND ESTATE

 

United States of America

 

Apr 10 2008

 

77445065

 

Pending

 

 

 

 

 

 

 

1387

 

 

 

 

 

 

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS; PANTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

ISLAND ESTATE

 

United States of America

 

Apr 10 2008

 

77445076

 

Pending

 

 

 

 

 

 

 

1386

 

 

 

 

 

 

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

20

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

FURNITURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ISLAND LEAGUER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

ISLAND LEAGUER

 

United States of America

 

Nov 5 2003

 

78323630

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

399

 

Oct 19 2014

 

Oct 19 2004

 

2895903

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

MEN’S KNIT AND WOVEN SHIRTS AND SWEATERS

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

ISLAND RETREAT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

ISLAND RETREAT

 

United States of America

 

Feb 12 2008

 

77394919

 

Pending

 

 

 

 

 

 

 

1378

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

24

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

BED SHEETS; BED SKIRTS; BED SPREADS; PILLOW CASES; PILLOW COVERS; PILLOW SHAMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ISLAND SOFT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

ISLAND SOFT

 

United States of America

 

May 17 2001

 

78064180

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

411

 

Oct 7 2013

 

Oct 7 2003

 

2772576

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s clothing; namely, knit and woven pants, shorts, shirts, sweaters, jackets,
vests, and belts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ISLAND SOFT (Block Design)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

ISLAND SOFT (Block Design)

 

United States of America

 

Mar 8 2004

 

78380055

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

751

 

Apr 10 2017

 

Apr 10 2007

 

3228437

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s clothing; namely, knit and woven pants, shorts, shirts, sweaters, jackets,
vests, and belts.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ISLAND TIDE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

ISLAND TIDE

 

United States of America

 

May 5 2008

 

77465680

 

Pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

1398

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KINGSTOWN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

KINGSTOWN

 

United States of America

 

Oct 25 2007

 

77313548

 

Pending

 

 

 

 

 

 

 

1360

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

8

--------------------------------------------------------------------------------

 

Class

 

20

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

FURNITURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KINGSTOWN COLONY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

KINGSTOWN COLONY

 

United States of America

 

Sep 25 2007

 

77288564

 

Pending

 

 

 

 

 

 

 

1352

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

20

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

BEDROOM FURNITURE; LIVING ROOM FURNITURE; TABLES, CHAIRS; DINING CHAIRS; BEDS;
FURNITURE: NAMELY DRESSERS; COUCHES; ARMOIRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

24

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

UPHOLSTERY FABRICS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEISURE TECH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

LEISURE TECH

 

United States of America

 

Mar 6 2007

 

77123241

 

Registered

 

 

 

 

 

 

 

1239

 

Nov 20 2017

 

Nov 20 2007

 

3338963

 

Published

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

KNIT SHIRTS, SWEATERS, PANTS, JACKETS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIFE IS ONE LONG WEEKEND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

LIFE IS ONE LONG WEEKEND

 

United States of America

 

Aug 9 1996

 

75147905

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc

 

479

 

Sep 23 2017

 

Sep 23 1997

 

2100425

 

renewed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

men’s, women’s, boys’ and girls’ clothing, namely, knit and woven pants, and
jeans; sweaters; outerwear, namely, coats, jackets and capes; clothing
accessories, namely, belts, hats, gloves, socks, scarves and neckwear; and shoes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

LIFE IS ONE LONG WEEKEND

 

United States of America

 

Aug 9 1996

 

75147910

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc

 

474

 

Jul 15 2017

 

Jul 15 1997

 

2079256

 

renewed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

men’s clothing, namely, knit and woven shirts

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

Tommy Bahama Group, Inc.

 

LIFE IS ONE LONG WEEKEND

 

United States of America

 

Oct 10 2000

 

78029893

 

Registerede

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc

 

381

 

Mar 2 2014

 

Mar 2 2004

 

2820384

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

27

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

rugs and carpets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOCALLY FAMOUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

LOCALLY FAMOUS

 

United States of America

 

Jun 26 2007

 

77215744

 

Registered

 

 

 

 

 

 

 

1314

 

Feb 12 2018

 

Feb 12 2008

 

3381521

 

Published

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Logo (Diamond Design)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Logo (Diamond Design)

 

United States of America

 

Dec 5 2003

 

78337205

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc

 

384

 

Jul 26 2015

 

Jul 26 2005

 

2980252

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

WOMEN’S CLOTHING AND ACCESSORIES; NAMELY, SHIRTS AND HATS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Logo (Palm Tree)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Logo (Palm Tree)

 

United States of America

 

Aug 5 2002

 

78151026

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc

 

420

 

Jun 3 2013

 

Jun 3 2003

 

2721567

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

9

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Eyeglasses and sunglasses; eyeglass and sunglass frames; ophthalmic lenses;
eyeglass and sunglass cases; eyewear accessories, namely, eyeglass cords,
eyeglass chains and eyeglass cleaning cloths

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Logo (Pineapple)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Logo (Pineapple)

 

United States of America

 

Dec 31 2002

 

78199041

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc

 

417

 

May 25 2014

 

May 25 2004

 

2846777

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

11

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Lamps

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

Class

 

20

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Furniture

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

24

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Bedding, namely, bed linen, bed spreads, pillow cases, pillow shams, pillow
covers, duvets, duvet covers, comforters, blankets, quilts and quilt covers, bed
skirts, throws, matelesse coverlets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

27

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Rugs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDNIGHT DIAMOND PEACH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

MIDNIGHT DIAMOND PEACH

 

United States of America

 

May 5 2008

 

77465836

 

Pending

 

 

 

 

 

 

 

1401

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OCEANAIRE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

OCEANAIRE

 

United States of America

 

Apr 5 2005

 

78601760

 

Registered

 

 

 

 

 

 

 

879

 

Oct 3 2016

 

Oct 3 2006

 

3150637

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s Pants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ON THE ROCKS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

ON THE ROCKS

 

United States of America

 

May 5 2008

 

77465776

 

Pending

 

 

 

 

 

 

 

1396

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ORIGINAL ISLAND SPORT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

ORIGINAL ISLAND SPORT

 

United States of America

 

Mar 20 2002

 

78116103

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc

 

391

 

Dec 23 2013

 

Dec 23 2003

 

2799214

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Swim wear

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

PARADISE NATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

PARADISE NATION

 

United States of America

 

Nov 30 1998

 

75597103

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc

 

465

 

Oct 3 2010

 

Oct 3 2000

 

2392182

 

renewed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s woven shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

PARADISE NATION

 

United States of America

 

Feb 6 2002

 

78107207

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc

 

427

 

Jun 22 2014

 

June 22 2004

 

2856732

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

9

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

pre-recorded compact discs featuring music and vocals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLANTATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

PLANTATION

 

United States of America

 

Jun 19 1997

 

75311605

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc

 

467

 

Oct 2 2011

 

Oct 2 2001

 

2494570

 

allow to lapse

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

men’s, women’s, boys’ and children’s clothing, namely, knit and woven shirts,
knit and woven pants, shorts and jeans; sweaters; outerwear, namely, coats,
jackets and capes; clothing accessories, namely, belts, hats, gloves, socks,
scarves and neckwear; and shoes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURVEYOR OF ISLAND LIFESTYLES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

PURVEYOR OF ISLAND LIFESTYLES

 

United States of America

 

Mar 27 2007

 

77141681

 

Pending

 

 

 

 

 

 

 

1248

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

33

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

DISTILLED SPIRITS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

PURVEYOR OF ISLAND LIFESTYLES

 

United States of America

 

Apr 17 2007

 

77158275

 

Registered

 

 

 

 

 

 

 

1253

 

Nov 27 2017

 

Nov 27 2007

 

3343667

 

Published

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

KNIT SHIRTS, SHIRTS, JACKETS, PANTS, SHORTS, SWEATERS

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

Tommy Bahama Group, Inc.

 

PURVEYOR OF ISLAND LIFESTYLES

 

United States of America

 

Apr 19 2002

 

78122782

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

423

 

Jan 21 2013

 

Jan 21 2003

 

2678330

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

27

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Rugs and carpets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

PURVEYOR OF ISLAND LIFESTYLES

 

United States of America

 

Jun 6 2003

 

78259190

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

393

 

May 11 2014

 

May 11 2004

 

2840371

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

35

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Retail store services, featuring clothing and general consumer goods

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RELAX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

RELAX

 

United States of America

 

Jan 23 2007

 

77089039

 

Pending

 

 

 

 

 

 

 

1222

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

9

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

CASES FOR SPECTACLES AND SUNGLASSES; FRAMES FOR SPECTACLES AND SUNGLASSES;
SPECTACLES; SUNGLASSES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

RELAX

 

United States of America

 

Jan 21 2004

 

78-354819

 

Pending

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

800

 

 

 

 

 

 

 

Published

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

MEN’S AND WOMEN’S CLOTHING, NAMELY, SHIRTS, PANTS, SHORTS, JEANS, SWEATERS,
JACKETS, VESTS, COATS, RAINWEAR, SHOES, HATS, SOCKS, NECKWEAR, AND SWIMWEAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RELAX (& DESIGN)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

RELAX (& Design)

 

United States of America

 

Jan 21 2004

 

78355031

 

Pending

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

799

 

 

 

 

 

 

 

Published

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

MEN’S AND WOMEN’S CLOTHING, NAMELY, SHIRTS, PANTS, SHORTS, JEANS, SWEATERS,
JACKETS, VESTS, COATS, RAINWEAR, SHOES, HATS, SOCKS, NECKWEAR, AND SWIMWEAR

 

 

13

--------------------------------------------------------------------------------


 

RELAX IN STYLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

RELAX IN STYLE

 

United States of America

 

Sep 25 2007

 

77288639

 

Pending

 

 

 

 

 

 

 

1351

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RESORT SHORT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

RESORT STYLE

 

United States of America

 

Nov 6 2003

 

78323875

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

396

 

Oct 19 2014

 

Oct 19 2004

 

2895905

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

MEN’S SHORTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ROCKER CANNON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

ROCKER CANNON

 

United States of America

 

Apr 28 2008

 

77459255

 

Pending

 

 

 

 

 

 

 

1394

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

JACKETS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RUMBA DEL SOL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

RUMBA DEL SOL

 

United States of America

 

Mar 16 2004

 

78385336

 

Pending

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

761

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

20

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Furniture

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SET SAIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

SET SAIL

 

United States of America

 

Jun 11 2007

 

77202699

 

Registered

 

 

 

 

 

 

 

1271

 

Feb 5

 

Feb 5 2008

 

3378279

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

14

--------------------------------------------------------------------------------

 

Class

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

PERFUME, PERFUMED SOAP, EAU DE PERFUME, PERFUMED CREAMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stitching (Back Pocket)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Stitching (Back Pocket)

 

United States of America

 

Aug 28 2001

 

78081509

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

432

 

Jan 29 2012

 

Jan 29 2002

 

2535136

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Clothing, namely, pants, jeans, shorts and skirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Stitching (Back Pocket)

 

United States of America

 

Dec 5 2003

 

78337256

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

383

 

Apr 26 2015

 

Apr 26 2005

 

2945394

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

WOMEN’S CLOTHING; NAMELY, PANTS, JEANS, SHORTS AND SKIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUNRISE PEAK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

SUNRISE PEAK

 

United States of America

 

Jun 12 2006

 

78905585

 

Pending

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

1049

 

 

 

 

 

 

 

allow to lapse

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

20

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

FURNITURE; OUTDOOR FURNITURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TB

 

United States of America

 

Oct 7 2002

 

78171813

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

390

 

Mar 23 2014

 

Mar 23 2004

 

2825018

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s, women’s, boys’, and girls; clothing; namely, knit and woven pants,
shorts, jeans, skirts, shirts, sweaters, jackets, vests, coats, rainwear,
sleepwear, swimwear, belts, hats, gloves, socks, scarves, ties, ascots, and
neckerchiefs

 

 

15

--------------------------------------------------------------------------------


 

TB 18 GOLF (stylized)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TB 18 GOLF (stylized)

 

United States of America

 

Mar 6 2007

 

77123365

 

Registered

 

 

 

 

 

 

 

1240

 

Nov 20 2017

 

Nov 20 2007

 

3338972

 

Published

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

KNIT SHIRTS, SWEATERS, JACKETS, PANTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TB INDIGO PALMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TB INDIGO PALMS

 

United States of America

 

Mar 22 2001

 

78054599

 

Registred

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

440

 

Jun 15 2014

 

Jun 15 2004

 

2854879

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Clothing, namely, denim pants, shirts and jackets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE BACK PORCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

THE BACK PORCH

 

United States of America

 

Aug 17 2000

 

78021735

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

448

 

Jul 2 2012

 

Jul 2 2002

 

2589935

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s, women’s, boys’, and girls’ clothing; namely, knit and woven pants,
shorts, and jeans; shirts, sweaters, jackets, vests, coats, rainwear, sleepwear,
belts, hats, gloves, socks, scarves, ties, ascots, and neckerchiefs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Mar 12 2007

 

77128084

 

Registered

 

 

 

 

 

 

 

1393

 

Jul 15 2018

 

Jul 15 2008

 

3468860

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

16

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

WALLPAPER SAMPLE BOOK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

27

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

WALLPAPER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Oct 4 2007

 

77295945

 

Registered

 

 

 

 

 

 

 

1357

 

Jul 8 2018

 

Jul 8 2008

 

3463895

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

16

--------------------------------------------------------------------------------


 

Class

 

18

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

LUGGAGE; DUFFLE BAGS; GARMENT BAGS FOR TRAVEL; OVERNIGHT BAGS; TOTE BAGS; TRAVEL
BAGS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Nov 20 2007

 

77333785

 

Pending

 

 

 

 

 

 

 

1362

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

41

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

HEALTH CLUB SERVICES, NAMELY PROVIDING INSTRUCTION AND EQUIPMENT IN THE FIELD OF
PHYSICAL EXERCISE; PROVIDING GOLF FACILITIES; PROVIDING TENNIS COURT FACILITIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Aug 13 1992

 

74303789

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

491

 

Nov 2 2013

 

Nov 2 1993

 

1802812

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

men’s, women’s, boys’, and girls’ clothing; namely, knit and woven shirts; knit
and woven pants, shorts, and jeans; sweaters, jackets, vests, coats, rainwear,
belts, hats, gloves, socks, scarves, ties, ascots, and neckerchiefs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Aug 28 1995

 

75976078

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

459

 

Jun 19 2011

 

Jun 19 2001

 

2462870

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

20

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

furniture

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Aug 28 1995

 

75978343

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

458

 

Aug 24 2009

 

Aug 24 1999

 

2273118

 

renewed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

32

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

beer and ale

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Aug 28 1995

 

75978560

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

457

 

Oct 5 2009

 

Oct 5 1999

 

2284151

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

42

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

restaurant, bar and carry-out food services

 

 

 

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Aug 28 1995

 

75979672

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

456

 

Aug 29 2010

 

Aug 29 2000

 

2381910

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

24

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

towels, fabric bathmats and oilcloth mats

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Dec 7 2006

 

77059169

 

Pending

 

 

 

 

 

 

 

1366

 

 

 

 

 

 

 

Suspended

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

33

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Prepared alcoholic cocktail

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Nov 20 2007

 

77333789

 

Pending

 

 

 

 

 

 

 

1363

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

36

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Real estate brokerage; Real estate management

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Nov 20 2007

 

77333793

 

Pending

 

 

 

 

 

 

 

1364

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

43

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Hotel services; Hotels; Resort hotels; Resort lodging services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Aug 15 2000

 

78021272

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

451

 

Oct 22 2012

 

Oct 22 2002

 

2641036

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

9

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

eyeglasses and sunglasses; ophthalmic lenses; eyeglass and sunglass frames;
eyeglass and sunglass cases; eyewear accessories, namely, eyeglass cords,
eyeglass chains and eyeglass cleaning cloths

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Aug 15 2000

 

78021333

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

450

 

Feb 8 2015

 

Feb 8 2005

 

2925676

 

 

 

Mary Margaret Heaton

 

 

 

 

18

--------------------------------------------------------------------------------


 

Class

 

21

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Vases, serving trays and decorative trays not of precious metal; non-metal
decorative boxes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Aug 17 2000

 

78021687

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

449

 

Sep 25 2011

 

Sep 25 2001

 

2492771

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

35

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

RETAIL STORE SERVICES FEATURING CLOTHING AND GENERAL CONSUMER GOODS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Sep 12 2000

 

78025536

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

446

 

Mar 19 2012

 

Mar 19 2002

 

2551210

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

14

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Watches

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Oct 4 2000

 

78028967

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

444

 

Dec 31 2012

 

Dec 31 2002

 

2670281

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

27

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

rugs and carpets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Aug 30 2001

 

78081904

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

430

 

Mar 12 2012

 

Mar 12 2002

 

2547466

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

16

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Playing cards

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Feb 6 2002

 

78107197

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

428

 

Jul 29 2013

 

Jul 29 2003

 

2745191

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

9

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

pre-recorded compact discs featuring music and vocals

 

 

19

--------------------------------------------------------------------------------


 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Apr 3 2002

 

78119245

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

425

 

Apr 8 2013

 

Apr 8 2003

 

2704749

 

 

 

Tiffany Easton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

24

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

BEDDING, NAMELY, BED LINEN, BED SPREADS, PILLOWS, PILLOW CASES, PILLOW SHAMS,
PILLOW COVERS, DUVETS, DUVET COVERS, COMFORTERS, BLANKETS, QUILTS AND QUILT
COVERS, BED SKIRTS, DUST RUFFLES, THROWS, MATELESSEE COVERLETS, BED SCARVES, BED
SHEERS; TOWELS, BATH SHEETS, WASH CLOTHS AND WASHING MITTS, SHOWER CURTAINS;
TABLE LINEN, NAMELY, TABLE CLOTHS, NAPKINS, PLACE MATS, COASTERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Apr 19 2002

 

78122811

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

422

 

Jan 21 2013

 

Jan 21 2003

 

2678331

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

28

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Golf balls, golf clubs and putters, head covers for golf clubs and putters, golf
bags and golf bag covers, divot repair tools, golf ball markers, golf brushes,
golf gloves, golf bag tags, golf tees, golf accessory pouches

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Dec 12 2002

 

78193846

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

409

 

Nov 11 2013

 

Nov 11 2003

 

2782036

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

24

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Bedding, namely, bed linen, bed spreads, pillow cases, pillow shams, pillow
covers, duvets, duvet covers, comforters, blankets, quilts and quilt covers, bed
skirts, dust ruffles, throws, matelesse coverlets, bed scarves, bed sheers;
towels, bath sheets, wash cloths and washing mitts, shower curtains; table
linen, namely, table cloths, napkins, place mats, coasters

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Dec 30 2002

 

78198459

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

410

 

Oct 7 2013

 

Oct 7 2003

 

2771892

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

4

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Tapers and candies

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

16

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Writing instruments, stationary, greeting cards, self-adhesive notes, desk
blotters, desk sets, photo albums

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

34

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Ashtrays, humidors, cigar cutters, cigarette and cigar lighters not of precious
metals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Apr 8 2004

 

78398489

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

770

 

Apr 4 2016

 

Apr 4 2006

 

3075649

 

Published

 

Mary Margaret Heaton

 

 

 

 

20

--------------------------------------------------------------------------------

 

Class

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

perfume, eau de cologne, eau de perfume, eau de toilette, shower gel, body
lotion, skin soaps, persona deodorants, antiperspirants, aftershave lotion, hair
lotions, essential oils for personal use and body powder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

May 4 2005

 

78623179

 

Registered

 

 

 

 

 

 

 

887

 

Sep 18 2017

 

Sep 18 2007

 

3294923

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

33

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Distilled liquors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

May 4 2005

 

78623189

 

Pending

 

 

 

 

 

 

 

886

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

32

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Non-alcoholic cocktail mixers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Oct 4 2005

 

78725865

 

Registered

 

 

 

 

 

Tommy Bahama Group, Inc.

 

996

 

Jul 25 2016

 

Jul 25 2006

 

3120783

 

Published

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

11

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

CEILING FANS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Jan 5 2006

 

78785539

 

Pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

1014

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

34

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

CIGARS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Sep 6 2006

 

78968024

 

Registered

 

 

 

 

 

 

 

1085

 

Apr 10 2017

 

Apr 10 2007

 

3227991

 

Published

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

28

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

BACKGAMMON GAME SETS; BOARD GAMES; CARD GAMES; GAMING EQUIPMENT NAMELY: POKER
CHIPS

 

 

21

--------------------------------------------------------------------------------


 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Aug 15 2000

 

78975254

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

802

 

Aug 10 2014

 

Aug 10 2004

 

2872869

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

11

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

LAMPS AND ELECTRIC LIGHTING FIXTURES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Oct 23 2002

 

78976654

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

1016

 

Mar 28 2016

 

Mar 28 2006

 

3074797

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

21

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Ceramic and porcelain dinnerware for casual and fine dining, namely serving
dishes and bowls, serving platters, dinner plates, chargers, salad plates, soup
bowls, cups, saucers, mugs; serving platters not of precious metal, salt and
pepper shakers, salt and pepper mills, creamers, sugar bowls, butter dishes,
candy dishes, canisters, gravy boats, trivets, napkin rings not of precious
metals, napkin holders, candle holders, wood and wicker baskets, bases,
placecard holders; glassware, namely, stemware, water glasses, beverage glasses,
wine glasses, champagne flutes and bowls, beer glasses, tumblers, snifters,
pitchers and decanters; glass and bottles for oil, vinegar, spices, cookies,
jams, jellies and for decorative purposes sold empty.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA

 

United States of America

 

Nov 20 2007

 

77333797

 

Pending

 

 

 

 

 

 

 

1365

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

Class

 

43

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Hotel services; Private residence club services, namely, provision to club
members of temporary accommodations in company owned or leased private
residences

 

 

 

 

 

TOMMY BAHAMA (W/DESIGN)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA (W/DESIGN)

 

United States of America

 

Apr 7 2006

 

78856819

 

Registered

 

 

 

 

 

 

 

1039

 

Jan 16 2017

 

Jan 16 2007

 

3198912

 

Published

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

BELTS, CAMP SHIRTS, GOLF SHIRTS, HATS, JACKETS, KNIT SHIRTS, NECKWEAR, PANTS,
POLO SHIRTS, SHIRTS, SHOES, SHORTS, SWEATERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA AMBER ISLE COLLECTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA AMBER ISLE COLLECTION

 

United States of America

 

Mar 20 2002

 

78116249

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

404

 

Nov 25 2013

 

Nov 25 2003

 

2787590

 

 

 

Mary Margaret Heaton

 

 

 

 

22

--------------------------------------------------------------------------------


 

Class

 

20

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Furniture

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA BUNGALOW BLONDE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA BUNGALOW BLONDE

 

United States of America

 

Apr 1 1996

 

75081308

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

488

 

Sep 23 2017

 

Sep 23 1997

 

2100290

 

renewed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

32

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

beer, ale, “mineral water, soft drinks and non-alcoholic mixes”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA BUNGALOW BREW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA BUNGALOW BREW

 

United States of America

 

Dec 10 1996

 

75210782

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

470

 

Nov 11 2017

 

Nov 11 1997

 

2112400

 

renewed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

32

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

beer, ale, mineral water soft drinks and non-alcoholic cocktail mixes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA CHALLENGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA CHALLENGE

 

United States of America

 

Apr 15 2004

 

78402659

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

771

 

Aug 16 2015

 

Aug 16 2005

 

2986535

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

35

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

PROMOTING SPORTS COMPETITIONS AND/OR EVENTS OF OTHERS IN THE FIELD OF GOLF
TOURNAMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA CHALLENGE

 

United States of America

 

Apr 15 2004

 

78402698

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

772

 

Aug 8 2016

 

Aug 8 2006

 

3127675

 

Published

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

41

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

ORGANIZING AND SPONSORING SPORTING EVENTS IN THE NATURE OF GOLF CHAMPIONSHIP
TOURNAMENTS AND RELATED ENTERTAINMENT

 

 

23

--------------------------------------------------------------------------------


 

TOMMY BAHAMA DENIM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA DENIM

 

United States of America

 

Mar 10 2008

 

77417376

 

Pending

 

 

 

 

 

 

 

1384

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

DENIM JEANS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA EST. 1993 RELAX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA EST, 1993 RELAX

 

United States of America

 

Apr 24 2006

 

78868344

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

1043

 

Aug 7 2017

 

Aug 7 2007

 

3274843

 

Published

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

CAMPSHIRTS, OPEN-NECKED SHIRTS, T-SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA GOLDEN SUN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA GOLDEN SUN

 

United States of America

 

Mar 16 2006

 

78838489

 

Pending

 

 

 

 

 

 

 

1034

 

 

 

 

 

 

 

initial rejection

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

33

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

DISTILLED SPIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA ISLAND COASTAL CUISINE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA ISLAND COASTAL CUISINE

 

United States of America

 

Feb 26 2008

 

77405973

 

Pending

 

 

 

 

 

 

 

1379

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

43

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

RESTAURANT AND BAR SERVICES; RESTAURANT AND CAFÉ SERVICES

 

 

24

--------------------------------------------------------------------------------


 

TOMMY BAHAMA ISLAND SOFT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA ISLAND SOFT

 

United States of America

 

Jan 11 2001

 

78042795

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

441

 

Oct 29 2012

 

Oct 29 2002

 

2644541

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s, women’s, boys’, and girls’ clothing; namely, knit and woven pants,
shorts, and jeans; shirts, sweaters, jackets, vests, coats, rainwear, sleepwear,
belts, hats, gloves, socks, scarves, ties, ascots, and neckerchiefs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA PRIVATE ISLAND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA PRIVATE ISLAND

 

United States of America

 

Mar 10 2008

 

77417344

 

Pending

 

 

 

 

 

 

 

1385

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS; PANTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA RELAX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA RELAX

 

United States of America

 

Oct 17 2006

 

77022410

 

Pending

 

 

 

 

 

 

 

1128

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

19

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

NON-METAL WINDOW SHUTTERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

20

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

INTERIOR WINDOW SHUTTERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA RELAX

 

United States of America

 

Aug 4 2005

 

78685933

 

Registered

 

 

 

 

 

 

 

992

 

Dec 4 2017

 

Dec 4 2007

 

3349637

 

Published

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Bermuda shorts; Jackets; Jeans; Knit shirts; Men and women jackets, coats,
trousers, vests; Pants; Shirts; Short-sleeved or long-sleeved t-shirts; Shorts;
Sport shirts; Sweaters; T-shirts; Vests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA RELAX

 

United States of America

 

Apr 13 2006

 

78860957

 

Registered

 

 

 

 

 

 

 

1040

 

Oct 30 2017

 

Oct 30 2007

 

3327650

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

25

--------------------------------------------------------------------------------


 

Class

 

35

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

RETAIL APPAREL STORES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA RELAX QUALITY SINCE 1993

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA RELAX QUALITY SINCE 1993

 

United States of America

 

Apr 24 2006

 

78868314

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

1044

 

Jul 17 2017

 

Jul 17 2007

 

3264623

 

Published

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

HATS, T-SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA SHADE MAKER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA SHADE MAKER

 

United States of America

 

Jul 18 2003

 

78276251

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

400

 

Jul 13 2014

 

Jul 13 2004

 

2862861

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Clothing, namely, hats

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA THE ISLAND COASTAL CUISINE (stylized and/or with design)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA THE ISLAND COASTAL CUISINE (stylized and/or with design)

 

United States of America

 

Feb 12 2008

 

77394404

 

Pending

 

 

 

 

 

 

 

1373

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

43

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

BAR AND RESTAURANT SERVICES; RESTAURANT; RESTAURANT AND BAR SERVICES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA WHITE SAND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA WHITE SAND

 

United States of America

 

Mar 16 2006

 

78838511

 

Registered

 

 

 

 

 

 

 

1036

 

Nov 6 2017

 

Nov 6 2007

 

3332260

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

33

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

DISTILLED SPIRITS

 

 

26

--------------------------------------------------------------------------------


 

TOMMY BAHAMA’S ISLAND GRILLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA’S ISLAND GRILLE

 

United States of America

 

Sep 24 2007

 

77287045

 

Pending

 

 

 

 

 

 

 

1348

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

43

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

RESTAURANTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMMY BAHAMA’S TROPICAL CAFÉ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA’S TROPICAL CAFÉ’

 

United States of America

 

Apr 1 1997

 

75267332

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

469

 

Nov 11 2017

 

Nov 11 1997

 

2112530

 

renewed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

42

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

restaurant services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TORTOLA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TORTOLA

 

United States of America

 

Nov 13 2003

 

78327590

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

395

 

Nov 2 2014

 

Nov 2 2004

 

2899981

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

MEN’S KNIT AND WOVEN SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRAVELER’S RETREAT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TRAVELER’S RETREAT

 

United States of America

 

Dec 3 2003

 

78335772

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

385

 

Dec 7 2014

 

Dec 7 2004

 

2908736

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

20

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

FURNITURE

 

 

27

--------------------------------------------------------------------------------


 

TROPICOTTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TROPICOTTON

 

United States of America

 

Oct 27 2003

 

78319114

 

Registered

 

Oxford Industries, Inc.

 

 

 

Tommy Bahama Group, Inc.

 

407

 

Jul 19 2015

 

Jul 19 2005

 

2974038

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

WOMEN’S CLOTHING; NAMELY, KNIT AND WOVEN PANTS AND SHORTS; JACKETS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WHITE SAND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

WHITE SAND

 

United States of America

 

Mar 16 2006

 

78838523

 

Registered

 

 

 

 

 

 

 

1046

 

Nov 13 2017

 

Nov 13 2007

 

3336958

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

33

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

DISTILLED SPIRITS - WINES AND SPIRITS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WOODMONT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

WOODMONT

 

United States of America

 

May 5 2008

 

77465500

 

Pending

 

 

 

 

 

 

 

1399

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHORTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ZEN TINI LIQUID NIRVANA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

ZEN TINI LIQUID NIRVANA

 

United States of America

 

Oct 25 2007

 

77312887

 

Pending

 

 

 

 

 

 

 

1359

 

 

 

 

 

 

 

Allowance issued

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ZIPPED MARLIN AND ROSSI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.

 

ZIPPED MARLIN AND ROSSI

 

United States of America

 

May 5 2008

 

77465748

 

Pending

 

 

 

 

 

 

 

1400

 

 

 

 

 

 

 

Newly Filed

 

Mary Margaret Heaton

 

 

 

 

28

--------------------------------------------------------------------------------


 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SWEAT SHIRTS

 

 

29

--------------------------------------------------------------------------------

 

US Trademark Index

 

1

--------------------------------------------------------------------------------


 

Trademark Records By Owner

 

Owner

 

Trademark

 

Country

 

Application No.

 

Registration No.

 

Registration
Date

 

Classes

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group Inc.

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group Inc.

 

BAR AND GRILL SPECTATOR

 

United States of America

 

77465638

 

 

 

 

 

25

 

Pending

Tommy Bahama Group Inc.

 

BERMUDA SQUARE

 

United States of America

 

77465729

 

 

 

 

 

25

 

Pending

Tommy Bahama Group Inc.

 

CARNEROS

 

United States of America

 

77465808

 

 

 

 

 

25

 

Pending

Tommy Bahama Group Inc.

 

COTTON LAWN CHAIR

 

United States of America

 

77290133

 

 

 

 

 

25

 

Pending

Tommy Bahama Group Inc.

 

GAME SHOT

 

United States of America

 

77465790

 

 

 

 

 

25

 

Pending

Tommy Bahama Group Inc.

 

HEATHERED PARADISE PEACH

 

United States of America

 

77465762

 

 

 

 

 

25

 

Pending

Tommy Bahama Group Inc.

 

ISLAND ESTATE

 

United States of America

 

77445065

 

 

 

 

 

25

 

Pending

Tommy Bahama Group Inc.

 

ISLAND ESTATE

 

United States of America

 

77445076

 

 

 

 

 

20

 

Pending

Tommy Bahama Group Inc.

 

ISLAND RETREAT

 

United States of America

 

77394919

 

 

 

 

 

24

 

Pending

Tommy Bahama Group Inc.

 

ISLAND TIDE

 

United States of America

 

77465680

 

 

 

 

 

25

 

Pending

Tommy Bahama Group Inc.

 

KINGSTOWN

 

United States of America

 

77313548

 

 

 

 

 

20

 

Pending

Tommy Bahama Group Inc.

 

LOCALLY FAMOUS

 

United States of America

 

77215744

 

3381521

 

Feb 12 2008

 

25

 

Pending

Tommy Bahama Group Inc.

 

MIDNIGHT DIAMOND PEACH

 

United States of America

 

77465836

 

 

 

 

 

25

 

Pending

Tommy Bahama Group Inc.

 

ON THE ROCKS

 

United States of America

 

77465776

 

 

 

 

 

25

 

Pending

Tommy Bahama Group Inc.

 

ROCKER CANNON

 

United States of America

 

77459255

 

 

 

 

 

25

 

Pending

Tommy Bahama Group Inc.

 

SET SAIL

 

United States of America

 

77202699

 

3378279

 

Feb 5 2008

 

3

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

77128084

 

3468860

 

Jul 15 2008

 

16, 27

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

77295945

 

3463895

 

Jul 8 2008

 

18

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

77333785

 

 

 

 

 

41

 

Pending

Tommy Bahama Group Inc.

 

TOMMY BAHAMA DENIM

 

United States of America

 

77417376

 

 

 

 

 

25

 

Pending

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

77405973

 

 

 

 

 

43

 

Pending

 

1

--------------------------------------------------------------------------------


 

 

 

ISLAND COASTAL CUISINE

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group Inc.

 

TOMMY BAHAMA PRIVATE ISLAND

 

United States of America

 

77417344

 

 

 

 

 

25

 

Pending

Tommy Bahama Group Inc.

 

TOMMY BAHAMA THE ISLAND COASTAL CUISINE (stylized and/or with design)

 

United States of America

 

77394404

 

 

 

 

 

43

 

Pending

Tommy Bahama Group Inc.

 

TOMMY BAHAMA’S ISLAND GRILLE

 

United States of America

 

77287045

 

 

 

 

 

43

 

Pending

Tommy Bahama Group Inc.

 

WOODMONT

 

United States of America

 

77465500

 

 

 

 

 

25

 

Pending

Tommy Bahama Group Inc.

 

ZEN TINI LIQUID NIRVANA

 

United States of America

 

77312887

 

 

 

 

 

25

 

Pending

Tommy Bahama Group Inc.

 

ZIPPED MARLIN AND ROSSI

 

United States of America

 

77465748

 

 

 

 

 

25

 

Pending

Tommy Bahama Group Inc.

 

AMBER ISLE

 

United States of America

 

78199042

 

2863722

 

Jul 13 2004

 

11, 20, 24

 

Registered

Tommy Bahama Group Inc.

 

BAHAMA

 

United States of America

 

78319077

 

2988156

 

Aug 23 2005

 

25

 

Registered

Tommy Bahama Group Inc.

 

BIRDIE ZIP BY TOMMY BAHAMA

 

United States of America

 

78237657

 

2947689

 

May 10 2005

 

25

 

Registered

Tommy Bahama Group Inc.

 

BLACK TIE AT THE BEACH

 

United States of America

 

78352007

 

2995992

 

Sep 13 2005

 

25

 

Registered

Tommy Bahama Group Inc.

 

BUNGALOW

 

United States of America

 

75636815

 

2455996

 

May 29 2001

 

35

 

Registered

Tommy Bahama Group Inc.

 

BUNGALOW BLONDE

 

United States of America

 

75033535

 

2109682

 

Oct 28 1997

 

32

 

Registered

Tommy Bahama Group Inc.

 

BUNGALOW BRAND

 

United States of America

 

75179530

 

2074073

 

Jun 24 1997

 

25

 

Registered

Tommy Bahama Group Inc.

 

BUNGALOW BRAND

 

United States of America

 

78116104

 

2837238

 

Apr 27 2004

 

25

 

Registered

Tommy Bahama Group Inc.

 

BUNGALOW BREW

 

United States of America

 

75033536

 

2122176

 

Dec 16 1997

 

32

 

Registered

Tommy Bahama Group Inc.

 

CAMPOLO

 

United States of America

 

78482456

 

3281062

 

Aug 14 2007

 

25

 

Registered

Tommy Bahama Group Inc.

 

DENIM FOR ISLAND LIVING

 

United States of America

 

78028575

 

2647238

 

Nov 5 2002

 

25

 

Pending

Tommy Bahama Group Inc.

 

ELEPHANT TRUNKS BY TOMMY BAHAMA

 

United States of America

 

78148931

 

2729260

 

Jun 24 2003

 

25

 

Registered

Tommy Bahama Group Inc.

 

FINE ISLAND LINENS

 

United States of America

 

78128930

 

2788714

 

Dec 2 2003

 

24,27

 

Registered

 

2

--------------------------------------------------------------------------------


 

Tommy Bahama Group Inc.

 

FISTAIL

 

United States of America

 

78323860

 

2893632

 

Oct 12 2004

 

25

 

Registered

Tommy Bahama Group Inc.

 

GARDEN OF HOPE AND COURAGE

 

United States of America

 

78335270

 

2908732

 

Dec 7 2004

 

25

 

Registered

Tommy Bahama Group Inc.

 

GET IT DONE (LATER)

 

United States of America

 

787178116

 

 

 

 

 

25

 

Pending

Tommy Bahama Group Inc.

 

Golden Sun

 

United States of America

 

78838493

 

 

 

 

 

33

 

Pending

Tommy Bahama Group Inc.

 

INDIGO PALMS

 

United States of America

 

78028577

 

2816969

 

Feb 24 2004

 

25

 

Registered

Tommy Bahama Group Inc.

 

INDIGO PALMS

 

United States of America

 

78266628

 

3021725

 

Nov 29 2005

 

35

 

Registered

Tommy Bahama Group Inc.

 

INDIGO PALMS

 

United States of America

 

78718945

 

3138846

 

Sep 5 2006

 

25

 

Registered

Tommy Bahama Group Inc.

 

INDIGO PALMS DENIM COMPANY

 

United States of America

 

78028576

 

2816968

 

Feb 24 2004

 

25

 

Registered

Tommy Bahama Group Inc.

 

ISLAND EASE

 

United States of America

 

78178125

 

2861432

 

Jul 6 2004

 

25

 

Registered

Tommy Bahama Group Inc.

 

ISLAND LEAGUER

 

United States of America

 

78323630

 

2895903

 

Oct 19 2004

 

25

 

Registered

Tommy Bahama Group Inc.

 

ISLAND SOFT

 

United States of America

 

78064180

 

2772576

 

Oct 7 2003

 

25

 

Registered

Tommy Bahama Group Inc.

 

ISLAND SOFT (Block Design)

 

United States of America

 

78380055

 

3228437

 

Apr 10 2007

 

25

 

Registered

Tommy Bahama Group Inc.

 

KINGSTOWN COLONY

 

United States of America

 

77288564

 

 

 

 

 

20,24

 

Pending

Tommy Bahama Group Inc.

 

LEISURE TECH

 

United States of America

 

77123241

 

3338963

 

Nov 20 2007

 

25

 

Registered

Tommy Bahama Group Inc.

 

LIFE IS ONE LONG WEEKEND

 

United States of America

 

75147905

 

2100425

 

Sep 23 1997

 

25

 

Registered

Tommy Bahama Group Inc.

 

LIFE IS ONE LONG WEEKEND

 

United States of America

 

75147910

 

2079256

 

Jul 15 1997

 

25

 

Registered

Tommy Bahama Group Inc.

 

LIFE IS ONE LONG WEEKEND

 

United States of America

 

78029893

 

2820384

 

Mar 2 2004

 

27

 

Registered

Tommy Bahama Group Inc.

 

Logo (Diamond Design)

 

United States of America

 

78337205

 

2980252

 

Jul 26 2005

 

25

 

Registered

Tommy Bahama Group Inc.

 

Logo (Palm Tree)

 

United States of America

 

78151026

 

2721567

 

Jun 3 2003

 

9

 

Registered

Tommy Bahama Group Inc.

 

Logo (Pineapple)

 

United States of America

 

78199041

 

2846777

 

May 25 2004

 

11,20,24,27

 

Registered

Tommy Bahama Group Inc.

 

OCEANAIRE

 

United States of America

 

78601760

 

3150637

 

Oct 3 2005

 

25

 

Registered

Tommy Bahama Group Inc.

 

ORIGINAL ISLAND SPORT

 

United States of America

 

78116103

 

2799214

 

Dec 23 2003

 

25

 

Registered

Tommy Bahama Group Inc.

 

PARADISE NATION

 

United States of America

 

75597103

 

2392182

 

Oct 3 2000

 

25

 

Registered

Tommy Bahama Group Inc.

 

PARADISE NATION

 

United States of America

 

78107207

 

2856732

 

Jun 22 2004

 

9

 

Registered

 

3

--------------------------------------------------------------------------------


 

Tommy Bahama Group Inc.

 

PLANTATION

 

United States of America

 

75311606

 

2494570

 

Oct 2 2001

 

25

 

Registered

Tommy Bahama Group Inc.

 

PURVEYOR OF ISLAND LIFESTYLES

 

United States of America

 

77141681

 

 

 

 

 

33

 

Pending

Tommy Bahama Group Inc.

 

PURVEYOR OF ISLAND LIFESTYLES

 

United States of America

 

77158275

 

3343667

 

Nov 27 2007

 

25

 

Registered

Tommy Bahama Group Inc.

 

PURVEYOR OF ISLAND LIFESTYLES

 

United States of America

 

78122782

 

2678330

 

Jan 21 2003

 

27

 

Registered

Tommy Bahama Group Inc.

 

PURVEYOR OF ISLAND LIFESTYLES

 

United States of America

 

78259190

 

2840371

 

May 11 2004

 

35

 

Registered

Tommy Bahama Group Inc.

 

RELAX

 

United States of America

 

77089039

 

 

 

 

 

9

 

Pending

Tommy Bahama Group Inc.

 

RELAX

 

United States of America

 

78-354819

 

 

 

 

 

25

 

Pending

Tommy Bahama Group Inc.

 

RELAX (& Design)

 

United States of America

 

78355031

 

 

 

 

 

25

 

Pending

Tommy Bahama Group Inc.

 

RELAX IN STYLE

 

United States of America

 

77288639

 

 

 

 

 

25

 

Pending

Tommy Bahama Group Inc.

 

RESORT SHORT

 

United States of America

 

78323875

 

2895905

 

Oct 19 2004

 

25

 

Registered

Tommy Bahama Group Inc.

 

RUMBA DEL SOL

 

United States of America

 

78385336

 

 

 

 

 

20

 

Pending

Tommy Bahama Group Inc.

 

Stitching (Back Pocket)

 

United States of America

 

78081509

 

2535136

 

Jan 29 2002

 

25

 

Registered

Tommy Bahama Group Inc.

 

Stitching (Back Pocket)

 

United States of America

 

78337256

 

2945394

 

Apr 26 2005

 

25

 

Registered

Tommy Bahama Group Inc.

 

SUNRISE PEAK

 

United States of America

 

78905585

 

 

 

 

 

20

 

Pending

Tommy Bahama Group Inc.

 

TB

 

United States of America

 

78171813

 

2825018

 

Mar 23 2004

 

25

 

Registered

Tommy Bahama Group Inc.

 

TB 18 GOLF (stylized)

 

United States of America

 

77123365

 

3338972

 

Nov 20 2007

 

25

 

Registered

Tommy Bahama Group Inc.

 

TB INDIGO PALMS

 

United States of America

 

78054599

 

2854879

 

Jun 15 2004

 

25

 

Registered

Tommy Bahama Group Inc.

 

THE BACK PORCH

 

United States of America

 

78021735

 

2589935

 

Jul 2 2002

 

25

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

74303789

 

1802812

 

Nov 2 1993

 

25

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

75976078

 

2462870

 

Jun 19 2001

 

20

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

75978343

 

2273118

 

Aug 24 1999

 

32

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

75978560

 

2284151

 

Oct 5 1999

 

42

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

75979672

 

2381910

 

Aug 29 2000

 

24

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

77059169

 

 

 

 

 

33

 

Pending

 

4

--------------------------------------------------------------------------------


 

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

77333789

 

 

 

 

 

36

 

Pending

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

77333793

 

 

 

 

 

43

 

Pending

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

78021272

 

2641036

 

Oct 22 2002

 

9

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

78021333

 

2925676

 

Feb 8 2005

 

21

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

78021667

 

2492771

 

Sep 25 2001

 

35

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

78025536

 

2551210

 

Mar 19 2002

 

14

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

78028967

 

2670281

 

Dec 31 2002

 

27

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

78081904

 

2547466

 

Mar 12 2002

 

16

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

78107197

 

2745191

 

Jul 29 2003

 

9

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

78119245

 

2704749

 

Apr 8 2003

 

24

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

78122811

 

2678331

 

Jan 21 2003

 

28

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

78193846

 

2782036

 

Nov 11 2003

 

24

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

78198459

 

2771892

 

Oct 7 2003

 

4,16,34

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

78398489

 

3075649

 

Apr 4 2006

 

3

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

78623179

 

3294923

 

Sep 18 2007

 

33

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

78623189

 

 

 

 

 

32

 

Pending

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

78725865

 

3120783

 

Jul 25 2006

 

11

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

78785539

 

 

 

 

 

34

 

Pending

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

78968024

 

3227991

 

Apr 10 2007

 

28

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

78975254

 

2872869

 

Aug 10 2004

 

11

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

789765654

 

3074797

 

Mar 28 2006

 

21

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA (W/DESIGN)

 

United States of America

 

78856819

 

3198912

 

Jan 16 2007

 

25

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA AMBER ISLE COLLECTION

 

United States of America

 

78116249

 

2787590

 

Nov 25 2003

 

20

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA BUNGALOW BLONDE

 

United States of America

 

75081308

 

2100290

 

Sep 23 1997

 

32

 

Registered

 

5

--------------------------------------------------------------------------------


 

Tommy Bahama Group Inc.

 

TOMMY BAHAMA BUNGALOW BREW

 

United States of America

 

75210782

 

2112400

 

Nov 11 1997

 

32

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA CHALLENGE

 

United States of America

 

78402659

 

2986535

 

Aug 16 2005

 

35

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA CHALLENGE

 

United States of America

 

78402698

 

3127675

 

Aug 8 2006

 

41

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA EST. 1993 RELAX

 

United States of America

 

78868344

 

3274843

 

Aug 7 2007

 

25

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA GOLDEN SUN

 

United States of America

 

78838489

 

 

 

 

 

33

 

Pending

Tommy Bahama Group Inc.

 

TOMMY BAHAMA ISLAND SOFT

 

United States of America

 

78042795

 

2644541

 

Oct 29 2002

 

25

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA RELAX

 

United States of America

 

77022410

 

 

 

 

 

19,20

 

Pending

Tommy Bahama Group Inc.

 

TOMMY BAHAMA RELAX

 

United States of America

 

78685933

 

3349637

 

Dec 4 2007

 

25

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA RELAX

 

United States of America

 

78860957

 

3327650

 

Oct 30 2007

 

35

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA RELAX QUALITY SINCE 1993

 

United States of America

 

78868314

 

3264623

 

Jul 17 2007

 

25

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA SHADE MAKER

 

United States of America

 

78276251

 

2862861

 

Jul 13 2004

 

25

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA WHITE SAND

 

United States of America

 

78838511

 

3332260

 

Nov 6 2007

 

33

 

Registered

Tommy Bahama Group Inc.

 

TOMMY BAHAMA’S TROPICAL CAFÉ

 

United States of America

 

2112530

 

2112530

 

Nov 11 1997

 

42

 

Registered

Tommy Bahama Group Inc.

 

TORTOLA

 

United States of America

 

2899981

 

2899981

 

Nov 2 2004

 

25

 

Registered

Tommy Bahama Group Inc.

 

TRAVELER’S RETREAT

 

United States of America

 

2908736

 

2908736

 

Dec 7 2004

 

20

 

Registered

Tommy Bahama Group Inc.

 

TROPICOTTON

 

United States of America

 

2974038

 

2974038

 

Jul 19 2005

 

25

 

Registered

Tommy Bahama Group Inc.

 

WHITE SAND

 

United States of America

 

3336958

 

3336958

 

Nov 13 2007

 

33

 

Registered

Tommy Bahama Group, Inc.

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group Inc.

 

TOMMY BAHAMA

 

United States of America

 

77333797

 

 

 

 

 

43

 

pending

 

6

--------------------------------------------------------------------------------


 

Trademark Records By Trademark

 

Owner

 

Trademark

 

Country

 

Application No.

 

Registration No.

 

Registration
Date

 

Classes

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

ARNOLD BRANT

 

 

 

 

 

 

 

 

 

 

 

 

SFI OF OXFORD ACQUISITION CORPORATION

 

ARNOLD BRANT

 

United States of America

 

74577159

 

2074835

 

Jul 1 1997

 

25

 

Registered

SFI OF OXFORD ACQUISITION CORPORATION

 

ARNOLD BRANT

 

United States of America

 

78385288

 

3115974

 

Jul 18 2006

 

9,14,25

 

Registered

MARANZONE

 

 

 

 

 

 

 

 

 

 

 

 

SFI OF OXFORD ACQUISITION CORPORATION

 

MARANZONE

 

United States of America

 

78721972

 

3285664

 

Aug 28 2007

 

25

 

Registered

MARANZONE UOMO

 

 

 

 

 

 

 

 

 

 

SFI OF OXFORD ACQUISITION CORPORATION

 

MARANZONE UOMO

 

United States of America

 

78721978

 

3267761

 

Jul 24 2007

 

25

 

Registered

SFI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SFI OF OXFORD ACQUISITION CORPORATION

 

SFI

 

United States of America

 

75177722

 

2151434

 

Apr 14 1998

 

25,35

 

Registered

SILVERSTONE

 

 

 

 

 

 

 

 

 

 

 

 

SFI OF OXFORD ACQUISITION CORPORATION

 

SILVERSTONE

 

United States of America

 

77057223

 

3474558

 

Jul 29 2008

 

25

 

Registered

 

1

--------------------------------------------------------------------------------


 

Trademark Records By Trademark

 

Owner

 

Trademark

 

Country

 

Application No.

 

Registration No.

 

Registration
Date

 

Classes

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OXFORD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piedmont Apparel Corporation

 

OXFORD

 

United States of America

 

78354017

 

3003702

 

Oct 4 2005

 

40

 

Registered

 

1

--------------------------------------------------------------------------------

 

Trademark Records By Trademark

 

Owner

 

Trademark

 

Country

 

Appl. Date

 

No.

 

Status

 

Agent

 

 

 

Client

 

File Reference

 

Next Renewal
Date

 

Reg. Date

 

No.

 

Sub Status

 

Supervisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CATTLEMAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

CATTLEMAN

 

United States of America

 

Dec 4 1989

 

74007488

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

606

 

Jul 10 1990

 

Jul 10 2010

 

1605723

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

CLOTHING AND SPORTSWEAR, NAMELY JEANS AND SHIRTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

CATTLEMAN

 

United States of America

 

Mar 1 1991

 

74143636

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

599

 

Nov 10 2012

 

Nov 10 1992

 

1731204

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

men’s shirts, pants and jackets

 

 

 

 

 

COUNTRY CHARMERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

COUNTRY CHARMERS

 

United States of America

 

Mar 5 1991

 

74144591

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

596

 

May 5 2012

 

May 5 1992

 

1685405

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

casual clothing; namely, ladies western dresses and skirts, blouses and shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CUMBERLAND OUTFITTERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

CUMBERLAND OUTFITTERS

 

United States of America

 

Jun 16 1995

 

74689426

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

555

 

Jan 14 2017

 

Jan 14 1997

 

2031132

 

renewed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

men’s shirts

 

 

 

ELY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

ELY

 

United States of America

 

Dec 22 1971

 

72410888

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

731

 

Mar 13 2013

 

Mar 13 1973

 

0955223

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

SHIRTS (SPORT, DRESS, WESTERN, WORK), PAJAMAS, ROBES, UNDERWEAR, SWEAT SHIRTS,
SWIMWEAR, PANTS, JACKETS, JEANS, OVERALLS AND WORK CLOTHING

 

 

2

--------------------------------------------------------------------------------


 

Class

 

39

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

 

 

 

 

 

 

ELY CASUALS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

ELY CASUALS

 

United States of America

 

Jul 6 2001

 

76280826

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

534

 

Apr 1 2013

 

Apr 1 2003

 

2703121

 

renewed

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

Men’s and Boys shirts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ELY DIAMOND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

ELY DIAMOND

 

United States of America

 

Mar 1 1991

 

74143649

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

598

 

Jun 2 2012

 

Jun 2 1992

 

1690259

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

men’s and boys shirts

 

 

 

ELY PLAINS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

ELY PLAINS

 

United States of America

 

Mar 4 1991

 

74143774

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

597

 

Feb 4 2012

 

Feb 4 1992

 

1674367

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

western shirts and pants for ladies, girls and men

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Trademark Records By Trademark

 

Owner

 

Trademark

 

Country

 

Appl. Date

 

No.

 

Status

 

Agent

 

 

 

Client

 

File Reference

 

Next
Renewal
Date

 

Reg. Date

 

No.

 

Sub Status

 

Supervisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Logo (O Needle)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Logo (O Needle)

 

United States of America

 

Jun 24 1988

 

73736283

 

Registered

 

Oxford Industries, Inc.

 

 

 

Oxford Industries, Inc.

 

613

 

Aug 1 2009

 

Aug 1 1989

 

1550250

 

 

 

Mary Margaret Heaton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

Goods

 

WEARING APPAREL, NAMELY; SWEATERS, SHIRTS AND JACKETS

 

 

1

--------------------------------------------------------------------------------


 

Trademark Records By Trademark

 

Owner

 

Trademark

 

Country

 

Application No.

 

Registration No.

 

Classes

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 DRY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

2 DRY

 

United States of America

 

77029735

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACTION ARM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

ACTION ARM

 

United States of America

 

76530257

 

2933803

 

Mar 15 2005

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

APPAREL FOR OUR EARTH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

APPAREL FOR OUR EARTH

 

United States of America

 

77456916

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOCKPOINT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

BLOCKPOINT

 

United States of America

 

78842247

 

 

 

 

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BUILT TO PERFORM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

BUILT TO PERFORM

 

United States of America

 

78633101

 

3360498

 

Dec 25 2007

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COLLEGIATE FIT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

COLLEGIATE FIT

 

United States of America

 

78794558

 

3403259

 

Mar 25 2008

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COOL LUX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

COOL LUX

 

United States of America

 

78688231

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CYE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

CYE

 

United States of America

 

77057198

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EASY MOTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

EASY MOTION

 

United States of America

 

76530258

 

2983655

 

Aug 9 2005

 

25

 

Registered

 

 

1

--------------------------------------------------------------------------------


 

ECO COT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

ECO COT

 

United States of America

 

78930686

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ENERGY SAVING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

ENERGY SAVING

 

United States of America

 

77211576

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ENERGY SAVING APPAREL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

ENERGY SAVING APPAREL

 

United States of America

 

77456907

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ETI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

ETI

 

United States of America

 

78936956

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FROM THE LINKS TO LIFE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

FROM THE LINKS TO LIFE

 

United States of America

 

77225569

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GO COLD WATER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

GO COLD WATER

 

United States of America

 

77512518

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KONA WIND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

KONA WIND

 

United States of America

 

78934560

 

 

 

 

 

24

 

Pending

 

Oxford Industries, Inc

 

KONA WIND

 

United States of America

 

78695361

 

3283679

 

Apr 21 2007

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LINELOCK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

LINELOCK

 

United States of America

 

78337590

 

2968666

 

Jul 12 2005

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LINKS TECH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

LINKS TECH

 

United States of America

 

76035853

 

2528587

 

Registered

 

25

 

Registered

 

 

2

--------------------------------------------------------------------------------


 

LIQUID SILK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

LIQUID SILK

 

United States of America

 

76530259

 

3283345

 

Aug 21 2007

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LUX CARE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

LUX CARE

 

United States of America

 

7707776

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

METRO LONDON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

METRO LONDON

 

United States of America

 

77365412

 

 

 

 

 

18

 

Pending

 

Oxford Industries, Inc.

 

METRO LONDON

 

United States of America

 

77365404

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MICRO CURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

MICRO CURE

 

United States of America

 

77172009

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OCEAN PEACH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

OCEAN PEACH

 

United States of America

 

78930737

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PERMA SHAPE COLLAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

PERMA SHAPE COLLAR

 

United States of America

 

77214125

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PINE FAB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

PINE FAB

 

United States of America

 

78930732

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

POWER SWING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

POWER SWING

 

United States of America

 

76540278

 

2983674

 

Aug 9 2005

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RING FREE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

RING FREE

 

United States of America

 

78723934

 

3236105

 

May 1 2007

 

25

 

Registered

 

 

3

--------------------------------------------------------------------------------

 

SHIRT FREE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

SHIRT FREE

 

United States of America

 

77225563

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIRT GUARD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

SHIRT GUARD

 

United States of America

 

78961454

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TECHNO DRY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

TECHNO DRY

 

United States of America

 

78959315

 

3256429

 

Jun 26 2007

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE LIFETIME COLLAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

THE LIFETIME COLLAR

 

United States of America

 

76454877

 

2805640

 

Jan 13 2004

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRANQUILITY BAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

TRANQUILITY BAY

 

United States of America

 

77230085

 

 

 

 

 

18

 

Pending

 

Oxford Industries, Inc

 

TRANQUILITY BAY

 

United States of America

 

77230084

 

 

 

 

 

24

 

Pending

 

Oxford Industries, Inc.

 

TRANQUILITY BAY

 

United States of America

 

78436790

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRUST THE TRADITION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

TRUST THE TRADITION

 

United States of America

 

77128003

 

3406287

 

Apr 1 2018

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VERI COOL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

VERI COOL

 

United States of America

 

78852562

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VERI COOL BE ACTIVE STAY COOL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

VERI COOL BE ACTIVE STAY COOL

 

United States of America

 

78535285

 

3028941

 

Dec 13 2005

 

25

 

Registered

 

 

4

--------------------------------------------------------------------------------


 

WIND GEAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

WIND GEAR

 

United States of America

 

76530255

 

2992885

 

Sep 6 2005

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WIND WEAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

WIND WEAR

 

United States of America

 

76530256

 

 

 

 

 

25

 

Pending

 

 

5

--------------------------------------------------------------------------------


 

Trademark Records By Trademark

 

Owner

 

Trademark

 

Country

 

Application No.

 

Registration No.

 

Classes

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GOLF TECH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

GOLF TECH

 

United States of America

 

77107992

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GREEN CARE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

GREEN CARE

 

United States of America

 

77288659

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HOLBROOK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

HOLBROOK

 

United States of America

 

72318672

 

0917690

 

Aug 3 1971

 

25,39

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Logo (O Golf Shield)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Logo (O Golf Shield)

 

United States of America

 

76551594

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OXFORD GOLF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

OXFORD GOLF

 

United States of America

 

76519622

 

3014444

 

Nov 15 2005

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Golf Collection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Oxford Golf Collection

 

United States of America

 

78766553

 

3399710

 

Mar 18 2008

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OXFORD SHIRTINGS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

OXFORD SHIRTINGS

 

United States of America

 

73729102

 

1663863

 

Nov 5 1991

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OXFORD SHIRTMAKERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

OXFORD SHIRMAKERS

 

United States of America

 

73701682

 

1555819

 

Sep 12 1989

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OXFORD SPORT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

OSFORD SPORT

 

United States of America

 

78320894

 

 

 

 

 

25

 

Pending

 

 

1

--------------------------------------------------------------------------------


 

Trademark Records By Trademark

 

Owner

 

Trademark

 

Country

 

Application No.

 

Registration No.

 

Classes

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOLITUDE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

SOLITUDE

 

United States of America

 

77127976

 

 

 

 

 

18

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

SOLITUDE

 

United States of America

 

78952176

 

 

 

 

 

18,25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

SOLITUDE

 

United States of America

 

75496966

 

2386201

 

Sep 12 2000

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

SOLITUDE

 

United States of America

 

78931273

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

SOLITUDE

 

United States of America

 

78961464

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

SOLITUDE

 

United States of America

 

78973821

 

 

 

 

 

3

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOLITUDE S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

SOLITUDE S

 

United States of America

 

78743726

 

 

 

 

 

25

 

Pending

 

 

1

--------------------------------------------------------------------------------


 

Trademark Records By Trademark

 

Owner

 

Trademark

 

Country

 

Application No.

 

Registration No.

 

Classes

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BILLY LONDON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

BILLY LONDON

 

United States of America

 

78517495

 

3134172

 

Aug 22 2006

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHRISTOPHER HUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

CHRISTOPHER HUNT

 

United States of America

 

73676999

 

1522687

 

Jan 31 1989

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CROP & SADDLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

CROP & SADDLE

 

United States of America

 

73739075

 

1528387

 

Mar 7 1989

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EVERPRESS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

EVERPRESS

 

United States of America

 

77165987

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXTERIOR DESIGN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

EXTERIOR DESIGN

 

United States of America

 

75220477

 

2097901

 

Sept 16 1997

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HOLBROOK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

HOLBROOK

 

United States of America

 

74551492

 

2089513

 

Aug 19 1997

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HOOK AND BULLET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

HOOK AND BULLET

 

United States of America

 

76017428

 

2553820

 

Mar 26 2002

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LANA MODA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

LANA MODA

 

United States of America

 

74299191

 

1810289

 

Dec 7 1993

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LANIER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

LANIER

 

United States of America

 

73524879

 

1386068

 

Mar 11 1986

 

25

 

Registered

 

 

1

--------------------------------------------------------------------------------


 

LANIER CLOTHES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

LANIER CLOTHES

 

United States of America

 

73012493

 

1001567

 

Jan 14 1975

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LUXURY TOUCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

LUXURY TOUCH

 

United States of America

 

77394406

 

 

 

 

 

25

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

NEON

 

United States of America

 

73687838

 

1508268

 

Oct 11 1988

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PERFECT PRESS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

PERFECT PRESS

 

United States of America

 

78476488

 

3047065

 

Jan 17 2006

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHILLIP ST. JOHN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

PHILLIP ST. JOHN

 

United States of America

 

73432701

 

1346299

 

Jul 2 1985

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

QUAILBROOK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

QUAILBROOK

 

United States of America

 

73739076

 

1524669

 

Feb 14 1989

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SMARTSUIT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

SMARTSUIT

 

United States of America

 

76397281

 

3068579

 

Mar 14 2006

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUPERFINE 130

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

SUPERFINE 130

 

United States of America

 

76509852

 

3077093

 

Apr 4 2006

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE CITICLOTH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

CITICLOTH

 

United States of America

 

73635097

 

1455434

 

Sep 1 1987

 

25

 

Registered

 

 

2

--------------------------------------------------------------------------------


 

Trademark Records By Trademark

 

Owner

 

Trademark

 

Country

 

Application No.

 

Registration No.

 

Classes

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9 2 8 to

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

9 2 8 to

 

United States of America

 

74268033

 

1761460

 

Mar 30 1993

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

928

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

928

 

United States of America

 

73339437

 

1222689

 

Jan 4 1983

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAKDALE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

OAKDALE

 

United States of America

 

73373734

 

1244632

 

Jul 5 1983

 

25

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRAIL GEAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

TRAIL GEAR

 

United States of America

 

73373735

 

1244633

 

Jul 5 1983

 

25

 

Registered

 

 

1

--------------------------------------------------------------------------------

 

Foreign Tommy Bahama Group, Inc., Viewpoint
International, Inc. (former name for Tommy Bahama
Group, Inc.) and Oxford Industries, Inc. Trademarks

 

--------------------------------------------------------------------------------


 

TM Rights (Essential)

 

 

 

 

 

Report Date: 7/24/2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:

 

Canada

 

 

 

Warning: No

 

Third Party: No

 

WIPO: No

 

CTM: No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mark:

 

Billy London

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reg. Owner:

 

Oxford Industries, Inc.

 

Status:

 

Pending Application

 

 

 

TM Type:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Owner:

 

Oxford Industries, Inc.

 

SubStatus:

 

 

 

 

 

Alternate #:

 

005.116

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Client:

 

 

 

Client Ref:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Agent:

 

 

 

Agent Ref:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

App. #

 

1 366 060

 

App. Dt:

 

10/3/2007

 

Mail Dt:

 

ITU:

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pub. #

 

 

 

Pub. Dt:

 

 

 

Allow Dt:

 

1st User Dt:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reg. #:

 

 

 

Reg. Dt:

 

 

 

Grant Dt.:

 

Com. Use Dt:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Action

 

Rem. Dt

 

Due Dt

 

Final Dt

 

Compl. Dt.

 

IC1

IC2

IC3

 

Notes

 

Act.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Review File

 

9/2/2009

 

10/2/2009

 

10/2/2009

 

 

 

Yes

Yes

Yes

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Submit Evidence of Use

 

8/2/2010

 

10/2/2010

 

10/2/2013

 

 

 

Yes

Yes

Yes

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Submit Evidence of Use Ext #1

 

2/2/2011

 

4/2/2011

 

10/2/2013

 

 

 

Yes

Yes

Yes

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Submit Evidence of Use Ext. #2

 

8/2/2011

 

10/2/2011

 

10/2/2013

 

 

 

Yes

Yes

Yes

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In Charge 1:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In Charge 2:

 

 

 

 

 

1st App. #:

 

1 366 060

 

 

1st App. Dt:

 

 

10/2/2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In Charge 3:

 

 

 

 

 

1st Reg. #:

 

 

 

 

1st Reg. Dt:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Disclaimer(s):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G&S Description:

 

men’s suits, sportcoats and pants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class(es) Claimed:

 

 

 

 

 

 

 

Classification Type:

 

 

No Classification

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ID:           1048

 

Active:    Yes

 

Last User:

 

WMK

 

Input Date: 10/3/2007

 

 

Update Date: 10/9/2007

 

--------------------------------------------------------------------------------


 

TM Rights (Essential)

 

 

 

 

 

Report Date: 7/24/2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country:

